Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 1 of 53 Pageid#:
                                   17843




                   EXHIBIT A
    Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 2 of 53 Pageid#:
                                       17844

 Ex. No.                                              Description                                             Beginning Bates             End Bates
PX-001      FILING - USA v. Fields, Guilty Plea Form (Federal)                                        318cr1100000312           318cr1100000312
PX-002      PHOTO - Photo of James Fields' bedroom                                                    318cr1100000331           318cr1100000331
PX-003      PHOTO - Photo of James Fields' bedroom                                                    318cr1100000353           318cr1100000353
PX-004      FILING - USA v. Fields, Statement of Offense (Federal)                                    318cr1100000375           318cr1100000378
            DOC - FBI document entitled, "Analysis of Instagram search warrant returns -              318cr1100000409           318cr1100000411
PX-005      @thebigboss1337, display name 'Invisible Man'"
PX-006      TWITTER – Tweets by Fields (@TheNewGiantDad)                                              318cr1100000451           318cr1100000456
PX-007      FILING - USA v. Fields, Transcript of May 9, 2018 Hearing                                 318cr1100000457           318cr1100000461
PX-008      DOC - Federal Indictment Against James Alex Fields                                        318cr1100000536           318cr1100000545
PX-009      FILING - USA v. Fields, Sentencing Memorandum of the United States                        318cr1100000607           318cr100000656
PX-010      FILING - USA v. Fields, Transcript of June 28, 2019 Sentencing Hearing                    318cr1100000665           318cr1100000850
PX-011      FILING - USA v. Fields, Exhibit and Witness List                                          318cr1100000897           318cr1100001037
PX-012      VID - Video recording of Evan Hen starting just before car attack                         318cr1100001039           318cr1100001039
PX-013      VID - Video recording of Fields standing with VA in the park                              318cr1100001042           318cr1100001042
PX-014      VID - Video recording of Redpump Video                                                    318cr1100001043           318cr1100001043
PX-015      PHOTO - Photo of events after car attack                                                  ALVARADO00000016          ALVARADO00000016
            EMAIL - Email from Fairfax Oral & Maxillofacial Surgery to Chelsea Alvarado regarding     ALVARADO00000233-C        ALVARADO00000233-C
PX-016      past due payment
            EMAIL - Email from Fairfax Oral & Maxillofacial Surgery billing to Chelsea Alvarado       ALVARADO00000234-C        ALVARADO00000234-C
PX-017      regarding Fairfax Oral Surgery Customer Receipt
PX-018      SMS - Chelsea Alvarado to Mami: "My lungs just hurt when I breathe"                       ALVARADO00000249-C        ALVARADO00000249-C
PX-019      SMS - Chelsea Alvarado to Jessica: "And I had therapy"                                    ALVARADO00000255-C        ALVARADO00000255-C
PX-020      SMS - Chelsea Alvarado to Dr. P.: "Is the new counselor going to meet me today?"          ALVARADO00000258-C        ALVARADO00000258-C
            SMS - Chelsea Alvarado to Dr. P.: "Or let me know when youcan talk so I can call you from ALVARADO00000259-C        ALVARADO00000259-C
PX-021      the hospital phone. My signal isn't too good"
            SMS - Chelsea Alvarado to Aubreisha H.: "Then to top it off the day was when I went to    ALVARADO00000269-C        ALVARADO00000269-C
PX-022      Charlottesville and got hit by the nazi __"
            EMAIL - Email from Chelsea Alvarado to Joseph Trapeni regarding Fwd: Medical bills 8/12 ALVARADO00000270-C          ALVARADO00000278-C
PX-023      related
            MEDICAL - Billing record for Chelsea X. Alvarado from Memorial Regional Medical Center ALVARADO00000279-C           ALVARADO00000279-C
PX-024
PX-025      MEDICAL - Receipt for Chelsea X. Alvarado from Neurology Clinic at SFMC                  ALVARADO00000280-C         ALVARADO00000280-C
            MEDICAL - Receipt for Chelsea X. Alvarado from Commonwealth Family Practice              ALVARADO00000281-C         ALVARADO00000281-C
PX-026      Neurology Clinic
PX-027      MEDICAL - Billing record for Chelsea X. Alvarado from Commonwealth Radiology, PC         ALVARADO00000282-C         ALVARADO00000282-C
PX-028      MEDICAL - Receipt for Chelsea X. Alvarado from Neurology Clinic at SFMC                  ALVARADO00000283-C         ALVARADO00000283-C
PX-029      MEDICAL - Billing record for Chelsea X. Alvarado from Patient First                      ALVARADO00000284-C         ALVARADO00000284-C
PX-030      MEDICAL - Receipt for Chelsea X. Alvarado from Bon Secours Health System                 ALVARADO00000285-C         ALVARADO00000285-C
PX-031      MEDICAL - Health record for Chelsea X. Alvarado from Tucker Psychiatric Clinic           ALVARADO00000315-C         ALVARADO00000328-C
PX-032      MEDICAL - Health record for Chelsea X. Alvarado's from Norma M., Ph.D                    ALVARADO00000329-C         ALVARADO00000356-C
            MEDICAL - Health record for Chelsea X. Alvarado from Privia Medical Group -              ALVARADO00000357-C         ALVARADO00000365-C
PX-033      Commonwealth Medical Practice
PX-034      MEDICAL - Health record for Chelsea X. Alvarado from Patient First                       ALVARADO00000389-C         ALVARADO00000394-C
PX-035      FINANCIAL –FINANCIAL -Howard Hughes Medical Institute                                    ALVARADO00000411-C         ALVARADO00000412-C
            FINANCIAL - Form W-2, Wage and Tax Statement for 2018 for Chelsea Alvarado from A        ALVARADO00000413-C         ALVARADO00000414-C
PX-036      Village Youth & Family Services
PX-037      MEDICAL - Health record for Chelsea X. Alvarado from CIOX Health                         ALVARADO00000417-C         ALVARADO00000417-C
PX-038      MEDICAL - Health record for Chelsea X. Alvarado from CIOX Health                         ALVARADO00000464-C         ALVARADO00000470-C
PX-039      MEDICAL - Health record for Chelsea X. Alvarado from Bon Secours                         ALVARADO00000471-C         ALVARADO00000472-C
            MEDICAL - Communications regarding request for Chelsea X. Alvarado’s medical records     ALVARADO00000473-C         ALVARADO00000476-C
PX-040      from Patient First Corp – VA
PX-041      MEDICAL - Health record for Chelsea X. Alvarado from MCA Network                         ALVARADO00000477-C         ALVARADO00000485-C
PX-042      MEDICAL - Insurance records record for Chelsea Alvarado from Patient First               ALVARADO00000486-C         ALVARADO00000486-C
            MEDICAL - Health record for Chelsea X. Alvarado from Privia Medical Group -              ALVARADO00000487-C         ALVARADO00000508-C
PX-043      Commonwealth Family Practice
            MEDICAL - Health record for Chelsea X. Alvarado from Virginia Endocrinology              ALVARADO00000509-C         ALVARADO00000528-C
PX-044      Consultants
PX-045      MEDICAL - Insurance record for Chelsea X. Alvarado from Aetna                            ALVARADO00000529-C         ALVARADO00000566-C
            MEDICAL - Summary of claims by Medical and Counseling Assc Inc. to Chelsea X.            ALVARADO00000567-C         ALVARADO00000699-C
PX-046      Alvarado
            MEDICAL - Insurance record for Chelsea X. Alvarado from UnitedHealthcare Insurance       ALVARADO00000700-C         ALVARADO00000920-C
PX-047      Company
PX-048      MEDICAL - Insurance record for Chelsea X. Alvarado from Aetna                            ALVARADO00000935-C         ALVARADO00000969-C
PX-049      MEDICAL - Health record for Chelsea X. Alvarado from Bon Secours                         ALVARADO00000970-C         ALVARADO00001013-C
PX-050      TWITTER – Tweets by Alvarado                                                             ALVARADO00001173           ALVARADO00001173
PX-051      FB - Facebook post by Chelsea Alvarado                                                   ALVARADO00001174           ALVARADO00001174
PX-052      FB: Direct message from Chelsea Alvarado to Brea                                         ALVARADO00001178-C         ALVARADO00001178-C
PX-053      FB: Direct message from Chelsea Alvarado to Luis                                         ALVARADO00001179-C         ALVARADO00001179-C
PX-054      PHOTO - Photo of Chelsea Alvarado's injuries                                             ALVARADO00001201-C         ALVARADO00001201-C
PX-055      PHOTO - Photo of Chelsea Alvarado's injuries                                             ALVARADO00001203-C         ALVARADO00001203-C
PX-056      PHOTO - Photo of Chelsea Alvarado's injuries                                             ALVARADO00001204-C         ALVARADO00001204-C
PX-057      PHOTO - Photo of Chelsea Alvarado's injuries                                             ALVARADO00001209-C         ALVARADO00001209-C
PX-058      PHOTO - Photo of Chelsea Alvarado's injuries                                             ALVARADO00001210           ALVARADO00001210
PX-059      FB - Facebook message from Chelsea Alvarado to John Griffin                              ALVARADO00001362           ALVARADO00001362
PX-060      PHOTO - Photo of Chelsea Alvarado's injuries                                             ALVARADO00001366-C         ALVARADO00001366-C
PX-061      PHOTO - Photo of Chelsea Alvarado's injuries                                             ALVARADO00001367           ALVARADO00001367
PX-062      PHOTO - Photo of Chelsea Alvarado's injuries                                             ALVARADO00001367           ALVARADO00001367
PX-063      MEDICAL - Health record for Chelsea Alvarado                                             ALVARADO00001436           ALVARADO00001448
PX-064      MEDICAL - Receipt for Chelsea Alvarado from Bon Secours St. Francis Medical Center       ALVARADO00001449           ALVARADO00001449
            DOC - Letter from Commonwealth Family Practice to Chelsea Alvarado regarding remaining   ALVARADO00001450           ALVARADO00001450
PX-065      balance of $40.00



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
    Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 3 of 53 Pageid#:
                                       17845

 Ex. No.                                            Description                                                Beginning Bates           End Bates
            PR - AT&T - Phone Records for Matthew Heimbach (Subscriber Information, Historical          ATT_00000001             ATT_00000009
            Precision Location Information, Wireline Information, Response Cover Sheet & Certification,
PX-066      Records Key, and International Information)
PX-067      PR - AT&T - Wireline Information for Michael Hill (256-627-3580)                            ATT_00000010             ATT_00000010
PX-068      PR - AT&T - Wireless Subscriber Information for League of the South (256-757-6789)          ATT_00000011             ATT_00000011
PX-069      PR - AT&T - Historical Precision Location Information for Robert Ray (408-386-3508)         ATT_00000012             ATT_00000012
            PR - AT&T - Phone Records for Nathan Damigo, Michael Hill, Elliott Kline, Robert Ray        ATT_00000013             ATT_00000015
PX-070      (Wireless Subscriber Information, International Information, and Records Key)
PX-071      PR - AT&T - Mobility (with cell location) Information for Michael Hill (256-627-3580)       ATT_00000016             ATT_00000016
            PR - AT&T - Phone Records for Elliott Kline (Wireline Information, Records Key, Wireless ATT_00000017                ATT_00000021
            Subscriber Information, Mobility (with cell location), Historical Precision Location
PX-072      Information)
            PR - AT&T - Phone Records for Matthew Parrott (Historical Precision Location Information, ATT_00000022               ATT_00000029
            International Information, Response Cover Sheet & Certification, Wireless Subscriber
PX-073      Information, Records Key, Wireline Informaiton, Subpoena to AT&T)
            PR - AT&T - Phone Records for Michael Chesney (Response Cover Sheet & Certification, ATT_00000030                    ATT_00000035
            International Informaiton, Wireless Subscriber Information, Records Key, and Historical
PX-074      Precision Location Information)
            PR - AT&T - Historical Precision Location Information for Christopher Cantwell (631-291- ATT_00000036                ATT_00000036
PX-075      0829)
            PR - AT&T - Phone Records for Richard Spencer (Wireless Subscriber Information,             ATT_00000037             ATT_00000039
PX-076      International Information)
PX-077      PR - AT&T - International Information for Matthew Parrott (317-324-8282)                    ATT_00000040             ATT_00000040
PX-078      PR - AT&T - Wireless Subscriber Information for Richard Spencer (571-527-6027)              ATT_00000041             ATT_00000041
PX-079      PR - AT&T - Wireless Subscriber Information for Christopher Cantwell (631-291-0829)         ATT_00000042             ATT_00000042
PX-080      PR - AT&T - Response Cover Sheet and Certification for Richard Spencer (571-527-6027) ATT_00000043                   ATT_00000043
PX-081      PR - AT&T - AT&T Records Key for Matthew Parrott (317-324-8282)                             ATT_00000044             ATT_00000044
            PR - AT&T - AT&T Records Key & Response Cover Sheet & Certification for Christopher ATT_00000045                     ATT_00000046
PX-082      Cantwll (631-291-0829)
PX-083      PR - AT&T - AT&T Records Key for Richard Spencer (571-527-6027)                             ATT_00000047             ATT_00000047
PX-084      PR - AT&T - Wireline Information for Christopher Cantwell (631-291-0829)                    ATT_00000048             ATT_00000048
PX-085      PR - AT&T - Wireline Information for Matthew Parrott (317-324-8282)                         ATT_00000049             ATT_00000049
PX-086      PR - AT&T - AT&T Records Key for Richard Spencer (571-239-2797)                             ATT_00000050             ATT_00000050
            PR - AT&T - Phone Records for Christopher Cantwell (631-291-0829) (Mobility (with cell ATT_00000051                  ATT_00000051
PX-087      location) Information
PX-088      PR - AT&T - Response Cover Sheet and Certification for Matthew Parrott (317-324-8282)       ATT_00000053             ATT_00000053
            PR - AT&T - Phone Records for Richard Spencer (571-525-6027) (Wireline Information,         ATT_00000054             ATT_00000058
            Subpoena to AT&T, Historical Precision Location Information, Response Cover Sheet &
PX-089      Certification)
PX-090      PR - AT&T - Mobility (with cell location) Information for Matthew Parrott (317-324-8282) ATT_00000059                ATT_00000059
            PR - AT&T Phone Records for Richard Spencer (571-527-6027, 571-238-2797) (Mobility          ATT_00000060             ATT_00000061
PX-091      (with cell location) Information)
            VID - Video recording of Sandi Bachom, White Supremacists Vanguard America (Patriot
                                                                                                        BACHOM00000126           BACHOM00000126
PX-092      Front) at August 12 march
            VID - Video recording of Youtube video - Sandi Bachom, Charlottesville Nazis Chant ‘Jews
                                                                                                        BACHOM00000159           BACHOM00000159
PX-093      Will Not Replace Us’ Through Streets of #CVille 8/12/17
PX-094      SMS - Text Message from Thomas Baker to Phil B.                                             BAKER00000171-C          BAKER00000171-C
PX-095      SMS - Text Message from Thomas Baker to Chris P.                                            BAKER00000195-C          BAKER00000195-C
PX-096      SMS - Text Message from Thomas Baker to Lenny L.                                            BAKER00000224-C          BAKER00000224-C
PX-097      SMS - Text Message from Thomas Baker to Jessey H.                                           BAKER00000380-C          BAKER00000380-C
PX-098      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000416-C          BAKER00000417-C
PX-099      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000422-C          BAKER00000423-C
PX-100      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000424-C          BAKER00000425-C
PX-101      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000426-C          BAKER00000427-C
PX-102      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000430-C          BAKER00000431-C
PX-103      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000434-C          BAKER00000435-C
            MEDICAL - Health record for Thomas Baker from Sentara Martha Jefferson Martha               BAKER00000436-C          BAKER00000438-C
PX-104      Jefferson Family Medicine
PX-105      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000439-C          BAKER00000440-C
PX-106      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000441-C          BAKER00000442-C
PX-107      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000443-C          BAKER00000443-C
PX-108      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000455-C          BAKER00000457-C
PX-109      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000458-C          BAKER00000461-C
PX-110      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000462-C          BAKER00000463-C
PX-111      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000464-C          BAKER00000469-C
PX-112      MEDICAL - Billing record for Thomas Baker from Charlottesville Radiology                    BAKER00000483-C          BAKER00000488-C
PX-113      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000494-C          BAKER00000501-C
PX-114      MEDICAL - Itemized Statement for Thomas Baker from UVA Health                               BAKER00000556-C          BAKER00000558-C
PX-115      MEDICAL - Health record for Thomas Baker from Pivot Physical Therapy                        BAKER00000559-C          BAKER00000559-C
PX-116      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000560-C          BAKER00000560-C
PX-117      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000561-C          BAKER00000561-C
PX-118      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000562-C          BAKER00000562-C
PX-119      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000563-C          BAKER00000563-C
PX-120      MEDICAL - Letter requesting medical records for Thomas Baker                                BAKER00000564-C          BAKER00000636-C
PX-121      MEDICAL - Billing record for Thomas Baker from Sentara Martha Jefferson                     BAKER00000637-C          BAKER00000637-C
PX-122      MEDICAL - Itemized Statement for Thomas Baker from UVA Health                               BAKER00000641-C          BAKER00000653-C
PX-123      MEDICAL - Health record for Thomas Baker from UVA Health                                    BAKER00000675-C          BAKER00000676-C
PX-124      MEDICAL - Health record for Thomas Baker from Common Ground Healing Arts                    BAKER00001036-C          BAKER00001036-C
PX-125      MEDICAL - Receipt for Thomas Baker from Cavalier Medical Systems                            BAKER00001080-C          BAKER00001081-C
PX-126      MEDICAL - Billing record for Thomas Baker from UVA Health                                   BAKER00001190-C          BAKER00001192-C
PX-127      MEDICAL - Billing record for Thomas Baker from UVA Health                                   BAKER00001193-C          BAKER00001196-C



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
    Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 4 of 53 Pageid#:
                                       17846

 Ex. No.                                              Description                                                 Beginning Bates          End Bates
PX-128      MEDICAL - Billing record for Thomas Baker from UVA Health                                      BAKER00001197-C          BAKER00001200-C
PX-129      MEDICAL - Billing record for Thomas Baker from UVA Health                                      BAKER00001205-C          BAKER00001208-C
PX-130      MEDICAL - Health record for Thomas Baker from Pivot Physical Therapy                           BAKER00001218-C          BAKER00001245-C
PX-131      MEDICAL - Health record for Thomas Baker from Pivot Physical Therapy                           BAKER00001246-C          BAKER00001266-C
PX-132      MEDICAL - Health record for Thomas Baker from Pivot Physical Therapy                           BAKER00001268-C          BAKER00001298-C
PX-133      MEDICAL - Health record for Thomas Baker from Pivot Physical Therapy                           BAKER00001327-C          BAKER00001354-C
PX-134      MEDICAL - Health record for Thomas Baker from Pivot Physical Therapy                           BAKER00001376-C          BAKER00001406-C
PX-135      MEDICAL - Health record for Thomas Baker from Pivot Physical Therapy                           BAKER00001435-C          BAKER00001552-C
            FINANCIAL - Form W-2, Wage and Tax Statement for 2017 for Thomas Baker from Ivy                BAKER00001553            BAKER00001553
PX-136      Nursery
            MEDICAL - Receipt for Thomas Baker for Move Massage - Move Medical Massage &                   BAKER00001554            BAKER00001554
PX-137      Sports Therapy
PX-138      MEDICAL - Billing record for Thomas Baker from UVA Health                                      BAKER00001557            BAKER00001560
            MEDICAL - Receipt for Thomas Baker for Move Massage - Move Medical Massage &                   BAKER00001561            BAKER00001561
PX-139      Sports Therapy
            MEDICAL - Health record for Thomas Baker from Sentara Martha Jefferson Martha                  BAKER00001601            BAKER00001601
PX-140      Jefferson Family Medicine
PX-141      DOC - Marcus Martin Letter regarding Return to Work                                            BLAIR00000093-C          BLAIR00000093-C
PX-142      MEDICAL - Health record for Marcus Martin from Virginia Victims Fund                           BLAIR00000624-C          BLAIR00000624-C
PX-143      MEDICAL - Health record for Melissa Blair from Central Virginia Family Physician               BLAIR00000737-C          BLAIR00000749-C
PX-144      MEDICAL - Health record for Marissa Blair from MedExpress Urgent / Oneyije Ozurumba BLAIR00000769-C                     BLAIR00000771-C
PX-145      MEDICAL - Health record for Marissa Blair from Counseling Alliance of Virginia                 BLAIR00000842-C          BLAIR00000850-C
PX-146      MEDICAL - Billing record for Marissa Blair from UVA Health                                     BLAIR00000851-C          BLAIR00000853-C
            MEDICAL - Health record for Marissa Blair from Women's Health Services of Central              BLAIR00000854-C          BLAIR00000889-C
PX-147      Virginia
PX-148      MEDICAL - Marissa Blair Statement of Certification for UHV Health                              BLAIR00000890-C          BLAIR00000893-C
PX-149      MEDICAL - Health record for Marissa Blair from UVA Health                                      BLAIR00000894-C          BLAIR00000905-C
PX-150      VID - Video recording of Marissa Martin showing Field attack                                   BLAIR00000930            BLAIR00000930
PX-151      MEDICAL - Billing record for Marissa Blair from UnitedHealthcare                               BLAIR00000954-C          BLAIR00001003-C
PX-152      MEDICAL - Blair Insurance Claims - Priva Medical Group                                         BLAIR00001004-C          BLAIR00001017
PX-153      PHOTO - Photo of Marissa Blair's injuries                                                      BLAIR00001863-C          BLAIR00001863-C
PX-154      PHOTO - Photo of Marissa Blair's injuries                                                      BLAIR00001868-C          BLAIR00001868-C
PX-155      PHOTO - Photo of Marcus Martin's injuries                                                      BLAIR00001884-C          BLAIR00001884-C
PX-156      PHOTO - Photo of Marcus Martin's injuries                                                      BLAIR00001906-C          BLAIR00001906-C
PX-157      PHOTO - Photo of Marcus Martin's injuries                                                      BLAIR00001907-C          BLAIR00001907-C
PX-158      PHOTO - Photo of Marcus Martin in hospital                                                     BLAIR00001908-C          BLAIR00001908-C
PX-159      PHOTO - Photo of Marcus Martin in hospital                                                     BLAIR00001911-C          BLAIR00001911-C
PX-160      PHOTO - Photo of Marcus Martin's injuries                                                      BLAIR00001917-C          BLAIR00001917-C
PX-161      PHOTO - Photo of Marcus Martin and Marissa Blair on August 12, 2017                            BLAIR00001922-C          BLAIR00001922-C
PX-162      PHOTO - Photo of Marcus Martin's injuries                                                      BLAIR00001927-C          BLAIR00001927-C
PX-163      PHOTO - Photo of Marcus Martin on August 12, 2017                                              BLAIR00001941-C          BLAIR00001941-C
PX-164      PHOTO - Photo of Marcus Martin's injuries                                                      BLAIR00001943-C          BLAIR00001943-C
PX-165      PHOTO - Photo of Marcus Martin and Marissa Blair on August 12, 2017                            BLAIR00001955-C          BLAIR00001955-C
PX-166      PHOTO - Photo of Marcus Martin in hospital                                                     BLAIR00001975-C          BLAIR00001975-C
PX-167      PHOTO - Photo of Marcus Martin on August 12, 2017                                              BLAIR00002022-C          BLAIR00002022-C
PX-168      PHOTO - Photo of Marcus Martin's injuries                                                      BLAIR00002038-C          BLAIR00002038-C
PX-169      PHOTO - Photo of Marcus Martin's injuries                                                      BLAIR00002056-C          BLAIR00002056-C
            AUD - Audio recording of Salting the Earth podcast with Richard Spencer, Elliott Kline, and BRATHOVD0071                BRATHOVD0071
PX-170      Robert Azzmador
PX-171      SMS - Cesar Armando Arvelo-Santos to Matt: “Hey sir sorry to bother you”                       CAAS_00000003            CAAS_00000003
            SMS - Cesar Armando Arvelo-Santos texting Parrott from (513) 444-2150: "Hello Sir and          CAAS_00000006            CAAS_00000006
PX-172      sorry to bother this early on Sunday morning. This si Cesar and the phone…"
            SMS - Cesar Armando Arvelo-Santos to M.Heimbach: "Sir Carrie asks if you want the grill. CAAS_00000011                  CAAS_00000011
PX-173      She can buy the burgers and what not"
            SMS - Cesar Armando Arvelo-Santos and M.Heimbach: "Basic welcome emails are now                CAAS_00000018            CAAS_00000018
            going out for my regions. Vetting email I have to send using my Hilerwasright@tutanota.de
PX-174      so I can mass email them out…"
            SMS - Cesar Armando Arvelo-Santos and M.Heimbach: "Did you gather the phone numbers? CAAS_00000020                      CAAS_00000020
            Very few of these folks have phone numbers in our registry and I don't see it on my
PX-175      spreadsheet…"
            SMS - Cesar Armando Arvelo-Santos and M.Heimbach: "Excellent. I believe Heimbach's             CAAS_00000032            CAAS_00000032
PX-176      lining Knoxville Craig up to take the Nashville District from you…"
            SMS - Cesar Arvelo-Santos to M.Heimbach: "Hey it is Cesar. I literally just got out of family CAAS_00000040             CAAS_00000040
            court too lol…So now on disco, are they still trying to get coms and stuff if so I am not sure
PX-177      wth they may want lol"
            SMS - Cesar Armando Arvelo-Santos and M.Heimbach: "Sir, Did you give me permission in CAAS_00000057                     CAAS_00000057
PX-178      order to use the official dispatcher? You mean access to MailChimp?"
            EMAIL - Email from Christopher Cantwell to Vas Skel, copying Christopher Cantwell              CC00033138               CC00033138
PX-179      regarding "its me vasilisthegreek aka tracksuit "
            EMAIL - Email from Tony Hovater to Christopher Cantwell regarding "Christopher Cantwell CC00049821                      CC00049821
PX-180      Contact: Heimbach as guest?"
            EMAIL - Email from Tony Hovater to Christopher Cantwell regarding "Christopher Cantwell CC00053223                      CC00053223
PX-181      Contact: Heimbach and I aregarding in cville today"
            EMAIL - Email from Enterprise to Christopher Cantwell regarding "Confirmed" Enterprise CC00057152                       CC00057156
PX-182      Rent-A-Car Reservation 1832555140 at Leesburg -Fairfax St."
            EMAIL - Email from Walmart to Christopher Cantwell regarding "Pickup order processing. CC00058313                       CC00058318
PX-183      Est. ready 12/15. Gold's Gym XRS 50 Home…"
            EMAIL - Email from Boggs Vandal to Christopher Cantwell regarding "Christopher Cantwell CC00077886                      CC00077887
PX-184      Contact: Unite the Right"
PX-185      EMAIL - Email from Augustus Sol Invictus to Christopher Cantwell regarding "Time"              CC00080041               CC00080041




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
    Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 5 of 53 Pageid#:
                                       17847

 Ex. No.                                               Description                                               Beginning Bates            End Bates
            EMAIL - Email from Christopher Cantwell to PJ Pridgen regarding "Christopher Cantwell        CC00083152                CC00083153
PX-186      Contact: Security for Unite The Right"
            EMAIL - Email from Augustus Sol Invictus to Christopher Cantwell regarding                   CC00088318                CC00088318
PX-187      "Charlottesville Discord"
PX-188      EMAIL - Email from Christopher Cantwell to Jason Kessler regarding "Meetup"                  CC00191304                CC00191304
            EMAIL - Email from Christopher Cantwell to Jorge Cartman regarding "Christopher              CC00192117                CC00192118
PX-189      Cantwell Contact: Meet up for lunch"
            EMAIL - Email from Christopher Cantwell to Jason Kessler regarding "August 12th Unite the CC00192143                   CC00192143
PX-190      Right Rally"
            EMAIL - Email from Christopher Cantwell to Krypto Kroenen regarding "Christopher             CC00192157                CC00192158
PX-191      Cantwell Contact: An invite from AltRight.com"
PX-192      FILING - Commonwealth v. Cantwell, Plea of Guilty to Misdemeanors, 17-cr-784, 845            CC00206365                CC00206367
PX-193      VID - Video recording of Leanne Chia video                                                   CHIA0000001               CHIA0000001
PX-194      DOC - Document entitled, "League of the South Info"                                          City_00000028             City_00000028
PX-195      FB - Facebook post by Tennessee League of the South                                          City_00000125             City_00000125
PX-196      FB - Facebook post by League of the South                                                    City_00000155             City_00000155
PX-197      FB - Facebook post by Viriginia League of the South                                          City_00000460             City_00000460
PX-198      DOC - Flyer for Unite the Right                                                              City_00000557             City_00000557
PX-199      PHOTO - Photo taken during police investigation of crash                                     City_00010549             City_00010549
PX-200      PHOTO - Photo taken during police investigation of crash                                     City_00010550             City_00010550
PX-201      PHOTO - Photo taken during police investigation of crash                                     City_00010562             City_00010562
PX-202      AUD - Audio recording of James Fields' voicemails and phone call in prison                   City_00010946             City_00010946
PX-203      AUD - Audio recording of James Fields' phone call in prison                                  City_00010969             City_00010969
PX-204      AUD - Audio recording of James Fields' phone call in prison                                  City_00011061             City_00011061
PX-205      AUD - Audio recording of James Fields' phone call in prison                                  City_00011068             City_00011068
PX-206      AUD - Audio recording of James Fields' phone call in prison                                  City_00011115             City_00011115
PX-207      AUD - Audio recording of James Fields' phone call in prison                                  City_00011171             City_00011171
PX-208      AUD - Audio recording of James Fields' voicemail in prison                                   City_00011174             City_00011174
PX-209      AUD - Audio recording of James Fields' phone call in prison                                  City_00011544             City_00011544
PX-210      AUD - Audio recording of James Fields' phone call in prison                                  City_00011613             City_00011613
PX-211      AUD - Audio recording of James Fields' phone call in prison                                  City_00011614             City_00011614
PX-212      AUD - Audio recording of James Fields' phone call in prison                                  City_00011616             City_00011616
PX-213      AUD - Audio recording of James Fields' voicemail in prison                                   City_00011671             City_00011671
PX-214      AUD - Audio recording of James Fields' voicemail in prison                                   City_00011809             City_00011809
PX-215      FB - Facebook Geolocation data for James Fields                                              City_00032356             City_00032356
PX-216      IG - “You have the right to protest, but I’m late for work” meme                             CITY_00033056             CITY_00033056
            IG - Meme captioned “Protest! But I’m late for work” and text below the meme/picture:        CITY_00033057             CITY_00033057
PX-217      “When I see protestors blocking”
            SMS - Extraction Report SMS Messages between Fields to his mother: "I got the weekend City_00033058                    City_00033059
            off, so I’ll be able to go to the rally…Be careful…We're not the one who need to be careful"
PX-218      along with a picture of Hitler
PX-219      AUD - Audio recording of James Fields' phone call in prison                                  City_00033077             City_00033077
PX-220      PHOTO - Photo of aerial map of James Fields' movements after the car attack                  City_00033079             City_00033079
PX-221      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033085             City_00033085
PX-222      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033099             City_00033099
PX-223      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033100             City_00033100
PX-224      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033102             City_00033102
PX-225      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033104             City_00033104
PX-226      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033105             City_00033105
PX-227      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033106             City_00033106
PX-228      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033107             City_00033107
PX-229      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033108             City_00033108
PX-230      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033109             City_00033109
PX-231      PHOTO - Photo of James Fields' driving into the crowd                                        City_00033110             City_00033110
PX-232      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033112             City_00033112
PX-233      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033113             City_00033113
PX-234      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033114             City_00033114
PX-235      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033115             City_00033115
PX-236      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033116             City_00033116
PX-237      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033117             City_00033117
PX-238      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033118             City_00033118
PX-239      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033119             City_00033119
PX-240      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033120             City_00033120
PX-241      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033121             City_00033121
PX-242      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033122             City_00033122
PX-243      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033123             City_00033123
PX-244      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033124             City_00033124
PX-245      PHOTO - Photo of James Fields' driving after the car attack                                  City_00033125             City_00033125
            PHOTO - Photo of James Fields' driving after the car attack                                  City_00033126             City_00033126
PX-246
PX-247      PHOTO - Photo of James Fields' driving after the car attack                               City_00033127                City_00033127
PX-248      PHOTO - Photo of James Fields' driving after the car attack                               City_00033128                City_00033128
PX-249      PHOTO - Photo of James Fields' driving after the car attack                               City_00033129                City_00033129
PX-250      PHOTO - Photo of James Fields' driving after the car attack                               City_00033130                City_00033130
PX-251      PHOTO - Photo of James Fields' driving after the car attack                               City_00033131                City_00033131
PX-252      PHOTO - Photo of James Fields' driving after the car attack                               City_00033132                City_00033132
PX-253      PHOTO - Photo of James Fields' driving after the car attack                               City_00033133                City_00033133
PX-254      PHOTO - Photo of James Fields' driving into the crowd                                     City_00033134                City_00033134
PX-255      PHOTO - Photo of James Fields' driving into the crowd                                     City_00033135                City_00033135
PX-256      PHOTO - Photo of James Fields' driving after the car attack                               City_00033136                City_00033136
PX-257      PHOTO - Photo of James Fields' driving after the car attack                               City_00033137                City_00033137



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
    Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 6 of 53 Pageid#:
                                       17848

 Ex. No.                                              Description                                               Beginning Bates             End Bates
PX-258      PHOTO - Photo of James Fields' driving after the car attack                                 City_00033138             City_00033138
PX-259      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033139             City_00033139
PX-260      PHOTO - Photo of James Fields' driving after the car attack                                 City_00033140             City_00033140
PX-261      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033141             City_00033141
PX-262      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033142             City_00033142
PX-263      PHOTO - Photo of James Fields' driving after the car attack                                 City_00033143             City_00033143
PX-264      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033144             City_00033144
PX-265      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033145             City_00033145
PX-266      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033146             City_00033146
PX-267      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033147             City_00033147
PX-268      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033148             City_00033148
PX-269      PHOTO - Photo of James Fields' driving after the car attack                                 City_00033149             City_00033149
PX-270      PHOTO - Photo of James Fields' driving after the car attack                                 City_00033150             City_00033150
PX-271      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033151             City_00033151
PX-272      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033152             City_00033152
PX-273      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033153             City_00033153
PX-274      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033154             City_00033154
PX-275      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033155             City_00033155
PX-276      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033156             City_00033156
PX-277      PHOTO - Photo of James Fields' driving after the car attack                                 City_00033157             City_00033157
PX-278      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033158             City_00033158
PX-279      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033159             City_00033159
PX-280      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033160             City_00033160
PX-281      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033161             City_00033161
PX-282      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033162             City_00033162
PX-283      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033163             City_00033163
PX-284      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033164             City_00033164
PX-285      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033165             City_00033165
PX-286      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033166             City_00033166
PX-287      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033167             City_00033167
PX-288      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033168             City_00033168
PX-289      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033170             City_00033170
PX-290      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033171             City_00033171
PX-291      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033172             City_00033172
PX-292      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033173             City_00033173
PX-293      PHOTO - Photo of James Fields' driving into the crowd                                       City_00033177             City_00033177
PX-294      PHOTO - Photo of Thomas Baker in hospital                                                   City_00033192             City_00033192
PX-295      PHOTO - Photo of Thomas Baker in hospital                                                   City_00033197             City_00033197
PX-296      PHOTO - Photo of James Fields' car after car attack                                         City_00033203             City_00033203
PX-297      VID - Video recording of Marissa Blair video                                                City_00033216             City_00033216
PX-298      PHOTO - Photo of James Fields' car after car attack                                         City_00033226             City_00033226
PX-299      PHOTO - Photo of cars struck by James Fields                                                City_00033229             City_00033229
PX-300      PHOTO - Photo of James Fields' car after car attack                                         City_00033230             City_00033230
PX-301      PHOTO - Photo of cars struck by James Fields                                                City_00033238             City_00033238
PX-302      PHOTO - Photo of James Fields' car after car attack                                         City_00033244             City_00033244
PX-303      PHOTO - Photo of crime scene after car attack                                               City_00033245             City_00033245
PX-304      PHOTO - Photo of cars struck by James Fields                                                City_00033246             City_00033246
PX-305      PHOTO - Photo of cars struck by James Fields                                                City_00033251             City_00033251
PX-306      PHOTO - Photo of crime scene after car attack                                               City_00033253             City_00033253
PX-307      PHOTO - Photo of crime scene after car attack                                               City_00033259             City_00033259
PX-308      PHOTO - Photo of cars struck by James Fields                                                City_00033260             City_00033260
PX-309      PHOTO - Photo of Marcus Martin's injuries                                                   City_00033261             City_00033261
PX-310      PHOTO - Photo of crime scene after car attack                                               City_00033263             City_00033263
PX-311      VID - Video recording of inside the park prior to unlawful assembly order                   City_00033265             City_00033265
PX-312      VID - Video recording of Dean Dotts (UVA Police) body cam                                   City_00033267             City_00033267
PX-313      VID - Video recording of Brennan Gilmore video                                              City_00033270             City_00033270
PX-314      VID - Video recording of attack and Challenger reversing                                    City_00033272             City_00033272
PX-315      VID - Video recording of Fields at UTR with VA                                              City_00033273             City_00033273
PX-316      VID - Video recording of Marching and chanting “you will not replace us”                    City_00033275             City_00033275
PX-317      VID - Video recording of CPD helicopter hovering above a crowd                              City_00033276             City_00033276
PX-318      VID - Video recording of Det. Steve Young body cam                                          City_00033277             City_00033277
PX-319      VID - Video recording of events after car attack                                            City_00033280             City_00033280
            DOC - Compilation of documents (including "Fight or die, white man. I can remember a time
PX-320      back in the early days of what has, praise God")                                            City_00037511             City_00038495
PX-321      DOC - Diane D'Costa's statement of events of the August 11, 2017 Torch Rally                DIANE00001                DIANE00004
PX-322      SMS - Screenshots of Group Me meesages regarding "Early Move ins"                           DIANE00005                DIANE00011
PX-323      VID - Video recording of Torch Rally taken by D. D'Costa                                    DIANE00012                DIANE00012
PX-324      DISC - Discord Production PA001                                                             DIS00000001               DIS00000033
PX-325      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000001       DISC-IMPACT00000001
PX-326      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000002       DISC-IMPACT00000002
PX-327      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000003       DISC-IMPACT00000004
PX-328      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000005       DISC-IMPACT00000005
PX-329      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000006       DISC-IMPACT00000006
PX-330      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000007       DISC-IMPACT00000012
PX-331      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000013       DISC-IMPACT00000013
PX-332      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000014       DISC-IMPACT00000014
PX-333      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000015       DISC-IMPACT00000017
PX-334      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000018       DISC-IMPACT00000018
PX-335      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000019       DISC-IMPACT00000025
PX-336      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000026       DISC-IMPACT00000026
PX-337      DISC - Impact Image of Discord Post                                                         DISC-IMPACT00000027       DISC-IMPACT00000027



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
    Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 7 of 53 Pageid#:
                                       17849

 Ex. No.                                          Description          Beginning Bates           End Bates
PX-338      DISC - Impact Image of Discord Post                 DISC-IMPACT00000028      DISC-IMPACT00000028
PX-339      DISC - Impact Image of Discord Post                 DISC-IMPACT00000029      DISC-IMPACT00000029
PX-340      DISC - Impact Image of Discord Post                 DISC-IMPACT00000030      DISC-IMPACT00000032
PX-341      DISC - Impact Image of Discord Post                 DISC-IMPACT00000033      DISC-IMPACT00000033
PX-342      DISC - Impact Image of Discord Post                 DISC-IMPACT00000034      DISC-IMPACT00000034
PX-343      DISC - Impact Image of Discord Post                 DISC-IMPACT00000035      DISC-IMPACT00000035
PX-344      DISC - Impact Image of Discord Post                 DISC-IMPACT00000036      DISC-IMPACT00000036
PX-345      DISC - Impact Image of Discord Post                 DISC-IMPACT00000037      DISC-IMPACT00000037
PX-346      DISC - Impact Image of Discord Post                 DISC-IMPACT00000038      DISC-IMPACT00000038
PX-347      DISC - Impact Image of Discord Post                 DISC-IMPACT00000039      DISC-IMPACT00000039
PX-348      DISC - Impact Image of Discord Post                 DISC-IMPACT00000040      DISC-IMPACT00000041
PX-349      DISC - Impact Image of Discord Post                 DISC-IMPACT00000042      DISC-IMPACT00000042
PX-350      DISC - Impact Image of Discord Post                 DISC-IMPACT00000043      DISC-IMPACT00000043
PX-351      DISC - Impact Image of Discord Post                 DISC-IMPACT00000044      DISC-IMPACT00000044
PX-352      DISC - Impact Image of Discord Post                 DISC-IMPACT00000045      DISC-IMPACT00000045
PX-353      DISC - Impact Image of Discord Post                 DISC-IMPACT00000046      DISC-IMPACT00000046
PX-354      DISC - Impact Image of Discord Post                 DISC-IMPACT00000047      DISC-IMPACT00000047
PX-355      DISC - Impact Image of Discord Post                 DISC-IMPACT00000048      DISC-IMPACT00000048
PX-356      DISC - Impact Image of Discord Post                 DISC-IMPACT00000049      DISC-IMPACT00000051
PX-357      DISC - Impact Image of Discord Post                 DISC-IMPACT00000052      DISC-IMPACT00000052
PX-358      DISC - Impact Image of Discord Post                 DISC-IMPACT00000053      DISC-IMPACT00000053
PX-359      DISC - Impact Image of Discord Post                 DISC-IMPACT00000054      DISC-IMPACT00000055
PX-360      DISC - Impact Image of Discord Post                 DISC-IMPACT00000056      DISC-IMPACT00000056
PX-361      DISC - Impact Image of Discord Post                 DISC-IMPACT00000057      DISC-IMPACT00000057
PX-362      DISC - Impact Image of Discord Post                 DISC-IMPACT00000058      DISC-IMPACT00000058
PX-363      DISC - Impact Image of Discord Post                 DISC-IMPACT00000059      DISC-IMPACT00000059
PX-364      DISC - Impact Image of Discord Post                 DISC-IMPACT00000060      DISC-IMPACT00000061
PX-365      DISC - Impact Image of Discord Post                 DISC-IMPACT00000062      DISC-IMPACT00000062
PX-366      DISC - Impact Image of Discord Post                 DISC-IMPACT00000063      DISC-IMPACT00000063
PX-367      DISC - Impact Image of Discord Post                 DISC-IMPACT00000064      DISC-IMPACT00000065
PX-368      DISC - Impact Image of Discord Post                 DISC-IMPACT00000066      DISC-IMPACT00000066
PX-369      DISC - Impact Image of Discord Post                 DISC-IMPACT00000067      DISC-IMPACT00000068
PX-370      DISC - Impact Image of Discord Post                 DISC-IMPACT00000069      DISC-IMPACT00000069
PX-371      DISC - Impact Image of Discord Post                 DISC-IMPACT00000070      DISC-IMPACT00000070
PX-372      DISC - Impact Image of Discord Post                 DISC-IMPACT00000071      DISC-IMPACT00000071
PX-373      DISC - Impact Image of Discord Post                 DISC-IMPACT00000072      DISC-IMPACT00000072
PX-374      DISC - Impact Image of Discord Post                 DISC-IMPACT00000073      DISC-IMPACT00000074
PX-375      DISC - Impact Image of Discord Post                 DISC-IMPACT00000075      DISC-IMPACT00000075
PX-376      DISC - Impact Image of Discord Post                 DISC-IMPACT00000076      DISC-IMPACT00000076
PX-377      DISC - Impact Image of Discord Post                 DISC-IMPACT00000077      DISC-IMPACT00000079
PX-378      DISC - Impact Image of Discord Post                 DISC-IMPACT00000080      DISC-IMPACT00000081
PX-379      DISC - Impact Image of Discord Post                 DISC-IMPACT00000082      DISC-IMPACT00000083
PX-380      DISC - Impact Image of Discord Post                 DISC-IMPACT00000084      DISC-IMPACT00000084
PX-381      DISC - Impact Image of Discord Post                 DISC-IMPACT00000085      DISC-IMPACT00000086
PX-382      DISC - Impact Image of Discord Post                 DISC-IMPACT00000087      DISC-IMPACT00000087
PX-383      DISC - Impact Image of Discord Post                 DISC-IMPACT00000088      DISC-IMPACT00000089
PX-384      DISC - Impact Image of Discord Post                 DISC-IMPACT00000090      DISC-IMPACT00000090
PX-385      DISC - Impact Image of Discord Post                 DISC-IMPACT00000091      DISC-IMPACT00000091
PX-386      DISC - Impact Image of Discord Post                 DISC-IMPACT00000092      DISC-IMPACT00000092
PX-387      DISC - Impact Image of Discord Post                 DISC-IMPACT00000093      DISC-IMPACT00000093
PX-388      DISC - Impact Image of Discord Post                 DISC-IMPACT00000094      DISC-IMPACT00000096
PX-389      DISC - Impact Image of Discord Post                 DISC-IMPACT00000097      DISC-IMPACT00000097
PX-390      DISC - Impact Image of Discord Post                 DISC-IMPACT00000098      DISC-IMPACT00000098
PX-391      DISC - Impact Image of Discord Post                 DISC-IMPACT00000099      DISC-IMPACT00000099
PX-392      DISC - Impact Image of Discord Post                 DISC-IMPACT00000100      DISC-IMPACT00000100
PX-393      DISC - Impact Image of Discord Post                 DISC-IMPACT00000101      DISC-IMPACT00000101
PX-394      DISC - Impact Image of Discord Post                 DISC-IMPACT00000102      DISC-IMPACT00000102
PX-395      DISC - Impact Image of Discord Post                 DISC-IMPACT00000103      DISC-IMPACT00000104
PX-396      DISC - Impact Image of Discord Post                 DISC-IMPACT00000105      DISC-IMPACT00000105
PX-397      DISC - Impact Image of Discord Post                 DISC-IMPACT00000106      DISC-IMPACT00000106
PX-398      DISC - Impact Image of Discord Post                 DISC-IMPACT00000107      DISC-IMPACT00000107
PX-399      DISC - Impact Image of Discord Post                 DISC-IMPACT00000108      DISC-IMPACT00000108
PX-400      DISC - Impact Image of Discord Post                 DISC-IMPACT00000109      DISC-IMPACT00000109
PX-401      DISC - Impact Image of Discord Post                 DISC-IMPACT00000110      DISC-IMPACT00000113
PX-402      DISC - Impact Image of Discord Post                 DISC-IMPACT00000114      DISC-IMPACT00000115
PX-403      DISC - Impact Image of Discord Post                 DISC-IMPACT00000116      DISC-IMPACT00000116
PX-404      DISC - Impact Image of Discord Post                 DISC-IMPACT00000117      DISC-IMPACT00000118
PX-405      DISC - Impact Image of Discord Post                 DISC-IMPACT00000119      DISC-IMPACT00000119
PX-406      DISC - Impact Image of Discord Post                 DISC-IMPACT00000120      DISC-IMPACT00000120
PX-407      DISC - Impact Image of Discord Post                 DISC-IMPACT00000121      DISC-IMPACT00000121
PX-408      DISC - Impact Image of Discord Post                 DISC-IMPACT00000122      DISC-IMPACT00000122
PX-409      DISC - Impact Image of Discord Post                 DISC-IMPACT00000123      DISC-IMPACT00000123
PX-410      DISC - Impact Image of Discord Post                 DISC-IMPACT00000124      DISC-IMPACT00000124
PX-411      DISC - Impact Image of Discord Post                 DISC-IMPACT00000125      DISC-IMPACT00000126
PX-412      DISC - Impact Image of Discord Post                 DISC-IMPACT00000127      DISC-IMPACT00000127
PX-413      DISC - Impact Image of Discord Post                 DISC-IMPACT00000128      DISC-IMPACT00000128
PX-414      DISC - Impact Image of Discord Post                 DISC-IMPACT00000129      DISC-IMPACT00000131
PX-415      DISC - Impact Image of Discord Post                 DISC-IMPACT00000132      DISC-IMPACT00000134
PX-416      DISC - Impact Image of Discord Post                 DISC-IMPACT00000135      DISC-IMPACT00000135
PX-417      DISC - Impact Image of Discord Post                 DISC-IMPACT00000136      DISC-IMPACT00000136
PX-418      DISC - Impact Image of Discord Post                 DISC-IMPACT00000137      DISC-IMPACT00000137



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
    Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 8 of 53 Pageid#:
                                       17850

 Ex. No.                                          Description          Beginning Bates           End Bates
PX-419      DISC - Impact Image of Discord Post                 DISC-IMPACT00000138      DISC-IMPACT00000139
PX-420      DISC - Impact Image of Discord Post                 DISC-IMPACT00000140      DISC-IMPACT00000140
PX-421      DISC - Impact Image of Discord Post                 DISC-IMPACT00000141      DISC-IMPACT00000141
PX-422      DISC - Impact Image of Discord Post                 DISC-IMPACT00000142      DISC-IMPACT00000143
PX-423      DISC - Impact Image of Discord Post                 DISC-IMPACT00000144      DISC-IMPACT00000145
PX-424      DISC - Impact Image of Discord Post                 DISC-IMPACT00000146      DISC-IMPACT00000148
PX-425      DISC - Impact Image of Discord Post                 DISC-IMPACT00000149      DISC-IMPACT00000149
PX-426      DISC - Impact Image of Discord Post                 DISC-IMPACT00000150      DISC-IMPACT00000150
PX-427      DISC - Impact Image of Discord Post                 DISC-IMPACT00000151      DISC-IMPACT00000151
PX-428      DISC - Impact Image of Discord Post                 DISC-IMPACT00000152      DISC-IMPACT00000154
PX-429      DISC - Impact Image of Discord Post                 DISC-IMPACT00000155      DISC-IMPACT00000155
PX-430      DISC - Impact Image of Discord Post                 DISC-IMPACT00000156      DISC-IMPACT00000156
PX-431      DISC - Impact Image of Discord Post                 DISC-IMPACT00000157      DISC-IMPACT00000157
PX-432      DISC - Impact Image of Discord Post                 DISC-IMPACT00000158      DISC-IMPACT00000159
PX-433      DISC - Impact Image of Discord Post                 DISC-IMPACT00000160      DISC-IMPACT00000160
PX-434      DISC - Impact Image of Discord Post                 DISC-IMPACT00000161      DISC-IMPACT00000161
PX-435      DISC - Impact Image of Discord Post                 DISC-IMPACT00000162      DISC-IMPACT00000162
PX-436      DISC - Impact Image of Discord Post                 DISC-IMPACT00000163      DISC-IMPACT00000163
PX-437      DISC - Impact Image of Discord Post                 DISC-IMPACT00000164      DISC-IMPACT00000164
PX-438      DISC - Impact Image of Discord Post                 DISC-IMPACT00000165      DISC-IMPACT00000165
PX-439      DISC - Impact Image of Discord Post                 DISC-IMPACT00000166      DISC-IMPACT00000166
PX-440      DISC - Impact Image of Discord Post                 DISC-IMPACT00000167      DISC-IMPACT00000167
PX-441      DISC - Impact Image of Discord Post                 DISC-IMPACT00000168      DISC-IMPACT00000168
PX-442      DISC - Impact Image of Discord Post                 DISC-IMPACT00000169      DISC-IMPACT00000169
PX-443      DISC - Impact Image of Discord Post                 DISC-IMPACT00000170      DISC-IMPACT00000170
PX-444      DISC - Impact Image of Discord Post                 DISC-IMPACT00000171      DISC-IMPACT00000171
PX-445      DISC - Impact Image of Discord Post                 DISC-IMPACT00000172      DISC-IMPACT00000172
PX-446      DISC - Impact Image of Discord Post                 DISC-IMPACT00000173      DISC-IMPACT00000173
PX-447      DISC - Impact Image of Discord Post                 DISC-IMPACT00000174      DISC-IMPACT00000174
PX-448      DISC - Impact Image of Discord Post                 DISC-IMPACT00000175      DISC-IMPACT00000175
PX-449      DISC - Impact Image of Discord Post                 DISC-IMPACT00000176      DISC-IMPACT00000176
PX-450      DISC - Impact Image of Discord Post                 DISC-IMPACT00000177      DISC-IMPACT00000178
PX-451      DISC - Impact Image of Discord Post                 DISC-IMPACT00000179      DISC-IMPACT00000179
PX-452      DISC - Impact Image of Discord Post                 DISC-IMPACT00000180      DISC-IMPACT00000180
PX-453      DISC - Impact Image of Discord Post                 DISC-IMPACT00000181      DISC-IMPACT00000181
PX-454      DISC - Impact Image of Discord Post                 DISC-IMPACT00000182      DISC-IMPACT00000182
PX-455      DISC - Impact Image of Discord Post                 DISC-IMPACT00000183      DISC-IMPACT00000185
PX-456      DISC - Impact Image of Discord Post                 DISC-IMPACT00000186      DISC-IMPACT00000187
PX-457      DISC - Impact Image of Discord Post                 DISC-IMPACT00000188      DISC-IMPACT00000188
PX-458      DISC - Impact Image of Discord Post                 DISC-IMPACT00000189      DISC-IMPACT00000191
PX-459      DISC - Impact Image of Discord Post                 DISC-IMPACT00000192      DISC-IMPACT00000192
PX-460      DISC - Impact Image of Discord Post                 DISC-IMPACT00000193      DISC-IMPACT00000193
PX-461      DISC - Impact Image of Discord Post                 DISC-IMPACT00000194      DISC-IMPACT00000194
PX-462      DISC - Impact Image of Discord Post                 DISC-IMPACT00000195      DISC-IMPACT00000197
PX-463      DISC - Impact Image of Discord Post                 DISC-IMPACT00000198      DISC-IMPACT00000199
PX-464      DISC - Impact Image of Discord Post                 DISC-IMPACT00000200      DISC-IMPACT00000202
PX-465      DISC - Impact Image of Discord Post                 DISC-IMPACT00000203      DISC-IMPACT00000203
PX-466      DISC - Impact Image of Discord Post                 DISC-IMPACT00000204      DISC-IMPACT00000204
PX-467      DISC - Impact Image of Discord Post                 DISC-IMPACT00000205      DISC-IMPACT00000205
PX-468      DISC - Impact Image of Discord Post                 DISC-IMPACT00000206      DISC-IMPACT00000206
PX-469      DISC - Impact Image of Discord Post                 DISC-IMPACT00000207      DISC-IMPACT00000207
PX-470      DISC - Impact Image of Discord Post                 DISC-IMPACT00000208      DISC-IMPACT00000211
PX-471      DISC - Impact Image of Discord Post                 DISC-IMPACT00000212      DISC-IMPACT00000212
PX-472      DISC - Impact Image of Discord Post                 DISC-IMPACT00000213      DISC-IMPACT00000213
PX-473      DISC - Impact Image of Discord Post                 DISC-IMPACT00000214      DISC-IMPACT00000214
PX-474      DISC - Impact Image of Discord Post                 DISC-IMPACT00000215      DISC-IMPACT00000215
PX-475      DISC - Impact Image of Discord Post                 DISC-IMPACT00000216      DISC-IMPACT00000216
PX-476      DISC - Impact Image of Discord Post                 DISC-IMPACT00000217      DISC-IMPACT00000217
PX-477      DISC - Impact Image of Discord Post                 DISC-IMPACT00000218      DISC-IMPACT00000220
PX-478      DISC - Impact Image of Discord Post                 DISC-IMPACT00000221      DISC-IMPACT00000221
PX-479      DISC - Impact Image of Discord Post                 DISC-IMPACT00000222      DISC-IMPACT00000222
PX-480      DISC - Impact Image of Discord Post                 DISC-IMPACT00000223      DISC-IMPACT00000223
PX-481      DISC - Impact Image of Discord Post                 DISC-IMPACT00000224      DISC-IMPACT00000224
PX-482      DISC - Impact Image of Discord Post                 DISC-IMPACT00000225      DISC-IMPACT00000225
PX-483      DISC - Impact Image of Discord Post                 DISC-IMPACT00000226      DISC-IMPACT00000226
PX-484      DISC - Impact Image of Discord Post                 DISC-IMPACT00000227      DISC-IMPACT00000228
PX-485      DISC - Impact Image of Discord Post                 DISC-IMPACT00000229      DISC-IMPACT00000229
PX-486      DISC - Impact Image of Discord Post                 DISC-IMPACT00000230      DISC-IMPACT00000230
PX-487      DISC - Impact Image of Discord Post                 DISC-IMPACT00000231      DISC-IMPACT00000231
PX-488      DISC - Impact Image of Discord Post                 DISC-IMPACT00000232      DISC-IMPACT00000232
PX-489      DISC - Impact Image of Discord Post                 DISC-IMPACT00000233      DISC-IMPACT00000233
PX-490      DISC - Impact Image of Discord Post                 DISC-IMPACT00000234      DISC-IMPACT00000234
PX-491      DISC - Impact Image of Discord Post                 DISC-IMPACT00000235      DISC-IMPACT00000235
PX-492      DISC - Impact Image of Discord Post                 DISC-IMPACT00000236      DISC-IMPACT00000236
PX-493      DISC - Impact Image of Discord Post                 DISC-IMPACT00000237      DISC-IMPACT00000237
PX-494      DISC - Impact Image of Discord Post                 DISC-IMPACT00000238      DISC-IMPACT00000238
PX-495      DISC - Impact Image of Discord Post                 DISC-IMPACT00000239      DISC-IMPACT00000239
PX-496      DISC - Impact Image of Discord Post                 DISC-IMPACT00000240      DISC-IMPACT00000240
PX-497      DISC - Impact Image of Discord Post                 DISC-IMPACT00000241      DISC-IMPACT00000241
PX-498      DISC - Impact Image of Discord Post                 DISC-IMPACT00000242      DISC-IMPACT00000245
PX-499      DISC - Impact Image of Discord Post                 DISC-IMPACT00000246      DISC-IMPACT00000246



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
    Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 9 of 53 Pageid#:
                                       17851

 Ex. No.                                          Description          Beginning Bates           End Bates
PX-500      DISC - Impact Image of Discord Post                 DISC-IMPACT00000247      DISC-IMPACT00000247
PX-501      DISC - Impact Image of Discord Post                 DISC-IMPACT00000248      DISC-IMPACT00000251
PX-502      DISC - Impact Image of Discord Post                 DISC-IMPACT00000252      DISC-IMPACT00000252
PX-503      DISC - Impact Image of Discord Post                 DISC-IMPACT00000253      DISC-IMPACT00000253
PX-504      DISC - Impact Image of Discord Post                 DISC-IMPACT00000254      DISC-IMPACT00000254
PX-505      DISC - Impact Image of Discord Post                 DISC-IMPACT00000255      DISC-IMPACT00000255
PX-506      DISC - Impact Image of Discord Post                 DISC-IMPACT00000256      DISC-IMPACT00000256
PX-507      DISC - Impact Image of Discord Post                 DISC-IMPACT00000257      DISC-IMPACT00000257
PX-508      DISC - Impact Image of Discord Post                 DISC-IMPACT00000258      DISC-IMPACT00000258
PX-509      DISC - Impact Image of Discord Post                 DISC-IMPACT00000259      DISC-IMPACT00000259
PX-510      DISC - Impact Image of Discord Post                 DISC-IMPACT00000260      DISC-IMPACT00000260
PX-511      DISC - Impact Image of Discord Post                 DISC-IMPACT00000261      DISC-IMPACT00000261
PX-512      DISC - Impact Image of Discord Post                 DISC-IMPACT00000262      DISC-IMPACT00000262
PX-513      DISC - Impact Image of Discord Post                 DISC-IMPACT00000263      DISC-IMPACT00000263
PX-514      DISC - Impact Image of Discord Post                 DISC-IMPACT00000264      DISC-IMPACT00000264
PX-515      DISC - Impact Image of Discord Post                 DISC-IMPACT00000265      DISC-IMPACT00000265
PX-516      DISC - Impact Image of Discord Post                 DISC-IMPACT00000266      DISC-IMPACT00000267
PX-517      DISC - Impact Image of Discord Post                 DISC-IMPACT00000268      DISC-IMPACT00000268
PX-518      DISC - Impact Image of Discord Post                 DISC-IMPACT00000269      DISC-IMPACT00000269
PX-519      DISC - Impact Image of Discord Post                 DISC-IMPACT00000270      DISC-IMPACT00000270
PX-520      DISC - Impact Image of Discord Post                 DISC-IMPACT00000271      DISC-IMPACT00000271
PX-521      DISC - Impact Image of Discord Post                 DISC-IMPACT00000272      DISC-IMPACT00000272
PX-522      DISC - Impact Image of Discord Post                 DISC-IMPACT00000273      DISC-IMPACT00000273
PX-523      DISC - Impact Image of Discord Post                 DISC-IMPACT00000274      DISC-IMPACT00000274
PX-524      DISC - Impact Image of Discord Post                 DISC-IMPACT00000275      DISC-IMPACT00000275
PX-525      DISC - Impact Image of Discord Post                 DISC-IMPACT00000276      DISC-IMPACT00000276
PX-526      DISC - Impact Image of Discord Post                 DISC-IMPACT00000277      DISC-IMPACT00000277
PX-527      DISC - Impact Image of Discord Post                 DISC-IMPACT00000278      DISC-IMPACT00000278
PX-528      DISC - Impact Image of Discord Post                 DISC-IMPACT00000279      DISC-IMPACT00000279
PX-529      DISC - Impact Image of Discord Post                 DISC-IMPACT00000280      DISC-IMPACT00000280
PX-530      DISC - Impact Image of Discord Post                 DISC-IMPACT00000281      DISC-IMPACT00000281
PX-531      DISC - Impact Image of Discord Post                 DISC-IMPACT00000282      DISC-IMPACT00000282
PX-532      DISC - Impact Image of Discord Post                 DISC-IMPACT00000283      DISC-IMPACT00000283
PX-533      DISC - Impact Image of Discord Post                 DISC-IMPACT00000284      DISC-IMPACT00000285
PX-534      DISC - Impact Image of Discord Post                 DISC-IMPACT00000286      DISC-IMPACT00000286
PX-535      DISC - Impact Image of Discord Post                 DISC-IMPACT00000287      DISC-IMPACT00000287
PX-536      DISC - Impact Image of Discord Post                 DISC-IMPACT00000288      DISC-IMPACT00000288
PX-537      DISC - Impact Image of Discord Post                 DISC-IMPACT00000289      DISC-IMPACT00000291
PX-538      DISC - Impact Image of Discord Post                 DISC-IMPACT00000292      DISC-IMPACT00000292
PX-539      DISC - Impact Image of Discord Post                 DISC-IMPACT00000293      DISC-IMPACT00000293
PX-540      DISC - Impact Image of Discord Post                 DISC-IMPACT00000294      DISC-IMPACT00000295
PX-541      DISC - Impact Image of Discord Post                 DISC-IMPACT00000296      DISC-IMPACT00000296
PX-542      DISC - Impact Image of Discord Post                 DISC-IMPACT00000297      DISC-IMPACT00000297
PX-543      DISC - Impact Image of Discord Post                 DISC-IMPACT00000298      DISC-IMPACT00000299
PX-544      DISC - Impact Image of Discord Post                 DISC-IMPACT00000300      DISC-IMPACT00000300
PX-545      DISC - Impact Image of Discord Post                 DISC-IMPACT00000301      DISC-IMPACT00000301
PX-546      DISC - Impact Image of Discord Post                 DISC-IMPACT00000302      DISC-IMPACT00000303
PX-547      DISC - Impact Image of Discord Post                 DISC-IMPACT00000304      DISC-IMPACT00000306
PX-548      DISC - Impact Image of Discord Post                 DISC-IMPACT00000307      DISC-IMPACT00000307
PX-549      DISC - Impact Image of Discord Post                 DISC-IMPACT00000308      DISC-IMPACT00000308
PX-550      DISC - Impact Image of Discord Post                 DISC-IMPACT00000309      DISC-IMPACT00000309
PX-551      DISC - Impact Image of Discord Post                 DISC-IMPACT00000310      DISC-IMPACT00000310
PX-552      DISC - Impact Image of Discord Post                 DISC-IMPACT00000311      DISC-IMPACT00000311
PX-553      DISC - Impact Image of Discord Post                 DISC-IMPACT00000312      DISC-IMPACT00000312
PX-554      DISC - Impact Image of Discord Post                 DISC-IMPACT00000313      DISC-IMPACT00000313
PX-555      DISC - Impact Image of Discord Post                 DISC-IMPACT00000314      DISC-IMPACT00000314
PX-556      DISC - Impact Image of Discord Post                 DISC-IMPACT00000315      DISC-IMPACT00000320
PX-557      DISC - Impact Image of Discord Post                 DISC-IMPACT00000321      DISC-IMPACT00000321
PX-558      DISC - Impact Image of Discord Post                 DISC-IMPACT00000322      DISC-IMPACT00000323
PX-559      DISC - Impact Image of Discord Post                 DISC-IMPACT00000324      DISC-IMPACT00000324
PX-560      DISC - Impact Image of Discord Post                 DISC-IMPACT00000325      DISC-IMPACT00000325
PX-561      DISC - Impact Image of Discord Post                 DISC-IMPACT00000326      DISC-IMPACT00000326
PX-562      DISC - Impact Image of Discord Post                 DISC-IMPACT00000327      DISC-IMPACT00000327
PX-563      DISC - Impact Image of Discord Post                 DISC-IMPACT00000328      DISC-IMPACT00000328
PX-564      DISC - Impact Image of Discord Post                 DISC-IMPACT00000329      DISC-IMPACT00000336
PX-565      DISC - Impact Image of Discord Post                 DISC-IMPACT00000337      DISC-IMPACT00000337
PX-566      DISC - Impact Image of Discord Post                 DISC-IMPACT00000338      DISC-IMPACT00000338
PX-567      DISC - Impact Image of Discord Post                 DISC-IMPACT00000339      DISC-IMPACT00000339
PX-568      DISC - Impact Image of Discord Post                 DISC-IMPACT00000340      DISC-IMPACT00000340
PX-569      DISC - Impact Image of Discord Post                 DISC-IMPACT00000341      DISC-IMPACT00000341
PX-570      DISC - Impact Image of Discord Post                 DISC-IMPACT00000342      DISC-IMPACT00000342
PX-571      DISC - Impact Image of Discord Post                 DISC-IMPACT00000343      DISC-IMPACT00000343
PX-572      DISC - Impact Image of Discord Post                 DISC-IMPACT00000344      DISC-IMPACT00000344
PX-573      DISC - Impact Image of Discord Post                 DISC-IMPACT00000345      DISC-IMPACT00000346
PX-574      DISC - Impact Image of Discord Post                 DISC-IMPACT00000347      DISC-IMPACT00000348
PX-575      DISC - Impact Image of Discord Post                 DISC-IMPACT00000349      DISC-IMPACT00000349
PX-576      DISC - Impact Image of Discord Post                 DISC-IMPACT00000350      DISC-IMPACT00000350
PX-577      DISC - Impact Image of Discord Post                 DISC-IMPACT00000351      DISC-IMPACT00000351
PX-578      DISC - Impact Image of Discord Post                 DISC-IMPACT00000352      DISC-IMPACT00000352
PX-579      DISC - Impact Image of Discord Post                 DISC-IMPACT00000353      DISC-IMPACT00000356
PX-580      DISC - Impact Image of Discord Post                 DISC-IMPACT00000357      DISC-IMPACT00000358



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 10 of 53 Pageid#:
                                      17852

 Ex. No.                                          Description          Beginning Bates           End Bates
PX-581      DISC - Impact Image of Discord Post                 DISC-IMPACT00000359      DISC-IMPACT00000360
PX-582      DISC - Impact Image of Discord Post                 DISC-IMPACT00000361      DISC-IMPACT00000367
PX-583      DISC - Impact Image of Discord Post                 DISC-IMPACT00000368      DISC-IMPACT00000368
PX-584      DISC - Impact Image of Discord Post                 DISC-IMPACT00000369      DISC-IMPACT00000373
PX-585      DISC - Impact Image of Discord Post                 DISC-IMPACT00000374      DISC-IMPACT00000375
PX-586      DISC - Impact Image of Discord Post                 DISC-IMPACT00000376      DISC-IMPACT00000378
PX-587      DISC - Impact Image of Discord Post                 DISC-IMPACT00000379      DISC-IMPACT00000380
PX-588      DISC - Impact Image of Discord Post                 DISC-IMPACT00000381      DISC-IMPACT00000382
PX-589      DISC - Impact Image of Discord Post                 DISC-IMPACT00000383      DISC-IMPACT00000384
PX-590      DISC - Impact Image of Discord Post                 DISC-IMPACT00000385      DISC-IMPACT00000385
PX-591      DISC - Impact Image of Discord Post                 DISC-IMPACT00000386      DISC-IMPACT00000386
PX-592      DISC - Impact Image of Discord Post                 DISC-IMPACT00000387      DISC-IMPACT00000387
PX-593      DISC - Impact Image of Discord Post                 DISC-IMPACT00000388      DISC-IMPACT00000388
PX-594      DISC - Impact Image of Discord Post                 DISC-IMPACT00000389      DISC-IMPACT00000391
PX-595      DISC - Impact Image of Discord Post                 DISC-IMPACT00000392      DISC-IMPACT00000392
PX-596      DISC - Impact Image of Discord Post                 DISC-IMPACT00000393      DISC-IMPACT00000393
PX-597      DISC - Impact Image of Discord Post                 DISC-IMPACT00000394      DISC-IMPACT00000407
PX-598      DISC - Impact Image of Discord Post                 DISC-IMPACT00000408      DISC-IMPACT00000413
PX-599      DISC - Impact Image of Discord Post                 DISC-IMPACT00000414      DISC-IMPACT00000415
PX-600      DISC - Impact Image of Discord Post                 DISC-IMPACT00000416      DISC-IMPACT00000416
PX-601      DISC - Impact Image of Discord Post                 DISC-IMPACT00000417      DISC-IMPACT00000418
PX-602      DISC - Impact Image of Discord Post                 DISC-IMPACT00000419      DISC-IMPACT00000425
PX-603      DISC - Impact Image of Discord Post                 DISC-IMPACT00000426      DISC-IMPACT00000426
PX-604      DISC - Impact Image of Discord Post                 DISC-IMPACT00000427      DISC-IMPACT00000429
PX-605      DISC - Impact Image of Discord Post                 DISC-IMPACT00000430      DISC-IMPACT00000430
PX-606      DISC - Impact Image of Discord Post                 DISC-IMPACT00000431      DISC-IMPACT00000432
PX-607      DISC - Impact Image of Discord Post                 DISC-IMPACT00000433      DISC-IMPACT00000434
PX-608      DISC - Impact Image of Discord Post                 DISC-IMPACT00000435      DISC-IMPACT00000435
PX-609      DISC - Impact Image of Discord Post                 DISC-IMPACT00000436      DISC-IMPACT00000438
PX-610      DISC - Impact Image of Discord Post                 DISC-IMPACT00000439      DISC-IMPACT00000439
PX-611      DISC - Impact Image of Discord Post                 DISC-IMPACT00000440      DISC-IMPACT00000440
PX-612      DISC - Impact Image of Discord Post                 DISC-IMPACT00000441      DISC-IMPACT00000448
PX-613      DISC - Impact Image of Discord Post                 DISC-IMPACT00000449      DISC-IMPACT00000449
PX-614      DISC - Impact Image of Discord Post                 DISC-IMPACT00000450      DISC-IMPACT00000450
PX-615      DISC - Impact Image of Discord Post                 DISC-IMPACT00000451      DISC-IMPACT00000452
PX-616      DISC - Impact Image of Discord Post                 DISC-IMPACT00000453      DISC-IMPACT00000453
PX-617      DISC - Impact Image of Discord Post                 DISC-IMPACT00000454      DISC-IMPACT00000454
PX-618      DISC - Impact Image of Discord Post                 DISC-IMPACT00000455      DISC-IMPACT00000457
PX-619      DISC - Impact Image of Discord Post                 DISC-IMPACT00000458      DISC-IMPACT00000461
PX-620      DISC - Impact Image of Discord Post                 DISC-IMPACT00000462      DISC-IMPACT00000462
PX-621      DISC - Impact Image of Discord Post                 DISC-IMPACT00000463      DISC-IMPACT00000465
PX-622      DISC - Impact Image of Discord Post                 DISC-IMPACT00000466      DISC-IMPACT00000466
PX-623      DISC - Impact Image of Discord Post                 DISC-IMPACT00000467      DISC-IMPACT00000467
PX-624      DISC - Impact Image of Discord Post                 DISC-IMPACT00000468      DISC-IMPACT00000468
PX-625      DISC - Impact Image of Discord Post                 DISC-IMPACT00000469      DISC-IMPACT00000469
PX-626      DISC - Impact Image of Discord Post                 DISC-IMPACT00000470      DISC-IMPACT00000471
PX-627      DISC - Impact Image of Discord Post                 DISC-IMPACT00000472      DISC-IMPACT00000472
PX-628      DISC - Impact Image of Discord Post                 DISC-IMPACT00000473      DISC-IMPACT00000475
PX-629      DISC - Impact Image of Discord Post                 DISC-IMPACT00000476      DISC-IMPACT00000476
PX-630      DISC - Impact Image of Discord Post                 DISC-IMPACT00000477      DISC-IMPACT00000477
PX-631      DISC - Impact Image of Discord Post                 DISC-IMPACT00000478      DISC-IMPACT00000478
PX-632      DISC - Impact Image of Discord Post                 DISC-IMPACT00000479      DISC-IMPACT00000479
PX-633      DISC - Impact Image of Discord Post                 DISC-IMPACT00000480      DISC-IMPACT00000483
PX-634      DISC - Impact Image of Discord Post                 DISC-IMPACT00000484      DISC-IMPACT00000485
PX-635      DISC - Impact Image of Discord Post                 DISC-IMPACT00000486      DISC-IMPACT00000488
PX-636      DISC - Impact Image of Discord Post                 DISC-IMPACT00000489      DISC-IMPACT00000489
PX-637      DISC - Impact Image of Discord Post                 DISC-IMPACT00000490      DISC-IMPACT00000490
PX-638      DISC - Impact Image of Discord Post                 DISC-IMPACT00000491      DISC-IMPACT00000492
PX-639      DISC - Impact Image of Discord Post                 DISC-IMPACT00000493      DISC-IMPACT00000493
PX-640      DISC - Impact Image of Discord Post                 DISC-IMPACT00000494      DISC-IMPACT00000495
PX-641      DISC - Impact Image of Discord Post                 DISC-IMPACT00000496      DISC-IMPACT00000498
PX-642      DISC - Impact Image of Discord Post                 DISC-IMPACT00000499      DISC-IMPACT00000501
PX-643      DISC - Impact Image of Discord Post                 DISC-IMPACT00000502      DISC-IMPACT00000502
PX-644      DISC - Impact Image of Discord Post                 DISC-IMPACT00000503      DISC-IMPACT00000505
PX-645      DISC - Impact Image of Discord Post                 DISC-IMPACT00000506      DISC-IMPACT00000507
PX-646      DISC - Impact Image of Discord Post                 DISC-IMPACT00000508      DISC-IMPACT00000508
PX-647      DISC - Impact Image of Discord Post                 DISC-IMPACT00000509      DISC-IMPACT00000509
PX-648      DISC - Impact Image of Discord Post                 DISC-IMPACT00000510      DISC-IMPACT00000511
PX-649      DISC - Impact Image of Discord Post                 DISC-IMPACT00000512      DISC-IMPACT00000513
PX-650      DISC - Impact Image of Discord Post                 DISC-IMPACT00000514      DISC-IMPACT00000514
PX-651      DISC - Impact Image of Discord Post                 DISC-IMPACT00000515      DISC-IMPACT00000516
PX-652      DISC - Impact Image of Discord Post                 DISC-IMPACT00000517      DISC-IMPACT00000518
PX-653      DISC - Impact Image of Discord Post                 DISC-IMPACT00000519      DISC-IMPACT00000520
PX-654      DISC - Impact Image of Discord Post                 DISC-IMPACT00000521      DISC-IMPACT00000523
PX-655      DISC - Impact Image of Discord Post                 DISC-IMPACT00000524      DISC-IMPACT00000525
PX-656      DISC - Impact Image of Discord Post                 DISC-IMPACT00000526      DISC-IMPACT00000528
PX-657      DISC - Impact Image of Discord Post                 DISC-IMPACT00000529      DISC-IMPACT00000529
PX-658      DISC - Impact Image of Discord Post                 DISC-IMPACT00000530      DISC-IMPACT00000531
PX-659      DISC - Impact Image of Discord Post                 DISC-IMPACT00000532      DISC-IMPACT00000533
PX-660      DISC - Impact Image of Discord Post                 DISC-IMPACT00000534      DISC-IMPACT00000534
PX-661      DISC - Impact Image of Discord Post                 DISC-IMPACT00000535      DISC-IMPACT00000535



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 11 of 53 Pageid#:
                                      17853

 Ex. No.                                          Description          Beginning Bates           End Bates
PX-662      DISC - Impact Image of Discord Post                 DISC-IMPACT00000536      DISC-IMPACT00000536
PX-663      DISC - Impact Image of Discord Post                 DISC-IMPACT00000537      DISC-IMPACT00000537
PX-664      DISC - Impact Image of Discord Post                 DISC-IMPACT00000538      DISC-IMPACT00000538
PX-665      DISC - Impact Image of Discord Post                 DISC-IMPACT00000539      DISC-IMPACT00000539
PX-666      DISC - Impact Image of Discord Post                 DISC-IMPACT00000540      DISC-IMPACT00000540
PX-667      DISC - Impact Image of Discord Post                 DISC-IMPACT00000541      DISC-IMPACT00000541
PX-668      DISC - Impact Image of Discord Post                 DISC-IMPACT00000542      DISC-IMPACT00000542
PX-669      DISC - Impact Image of Discord Post                 DISC-IMPACT00000543      DISC-IMPACT00000543
PX-670      DISC - Impact Image of Discord Post                 DISC-IMPACT00000544      DISC-IMPACT00000546
PX-671      DISC - Impact Image of Discord Post                 DISC-IMPACT00000547      DISC-IMPACT00000548
PX-672      DISC - Impact Image of Discord Post                 DISC-IMPACT00000549      DISC-IMPACT00000553
PX-673      DISC - Impact Image of Discord Post                 DISC-IMPACT00000554      DISC-IMPACT00000554
PX-674      DISC - Impact Image of Discord Post                 DISC-IMPACT00000555      DISC-IMPACT00000555
PX-675      DISC - Impact Image of Discord Post                 DISC-IMPACT00000556      DISC-IMPACT00000556
PX-676      DISC - Impact Image of Discord Post                 DISC-IMPACT00000557      DISC-IMPACT00000557
PX-677      DISC - Impact Image of Discord Post                 DISC-IMPACT00000558      DISC-IMPACT00000558
PX-678      DISC - Impact Image of Discord Post                 DISC-IMPACT00000559      DISC-IMPACT00000559
PX-679      DISC - Impact Image of Discord Post                 DISC-IMPACT00000560      DISC-IMPACT00000561
PX-680      DISC - Impact Image of Discord Post                 DISC-IMPACT00000562      DISC-IMPACT00000568
PX-681      DISC - Impact Image of Discord Post                 DISC-IMPACT00000569      DISC-IMPACT00000572
PX-682      DISC - Impact Image of Discord Post                 DISC-IMPACT00000573      DISC-IMPACT00000573
PX-683      DISC - Impact Image of Discord Post                 DISC-IMPACT00000574      DISC-IMPACT00000575
PX-684      DISC - Impact Image of Discord Post                 DISC-IMPACT00000576      DISC-IMPACT00000577
PX-685      DISC - Impact Image of Discord Post                 DISC-IMPACT00000578      DISC-IMPACT00000596
PX-686      DISC - Impact Image of Discord Post                 DISC-IMPACT00000597      DISC-IMPACT00000597
PX-687      DISC - Impact Image of Discord Post                 DISC-IMPACT00000598      DISC-IMPACT00000598
PX-688      DISC - Impact Image of Discord Post                 DISC-IMPACT00000599      DISC-IMPACT00000599
PX-689      DISC - Impact Image of Discord Post                 DISC-IMPACT00000600      DISC-IMPACT00000600
PX-690      DISC - Impact Image of Discord Post                 DISC-IMPACT00000601      DISC-IMPACT00000601
PX-691      DISC - Impact Image of Discord Post                 DISC-IMPACT00000602      DISC-IMPACT00000602
PX-692      DISC - Impact Image of Discord Post                 DISC-IMPACT00000603      DISC-IMPACT00000603
PX-693      DISC - Impact Image of Discord Post                 DISC-IMPACT00000604      DISC-IMPACT00000604
PX-694      DISC - Impact Image of Discord Post                 DISC-IMPACT00000605      DISC-IMPACT00000605
PX-695      DISC - Impact Image of Discord Post                 DISC-IMPACT00000606      DISC-IMPACT00000606
PX-696      DISC - Impact Image of Discord Post                 DISC-IMPACT00000607      DISC-IMPACT00000607
PX-697      DISC - Impact Image of Discord Post                 DISC-IMPACT00000608      DISC-IMPACT00000608
PX-698      DISC - Impact Image of Discord Post                 DISC-IMPACT00000609      DISC-IMPACT00000609
PX-699      DISC - Impact Image of Discord Post                 DISC-IMPACT00000610      DISC-IMPACT00000610
PX-700      DISC - Impact Image of Discord Post                 DISC-IMPACT00000611      DISC-IMPACT00000611
PX-701      DISC - Impact Image of Discord Post                 DISC-IMPACT00000612      DISC-IMPACT00000612
PX-702      DISC - Impact Image of Discord Post                 DISC-IMPACT00000613      DISC-IMPACT00000613
PX-703      DISC - Impact Image of Discord Post                 DISC-IMPACT00000614      DISC-IMPACT00000614
PX-704      DISC - Impact Image of Discord Post                 DISC-IMPACT00000615      DISC-IMPACT00000616
PX-705      DISC - Impact Image of Discord Post                 DISC-IMPACT00000617      DISC-IMPACT00000617
PX-706      DISC - Impact Image of Discord Post                 DISC-IMPACT00000618      DISC-IMPACT00000618
PX-707      DISC - Impact Image of Discord Post                 DISC-IMPACT00000619      DISC-IMPACT00000621
PX-708      DISC - Impact Image of Discord Post                 DISC-IMPACT00000622      DISC-IMPACT00000623
PX-709      DISC - Impact Image of Discord Post                 DISC-IMPACT00000624      DISC-IMPACT00000625
PX-710      DISC - Impact Image of Discord Post                 DISC-IMPACT00000626      DISC-IMPACT00000626
PX-711      DISC - Impact Image of Discord Post                 DISC-IMPACT00000627      DISC-IMPACT00000627
PX-712      DISC - Impact Image of Discord Post                 DISC-IMPACT00000628      DISC-IMPACT00000628
PX-713      DISC - Impact Image of Discord Post                 DISC-IMPACT00000629      DISC-IMPACT00000629
PX-714      DISC - Impact Image of Discord Post                 DISC-IMPACT00000630      DISC-IMPACT00000631
PX-715      DISC - Impact Image of Discord Post                 DISC-IMPACT00000632      DISC-IMPACT00000633
PX-716      DISC - Impact Image of Discord Post                 DISC-IMPACT00000634      DISC-IMPACT00000634
PX-717      DISC - Impact Image of Discord Post                 DISC-IMPACT00000635      DISC-IMPACT00000635
PX-718      DISC - Impact Image of Discord Post                 DISC-IMPACT00000636      DISC-IMPACT00000636
PX-719      DISC - Impact Image of Discord Post                 DISC-IMPACT00000637      DISC-IMPACT00000637
PX-720      DISC - Impact Image of Discord Post                 DISC-IMPACT00000638      DISC-IMPACT00000639
PX-721      DISC - Impact Image of Discord Post                 DISC-IMPACT00000640      DISC-IMPACT00000640
PX-722      DISC - Impact Image of Discord Post                 DISC-IMPACT00000641      DISC-IMPACT00000641
PX-723      DISC - Impact Image of Discord Post                 DISC-IMPACT00000642      DISC-IMPACT00000642
PX-724      DISC - Impact Image of Discord Post                 DISC-IMPACT00000643      DISC-IMPACT00000652
PX-725      DISC - Impact Image of Discord Post                 DISC-IMPACT00000653      DISC-IMPACT00000653
PX-726      DISC - Impact Image of Discord Post                 DISC-IMPACT00000654      DISC-IMPACT00000654
PX-727      DISC - Impact Image of Discord Post                 DISC-IMPACT00000655      DISC-IMPACT00000655
PX-728      DISC - Impact Image of Discord Post                 DISC-IMPACT00000656      DISC-IMPACT00000656
PX-729      DISC - Impact Image of Discord Post                 DISC-IMPACT00000657      DISC-IMPACT00000657
PX-730      DISC - Impact Image of Discord Post                 DISC-IMPACT00000658      DISC-IMPACT00000658
PX-731      DISC - Impact Image of Discord Post                 DISC-IMPACT00000659      DISC-IMPACT00000659
PX-732      DISC - Impact Image of Discord Post                 DISC-IMPACT00000660      DISC-IMPACT00000660
PX-733      DISC - Impact Image of Discord Post                 DISC-IMPACT00000661      DISC-IMPACT00000661
PX-734      DISC - Impact Image of Discord Post                 DISC-IMPACT00000662      DISC-IMPACT00000662
PX-735      DISC - Impact Image of Discord Post                 DISC-IMPACT00000663      DISC-IMPACT00000663
PX-736      DISC - Impact Image of Discord Post                 DISC-IMPACT00000664      DISC-IMPACT00000664
PX-737      DISC - Impact Image of Discord Post                 DISC-IMPACT00000665      DISC-IMPACT00000665
PX-738      DISC - Impact Image of Discord Post                 DISC-IMPACT00000666      DISC-IMPACT00000666
PX-739      DISC - Impact Image of Discord Post                 DISC-IMPACT00000667      DISC-IMPACT00000667
PX-740      DISC - Impact Image of Discord Post                 DISC-IMPACT00000668      DISC-IMPACT00000668
PX-741      DISC - Impact Image of Discord Post                 DISC-IMPACT00000669      DISC-IMPACT00000669
PX-742      DISC - Impact Image of Discord Post                 DISC-IMPACT00000670      DISC-IMPACT00000670



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 12 of 53 Pageid#:
                                      17854

 Ex. No.                                          Description          Beginning Bates           End Bates
PX-743      DISC - Impact Image of Discord Post                 DISC-IMPACT00000671      DISC-IMPACT00000671
PX-744      DISC - Impact Image of Discord Post                 DISC-IMPACT00000672      DISC-IMPACT00000672
PX-745      DISC - Impact Image of Discord Post                 DISC-IMPACT00000673      DISC-IMPACT00000673
PX-746      DISC - Impact Image of Discord Post                 DISC-IMPACT00000674      DISC-IMPACT00000674
PX-747      DISC - Impact Image of Discord Post                 DISC-IMPACT00000675      DISC-IMPACT00000675
PX-748      DISC - Impact Image of Discord Post                 DISC-IMPACT00000676      DISC-IMPACT00000676
PX-749      DISC - Impact Image of Discord Post                 DISC-IMPACT00000677      DISC-IMPACT00000677
PX-750      DISC - Impact Image of Discord Post                 DISC-IMPACT00000678      DISC-IMPACT00000678
PX-751      DISC - Impact Image of Discord Post                 DISC-IMPACT00000679      DISC-IMPACT00000679
PX-752      DISC - Impact Image of Discord Post                 DISC-IMPACT00000680      DISC-IMPACT00000680
PX-753      DISC - Impact Image of Discord Post                 DISC-IMPACT00000681      DISC-IMPACT00000681
PX-754      DISC - Impact Image of Discord Post                 DISC-IMPACT00000682      DISC-IMPACT00000682
PX-755      DISC - Impact Image of Discord Post                 DISC-IMPACT00000683      DISC-IMPACT00000683
PX-756      DISC - Impact Image of Discord Post                 DISC-IMPACT00000684      DISC-IMPACT00000684
PX-757      DISC - Impact Image of Discord Post                 DISC-IMPACT00000685      DISC-IMPACT00000685
PX-758      DISC - Impact Image of Discord Post                 DISC-IMPACT00000686      DISC-IMPACT00000686
PX-759      DISC - Impact Image of Discord Post                 DISC-IMPACT00000687      DISC-IMPACT00000687
PX-760      DISC - Impact Image of Discord Post                 DISC-IMPACT00000688      DISC-IMPACT00000688
PX-761      DISC - Impact Image of Discord Post                 DISC-IMPACT00000689      DISC-IMPACT00000689
PX-762      DISC - Impact Image of Discord Post                 DISC-IMPACT00000690      DISC-IMPACT00000690
PX-763      DISC - Impact Image of Discord Post                 DISC-IMPACT00000691      DISC-IMPACT00000691
PX-764      DISC - Impact Image of Discord Post                 DISC-IMPACT00000692      DISC-IMPACT00000692
PX-765      DISC - Impact Image of Discord Post                 DISC-IMPACT00000693      DISC-IMPACT00000693
PX-766      DISC - Impact Image of Discord Post                 DISC-IMPACT00000694      DISC-IMPACT00000694
PX-767      DISC - Impact Image of Discord Post                 DISC-IMPACT00000695      DISC-IMPACT00000695
PX-768      DISC - Impact Image of Discord Post                 DISC-IMPACT00000696      DISC-IMPACT00000696
PX-769      DISC - Impact Image of Discord Post                 DISC-IMPACT00000697      DISC-IMPACT00000697
PX-770      DISC - Impact Image of Discord Post                 DISC-IMPACT00000698      DISC-IMPACT00000698
PX-771      DISC - Impact Image of Discord Post                 DISC-IMPACT00000699      DISC-IMPACT00000699
PX-772      DISC - Impact Image of Discord Post                 DISC-IMPACT00000700      DISC-IMPACT00000700
PX-773      DISC - Impact Image of Discord Post                 DISC-IMPACT00000701      DISC-IMPACT00000701
PX-774      DISC - Impact Image of Discord Post                 DISC-IMPACT00000702      DISC-IMPACT00000702
PX-775      DISC - Impact Image of Discord Post                 DISC-IMPACT00000703      DISC-IMPACT00000703
PX-776      DISC - Impact Image of Discord Post                 DISC-IMPACT00000704      DISC-IMPACT00000704
PX-777      DISC - Impact Image of Discord Post                 DISC-IMPACT00000705      DISC-IMPACT00000705
PX-778      DISC - Impact Image of Discord Post                 DISC-IMPACT00000706      DISC-IMPACT00000706
PX-779      DISC - Impact Image of Discord Post                 DISC-IMPACT00000707      DISC-IMPACT00000707
PX-780      DISC - Impact Image of Discord Post                 DISC-IMPACT00000708      DISC-IMPACT00000708
PX-781      DISC - Impact Image of Discord Post                 DISC-IMPACT00000709      DISC-IMPACT00000709
PX-782      DISC - Impact Image of Discord Post                 DISC-IMPACT00000710      DISC-IMPACT00000710
PX-783      DISC - Impact Image of Discord Post                 DISC-IMPACT00000711      DISC-IMPACT00000711
PX-784      DISC - Impact Image of Discord Post                 DISC-IMPACT00000712      DISC-IMPACT00000712
PX-785      DISC - Impact Image of Discord Post                 DISC-IMPACT00000713      DISC-IMPACT00000713
PX-786      DISC - Impact Image of Discord Post                 DISC-IMPACT00000714      DISC-IMPACT00000714
PX-787      DISC - Impact Image of Discord Post                 DISC-IMPACT00000715      DISC-IMPACT00000715
PX-788      DISC - Impact Image of Discord Post                 DISC-IMPACT00000716      DISC-IMPACT00000716
PX-789      DISC - Impact Image of Discord Post                 DISC-IMPACT00000717      DISC-IMPACT00000717
PX-790      DISC - Impact Image of Discord Post                 DISC-IMPACT00000718      DISC-IMPACT00000718
PX-791      DISC - Impact Image of Discord Post                 DISC-IMPACT00000719      DISC-IMPACT00000719
PX-792      DISC - Impact Image of Discord Post                 DISC-IMPACT00000720      DISC-IMPACT00000720
PX-793      DISC - Impact Image of Discord Post                 DISC-IMPACT00000721      DISC-IMPACT00000721
PX-794      DISC - Impact Image of Discord Post                 DISC-IMPACT00000722      DISC-IMPACT00000722
PX-795      DISC - Impact Image of Discord Post                 DISC-IMPACT00000723      DISC-IMPACT00000723
PX-796      DISC - Impact Image of Discord Post                 DISC-IMPACT00000724      DISC-IMPACT00000724
PX-797      DISC - Impact Image of Discord Post                 DISC-IMPACT00000725      DISC-IMPACT00000725
PX-798      DISC - Impact Image of Discord Post                 DISC-IMPACT00000726      DISC-IMPACT00000726
PX-799      DISC - Impact Image of Discord Post                 DISC-IMPACT00000727      DISC-IMPACT00000727
PX-800      DISC - Impact Image of Discord Post                 DISC-IMPACT00000728      DISC-IMPACT00000728
PX-801      DISC - Impact Image of Discord Post                 DISC-IMPACT00000729      DISC-IMPACT00000729
PX-802      DISC - Impact Image of Discord Post                 DISC-IMPACT00000730      DISC-IMPACT00000730
PX-803      DISC - Impact Image of Discord Post                 DISC-IMPACT00000731      DISC-IMPACT00000731
PX-804      DISC - Impact Image of Discord Post                 DISC-IMPACT00000732      DISC-IMPACT00000732
PX-805      DISC - Impact Image of Discord Post                 DISC-IMPACT00000733      DISC-IMPACT00000733
PX-806      DISC - Impact Image of Discord Post                 DISC-IMPACT00000734      DISC-IMPACT00000734
PX-807      DISC - Impact Image of Discord Post                 DISC-IMPACT00000735      DISC-IMPACT00000735
PX-808      DISC - Impact Image of Discord Post                 DISC-IMPACT00000736      DISC-IMPACT00000736
PX-809      DISC - Impact Image of Discord Post                 DISC-IMPACT00000737      DISC-IMPACT00000737
PX-810      DISC - Impact Image of Discord Post                 DISC-IMPACT00000738      DISC-IMPACT00000738
PX-811      DISC - Impact Image of Discord Post                 DISC-IMPACT00000739      DISC-IMPACT00000739
PX-812      DISC - Impact Image of Discord Post                 DISC-IMPACT00000740      DISC-IMPACT00000740
PX-813      DISC - Impact Image of Discord Post                 DISC-IMPACT00000741      DISC-IMPACT00000741
PX-814      DISC - Impact Image of Discord Post                 DISC-IMPACT00000742      DISC-IMPACT00000742
PX-815      DISC - Impact Image of Discord Post                 DISC-IMPACT00000743      DISC-IMPACT00000743
PX-816      DISC - Impact Image of Discord Post                 DISC-IMPACT00000744      DISC-IMPACT00000744
PX-817      DISC - Impact Image of Discord Post                 DISC-IMPACT00000745      DISC-IMPACT00000745
PX-818      DISC - Impact Image of Discord Post                 DISC-IMPACT00000746      DISC-IMPACT00000746
PX-819      DISC - Impact Image of Discord Post                 DISC-IMPACT00000747      DISC-IMPACT00000748
PX-820      DISC - Impact Image of Discord Post                 DISC-IMPACT00000749      DISC-IMPACT00000749
PX-821      DISC - Impact Image of Discord Post                 DISC-IMPACT00000750      DISC-IMPACT00000750
PX-822      DISC - Impact Image of Discord Post                 DISC-IMPACT00000751      DISC-IMPACT00000757
PX-823      DISC - Impact Image of Discord Post                 DISC-IMPACT00000758      DISC-IMPACT00000758



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 13 of 53 Pageid#:
                                      17855

 Ex. No.                                          Description          Beginning Bates           End Bates
PX-824      DISC - Impact Image of Discord Post                 DISC-IMPACT00000759      DISC-IMPACT00000759
PX-825      DISC - Impact Image of Discord Post                 DISC-IMPACT00000760      DISC-IMPACT00000760
PX-826      DISC - Impact Image of Discord Post                 DISC-IMPACT00000761      DISC-IMPACT00000761
PX-827      DISC - Impact Image of Discord Post                 DISC-IMPACT00000762      DISC-IMPACT00000762
PX-828      DISC - Impact Image of Discord Post                 DISC-IMPACT00000763      DISC-IMPACT00000768
PX-829      DISC - Impact Image of Discord Post                 DISC-IMPACT00000769      DISC-IMPACT00000769
PX-830      DISC - Impact Image of Discord Post                 DISC-IMPACT00000770      DISC-IMPACT00000770
PX-831      DISC - Impact Image of Discord Post                 DISC-IMPACT00000771      DISC-IMPACT00000772
PX-832      DISC - Impact Image of Discord Post                 DISC-IMPACT00000773      DISC-IMPACT00000773
PX-833      DISC - Impact Image of Discord Post                 DISC-IMPACT00000774      DISC-IMPACT00000774
PX-834      DISC - Impact Image of Discord Post                 DISC-IMPACT00000775      DISC-IMPACT00000775
PX-835      DISC - Impact Image of Discord Post                 DISC-IMPACT00000776      DISC-IMPACT00000776
PX-836      DISC - Impact Image of Discord Post                 DISC-IMPACT00000777      DISC-IMPACT00000778
PX-837      DISC - Impact Image of Discord Post                 DISC-IMPACT00000779      DISC-IMPACT00000779
PX-838      DISC - Impact Image of Discord Post                 DISC-IMPACT00000780      DISC-IMPACT00000780
PX-839      DISC - Impact Image of Discord Post                 DISC-IMPACT00000781      DISC-IMPACT00000781
PX-840      DISC - Impact Image of Discord Post                 DISC-IMPACT00000782      DISC-IMPACT00000782
PX-841      DISC - Impact Image of Discord Post                 DISC-IMPACT00000783      DISC-IMPACT00000783
PX-842      DISC - Impact Image of Discord Post                 DISC-IMPACT00000784      DISC-IMPACT00000784
PX-843      DISC - Impact Image of Discord Post                 DISC-IMPACT00000785      DISC-IMPACT00000785
PX-844      DISC - Impact Image of Discord Post                 DISC-IMPACT00000786      DISC-IMPACT00000786
PX-845      DISC - Impact Image of Discord Post                 DISC-IMPACT00000787      DISC-IMPACT00000787
PX-846      DISC - Impact Image of Discord Post                 DISC-IMPACT00000788      DISC-IMPACT00000788
PX-847      DISC - Impact Image of Discord Post                 DISC-IMPACT00000789      DISC-IMPACT00000789
PX-848      DISC - Impact Image of Discord Post                 DISC-IMPACT00000790      DISC-IMPACT00000790
PX-849      DISC - Impact Image of Discord Post                 DISC-IMPACT00000791      DISC-IMPACT00000791
PX-850      DISC - Impact Image of Discord Post                 DISC-IMPACT00000792      DISC-IMPACT00000792
PX-851      DISC - Impact Image of Discord Post                 DISC-IMPACT00000793      DISC-IMPACT00000793
PX-852      DISC - Impact Image of Discord Post                 DISC-IMPACT00000794      DISC-IMPACT00000794
PX-853      DISC - Impact Image of Discord Post                 DISC-IMPACT00000795      DISC-IMPACT00000795
PX-854      DISC - Impact Image of Discord Post                 DISC-IMPACT00000796      DISC-IMPACT00000796
PX-855      DISC - Impact Image of Discord Post                 DISC-IMPACT00000797      DISC-IMPACT00000797
PX-856      DISC - Impact Image of Discord Post                 DISC-IMPACT00000798      DISC-IMPACT00000798
PX-857      DISC - Impact Image of Discord Post                 DISC-IMPACT00000799      DISC-IMPACT00000799
PX-858      DISC - Impact Image of Discord Post                 DISC-IMPACT00000800      DISC-IMPACT00000800
PX-859      DISC - Impact Image of Discord Post                 DISC-IMPACT00000801      DISC-IMPACT00000801
PX-860      DISC - Impact Image of Discord Post                 DISC-IMPACT00000802      DISC-IMPACT00000802
PX-861      DISC - Impact Image of Discord Post                 DISC-IMPACT00000803      DISC-IMPACT00000803
PX-862      DISC - Impact Image of Discord Post                 DISC-IMPACT00000804      DISC-IMPACT00000805
PX-863      DISC - Impact Image of Discord Post                 DISC-IMPACT00000806      DISC-IMPACT00000806
PX-864      DISC - Impact Image of Discord Post                 DISC-IMPACT00000807      DISC-IMPACT00000807
PX-865      DISC - Impact Image of Discord Post                 DISC-IMPACT00000808      DISC-IMPACT00000808
PX-866      DISC - Impact Image of Discord Post                 DISC-IMPACT00000809      DISC-IMPACT00000809
PX-867      DISC - Impact Image of Discord Post                 DISC-IMPACT00000810      DISC-IMPACT00000810
PX-868      DISC - Impact Image of Discord Post                 DISC-IMPACT00000811      DISC-IMPACT00000811
PX-869      DISC - Impact Image of Discord Post                 DISC-IMPACT00000812      DISC-IMPACT00000812
PX-870      DISC - Impact Image of Discord Post                 DISC-IMPACT00000813      DISC-IMPACT00000813
PX-871      DISC - Impact Image of Discord Post                 DISC-IMPACT00000814      DISC-IMPACT00000814
PX-872      DISC - Impact Image of Discord Post                 DISC-IMPACT00000815      DISC-IMPACT00000815
PX-873      DISC - Impact Image of Discord Post                 DISC-IMPACT00000816      DISC-IMPACT00000816
PX-874      DISC - Impact Image of Discord Post                 DISC-IMPACT00000817      DISC-IMPACT00000817
PX-875      DISC - Impact Image of Discord Post                 DISC-IMPACT00000818      DISC-IMPACT00000818
PX-876      DISC - Impact Image of Discord Post                 DISC-IMPACT00000819      DISC-IMPACT00000819
PX-877      DISC - Impact Image of Discord Post                 DISC-IMPACT00000820      DISC-IMPACT00000820
PX-878      DISC - Impact Image of Discord Post                 DISC-IMPACT00000821      DISC-IMPACT00000821
PX-879      DISC - Impact Image of Discord Post                 DISC-IMPACT00000822      DISC-IMPACT00000822
PX-880      DISC - Impact Image of Discord Post                 DISC-IMPACT00000823      DISC-IMPACT00000823
PX-881      DISC - Impact Image of Discord Post                 DISC-IMPACT00000824      DISC-IMPACT00000824
PX-882      DISC - Impact Image of Discord Post                 DISC-IMPACT00000825      DISC-IMPACT00000825
PX-883      DISC - Impact Image of Discord Post                 DISC-IMPACT00000826      DISC-IMPACT00000826
PX-884      DISC - Impact Image of Discord Post                 DISC-IMPACT00000827      DISC-IMPACT00000827
PX-885      DISC - Impact Image of Discord Post                 DISC-IMPACT00000828      DISC-IMPACT00000828
PX-886      DISC - Impact Image of Discord Post                 DISC-IMPACT00000829      DISC-IMPACT00000829
PX-887      DISC - Impact Image of Discord Post                 DISC-IMPACT00000830      DISC-IMPACT00000830
PX-888      DISC - Impact Image of Discord Post                 DISC-IMPACT00000831      DISC-IMPACT00000831
PX-889      DISC - Impact Image of Discord Post                 DISC-IMPACT00000832      DISC-IMPACT00000832
PX-890      DISC - Impact Image of Discord Post                 DISC-IMPACT00000833      DISC-IMPACT00000833
PX-891      DISC - Impact Image of Discord Post                 DISC-IMPACT00000834      DISC-IMPACT00000834
PX-892      DISC - Impact Image of Discord Post                 DISC-IMPACT00000835      DISC-IMPACT00000835
PX-893      DISC - Impact Image of Discord Post                 DISC-IMPACT00000836      DISC-IMPACT00000836
PX-894      DISC - Impact Image of Discord Post                 DISC-IMPACT00000837      DISC-IMPACT00000837
PX-895      DISC - Impact Image of Discord Post                 DISC-IMPACT00000838      DISC-IMPACT00000838
PX-896      DISC - Impact Image of Discord Post                 DISC-IMPACT00000839      DISC-IMPACT00000839
PX-897      DISC - Impact Image of Discord Post                 DISC-IMPACT00000840      DISC-IMPACT00000840
PX-898      DISC - Impact Image of Discord Post                 DISC-IMPACT00000841      DISC-IMPACT00000841
PX-899      DISC - Impact Image of Discord Post                 DISC-IMPACT00000842      DISC-IMPACT00000842
PX-900      DISC - Impact Image of Discord Post                 DISC-IMPACT00000843      DISC-IMPACT00000843
PX-901      DISC - Impact Image of Discord Post                 DISC-IMPACT00000844      DISC-IMPACT00000844
PX-902      DISC - Impact Image of Discord Post                 DISC-IMPACT00000845      DISC-IMPACT00000845
PX-903      DISC - Impact Image of Discord Post                 DISC-IMPACT00000846      DISC-IMPACT00000846
PX-904      DISC - Impact Image of Discord Post                 DISC-IMPACT00000847      DISC-IMPACT00000847



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 14 of 53 Pageid#:
                                      17856

 Ex. No.                                          Description          Beginning Bates           End Bates
PX-905      DISC - Impact Image of Discord Post                 DISC-IMPACT00000848      DISC-IMPACT00000848
PX-906      DISC - Impact Image of Discord Post                 DISC-IMPACT00000849      DISC-IMPACT00000849
PX-907      DISC - Impact Image of Discord Post                 DISC-IMPACT00000850      DISC-IMPACT00000850
PX-908      DISC - Impact Image of Discord Post                 DISC-IMPACT00000851      DISC-IMPACT00000851
PX-909      DISC - Impact Image of Discord Post                 DISC-IMPACT00000852      DISC-IMPACT00000852
PX-910      DISC - Impact Image of Discord Post                 DISC-IMPACT00000853      DISC-IMPACT00000853
PX-911      DISC - Impact Image of Discord Post                 DISC-IMPACT00000854      DISC-IMPACT00000854
PX-912      DISC - Impact Image of Discord Post                 DISC-IMPACT00000855      DISC-IMPACT00000857
PX-913      DISC - Impact Image of Discord Post                 DISC-IMPACT00000858      DISC-IMPACT00000859
PX-914      DISC - Impact Image of Discord Post                 DISC-IMPACT00000860      DISC-IMPACT00000860
PX-915      DISC - Impact Image of Discord Post                 DISC-IMPACT00000861      DISC-IMPACT00000861
PX-916      DISC - Impact Image of Discord Post                 DISC-IMPACT00000862      DISC-IMPACT00000862
PX-917      DISC - Impact Image of Discord Post                 DISC-IMPACT00000863      DISC-IMPACT00000863
PX-918      DISC - Impact Image of Discord Post                 DISC-IMPACT00000864      DISC-IMPACT00000864
PX-919      DISC - Impact Image of Discord Post                 DISC-IMPACT00000865      DISC-IMPACT00000865
PX-920      DISC - Impact Image of Discord Post                 DISC-IMPACT00000866      DISC-IMPACT00000867
PX-921      DISC - Impact Image of Discord Post                 DISC-IMPACT00000868      DISC-IMPACT00000868
PX-922      DISC - Impact Image of Discord Post                 DISC-IMPACT00000869      DISC-IMPACT00000869
PX-923      DISC - Impact Image of Discord Post                 DISC-IMPACT00000870      DISC-IMPACT00000871
PX-924      DISC - Impact Image of Discord Post                 DISC-IMPACT00000872      DISC-IMPACT00000872
PX-925      DISC - Impact Image of Discord Post                 DISC-IMPACT00000873      DISC-IMPACT00000873
PX-926      DISC - Impact Image of Discord Post                 DISC-IMPACT00000874      DISC-IMPACT00000874
PX-927      DISC - Impact Image of Discord Post                 DISC-IMPACT00000875      DISC-IMPACT00000876
PX-928      DISC - Impact Image of Discord Post                 DISC-IMPACT00000877      DISC-IMPACT00000877
PX-929      DISC - Impact Image of Discord Post                 DISC-IMPACT00000878      DISC-IMPACT00000878
PX-930      DISC - Impact Image of Discord Post                 DISC-IMPACT00000879      DISC-IMPACT00000879
PX-931      DISC - Impact Image of Discord Post                 DISC-IMPACT00000880      DISC-IMPACT00000880
PX-932      DISC - Impact Image of Discord Post                 DISC-IMPACT00000881      DISC-IMPACT00000881
PX-933      DISC - Impact Image of Discord Post                 DISC-IMPACT00000882      DISC-IMPACT00000882
PX-934      DISC - Impact Image of Discord Post                 DISC-IMPACT00000883      DISC-IMPACT00000883
PX-935      DISC - Impact Image of Discord Post                 DISC-IMPACT00000884      DISC-IMPACT00000884
PX-936      DISC - Impact Image of Discord Post                 DISC-IMPACT00000885      DISC-IMPACT00000885
PX-937      DISC - Impact Image of Discord Post                 DISC-IMPACT00000886      DISC-IMPACT00000888
PX-938      DISC - Impact Image of Discord Post                 DISC-IMPACT00000889      DISC-IMPACT00000889
PX-939      DISC - Impact Image of Discord Post                 DISC-IMPACT00000890      DISC-IMPACT00000890
PX-940      DISC - Impact Image of Discord Post                 DISC-IMPACT00000891      DISC-IMPACT00000891
PX-941      DISC - Impact Image of Discord Post                 DISC-IMPACT00000892      DISC-IMPACT00000892
PX-942      DISC - Impact Image of Discord Post                 DISC-IMPACT00000893      DISC-IMPACT00000893
PX-943      DISC - Impact Image of Discord Post                 DISC-IMPACT00000894      DISC-IMPACT00000894
PX-944      DISC - Impact Image of Discord Post                 DISC-IMPACT00000895      DISC-IMPACT00000895
PX-945      DISC - Impact Image of Discord Post                 DISC-IMPACT00000896      DISC-IMPACT00000896
PX-946      DISC - Impact Image of Discord Post                 DISC-IMPACT00000897      DISC-IMPACT00000899
PX-947      DISC - Impact Image of Discord Post                 DISC-IMPACT00000900      DISC-IMPACT00000900
PX-948      DISC - Impact Image of Discord Post                 DISC-IMPACT00000901      DISC-IMPACT00000901
PX-949      DISC - Impact Image of Discord Post                 DISC-IMPACT00000902      DISC-IMPACT00000906
PX-950      DISC - Impact Image of Discord Post                 DISC-IMPACT00000907      DISC-IMPACT00000907
PX-951      DISC - Impact Image of Discord Post                 DISC-IMPACT00000908      DISC-IMPACT00000908
PX-952      DISC - Impact Image of Discord Post                 DISC-IMPACT00000909      DISC-IMPACT00000915
PX-953      DISC - Impact Image of Discord Post                 DISC-IMPACT00000916      DISC-IMPACT00000917
PX-954      DISC - Impact Image of Discord Post                 DISC-IMPACT00000918      DISC-IMPACT00000918
PX-955      DISC - Impact Image of Discord Post                 DISC-IMPACT00000919      DISC-IMPACT00000919
PX-956      DISC - Impact Image of Discord Post                 DISC-IMPACT00000920      DISC-IMPACT00000920
PX-957      DISC - Impact Image of Discord Post                 DISC-IMPACT00000921      DISC-IMPACT00000921
PX-958      DISC - Impact Image of Discord Post                 DISC-IMPACT00000922      DISC-IMPACT00000922
PX-959      DISC - Impact Image of Discord Post                 DISC-IMPACT00000923      DISC-IMPACT00000923
PX-960      DISC - Impact Image of Discord Post                 DISC-IMPACT00000924      DISC-IMPACT00000924
PX-961      DISC - Impact Image of Discord Post                 DISC-IMPACT00000925      DISC-IMPACT00000926
PX-962      DISC - Impact Image of Discord Post                 DISC-IMPACT00000927      DISC-IMPACT00000931
PX-963      DISC - Impact Image of Discord Post                 DISC-IMPACT00000932      DISC-IMPACT00000932
PX-964      DISC - Impact Image of Discord Post                 DISC-IMPACT00000933      DISC-IMPACT00000933
PX-965      DISC - Impact Image of Discord Post                 DISC-IMPACT00000934      DISC-IMPACT00000934
PX-966      DISC - Impact Image of Discord Post                 DISC-IMPACT00000935      DISC-IMPACT00000937
PX-967      DISC - Impact Image of Discord Post                 DISC-IMPACT00000938      DISC-IMPACT00000939
PX-968      DISC - Impact Image of Discord Post                 DISC-IMPACT00000940      DISC-IMPACT00000940
PX-969      DISC - Impact Image of Discord Post                 DISC-IMPACT00000941      DISC-IMPACT00000942
PX-970      DISC - Impact Image of Discord Post                 DISC-IMPACT00000943      DISC-IMPACT00000943
PX-971      DISC - Impact Image of Discord Post                 DISC-IMPACT00000944      DISC-IMPACT00000944
PX-972      DISC - Impact Image of Discord Post                 DISC-IMPACT00000945      DISC-IMPACT00000945
PX-973      DISC - Impact Image of Discord Post                 DISC-IMPACT00000946      DISC-IMPACT00000946
PX-974      DISC - Impact Image of Discord Post                 DISC-IMPACT00000947      DISC-IMPACT00000951
PX-975      DISC - Impact Image of Discord Post                 DISC-IMPACT00000952      DISC-IMPACT00000954
PX-976      DISC - Impact Image of Discord Post                 DISC-IMPACT00000955      DISC-IMPACT00000955
PX-977      DISC - Impact Image of Discord Post                 DISC-IMPACT00000956      DISC-IMPACT00000956
PX-978      DISC - Impact Image of Discord Post                 DISC-IMPACT00000957      DISC-IMPACT00000958
PX-979      DISC - Impact Image of Discord Post                 DISC-IMPACT00000959      DISC-IMPACT00000959
PX-980      DISC - Impact Image of Discord Post                 DISC-IMPACT00000960      DISC-IMPACT00000961
PX-981      DISC - Impact Image of Discord Post                 DISC-IMPACT00000962      DISC-IMPACT00000963
PX-982      DISC - Impact Image of Discord Post                 DISC-IMPACT00000964      DISC-IMPACT00000968
PX-983      DISC - Impact Image of Discord Post                 DISC-IMPACT00000969      DISC-IMPACT00000969
PX-984      DISC - Impact Image of Discord Post                 DISC-IMPACT00000970      DISC-IMPACT00000970
PX-985      DISC - Impact Image of Discord Post                 DISC-IMPACT00000971      DISC-IMPACT00000971



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 15 of 53 Pageid#:
                                      17857

 Ex. No.                                          Description          Beginning Bates           End Bates
PX-986      DISC - Impact Image of Discord Post                 DISC-IMPACT00000972      DISC-IMPACT00000972
PX-987      DISC - Impact Image of Discord Post                 DISC-IMPACT00000973      DISC-IMPACT00000973
PX-988      DISC - Impact Image of Discord Post                 DISC-IMPACT00000974      DISC-IMPACT00000974
PX-989      DISC - Impact Image of Discord Post                 DISC-IMPACT00000975      DISC-IMPACT00000975
PX-990      DISC - Impact Image of Discord Post                 DISC-IMPACT00000976      DISC-IMPACT00000976
PX-991      DISC - Impact Image of Discord Post                 DISC-IMPACT00000977      DISC-IMPACT00000978
PX-992      DISC - Impact Image of Discord Post                 DISC-IMPACT00000979      DISC-IMPACT00000980
PX-993      DISC - Impact Image of Discord Post                 DISC-IMPACT00000981      DISC-IMPACT00000981
PX-994      DISC - Impact Image of Discord Post                 DISC-IMPACT00000982      DISC-IMPACT00000982
PX-995      DISC - Impact Image of Discord Post                 DISC-IMPACT00000983      DISC-IMPACT00000983
PX-996      DISC - Impact Image of Discord Post                 DISC-IMPACT00000984      DISC-IMPACT00000984
PX-997      DISC - Impact Image of Discord Post                 DISC-IMPACT00000985      DISC-IMPACT00000987
PX-998      DISC - Impact Image of Discord Post                 DISC-IMPACT00000988      DISC-IMPACT00000988
PX-999      DISC - Impact Image of Discord Post                 DISC-IMPACT00000989      DISC-IMPACT00000999
PX-1000     DISC - Impact Image of Discord Post                 DISC-IMPACT00001000      DISC-IMPACT00001000
PX-1001     DISC - Impact Image of Discord Post                 DISC-IMPACT00001001      DISC-IMPACT00001001
PX-1002     DISC - Impact Image of Discord Post                 DISC-IMPACT00001002      DISC-IMPACT00001002
PX-1003     DISC - Impact Image of Discord Post                 DISC-IMPACT00001003      DISC-IMPACT00001010
PX-1004     DISC - Impact Image of Discord Post                 DISC-IMPACT00001011      DISC-IMPACT00001011
PX-1005     DISC - Impact Image of Discord Post                 DISC-IMPACT00001012      DISC-IMPACT00001014
PX-1006     DISC - Impact Image of Discord Post                 DISC-IMPACT00001015      DISC-IMPACT00001015
PX-1007     DISC - Impact Image of Discord Post                 DISC-IMPACT00001016      DISC-IMPACT00001018
PX-1008     DISC - Impact Image of Discord Post                 DISC-IMPACT00001019      DISC-IMPACT00001019
PX-1009     DISC - Impact Image of Discord Post                 DISC-IMPACT00001020      DISC-IMPACT00001020
PX-1010     DISC - Impact Image of Discord Post                 DISC-IMPACT00001021      DISC-IMPACT00001021
PX-1011     DISC - Impact Image of Discord Post                 DISC-IMPACT00001022      DISC-IMPACT00001022
PX-1012     DISC - Impact Image of Discord Post                 DISC-IMPACT00001023      DISC-IMPACT00001027
PX-1013     DISC - Impact Image of Discord Post                 DISC-IMPACT00001028      DISC-IMPACT00001028
PX-1014     DISC - Impact Image of Discord Post                 DISC-IMPACT00001029      DISC-IMPACT00001033
PX-1015     DISC - Impact Image of Discord Post                 DISC-IMPACT00001034      DISC-IMPACT00001034
PX-1016     DISC - Impact Image of Discord Post                 DISC-IMPACT00001035      DISC-IMPACT00001035
PX-1017     DISC - Impact Image of Discord Post                 DISC-IMPACT00001036      DISC-IMPACT00001037
PX-1018     DISC - Impact Image of Discord Post                 DISC-IMPACT00001038      DISC-IMPACT00001038
PX-1019     DISC - Impact Image of Discord Post                 DISC-IMPACT00001039      DISC-IMPACT00001039
PX-1020     DISC - Impact Image of Discord Post                 DISC-IMPACT00001040      DISC-IMPACT00001040
PX-1021     DISC - Impact Image of Discord Post                 DISC-IMPACT00001041      DISC-IMPACT00001041
PX-1022     DISC - Impact Image of Discord Post                 DISC-IMPACT00001042      DISC-IMPACT00001044
PX-1023     DISC - Impact Image of Discord Post                 DISC-IMPACT00001045      DISC-IMPACT00001049
PX-1024     DISC - Impact Image of Discord Post                 DISC-IMPACT00001050      DISC-IMPACT00001052
PX-1025     DISC - Impact Image of Discord Post                 DISC-IMPACT00001053      DISC-IMPACT00001053
PX-1026     DISC - Impact Image of Discord Post                 DISC-IMPACT00001054      DISC-IMPACT00001054
PX-1027     DISC - Impact Image of Discord Post                 DISC-IMPACT00001055      DISC-IMPACT00001055
PX-1028     DISC - Impact Image of Discord Post                 DISC-IMPACT00001056      DISC-IMPACT00001056
PX-1029     DISC - Impact Image of Discord Post                 DISC-IMPACT00001057      DISC-IMPACT00001057
PX-1030     DISC - Impact Image of Discord Post                 DISC-IMPACT00001058      DISC-IMPACT00001058
PX-1031     DISC - Impact Image of Discord Post                 DISC-IMPACT00001059      DISC-IMPACT00001060
PX-1032     DISC - Impact Image of Discord Post                 DISC-IMPACT00001061      DISC-IMPACT00001061
PX-1033     DISC - Impact Image of Discord Post                 DISC-IMPACT00001062      DISC-IMPACT00001062
PX-1034     DISC - Impact Image of Discord Post                 DISC-IMPACT00001063      DISC-IMPACT00001063
PX-1035     DISC - Impact Image of Discord Post                 DISC-IMPACT00001064      DISC-IMPACT00001065
PX-1036     DISC - Impact Image of Discord Post                 DISC-IMPACT00001066      DISC-IMPACT00001066
PX-1037     DISC - Impact Image of Discord Post                 DISC-IMPACT00001067      DISC-IMPACT00001067
PX-1038     DISC - Impact Image of Discord Post                 DISC-IMPACT00001068      DISC-IMPACT00001068
PX-1039     DISC - Impact Image of Discord Post                 DISC-IMPACT00001069      DISC-IMPACT00001069
PX-1040     DISC - Impact Image of Discord Post                 DISC-IMPACT00001070      DISC-IMPACT00001070
PX-1041     DISC - Impact Image of Discord Post                 DISC-IMPACT00001071      DISC-IMPACT00001071
PX-1042     DISC - Impact Image of Discord Post                 DISC-IMPACT00001072      DISC-IMPACT00001072
PX-1043     DISC - Impact Image of Discord Post                 DISC-IMPACT00001073      DISC-IMPACT00001073
PX-1044     DISC - Impact Image of Discord Post                 DISC-IMPACT00001074      DISC-IMPACT00001074
PX-1045     DISC - Impact Image of Discord Post                 DISC-IMPACT00001075      DISC-IMPACT00001075
PX-1046     DISC - Impact Image of Discord Post                 DISC-IMPACT00001076      DISC-IMPACT00001080
PX-1047     DISC - Impact Image of Discord Post                 DISC-IMPACT00001081      DISC-IMPACT00001081
PX-1048     DISC - Impact Image of Discord Post                 DISC-IMPACT00001082      DISC-IMPACT00001082
PX-1049     DISC - Impact Image of Discord Post                 DISC-IMPACT00001083      DISC-IMPACT00001083
PX-1050     DISC - Impact Image of Discord Post                 DISC-IMPACT00001084      DISC-IMPACT00001084
PX-1051     DISC - Impact Image of Discord Post                 DISC-IMPACT00001085      DISC-IMPACT00001086
PX-1052     DISC - Impact Image of Discord Post                 DISC-IMPACT00001087      DISC-IMPACT00001087
PX-1053     DISC - Impact Image of Discord Post                 DISC-IMPACT00001088      DISC-IMPACT00001089
PX-1054     DISC - Impact Image of Discord Post                 DISC-IMPACT00001090      DISC-IMPACT00001090
PX-1055     DISC - Impact Image of Discord Post                 DISC-IMPACT00001091      DISC-IMPACT00001091
PX-1056     DISC - Impact Image of Discord Post                 DISC-IMPACT00001092      DISC-IMPACT00001092
PX-1057     DISC - Impact Image of Discord Post                 DISC-IMPACT00001093      DISC-IMPACT00001094
PX-1058     DISC - Impact Image of Discord Post                 DISC-IMPACT00001095      DISC-IMPACT00001097
PX-1059     DISC - Impact Image of Discord Post                 DISC-IMPACT00001098      DISC-IMPACT00001098
PX-1060     DISC - Impact Image of Discord Post                 DISC-IMPACT00001099      DISC-IMPACT00001102
PX-1061     DISC - Impact Image of Discord Post                 DISC-IMPACT00001103      DISC-IMPACT00001103
PX-1062     DISC - Impact Image of Discord Post                 DISC-IMPACT00001104      DISC-IMPACT00001108
PX-1063     DISC - Impact Image of Discord Post                 DISC-IMPACT00001109      DISC-IMPACT00001109
PX-1064     DISC - Impact Image of Discord Post                 DISC-IMPACT00001110      DISC-IMPACT00001110
PX-1065     DISC - Impact Image of Discord Post                 DISC-IMPACT00001111      DISC-IMPACT00001111
PX-1066     DISC - Impact Image of Discord Post                 DISC-IMPACT00001112      DISC-IMPACT00001112



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 16 of 53 Pageid#:
                                      17858

 Ex. No.                                          Description          Beginning Bates           End Bates
PX-1067     DISC - Impact Image of Discord Post                 DISC-IMPACT00001113      DISC-IMPACT00001114
PX-1068     DISC - Impact Image of Discord Post                 DISC-IMPACT00001115      DISC-IMPACT00001115
PX-1069     DISC - Impact Image of Discord Post                 DISC-IMPACT00001116      DISC-IMPACT00001116
PX-1070     DISC - Impact Image of Discord Post                 DISC-IMPACT00001117      DISC-IMPACT00001117
PX-1071     DISC - Impact Image of Discord Post                 DISC-IMPACT00001118      DISC-IMPACT00001119
PX-1072     DISC - Impact Image of Discord Post                 DISC-IMPACT00001120      DISC-IMPACT00001121
PX-1073     DISC - Impact Image of Discord Post                 DISC-IMPACT00001122      DISC-IMPACT00001122
PX-1074     DISC - Impact Image of Discord Post                 DISC-IMPACT00001123      DISC-IMPACT00001125
PX-1075     DISC - Impact Image of Discord Post                 DISC-IMPACT00001126      DISC-IMPACT00001128
PX-1076     DISC - Impact Image of Discord Post                 DISC-IMPACT00001129      DISC-IMPACT00001133
PX-1077     DISC - Impact Image of Discord Post                 DISC-IMPACT00001134      DISC-IMPACT00001135
PX-1078     DISC - Impact Image of Discord Post                 DISC-IMPACT00001136      DISC-IMPACT00001136
PX-1079     DISC - Impact Image of Discord Post                 DISC-IMPACT00001137      DISC-IMPACT00001137
PX-1080     DISC - Impact Image of Discord Post                 DISC-IMPACT00001138      DISC-IMPACT00001138
PX-1081     DISC - Impact Image of Discord Post                 DISC-IMPACT00001139      DISC-IMPACT00001139
PX-1082     DISC - Impact Image of Discord Post                 DISC-IMPACT00001140      DISC-IMPACT00001140
PX-1083     DISC - Impact Image of Discord Post                 DISC-IMPACT00001141      DISC-IMPACT00001141
PX-1084     DISC - Impact Image of Discord Post                 DISC-IMPACT00001142      DISC-IMPACT00001142
PX-1085     DISC - Impact Image of Discord Post                 DISC-IMPACT00001143      DISC-IMPACT00001143
PX-1086     DISC - Impact Image of Discord Post                 DISC-IMPACT00001144      DISC-IMPACT00001144
PX-1087     DISC - Impact Image of Discord Post                 DISC-IMPACT00001145      DISC-IMPACT00001145
PX-1088     DISC - Impact Image of Discord Post                 DISC-IMPACT00001146      DISC-IMPACT00001146
PX-1089     DISC - Impact Image of Discord Post                 DISC-IMPACT00001147      DISC-IMPACT00001147
PX-1090     DISC - Impact Image of Discord Post                 DISC-IMPACT00001148      DISC-IMPACT00001148
PX-1091     DISC - Impact Image of Discord Post                 DISC-IMPACT00001149      DISC-IMPACT00001149
PX-1092     DISC - Impact Image of Discord Post                 DISC-IMPACT00001150      DISC-IMPACT00001150
PX-1093     DISC - Impact Image of Discord Post                 DISC-IMPACT00001151      DISC-IMPACT00001151
PX-1094     DISC - Impact Image of Discord Post                 DISC-IMPACT00001152      DISC-IMPACT00001152
PX-1095     DISC - Impact Image of Discord Post                 DISC-IMPACT00001153      DISC-IMPACT00001153
PX-1096     DISC - Impact Image of Discord Post                 DISC-IMPACT00001154      DISC-IMPACT00001154
PX-1097     DISC - Impact Image of Discord Post                 DISC-IMPACT00001155      DISC-IMPACT00001156
PX-1098     DISC - Impact Image of Discord Post                 DISC-IMPACT00001157      DISC-IMPACT00001157
PX-1099     DISC - Impact Image of Discord Post                 DISC-IMPACT00001158      DISC-IMPACT00001158
PX-1100     DISC - Impact Image of Discord Post                 DISC-IMPACT00001159      DISC-IMPACT00001159
PX-1101     DISC - Impact Image of Discord Post                 DISC-IMPACT00001160      DISC-IMPACT00001160
PX-1102     DISC - Impact Image of Discord Post                 DISC-IMPACT00001161      DISC-IMPACT00001164
PX-1103     DISC - Impact Image of Discord Post                 DISC-IMPACT00001165      DISC-IMPACT00001165
PX-1104     DISC - Impact Image of Discord Post                 DISC-IMPACT00001166      DISC-IMPACT00001166
PX-1105     DISC - Impact Image of Discord Post                 DISC-IMPACT00001167      DISC-IMPACT00001167
PX-1106     DISC - Impact Image of Discord Post                 DISC-IMPACT00001168      DISC-IMPACT00001168
PX-1107     DISC - Impact Image of Discord Post                 DISC-IMPACT00001169      DISC-IMPACT00001169
PX-1108     DISC - Impact Image of Discord Post                 DISC-IMPACT00001170      DISC-IMPACT00001170
PX-1109     DISC - Impact Image of Discord Post                 DISC-IMPACT00001171      DISC-IMPACT00001171
PX-1110     DISC - Impact Image of Discord Post                 DISC-IMPACT00001172      DISC-IMPACT00001172
PX-1111     DISC - Impact Image of Discord Post                 DISC-IMPACT00001173      DISC-IMPACT00001173
PX-1112     DISC - Impact Image of Discord Post                 DISC-IMPACT00001174      DISC-IMPACT00001174
PX-1113     DISC - Impact Image of Discord Post                 DISC-IMPACT00001175      DISC-IMPACT00001175
PX-1114     DISC - Impact Image of Discord Post                 DISC-IMPACT00001176      DISC-IMPACT00001177
PX-1115     DISC - Impact Image of Discord Post                 DISC-IMPACT00001178      DISC-IMPACT00001179
PX-1116     DISC - Impact Image of Discord Post                 DISC-IMPACT00001180      DISC-IMPACT00001180
PX-1117     DISC - Impact Image of Discord Post                 DISC-IMPACT00001181      DISC-IMPACT00001182
PX-1118     DISC - Impact Image of Discord Post                 DISC-IMPACT00001183      DISC-IMPACT00001183
PX-1119     DISC - Impact Image of Discord Post                 DISC-IMPACT00001184      DISC-IMPACT00001184
PX-1120     DISC - Impact Image of Discord Post                 DISC-IMPACT00001185      DISC-IMPACT00001185
PX-1121     DISC - Impact Image of Discord Post                 DISC-IMPACT00001186      DISC-IMPACT00001186
PX-1122     DISC - Impact Image of Discord Post                 DISC-IMPACT00001187      DISC-IMPACT00001187
PX-1123     DISC - Impact Image of Discord Post                 DISC-IMPACT00001188      DISC-IMPACT00001188
PX-1124     DISC - Impact Image of Discord Post                 DISC-IMPACT00001189      DISC-IMPACT00001189
PX-1125     DISC - Impact Image of Discord Post                 DISC-IMPACT00001190      DISC-IMPACT00001190
PX-1126     DISC - Impact Image of Discord Post                 DISC-IMPACT00001191      DISC-IMPACT00001191
PX-1127     DISC - Impact Image of Discord Post                 DISC-IMPACT00001192      DISC-IMPACT00001192
PX-1128     DISC - Impact Image of Discord Post                 DISC-IMPACT00001193      DISC-IMPACT00001193
PX-1129     DISC - Impact Image of Discord Post                 DISC-IMPACT00001194      DISC-IMPACT00001194
PX-1130     DISC - Impact Image of Discord Post                 DISC-IMPACT00001195      DISC-IMPACT00001196
PX-1131     DISC - Impact Image of Discord Post                 DISC-IMPACT00001197      DISC-IMPACT00001199
PX-1132     DISC - Impact Image of Discord Post                 DISC-IMPACT00001200      DISC-IMPACT00001200
PX-1133     DISC - Impact Image of Discord Post                 DISC-IMPACT00001201      DISC-IMPACT00001201
PX-1134     DISC - Impact Image of Discord Post                 DISC-IMPACT00001202      DISC-IMPACT00001202
PX-1135     DISC - Impact Image of Discord Post                 DISC-IMPACT00001203      DISC-IMPACT00001203
PX-1136     DISC - Impact Image of Discord Post                 DISC-IMPACT00001204      DISC-IMPACT00001204
PX-1137     DISC - Impact Image of Discord Post                 DISC-IMPACT00001205      DISC-IMPACT00001205
PX-1138     DISC - Impact Image of Discord Post                 DISC-IMPACT00001206      DISC-IMPACT00001206
PX-1139     DISC - Impact Image of Discord Post                 DISC-IMPACT00001207      DISC-IMPACT00001207
PX-1140     DISC - Impact Image of Discord Post                 DISC-IMPACT00001208      DISC-IMPACT00001208
PX-1141     DISC - Impact Image of Discord Post                 DISC-IMPACT00001209      DISC-IMPACT00001209
PX-1142     DISC - Impact Image of Discord Post                 DISC-IMPACT00001210      DISC-IMPACT00001210
PX-1143     DISC - Impact Image of Discord Post                 DISC-IMPACT00001211      DISC-IMPACT00001212
PX-1144     DISC - Impact Image of Discord Post                 DISC-IMPACT00001213      DISC-IMPACT00001214
PX-1145     DISC - Impact Image of Discord Post                 DISC-IMPACT00001215      DISC-IMPACT00001215
PX-1146     DISC - Impact Image of Discord Post                 DISC-IMPACT00001216      DISC-IMPACT00001216
PX-1147     DISC - Impact Image of Discord Post                 DISC-IMPACT00001217      DISC-IMPACT00001217



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 17 of 53 Pageid#:
                                      17859

 Ex. No.                                           Description                                                Beginning Bates            End Bates
PX-1148     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001218      DISC-IMPACT00001219
PX-1149     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001220      DISC-IMPACT00001221
PX-1150     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001222      DISC-IMPACT00001222
PX-1151     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001223      DISC-IMPACT00001223
PX-1152     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001224      DISC-IMPACT00001225
PX-1153     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001226      DISC-IMPACT00001226
PX-1154     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001227      DISC-IMPACT00001229
PX-1155     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001230      DISC-IMPACT00001230
PX-1156     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001231      DISC-IMPACT00001231
PX-1157     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001232      DISC-IMPACT00001234
PX-1158     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001235      DISC-IMPACT00001236
PX-1159     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001237      DISC-IMPACT00001237
PX-1160     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001238      DISC-IMPACT00001239
PX-1161     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001240      DISC-IMPACT00001240
PX-1162     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001241      DISC-IMPACT00001241
PX-1163     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001242      DISC-IMPACT00001243
PX-1164     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001244      DISC-IMPACT00001244
PX-1165     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001245      DISC-IMPACT00001245
PX-1166     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001246      DISC-IMPACT00001246
PX-1167     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001247      DISC-IMPACT00001247
PX-1168     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001248      DISC-IMPACT00001252
PX-1169     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001253      DISC-IMPACT00001253
PX-1170     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001254      DISC-IMPACT00001254
PX-1171     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001255      DISC-IMPACT00001255
PX-1172     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001256      DISC-IMPACT00001256
PX-1173     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001257      DISC-IMPACT00001257
PX-1174     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001258      DISC-IMPACT00001259
PX-1175     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001260      DISC-IMPACT00001260
PX-1176     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001261      DISC-IMPACT00001264
PX-1177     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001265      DISC-IMPACT00001265
PX-1178     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001266      DISC-IMPACT00001266
PX-1179     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001267      DISC-IMPACT00001267
PX-1180     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001268      DISC-IMPACT00001268
PX-1181     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001269      DISC-IMPACT00001269
PX-1182     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001270      DISC-IMPACT00001270
PX-1183     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001271      DISC-IMPACT00001271
PX-1184     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001272      DISC-IMPACT00001275
PX-1185     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001276      DISC-IMPACT00001278
PX-1186     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001279      DISC-IMPACT00001289
PX-1187     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001290      DISC-IMPACT00001290
PX-1188     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001291      DISC-IMPACT00001296
PX-1189     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001297      DISC-IMPACT00001297
PX-1190     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001298      DISC-IMPACT00001298
PX-1191     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001299      DISC-IMPACT00001299
PX-1192     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001300      DISC-IMPACT00001301
PX-1193     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001302      DISC-IMPACT00001303
PX-1194     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001304      DISC-IMPACT00001304
PX-1195     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001305      DISC-IMPACT00001305
PX-1196     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001306      DISC-IMPACT00001308
PX-1197     DISC - Impact Image of Discord Post                                                        DISC-IMPACT00001309      DISC-IMPACT00001309
PX-1198     DISC - Discord Production PA004 - PA005                                                    DISCORD-0002920          DISCORD-0005616
PX-1199     DISC - Discord Production PA008 - PA011                                                    DISCORD-0005617          DISCORD-0008322
PX-1200     DISC - Discord Production PA007                                                            DISCORD-0008323          DISCORD-0008323
PX-1201     DISC - Discord Production PA012 - PA013                                                    DISCORD-0008324          DISCORD-0011370
PX-1202     PHOTO - Photo of Hitler that James Fields sent to his mother                               DOJ00000021245           DOJ00000021245
PX-1203     PHOTO - Photo of August 11, 2017, torch march that James Fields sent to this mother        DOJ00000021246           DOJ00000021246
PX-1204     PHOTO - Photo of August 11, 2017, torch march that James Fields sent to this mother        DOJ00000021247           DOJ00000021247
PX-1205     SMS - Samsung Return - Text Message from James Fields to his Mother: Photo "It's afraid"   DOJ00000021248           DOJ00000021248
PX-1206     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00000184              DOJ00000184
PX-1207     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00000369              DOJ00000369
PX-1208     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00000585              DOJ00000585
PX-1209     TWITTER – Image tweeted by Fields (@RealGiantDad)                                          DOJ00000687              DOJ00000687
PX-1210     TWITTER – Image tweeted by Fields (@RealGiantDad)                                          DOJ00000698              DOJ00000698
PX-1211     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00000741              DOJ00000741
PX-1212     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00001021              DOJ00001021
PX-1213     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00001271              DOJ00001271
PX-1214     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00001958              DOJ00001958
PX-1215     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00002026              DOJ00002026
PX-1216     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00002294              DOJ00002294
PX-1217     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00002809              DOJ00002809
PX-1218     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00002905              DOJ00002905
PX-1219     TWITTER – Image tweeted by Fields (@RealGiantDad)                                          DOJ00002958              DOJ00002958
PX-1220     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00003097              DOJ00003097
PX-1221     TWITTER – Image tweeted by Fields (@RealGiantDad)                                          DOJ00003146              DOJ00003146
PX-1222     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00003210              DOJ00003210
PX-1223     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00003223              DOJ00003223
PX-1224     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00003427              DOJ00003427
PX-1225     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00003734              DOJ00003734
PX-1226     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00003741              DOJ00003741
PX-1227     Photo - August 11 torch march picture                                                      DOJ00003765              DOJ00003765
PX-1228     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                       DOJ00003778              DOJ00003778



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 18 of 53 Pageid#:
                                      17860

 Ex. No.                                                Description                                                  Beginning Bates            End Bates
PX-1229     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                              DOJ00004000              DOJ00004000
PX-1230     TWITTER – Image tweeted by Fields (@RealGiantDad)                                                 DOJ00004146              DOJ00004146
PX-1231     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                              DOJ00004148              DOJ00004148
PX-1232     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                              DOJ00004310              DOJ00004310
PX-1233     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                              DOJ00004347              DOJ00004347
PX-1234     TWITTER – Image tweeted by Fields (@RealGiantDad)                                                 DOJ00004614              DOJ00004614
PX-1235     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                              DOJ00004720              DOJ00004720
PX-1236     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                              DOJ00005076              DOJ00005076
PX-1237     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                              DOJ00005311              DOJ00005311
PX-1238     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                              DOJ00005344              DOJ00005344
PX-1239     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                              DOJ00005493              DOJ00005493
PX-1240     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                              DOJ00005599              DOJ00005599
PX-1241     TWITTER – Image tweeted by Fields (@RealGiantDad)                                                 DOJ00005615              DOJ00005916
PX-1242     TWITTER – Images tweeted by Fields (@TheNewGiantDad)                                              DOJ00006273              DOJ00006807
PX-1243     TWITTER – Image tweeted by Fields (@RealGiantDad)                                                 DOJ00006937              DOJ00006937
PX-1244     DOC - Instagram Business Record for James Fields                                                  DOJ00007916              DOJ00008450
PX-1245     FB - Facebook Business Record for James Fields                                                    DOJ00010957              DOJ00017007
PX-1246     DOC - Extraction Report for James Fields' phone                                                   DOJ00017008              DOJ00021244
            TWITTER - UVA BSA Twitter with a picture of Willis in a yellow rain jacket speaking to the
PX-1247     crowd                                                                                             DWTW0008505              DWTW0008505
            SMS - Elliott Kline to Bree: "Well TBH. I was talking with Heimbach last night. Who is very EK00000180                     EK00000180
            very Christian. And he was saying that the Jews are so god damned evil and some of what
            they do is clearly inspired by evil that it brings him closer to god. I think that's true. Like
            someof these people honestly believe in abusing children and their Molech volcano fire
PX-1248     demon and shit. It's crazy."
            SMS - Elliott Kline to Bree: "They are using the point that I called for guns at cville as an     EK00000406               EK00000406
PX-1249     example."
            SMS - Elliott Kline to Patrick Casey: "I will literally tell them that Patrick Casey and Spencer EK00000733                EK00000733
PX-1250     told James Fields to drive into that crowd."
            SMS - Text message conversation between Coach to Bree: "I will literally tell that Patrick
PX-1251     Casey and Spencer told James Fields to drive into that crowd."                                    EK00000733               EK00000733
            SMS - Elliott Kline to Antifa Cat Lady: "If you could provide an antifa chick for me to punch EK00001146                   EK00001146
PX-1252     that would be fantastic!"
            SMS - Text message from "Coach" to "Antifa Cat Lady": "Well I'm just going to carry my
PX-1253     gun again around VA"                                                                              EK00001556               EK00001556
            SMS - Text message from "Coach" to "Antifa Cat Lady": "Well, one way or another they'll all
            bend the knee or be removed or destroyed. I may have lost the direct control of IE but they'll
PX-1254     end up being under my control one way or another."                                                EK00001740               EK00001740
            SMS - Text message from "Coach" to "Antifa Cat Lady": "Oh ok. I'm busy trying to run a
PX-1255     nazi empire"                                                                                      EK00001912               EK00001912
PX-1256     SMS - Antifa Cat Lady to Elliott Kline                                                            EK00002237               EK00002237
            SMS - Text message from "Coach" to "Antifa Cat Lady": "I'm being thrown under the bus by
            these stupid nazi fucks. They dropped em from the legal team because I "wasn't cooperating".
            But they tricked me and told me that we were offered a deal and I said I wanted to take it. So I
            thought this was over or close to it. I have a contract with IE stating they would pay for and
            take care of this lawyer shit and in there is an NDA. As far as I'm concerned they are breaking
            it. I'm giving them two days to fix it or I'm going to be suing them as well as flipping and
PX-1257     airing all their dirty laundry."                                                                  EK00003983               EK00003983
            SMS - Elliott Kline to Antifa Cat Lady: "Nathan Damigo is currently living in upstate New EK00004004                       EK00004004
            York illegally jumping the border to visit his GF parents and GF. The parents are scared
PX-1258     they'd get doxed because they are supporters and help fund IE from Canada"
            SMS - Text message from "Coach" to "Jayoh": "Yes and no. She knows my new roommates
PX-1259     name is Chris but not that it's Chris cantwell. Why?"                                             EK00004334               EK00004334
            SMS - Text from "Coach" to Unknown re "Well then it's over between her and i I think. I
            literally can't say or do anything else. I'm about to double down in the movement harder than i
            already have. I asked her if she thought it was a good idea. She was excited. And now she
            wants out. It's too late for me to turn it down now. Half the reason I took the opportunity was
            because I knew I'd be able to support her with it. It's secret but I'm taking over IE from nathan
PX-1260     and I'm going to be paid from private donors some good money."                                    EK00004434               EK00004434
            SMS - Text message from Augustus Invictus to "Coach": "The list so far:
            Identity Evropa
            The Right Stuff
            League of the South
            Identity Dixie
            Traditionalist Workers Party
            Radical Agenda
            Pax Dickinson
            Baked Alaska
            Vanguard America
            The Revolutionary Conservative
PX-1261     Still working on convincing American Guard and some others, so we'll keep the list going!"       EK00004644                EK00004644
            SMS - Kline text message conversation with to August Invictus - "Hey if you wanna come to
            the party at Richa rds let me know and I can get you the address. . . Thanks, homie, I'll
PX-1262     definitely be there"                                                                             EK00004647                EK00004648
            SMS - August Invictus text message to Kline - "Good morning, Eli, I'm sorry to be so
            computer illitera te, but I cannot find the security briefing in the Discord channel. Has that
PX-1263     already been posted to one of the sub channels, or is that being posted later today?"            EK00004651                EK00004651
            SMS - Text messages between Kline, Kessler, Erica, Coach - DO NOT open the discord to
            the public guys. Come on. Please don't do anything else until I have some control of the
PX-1264     situation. . . I'm not opening it to the public"                                                 EK00004708                EK00004709




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 19 of 53 Pageid#:
                                      17861

 Ex. No.                                               Description                                                   Beginning Bates           End Bates
            SMS - Text message from Kline to Kessler, Erica - "Just wait on that. I wil l speak to them
            through Weev and anglin. We have a weekly ca ll for daily stormer on Monday's and I'll bring
PX-1265     it up to them. If anglin or Weev tells them what to do they'll do it."                            EK00004724               EK00004724
            SMS - Text message from "Erica" to Jason Kessler, "Erica", "Coach": "I agree, and from
            Cville1.0, we had serious issues coming from the Vanguard guys. Just like we're having
PX-1266     serious issues coming from them again."                                                           EK00004731               EK00004731
            SMS - Text message from "Coach" to Jason Kessler, "Erica", "Dad": "I have a call with
PX-1267     vanguard this week to straighten them out as well."                                               EK00004737               EK00004737
            SMS - Elliott Kline to Balabon "I essentially wanted to be doxxed from day one to help            EK00004838               EK00004838
            remove the chilling effect it causes. The fact that it basically took 8 months while I was at and
            doing everything should show people it's not a big deal. Also we are going to hit critical mass
            of normalization within the next year or so where people don't care. I'm gonna get Spencer in
            2-3 schools a month by next year and that wil l do wonders. I also wanna get more people
PX-1268     speaking at his things too."
            SMS - Mathias text message to Kline - "Let's disseminate all further info down through IE and
PX-1269     through various trusted orgs individually."                                                       EK00004975               EK00004975
PX-1270     SMS - Kline text messages to Coach and Damigo                                                     EK00005141               EK00005142
            SMS - Text message between Coach and Damigo - "So this was incredibly easy but I've been
            invited to the inner circle of the Alt-Knights by Kyle. Should I get you in here too you think?
PX-1271     Or would that be too obviously"                                                                   EK00005165               EK00005165
            SMS - Elliott Kline to Nathan Damigo: "Hey I think you created the Lee server actually cause EK00005232                    EK00005232
            Evan says he didn’t. Could you give me access to change evertyhign then to fix that up."
PX-1272
        SMS - Kline and Damigo text conversation - "Ok, talked to Richard. He is going to have Greg
PX-1273 Ritter ta lk to you tomorrow."                                                                     EK00005283                  EK00005283
        SMS - Nathan Damigo to Elliott Kline: "I am going to move forward tomorrow to get you on EK00005285                            EK00005285
PX-1274 the payroll."
        SMS - Nathan Damigo and Elliott Kline: "David Duke just reached out and asked if he could EK00005322                           EK00005322
PX-1275 come to the cville 2.0. What do you think: I'm only bringing it up to you and richard."
PX-1276 SMS - Damigo - "Yeah, I owe a lot to that man" meaning Hitler                                      EK00005330                  EK00005330
PX-1277 SMS - Damigo - "And I have always been a big fan of his" meaning Hitler                            EK00005331                  EK00005331
        SMS - Damigo text message to Coach - "I will be going to Charlottesville" & "Sending Casey
PX-1278 out to France in my stead."                                                                        EK00005341                  EK00005342
        SMS - Text message from Nathan Damigo to "Coach": "We cannot control the situation with
PX-1279 people who are uncontrollable"                                                                     EK00005616                  EK00005616
        SMS - Text from "Coach" to Nathan Damigo re We are talking about singing a song at the
        cville tiki torch thing. Do you think it's a good idea or bad and what song? My country tis a
PX-1280 thee and tomorrow belongs of me are being floated around.                                          EK00005680                  EK00005680
PX-1281 SMS - Text message conversation between "Coach" and Nathan Damigo                                  EK00005746                  EK00005751
PX-1282 SMS - Text message conversation between "Coach" and Nathan Damigo                                  EK00005763                  EK00005768
        SMS - Elliott Kline: "I hope our guys harden the fuck up for this one. If we can have 2            EK00005778                  EK00005778
PX-1283 physical victories over antifa that's a strong message"
        SMS: "Hey so do you think you'll make that June 25th free speech rally in DC? The alt lite
        now wants us to be there so I'm gonna get some people. Also, Kessler wants to do an alt right
                                                                                                           EK00006036                  EK00006036
        alt lite team up in cville again sometime in July. If you want we can just go over this shit in
PX-1284 the call tonight if we are still having one.
        SMS - Text message from Elliott Kline to Spencer: “I’m gonna talk to nathan to make sure he
        is okay with [Duke speaking]. I think it we make him a “surprise guest” that would be best
PX-1285 too.”                                                                                              EK00006529                  EK00006529
        SMS - Text message conversation from Kline to Spencer: “It would surprise the hell out of
PX-1286 people and be pretty cool. I’ll let you know what nathan says.”                                    EK00006531                  EK00006531
PX-1287 SMS - Spencer text message to Kline - "Also, we're going to pay you."                              EK00006532                  EK00006532
        SMS - Elliott Kline to Richard Spencer: "These people are insane. This is a Facebook post EK00006584                           EK00006584
        about them doing a pre-event to prepare for cville. Look at this corporate language compared
        to our literal military operation document. They are little corporate tools and we're and
PX-1288 resistance fighting force. I hate this morons"
        SMS - Kline text message to Spencer - "That thing is grotesque. But Kessler is fine right now.
        I've got him generally under control but I wouldn't be surprised if the city council tries to mess
        with us. I've already firmly told them we are coming on that day to that park regardless. They
PX-1289 may try to change the date or the park."                                                           EK00006617                  EK00006617
PX-1290 SMS - Text message conversation between Richard Spencer and "Coach"                                EK00006993                  EK00006999
PX-1291 SMS - Text message from Richard Spencer to "Coach": "Let's let him hang himself."                  EK00007004                  EK00007004
        SMS - Text message from Richard Spencer to "Coach": "This is out chance top get rid of this
PX-1292 weirdo. He gave it to us."                                                                         EK00007008                  EK00007008
PX-1293 TWITTER - Screenshot of Jason Kessler quote retweet                                                EK00007011                  EK00007011

        SMS - Text message from "Coach" to Richard Spencer: "Weev did not hack it but claimed he
        did because he knew we were in a lawsuit and knew he could take the fall. He fell on a
        grenade for us and gave us plausible deniability. He believes that Kessler was hacked based
        on his password being the same as it was on red ice user data most likely because there have
        been a few accoutns that's happening to. I think Kesser is just a crazy moron and tweeted it.
PX-1294 He was freaking out to me earlier. Either or it doesn't matter. We did the right move tonight." EK00007022                     EK00007022

        SMS - Text message from "Coach" to Richard Spencer: "Also, I'll be taking over IE at the end
PX-1295 of this week. Ah I figured you knew about it. He is having people over to his place again."         EK00007033                 EK00007033
        SMS - Text message from "Coach" to Richard Spencer: "I'm obviously more cut out for
        background stuff given that I'm a bit of a brutish infantry guy but in reality I think IE will need
        that type of leadership for a bit. I'm going to organize things in a way, like a military, that
        fosters leaders moving up through the ranks and developing our people. The one guy I have
        my eye on to take over is good friends with Evan Thomas but he is finishing up law school .
PX-1296 Once he is done he would be the perfect Goy."                                                       EK00007042                 EK00007042



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 20 of 53 Pageid#:
                                      17862

 Ex. No.                                               Description                                                  Beginning Bates            End Bates
            SMS - Richard Spencer to Coach - "Also, if he thinks that my -and yours and everyone's-          EK00007258               EK00007258
PX-1297     strategy in Cville was wrong, them talk to me about it."
PX-1298     SMS - Kline text message - "Tell Nathan nice punch hahah"                                        EK00009163               EK00009163
PX-1299     SMS - Erica text message to Kline - "The Cvil le 2.0 server is yours."                           EK00009502               EK00009502
            SMS - Text Message from Coach to Kessler - "I'll be able to help bigly with the rollout and
            planning in the background. The alt right has a leader's only chat that I run to push
PX-1300     information."                                                                                    EK00009654               EK00009654
            SMS - Elliott Kline to Jason Kessler: "You and I should get used to speaking daily now. Now EK00009660                    EK00009660
PX-1301     that this is my full time job I'll be much more available to you."
            SMS - Text message from "Coach" to Jason Kessler: "I just gotta get settled with the
PX-1302     girlfriend then I'm going to go super organization mode."                                        EK00009661               EK00009661
            SMS - Jason Kessler to Elliott Kline: "Damigo nominated you to be the IE PR representative. EK00009692                    EK00009692
PX-1303     Is that cool with you?"
PX-1304     SMS - Text message conversation between "Coach" and Jason Kessler                                EK00009712               EK00009714
            SMS - Jason Kessler to Elliott Kline: "It seems that we have a pretty nice digital flyer at this EK00009720               EK00009720
PX-1305     point. Only question is whether to put Spencer and Hyde in there"
PX-1306     SMS - Text message conversation between "Coach" and Jason Kessler                                EK00009832               EK00009834
            SMS - Text message conversation from Mosley to Kessler: “I’ll call you tonight right after my
PX-1307     call with Nathan and Spencer."                                                                   EK00009854               EK00009854
            SMS - Text message from Jason Kessler to "Coach": "It would be helpful to give them a
PX-1308     security liaison who can tell them what we want them to know"                                    EK00009861               EK00009861
PX-1309     SMS - Text message conversation between "Coach" and Jason Kessler                                EK00009866               EK00009867
            SMS - Coach to Jason Kessler - "Not really. I have no idea why you didn't just let him speak. EK00010045                  EK00010045
            He's a good guy and we have people edgier than him speaking. I have no idea why you won't
PX-1310     let him speak."
            SMS - Coach to Jason Kessler: "All matters is that the time and location for tiki is hidden and EK00010134                EK00010134
PX-1311     it doesn't hurt to much
PX-1312     SMS - Text message from "Coach" to Jason Kessler: "Great work. Rest easy."                       EK00010219               EK00010219
PX-1313     SMS - Text message conversation between Jason Kessler and "Coach"                                EK00010238               EK00010241
            SMS - Text message from "Coach" to Jason Kessler: "I don't understand how that's a major
PX-1314     issue honestly. Our people will joke. Not a huge deal IMO. But I can't don’t anything."          EK00010246               EK00010246
            SMS - Text message from Jason Kessler to "Coach": "We still need to delete the Cville
PX-1315     server"                                                                                          EK00010259               EK00010259
            SMS - Text message from "Coach" to Jason Kessler: "Got it. I'll be able to do the discord
PX-1316     thing tomorrow"                                                                                  EK00010263               EK00010263
PX-1317     SMS - Text message from "Coach" to Jason Kessler: "Alright the discord is handled"               EK00010273               EK00010273
            SMS - Text message from "Coach" to Jason Kessler: "It's almost as if you don't get how this
            works. I don't care what DS/Anglin say. They aren't being sued or brought to court over this.
PX-1318     We are. Caling it payback shows its premeditated."                                               EK00010317               EK00010317
            SMS - Text message from "Coach" to Jason Kessler: "Say that someon'es death is payback for
            something that happened years ago is admitting premeditation. How you couldn't see that
PX-1319     shows you're a crazy moron."                                                                     EK00010325               EK00010325
            SMS - Text message from "Coach" to Jason Kessler: "WHEN YOU SAY SOMETHING IS
PX-1320     PAYBACK IT TAKES AWAY YOUR INNOCENCE YOU STUPID FUCK."                                           EK00010334               EK00010334
            SMS - Kline text message - "Augustus lnvictus wants to have us over for dinner. He is 30
PX-1321     mins from Greenvi lle."                                                                          EK00010631               EK00010631
PX-1322     SMS - Text message conversation between "Coach" and Sam Kline                                    EK00010770               EK00010771
            SMS - Kline text message between Kline and Coach - "This is a tongue in cheek, satirical and
            meant to be an exaggerated form of what the left thinks Nazis are like while also giving some
PX-1323     serious points."                                                                                 EK00011009               EK00011009
            SMS - Coach text message - "And heinbach liked my video so much he wanted me to join
PX-1324     TWP not realizing I'm in IE"                                                                     EK00011180               EK00011180
            SMS - Text message from Kline to McGinnes - "Great work from your guys by the way. If
            any of them can show up for round two at Auburn on Tuesday we have word that 200-350
PX-1325     antifa intend to show up for revenge."                                                           EK00011362               EK00011362
            SMS - Coach to Rob Sowa: "Yea it was dope. Tackling that antifa was fucking awesome and EK00011588                        EK00011588
            then running th rough the streets was great. Then I hooked up with some alt right chick from
PX-1326     Poland in Spencer's room at the party after lol."
            SMS - Kline text message - "Hey man, sorry for all the bullshit I'm sure you're dealing with.
            Just know that myself and TWP consider you a friend, a
PX-1327     comrade, and the Jew York Times can get fucked"                                                  EK00013007               EK00013007
            SMS - Chris Cantwell to Elliott Kline - “Heimbach and Hovater are in cville today and want EK00013304                     EK00013304
PX-1328     to visit. Any objections”
            SMS - Chris Cantwell to Elliott Kline - "I'm at the Lynchburg magistrate waiting to turn         EK00013963               EK00013963
PX-1329     myself in"
            SMS - Elliottt Kline to Matt Heimbach "Yea I am. Can you jump on the cville discord quick EK00014221                      EK00014221
PX-1330     when you get a chance."
PX-1331     SMS - Matt Heimbach to Elliottt Kline - "Just talked to Jason, can you give me a ring"           EK00014263               EK00014263
PX-1332     SMS - Matt Heimbach to Elliottt Kline - "Hey its Heimbach, free to chat?"                        EK00014271               EK00014271
            SMS - Jason Kessler to Elliott Kline: "Press releases for August 12th are due tomorrow           EK00014323               EK00014323
PX-1333     evening. If your organization has not drafted your press release start busting balls."
            SMS - Text message from 40404 to 16104062229: "Direct from @RichardBSpencer: 'Racism
PX-1334     always means violence.' m.twitter.com/messages"                                                  EK00014485               EK00014485
            EMAIL - Email from Identity Evropa to undisclosed-recipients and bcc'ing deplorabletruth EK00018581                       EK00018581
PX-1335     regarding "Identity Evropa Discord Server Update"
            DOC - Document entitled, "Operation Unite the Right Charlottesville 2.0" - Report Version:
PX-1336     8/10/2017 Security Orders                                                                        EK00018968               EK00018981
            DOC - Document entitled, "Operation Unite the Right Charlottesville 2.0" - Report Version: EK00018984                     EK00018994
PX-1337     8/8/2017 Security Orders
            DOC - Document entitled, "Operation Unite the Right Charlottesville 2.0" - Report Version: EK00019001                     EK00019010
PX-1338     8/1/2017 OPORD



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 21 of 53 Pageid#:
                                      17863

 Ex. No.                                           Description                                               Beginning Bates            End Bates
PX-1339 DOC - Document entitled, "Mutual Nondisclosure Agreement" signed by Elliott Kline            EK00019582                EK00019589
         EMAIL - Email from Eli Mosley to Tim Pool re New message via your website, from
PX-1340 deplorabletruth@gmail.com                                                                    EK00019694                EK00019695
PX-1341 EMAIL - Email from Robert Campbell to Eli Mosley regarding "D5 style guide"                  EK00019775                EK00019784
PX-1342 DOC - Document entitled, "Final Auburn INTREP & OPORD"                                       EK00020187                EK00020191
PX-1343 DOC - Document entitled, "Operation Save Lee"                                                EK00021006                EK00021007
         EMAIL - Email from Deplorable Truth to Evan Mclaren [evan.mclaren@gmail.com]                EK00021522                EK00021523
PX-1344 Regarding "Acceptance letter"
         DOC - Document entitled, "Operation Unite the Right Charlottesville 2.0" - Report Version: EK00021867                 EK00021875
PX-1345 8/10/2017 General Orders
         TWITTER - Eli Mosley - "We don't want to end citizenship of non whites. We just want to
PX-1346 peacefully ethnically cleanse them. You know kinda like reverse diversity."                  EK00024359                EK00024359
         DOC - Document entitled, "Operation Unite the Right Charlottesville 2.0" - Report Version: EK00024796                 EK00024803
PX-1347 6/11/2017 Initial OPORD, Next Version release 6/18/2017
         EMAIL - Email from Identity Evropa to Eli.r.kline regarding "Form Submission - Interview EK00070628                   EK00070629
PX-1348 Application Form"
PX-1349 PHOTO - Photo of Red Pump video (Fed 39)                                                     FENTON00005330            FENTON00005330
PX-1350 PHOTO - Photo of Red Pump video (Fed 39)                                                     FENTON00005845            FENTON00005845
PX-1351 PHOTO - Photo of Red Pump video (Fed 39)                                                     FENTON00005939            FENTON00005939
PX-1352 PHOTO - Photo of Red Pump video (Fed 39)                                                     FENTON00006109            FENTON00006109
PX-1353 PHOTO - Photo of police helicopter video (Fed 37)                                            FENTON00011015            FENTON00011015
PX-1354 PHOTO - Photo of police helicopter video (Fed 37)                                            FENTON00011060            FENTON00011060
PX-1355 PHOTO - Photo of police helicopter video (Fed 37)                                            FENTON00011763            FENTON00011763
PX-1356 PHOTO - Photo of Challenger (Fed 41)                                                         FENTON00013428            FENTON00013428
PX-1357 PHOTO - Photo of James Fields' driving into the crowd (Fed 41)                               FENTON00013731            FENTON00013731
PX-1358 PHOTO - Photo of Challenger (Fed 41)                                                         FENTON00013778            FENTON00013778
PX-1359 PHOTO - Photo of James Fields' driving into the crowd (Fed 41)                               FENTON00013843            FENTON00013843
PX-1360 PHOTO - Photo of marchers along 2nd Street (Fed 40)                                          FENTON00016495            FENTON00016495
PX-1361 PHOTO - Photo of southbound intersection of crime scene                                      FENTON00017320            FENTON00017320
PX-1362 PHOTO - Photo of James Fields's Challenger of tint on driver's side window                   FENTON00017447            FENTON00017447
PX-1363 PHOTO - Photo of northbound intersection of crime scene                                      FENTON00017513            FENTON00017513
PX-1364 PHOTO - Photo of Southbound intersection of crime scene                                      FENTON00017548            FENTON00017548
PX-1365 PHOTO - Photo of James Fields' car after car attack                                          FENTON00017615            FENTON00017615
PX-1366 PHOTO - Photo of northbound intersection of crime scene                                      FENTON00017723            FENTON00017723
PX-1367 PHOTO - Photo of James Fields' car after car attack                                          FENTON00017734            FENTON00017734
PX-1368 VID - Video reconstruction of the car attack                                                 FENTON00017870            FENTON00017870
PX-1369 VID - Video reconstruction of the car attack                                                 FENTON00017881            FENTON00017881
PX-1370 VID - Video reconstruction of the car attack                                                 FENTON00017882            FENTON00017882
PX-1371 VID - Video reconstruction of the car attack                                                 FENTON00017902            FENTON00017902
PX-1372 VID - Video reconstruction of the car attack                                                 FENTON00017904            FENTON00017904
PX-1373 VID - Video reconstruction of the car attack                                                 FENTON00017905            FENTON00017905
PX-1374 VID - Video reconstruction of the car attack                                                 FENTON00017937            FENTON00017937
PX-1375 PR - Google - Phone Records for Elliott Kline                                                GOOGLE00000001            GOOGLE00000002
         PR - GOOGLE - Phone Records for Christooher Cantwell (631-791-5842) (Certification & GOOGLE00000003                   GOOGLE00000004
PX-1376 Google Voice Records)
         PR - GOOGLE - Phone Records for Matthew Parrott (317-324-8282) (Certification &             GOOGLE00000005            GOOGLE00000006
PX-1377 Google Voice Records)
PX-1378 AUD - Audio recording of Southern Nationalist Radio Podcast, Episode 63                      HIM_001_1_00000003        HIM_001_1_00000003
PX-1379 AUD - Audio recording of Southern Nationalist Radio Podcast, Episode 48 with Michael Hill HIM_001_1_00000034           HIM_001_1_00000034
         TWITTER - Tweet by IdentityEvropa: "Please consider donating and helping Identity Evropa
PX-1380 raise the defense fund needed to win in court. #Cville"                                      IE00000770                IE00000770
PX-1381 TWITTER - tweet by Identity Evropa                                                           IE00000808                IE00000808
         FACEBOOK POST- Kessler facebook post about differences in intelligence among white and
                                                                                                     JAS_002_1_00002979
PX-1382 black race.
         PHOTO - Photo of Hitler and co. in a car with text "get in loser we're invading
                                                                                                     JAS_002_1_00005130
PX-1383 Charlottesville.
         VIDEO - Video of Kessler talking about Charlottesville government revoking permit and
                                                                                                     JAS_002_1_00010775
PX-1384 moving forward with UTR.
         VIDEO - Video of Kessler doing news conference talking about UTR and that he organized
                                                                                                     JAS_002_1_00010796
PX-1385 the event.
         SMS - Jason Kessler to Davy Crockett: "I'm a freelancer journalist who's written for Vdare, JK00026615                JK00026616
         Daily Caller and GotNews as well as my personal site JasonKessler.net[.] I founded the
         America First nonprofit Unity and Security for America and I'm currently the lead organizer
PX-1386 for the Unite the Right rally in Charlottesville, Va."
         Damigo text to Kessler asking if he is coming to Charlottesville on August 12, noting “I’ve
PX-1387 heard a lot of people saying they’re expecting you.”                                         JK00026799                JK00026799
         SMS - Jason Kessler to Nathan Damigo: "Leadership meeting tonight at 7 PM in Mcintyre       JK00026808                JK00026808
PX-1388 Park."
PX-1389 SMS - Jason Kessler to Richard Spencer: "Feel free to share this wherever you want"          JK00027294                JK00027294
         SMS - Jason Kessler to Richard Spencer: "We should speak on Sunday (later today) about      JK00027314                JK00027314
         how to prepare for Aug 12th. Using middlmene all the way through isn't going to work. We
PX-1390 need to roll up our sleeves.
         SMS - Richard Spencer to Elliott Kline: "Could you talk to either Eli or GregRitter? They   JK00027326                JK00027326
PX-1391 make all decisions for me."
         SMS - Jason Kessler to Richard Spencer: That part worked perfectly. People who need to
                                                                                                     JK00027398                JK00027398
PX-1392 understand the symbolism"
         SMS - Jason Kessler to Richard Spencer: "We need to have a coordinated response. Enough JK00027419                    JK00027419
PX-1393 with the infighting.
         SMS- Baked Alaska and Jason Kessler: "Yeah dude I love the idea I'm 100% in for unite the JK00027707                  JK00027707
PX-1394 right"




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 22 of 53 Pageid#:
                                      17864

 Ex. No.                                              Description                                                    Beginning Bates            End Bates
            SMS - Jason Kessler to Baked Alaska: "Are you on Facebook? A lot of our planning is
                                                                                                              JK00027721               JK00027721
PX-1395     happening in a secret chat"
            SMS - Jason Kessler to August Invictus: "If you get a chance to speak to Det Kirby of the
            Charlottesville PD. If he asked you how many people are coming with you say you don't             JK00028420               JK00028421
PX-1396     know."
            SMS - Jason Kessler to Eli Mosely: "Our 'soldiers' are ready to go bit the sheep need to be
                                                                                                              JK00030136               JK00030136
PX-1397     led"
PX-1398     SMS - Text message conversation between +14349965567 and +16104062229                             JK00030159               JK00030163
            SMS - Jason Kesller to Eli Mosely: "Give me your opinion on this press release from Kyle          JK00030207               JK00030208
PX-1399     Chapman..."
            SMS - Jason Kessler to Eli Mosely: "I think it's alright except he kind of backs himself in the
            corner by pretending some of our guys aren't nazis. I think he needs more wiggle room just in     JK00030209               JK00030210
PX-1400     case there are salutes"
            SMS - Jason Kessler to Eli Mosely: "If they refuse to reinstate the permit then we're going to    JK00030593               JK00030593
PX-1401     have to be there to defend the territory"
PX-1402     DOC - "The Evidence for White Genocide"                                                           JK00053125               JK00053129
            EMAIL - Email from Burt to themaddimension@gmail.com regarding "Solidarity for                    JK00059738               JK00059738
PX-1403     Futuregarding Rallies?"
            EMAIL - Email from Jason Kessler to himself regarding "I'm neither going to justify or            JK00064301               JK00064302
PX-1404     apologize for thing"
PX-1405     EMAIL - Email from NSM to themaddimension@gmail.com regarding "NEXT EVENT"                        JK00064894               JK00064895
            AUD - Audio recording of conversation beween Jason Kessler and Chris Cantwell about A11           JK00067288               JK00067288
PX-1406
        PRESS RELEASE - The Revolutionary Conservative: "On August 12, the Conservative                  JK00072011                    JK00072012
PX-1407 Revolution Marches on Chartlottesville, VA"
        EMAIL - Email from Dennis Durham to Jason Hill regarding "Press release from League for JK00072017                             JK00072018
PX-1408 Charlottesville event"
PX-1409 AUD - Audio recording of Robert Baker speech                                                     JK00077263                    JK00077263
PX-1410 EMAIL - Email from Jason Kessler to Commander Schoep regarding "Discord Invite"                  JK00084126                    JK00084129
        EMAIL - Email from Jason Kessler to Tony Hovater regarding "UTR 2: Full Rally                    JK00096649                    JK00096649
PX-1411 Instructions"
        SMS - Jason Kessler and Augustus Invictus: "I can talk pretty much anytime between now andJK00102914                           JK00102939
PX-1412 5pm or anytime after 11am tomorrow."
PX-1413 SMS - Conversation between Jasson Kessler and Baked Alaska messages                              JK00102944                    JK00102954
        SMS - Conversation between Jason Kessler, Derrick WN, Mick Enoch, Kyle Chapman, Silas JK00103324                               JK00103324
        Reynolds, Michael Hill, Francisco (Vangaurd America) [sic], Elis Mosely, Erica, Augustus
PX-1414 Invictus, Phoenix ATL Right: re UTR planning and promotion
        SMS - Jason Kessler, "Erica" and Eli Mosely: "DO NOT open the discord to the public guys. JK00103342                           JK00103349
PX-1415 Come on. Please don't do anything else until I have some control of the situation…"
PX-1416 SMS - Conversation between Matt Heimbach and Jason Kessler                                       JK00103534                    JK00103546
PX-1417 SMS - Conversation between Jason Kessler and Michael Hill                                        JK00103547                    JK00103547
PX-1418 DOC - Document entitled, "Unite the Right Weekend Schedule"                                      JK00106550                    JK00106550
PX-1419 DISC - Discord post on Charlottesville 2.0 server, #gear_and_attire channel - Photo              JK00112807                    JK00112807
PX-1420 DISC - Unicorn Riot Discord Leaks - Discord search for @MadDimension chats, page 1/1             JK00113563                    JK00113761
        DOC - Document entitled, "Operation Unite the Right Charlottesville 2.0" - Report Version: JK00113770                          JK00113779
PX-1421 8/1/2017 OPORD
PX-1422 DOC – Document with file name “Revised Charlottesville Speech.pdf”                               JK00115181                    JK00115185
PX-1423 SMS - Text Messages between Jason Kessler and Chris Cantwell                                     JK00121377                    JK00121378
PX-1424 SMS - Text message conversation between Jeff Schoep and Jason Kessler                            JK00121736                    JK00121736
        SMS – Text messages between Matthew Heimbach and Jason Kessler dated 5/22/2017 to
                                                                                                         JK00121798                    JK00121807
PX-1425 2/13/2018
PX-1426 SMS - Text Messages between Jason Kessler and T. Hawkins                                         JK00121935                    JK00121941
PX-1427 DOC - Affidavit of Angela Tabler                                                                 JK00122085                    JK00122089
        DOC - Document entitled, "Operation Unite the Right Charlottesville 2.0" - Report Version: JK00396590                          JK00396596
PX-1428 6/11/2017 Initial OPORD, Next Version release 6/18/2017
PX-1429 FB – Facebook conversation with Nathan Damigo, Augustus Invictus and 3 others                    JK00397727                    JK00397728
PX-1430 FB – Facebook conversation with Hunter Smith and 11 others                                       JK00397729                    JK00397871
PX-1431 FB - Facebook conversation between Jason Kessler, Evan, Will, Micheal and 6 others               JK00398901                    JK00398923
PX-1432 FB – Facebook conversation with RVA AntiCom                                                      JK00398954                    JK00398970
PX-1433 FB - Facebook conversation with Virginiaryans                                                    JK00398995                    JK00399487
        FB - Facebook conversation with Sheepdog PSD Tactical III% Contingency Solutions                 JK00400437                    JK00400620
PX-1434 Operations Molon Labia
PX-1435 FB - Facebook conversation between Matt Parrott and Ambien Falcon                                JK00401140                    JK00401143
PX-1436 FB - Facebook conversation between Ambien Falcon and Matthew-John Heimbach                       JK00401264                    JK00401278
PX-1437 FB - Facebook conversation between Ambien Falcon and Colton Merwin                               JK00401619                    JK00401632
PX-1438 FB - Facebook conversation between Ambien Falcon and Sacco Vandal                                JK00401639                    JK00401643
PX-1439 FB - Facebook conversation between Ambien Falcon and Smith Erika                                 JK00402454                    JK00402454
PX-1440 FB - Facebook conversation between Ambien Falcon and Denny Durham                                JK00402666                    JK00402686
PX-1441 FB - Facebook conversation between Jason Kessler and James Montrose                              JK00402752                    JK00402753
PX-1442 FB - Facebook conversation between Ambien Falcon and Michael Hill                                JK00403531                    JK00403531
PX-1443 FB – Facebook conversation with Vasili Pistolis                                                  JK00403614                    JK00403614
PX-1444 FB - Facebook conversation between Ambien Falcon and Derrick Davis                               JK00403988                    JK00404041
PX-1445 PHOTO - Photo of Michael Tubbs pushing member at Unite the Right rally                           JK00413451                    JK00413451
PX-1446 PHOTO - Photo of Jason Kessler making the white power symbol with his hand                       JK00414325                    JK00414325
PX-1447 PHOTO - Screenshot of Comment by Matthew Heimbach on Daily Stormer                               JK00418645                    JK00418645
PX-1448 TWITTER – Tweets by Kessler (@TheMadDimension)                                                   JK00419079                    JK00419079
PX-1449 TWITTER – Tweets by Kessler (@TheMadDimension)                                                   JK00420433                    JK00420433
        SMS - Jason Kessler to Mike Enoch, Elliott Kline, Richard Spencer, Michael Hill, Augustus JK00437186                           JK00437187
        Invictus, and others: "We're still meeting at the after party location at 5 PM. Capacity is only
        150 so leaders and essential people only. We need to talk about how we move forward.
PX-1450 Potentially having a press conference in the near future to get our side of the story out"



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 23 of 53 Pageid#:
                                      17865

 Ex. No.                                               Description                                                Beginning Bates            End Bates
            SMS - Jason Kessler to Pat Dixon: "We have a leadership meeting coming up tonight at 7        JK00437206                JK00437206
PX-1451     PM"
            SMS - Jason Kessler and Robert "Azzmador" Ray: "Try to get to the event a little early and JK00437246                   JK00437246
            stay fairly close towards the front of the crowd so we can easily get you up to the mic. Park
PX-1452     may get crowded and hard to move around in"
PX-1453     SMS – Text message from Jason Kessler to Chris Cantwell                                       JK00437309                JK00437309
PX-1454     SMS – Text messages between Eli Mosely and Jason Kessler dated 4/10/2017 to 4/2/2018          JK00449118                JK00449211
PX-1455     SMS - Conversation between Jason Kessler and Richard Spencer:                                 JK00449275                JK00449290
PX-1456     FB - Facebook conversation between Jason Kessler and Karl Kühlschrank                         JK00449339                JK00449532
PX-1457     TWITTER – Tweets by Kessler (@TheMadDimension)                                                JK00449926                JK00449926
PX-1458     SMS - Text Messages between Jason Kessler and Elliott Kline                                   JK00450844                JK00450916
PX-1459     FB - "Ambien Falcon" timeline                                                                 JK00451093                JK00451233
            FB - Facebook conversation between Ambien Falcon and deleted accounts by Richard              JK00451236                JK00451306
PX-1460     Spencer, Mike Enoch, Derrick Davis, Denny Durham, and Kyle Chapman
            FB - Facebook conversation between Hannah Katherine, Fausto Barnett, Tyler Talley, Susan JK00451310                     JK00451310
            Rice, Jack Rice, John Heyden, Wayne Samiere, Kurt Lipper, Frederick De Peyrens II, and
PX-1461     Ambien Falcon
PX-1462     FB - Facebook conversation between Ambien Falcon and Brad Griffin                             JK00451738                JK00451754
PX-1463     FB - Facebook post by Tim Read                                                                JK00462023                JK00462023
PX-1464     FB - Facebook conversation between Jason Kessler and JC Hinson                                JK00649067                JK00649070
PX-1465     FB - Facebook conversation between Jason Kessler and Michael Hill                             JK00650839                JK00650839
            DOC - National Socialist Movement document entitled, "NSM Nationals in Pikeville,             JS00000347                JS00000348
PX-1466     Kentucky - After Action Report"
            DOC - National Socialist Movement document entitled, "NSM 4th Regional / Nationalist          JS00000350                JS00000351
PX-1467     Front - After Action Report"
PX-1468     DOC - National Social Movement document entitled, "Unite the Right After Action Report" JS00000352                      JS00000354
            DOC - National Social Movement document entitled, "NSM Nationals in Temple, George -
PX-1469     After Action Report - April, 2018"                                                            JS00000358                JS00000359
PX-1470     DOC - National Socialist Movement document entitled, "Public Release: 3-1-19"                 JS00000365                JS00000366
PX-1471     DOC - National Socialist Movement document entitled, "Setting the Record Straight"            JS00000368                JS00000369
            DOC - National Socialist Movement document entitled, "Why you Should Join the National JS00000370                       JS00000371
PX-1472     Socialist Movement"
PX-1473     DOC - National Socialist Movement Membership Application                                      JS00000372                JS00000372
PX-1474     DOC - National Socialist Movement document regarding new standards                            JS00000374                JS00000376
PX-1475     DOC - NSM Magazine Winter/Spring 2012                                                         JS00000601                JS00000633
PX-1476     DOC - NSM Document entitled, "25 Points of American National Socialism"                       JS00000803                JS00000809
PX-1477     DOC - Document entitled, "What is National Socialism?"                                        JS00000819                JS00000829
            DOC - National Socialist Movement document entitled, "Reds Riot in Phoenix: NSM Pushes
PX-1478     Through! - After Action Report"                                                               JS00001002                JS00001004
            DOC - National Socialist Movement document entitled, "Former Imperial Wizard of the KKK JS00001144                      JS00001144
PX-1479     Joins NSM - Announcement"
            DOC - Document entitled, "Welcome to the Commander's Desk Commander Burt Colucci's
PX-1480     Blog"                                                                                         JS00002717                JS00002718
            DOC - National Socialist Movement document entitled "National Socialist Movement:             JS00004596                JS00004597
PX-1481     Announcement"
            DOC - Document entitled, "White Lives Matter AAR: Nationalist Front Rally Shelbyville,
PX-1482     Tennessee"                                                                                    JS00004713                JS00004714
PX-1483     VK - VK conversation between Jeff Schoep to Ike Baker                                         JS00007637                JS00007637
PX-1484     VK - VK conversation between Jeff Schoep and Richard                                          JS00007638                JS00007640
PX-1485     VK - VK conversation between Jeff Schoep and James Clarke                                     JS00007642                JS00007642
PX-1486     VK - VK message conversation between the Irish Bostonian and Jeff Schoep                      JS00007643                JS00007643
PX-1487     VK - VK message conversation between Chad Bagwell and [Jeff Schoep]                           JS00007645                JS00007647
PX-1488     VK - VK message conversation between Chad Radkersburg and Jeff Schoep                         JS00007648                JS00007649
            VK - VK Direct Message between Gerin Angelo and Jeffrey Schoep beginning on 8/10/17, at JS00007650                      JS00007650
PX-1489     20:16:00 and ending on 8/11/17 at 3:18:50.
PX-1490     VK - VK post by Jeff Schoep                                                                   JS00007656                JS00007656
PX-1491     VK - VK post by Jeff Schoep                                                                   JS00007659                JS00007659
PX-1492     VK - VK posts by Jeff Schoep, dating from April 11, 2017, to February 6, 2018                 JS00007666                JS00007680

PX-1493 SMS - Text message conversation between Melissa Congressman Bloom CA and Jeff Schoep JS00010407                             JS00010451
        EMAIL – Email from VK admin@notify.vk.com to Brad Griffin prozium1984@gmail.com: LOS00053882                                LOS00053882
PX-1494 “Michael Tubbs sent you a message”
PX-1495 EMAIL - Email from Hunter W. to Robert Z. regarding "interview request"                          LOS00065122                LOS00065123
        EMAIL - Email from Andrew A. to Hunter W. regarding "Andrew A. - Can I post an                   LOS00066780                LOS00066791
PX-1496 update?"
        DOC - Document entitled, "Southern History Series: Bloog and Soil: How Southerners
                                                                                                         LOS00569941                LOS00569963
PX-1497 Became a Separate and Distinct People
        EMAIL - Email from Michael Hill to League of the South regarding "[League of the South] LOS00798046                         LOS00798046
PX-1498 "Identity politics" is all the rage these days...."
        EMAIL - Email from Michael Hill to League of the South regarding "[League of the South] LOS00801134                         LOS00801134
PX-1499 Yes, America has a Negro Problem. And yes,…"
        EMAIL - Email from Michael Hill to League of the South regarding "The Jew historically has LOS00801530                      LOS00801530
PX-1500 been a roving parasite"
        SMS - James Fields to his Mother: "There's a rally on the 12th I'm going to see if I can get off Lunsford00012914           Lunsford00012991
PX-1501 to go." "*Off work"
        VID - Video recording of Intersection of 4th and Main looking down towards Water starting Lunsford00021320                  Lunsford00021320
PX-1502 after the car attack
PX-1503 VID - Video recording of Thomas Pilnik video                                                     Lunsford00056683           Lunsford00056683
PX-1504 VID - Video recording of Faith Goldy                                                             Lunsford00056822           Lunsford00056822
PX-1505 VID - Video recording of Fields car attack - two drone operators with “press” helmets            Lunsford00056859           Lunsford00056859
PX-1506 MEDICAL - Receipt for Marcus Martin from Roberts Home Medical, Inc.                              MARTIN00000017-C           MARTIN00000019-C



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 24 of 53 Pageid#:
                                      17866

 Ex. No.                                         Description                                           Beginning Bates                End Bates
PX-1507     MEDICAL - Health record for Marcus Martin from UVA Health                            MARTIN00000020-C              MARTIN00000023-C
PX-1508     MEDICAL - Billing record for Marcus Martin from UVA Imaging                          MARTIN00000024-C              MARTIN00000024-C
PX-1509     MEDICAL - Billing record from Roberts Home Medical, Inc.                             MARTIN00000025-C              MARTIN00000025-C
PX-1510     MEDICAL - Health record for Marcus Martin from UVA Health                            MARTIN00000026-C              MARTIN00000035-C
PX-1511     SMS - Text Message from Marcus Martin to Ma                                          MARTIN00000037-C              MARTIN00000037-C
PX-1512     SMS - Text Message from Marcus Martin to Marissa Blair                               MARTIN00000072-C              MARTIN00000072-C
PX-1513     MEDICAL - Health record for Marcus Martin from various facilities                    MARTIN00000097-C              MARTIN00000501-C
PX-1514     SMS - Text Message from Marcus Martin to Marissa Blair                               MARTIN00000506-C              MARTIN00000506-C
PX-1515     DOC - Marcus Martin Employment History                                               MARTIN00000509-C              MARTIN00000509-C
PX-1516     MEDICAL - Marcus Martin Statement of Certification for UHV Health                    MARTIN00000510-C              MARTIN00000510-C
PX-1517     FINANCIAL - Paystub for Marcus Martin from J.W. Townsend                             MARTIN00000514-C              MARTIN00000519-C
PX-1518     MEDICAL - Billing record for Marcus Marting from Roberts Home Medical, Inc.          MARTIN00000520-C              MARTIN00000522-C
PX-1519     MEDICAL - Billing record for Marcus Martin from Roberts Home Medical, Inc.           MARTIN00000523-C              MARTIN00000523-C
PX-1520     FINANCIAL - Form 1040, U.S. Individual Tax Return for 2017 for Marcus Martin         MARTIN00000524-C              MARTIN00000527-C
            FINANCIAL - Monetary Monetary Determination re Loss Wages for 2019 for Marcus Martin MARTIN00000535-C              MARTIN00000535-C
PX-1521
PX-1522     FINANCIAL - Form 1040, U.S. Individual Tax Return for 2018 for Marcus Martin                    MARTIN00000537-C   MARTIN00000537-C
PX-1523     MEDICAL - Billing record for Marcus Marting from UVA Health                                     MARTIN00000549-C   MARTIN00000549-C
PX-1524     MEDICAL - Billing record for Marcus Marting from UVA Health                                     MARTIN00000550-C   MARTIN00000567-C
PX-1525     MEDICAL - Health record for Marcus Martin - UVA Health                                          MARTIN00000568-C   MARTIN00000635-C
PX-1526     MEDICAL - Billing record for Marcus Martin from OptimaHealth                                    MARTIN00000636-C   MARTIN00000651-C
PX-1527     MEDICAL - Health record for Marcus Martin from Counseling Alliance of Virginia                  MARTIN00000652-C   MARTIN00000658-C
PX-1528     PHOTO - Photo of Marcus Martin's injuries                                                       MARTIN00000990-C   MARTIN00000990-C
PX-1529     MEDICAL - Marcus Martin Health Record from UVA Health                                           MARTIN00001523     MARTIN00001574
PX-1530     MEDICAL - Marcus Martin Health Record from UVA Health                                           MARTIN00001575     MARTIN00001623
PX-1531     MEDICAL - Marcus Martin Health Record from UVA Health                                           MARTIN00001624     MARTIN00001624
PX-1532     MEDICAL - Marcus Martin Health Record from UVA Health                                           MARTIN00001625     MARTIN00001625
PX-1533     MEDICAL - Marcus Martin Billing Detail from UVA Health                                          MARTIN00001626     MARTIN00001651
PX-1534     EMAIL - Email from 12566273580 to Mike Tubbs, Pat H., Paul L., and Gordie L.                    MH00000016         MH00000016
            EMAIL - Email from Jason Kessler to Jason Hill - regarding "Unite the Right Rally August MH00000135                MH00000142
PX-1535     12th"
            EMAIL - Email from Commander Schoep to NSM World regarding "Unite the Right be                  MH00003377         MH00003377
PX-1536     there!"
            EMAIL - Email from LSStaff@yahoogroups.com on behalf of JMichHill@cs.com to                     MH00003422         MH00003422
            LSBOD@yahoogroups.com; LSStaff@yahoogroup.com regarding: "LS Directive (released
PX-1537     initially on various social media)"
            SMS - Jason Kessler to Michael Hill: "We're still meeting at the after party location at 5 PM. MH00007396          MH00007396
            Capacity is only 150 so leaders and essential people only. We need to talk about how we
            move forward. Potentially having a press conference in the near future to get our side of the
PX-1538     story out"
            SMS - Michael Hill to Mike Tubbs: "Yes, an official policy on that subject would be             MH00007408         MH00007408
            beneficial. Ike did a great job 'prepping' the cops for general operations, with ike, Dennis
            Durham, and whomever else we decide as your lieutenants with specific operational
PX-1539     assignments. I'll again handle overall strategy. Give this some thought."
            SMS - Michael Hill to Mike Tubbs: "I have instructed ike Baker to contact State and local law MH00007410           MH00007410
            enforcement in Chartlottesville, as he did for the Pikeville operation, and let them know we
            are on the side of civilization, as they ostensibly are as well. He seems to work well with the
            rank-and-file officers. He tells me the CPD Chief is a high yellow (and of course the major is
PX-1540     Jude Schwein). Not much to hope for there. Will keep you posted."
            EMAIL - Email from J.C. JCLSbiz@protonmail.com to ME jcisbiz@protonmail.com:                    MH00013868         MH00013868
PX-1541     "updated resources list"
            EMAIL - Email from Nous Defions to LSN2, LSCoC, LSPres, copying KyLS_Man regarding MH00014494                      MH00014516
PX-1542     "Security Briefing slides Part 1"
PX-1543     EMAIL – Email from KyLS_Man to LSPres regarding “David Duke and C’ville”                        MH00014517         MH00014519
PX-1544     EMAIL - Email from KyLS_Man@protonmail.com to LSPres@protonmail.com re David DukMH00014517                         MH00014519
PX-1545     EMAIL - Email from KyLS_Man to LSPres regarding "David Duke and C'ville"                        MH00014520         MH000014522
            EMAIL - Email from Mark Thomey from League Security & Intel Chief, copying LSPres,              MH00014542         MH00014544
            Mike Tubs, Ike Baker, Pat Hines, Tiny Malone, Spencer Borum regarding "Confidential info"
PX-1546
PX-1547 EMAIL - Email from LSCoc to LSPres regarding "(No Subject)"                            MH00014556                      MH00014557
PX-1548 EMAIL - Email from LSPres to Mike Tubbs regarding "LS Dir 22082018"                    MH00014869                      MH00014869
        EMAIL- Email from LSPres to KyLS_Man regarding "Re: Legal Questions Pertaining to      MH00014984                      MH00014984
PX-1549 Knoxville"
        EMAIL - Email from LSPres to Gordon Lockerbie regarding "Torchlight rally Compromised" MH00015437                      MH00015437
PX-1550
PX-1551 EMAIL- Email from LSPres to Mike Tubbs: "Charlottesville planning"                     MH00015493                      MH00015493
PX-1552 EMAIL - Email from LSPres to KyLS_Man regarding "Shields"                              MH00015502                      MH00015506
PX-1553 EMAIL - Email from LSPres to LSCoC regarding "Confidential info"                       MH00015529                      MH00015530
PX-1554 EMAIL - Email from LSPres to KyLS_Man regarding "7/8 NF Meetigin TN"                   MH00015534                      MH00015534
        EMAIL - Email from LSPres to Mike Tubbs, Pat Hines, Tiny Malone, Mark Thomey,          MH00015558                      MH00015558
        Spencer Borum, Ike Baker, Harold Crews regarding "Report on Auburn event from Ala. LS
PX-1555 Security Chief"
        EMAIL - Email from LSStaff@yahoogroups.com on behalf of JMichHill@cs.com to            MH00022155                      MH00022155
        LSBOD@yahoogroups.com; LSStaff@yahoogroup.com: "[LSStaff] Short article from M.
PX-1556 Hill"
        EMAIL - Email from Michael Hill to Anthony Cormier regarding "From League of The South MH00026385                      MH00026385
PX-1557 Contact Page"
PX-1558 EMAIL - Email from jmichhill@cs.com to info@innovative-idea.com: "question"            MH00026423                      MH00026423
PX-1559 EMAIL - Email from Michael Hill to Jason Bryant regarding "Quick question"             MH00026678                      MH00026679
        EMAIL - Email from Michael Hill to JCLSbiz@protonmail.com, LSCoC@protonmail.com, MH00026903                            MH00026905
PX-1560 kyls_man@protonmail.com regardiing "JC Stone Mountain Event"



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 25 of 53 Pageid#:
                                      17867

 Ex. No.                                           Description                                               Beginning Bates           End Bates
            EMAIL - Email from Michael Hill regarding "for TFM" with picture of Hill marching with     MH00026984              MH00026984
PX-1561     Tubbs and other LOS members at UTR
PX-1562     EMAIL - Email from Michael Hill to webmaster@dixienet.org regarding "League Office"        MH00027089              MH00027089
            EMAIL - Email from Michael Hill to commander@newsaxon.org regarding "Dr. Hill email        MH00027375              MH00027377
PX-1563     from NSM"
PX-1564     EMAIL -Email from Michael Hill regarding "question for article"                            MH00027697              MH00027698
            EMAIL - Email from Michael Hill to freedom308@windstream.net regarding "speaking at        MH00027967              MH00027967
PX-1565     2017 LS conference"
PX-1566     EMAIL - Email from Michael Hill regarding "Michael Hill: My pledge of allegiance”          MH00028288              MH00028288
            EMAIL - Email from Michael Hill to LSBOD@yahoogroups.com,                                  MH00028698              MH00028698
PX-1567     LSStaff@yahoogroups.com regarding "LS statement"
            EMAIL - Email from jmichhill@cs.com to marchblooming36@gmail.com: "Re: Copies of           MH00030593              MH00030596
PX-1568     Duke's 'Jewish Supremacy'"
            EMAIL - Email from VK to Parrott regarding "Colton Williams commented on your wall
                                                                                                       MP00002280              MP00002280
PX-1569     post…"
            EMAIL - Email from Matthew Heimbach to Matthew Parrott regarding "Physical Standards -
                                                                                                       MP00002370              MP00002370
PX-1570     Invitation to edit"
            DOC - FEC Form 1 - Statement of Organization "Traditionalist Worker Party National
PX-1571     Committee"                                                                                 MP00004862              MP00004865
PX-1572     EMAIL - Email from Shane D. to Matt Parrott regarding "(((TradWorker)))"                   MP00014367              MP00014367
            EMAIL - Email from Matthew Heimbach to Matthew Parrott regarding "Charlottesville -
                                                                                                       MP00015215              MP00015215
PX-1573     Invitation to edit"
PX-1574     EMAIL - Email from S Ward to Matt Parrott regarding "(((TradWorker)))"                     MP00015277              MP00015277
            EMAIL - Email from traditionalistworker1488@tutanota.de to parrott.matt@gmail.com          MP00015322              MP00015322
PX-1575     regarding "Email after f**k up"
PX-1576     EMAIL - Email from Nationlist Front to parrott.matt@gmail.com regarding "Test"             MP00015775              MP00015775
            EMAIL - Email from Disqus to parrott.matt@gmail.com regarding "Comment of Chris            MP00015779              MP00015779
PX-1577     Cantwell Did Nothing Wrong"
PX-1578     EMAIL - Email from Nationalist Front to Matt Parrott regarding "New Ticket Alert"          MP00016250              MP00016250
PX-1579     EMAIL - Email from nfunity to parrott.matt@gmail.com regarding "New Ticket Alert"          MP00016268              MP00016268
            EMAIL - Email from Matt Parrott to Commander Schoep, copying Matthew Heimbach              MP00020788              MP00020789
PX-1580     regarding "Matt & Matt Nationlist Front"
            EMAIL - Email from Matt Parrott to tntrad777@gmail.com regarding "Colonels, Tristan, and   MP00021375              MP00021375
PX-1581     Stale Doughnuts"
PX-1582     EMAIL - Email from Matt Parrott to Tony Hovater regarding "Brigadier General Hovater"      MP00021386              MP00021386
PX-1583     EMAIL - Email from Hunter Wallace to Matt Parrott regarding, "NSM and the NF"              MP00021411              MP00021412
PX-1584     EMAIL - Email from TradWorker to Matthew Parrott regarding "(((TradWorker)))"              MP00046670              MP00046670
PX-1585     EMAIL - Email from service@paypal.com to Matt Parrott regarding "You've got money"         MP00047187              MP00047187
            EMAIL - Email from Cesar Adolfo to parrott.matt@gmail.com regarding "Charlottesville       MP00047209              MP00047209
PX-1586     Event Coordination #4"

PX-1587 EMAIL - Email from Nidhi Prakash to Matthew Heimbach regarding "Charlottesville lawsuit"MP00061105                     MP00061106
        DOC - Document written by Matthew Heimbach entitled, "Unite the Right: TradWorker to
PX-1588 Join Historic Unity March"                                                                      MP00061570             MP00061570
        EMAIL – Email from Damon Chanellor Schrack to Matt Parrot regarding “tradtix ‘I want to MP00061588                     MP00061589
PX-1589 join TWP!’”
        EMAIL - Email from Twitter to Nationalist Front regarding "@natfrontunity, see what's           MP00079015             MP00079015
PX-1590 happening in the world"
PX-1591 DOC - Nationalist Front flyer entitled, "Unite the Right Charlottesville, VA - August 12"       MP00080241             MP00080241
PX-1592 DOC - NSM Magazine Winter/Spring 2016                                                           MP00086296             MP00086335
PX-1593 DOC - National Socialist Movement document entitled "Announcement"                              MP00086409             MP00086410
PX-1594 DOC - NSM Magazine Fall/Winter 2017                                                             MP00086445             MP00086465
PX-1595 DOC - National Socialist Movement application form                                              MP00086492             MP00086492
PX-1596 DOC - NSM Magazine Spring/Summer 2018                                                           MP00086493             MP00086530
        SMS - Mike Tubbs to Michelle Tubbs: “The leftists are scared to death about what happened MT00000076                   MT00000076
        in Charlottesville. They will be talking about it for years until we give them something better
PX-1597 to talk about”
PX-1598 VK - Messages between Michael Tubbs and Brain Mccoy                                             MT00000218             MT00000220
PX-1599 VK - Messages between Michael Tubbs and Jessica Reavis                                          MT00000243             MT00000245
PX-1600 VK - VK conversation between Michael Tubbs & Charleen Braun                                     MT00000250             MT00000261
PX-1601 VK - Posts by Michael Tubbs                                                                     MT00000314             MT00000325
PX-1602 MEDICAL - Receipt for April Muniz from Cranio Sacral Therapy                                    MUNIZ00001088-C        MUNIZ00001090-C
PX-1603 EMAIL - Email from April Muniz to Aaron K. regarding "Farewell my friend"                       MUNIZ00001091-C        MUNIZ00001092-C
PX-1604 PHOTO - Personal photo                                                                          MUNIZ00001145          MUNIZ00001145
PX-1605 PHOTO - Photo of protestors marching along the road                                             MUNIZ00001599          MUNIZ00001599
PX-1606 DOC - Security & CCTV System for April Muniz from Mechums River Security Concepts MUNIZ00001679-C                      MUNIZ00001679-C
        DOC - Memo from Julie C., LCSW to Stephanie R. with cc to Pam Scurry regarding April            MUNIZ00001691-C        MUNIZ00001691-C
PX-1607 Muniz return to work
PX-1608 MEDICAL - Receipt for April Muniz from Flourish Physical Therapy                                MUNIZ00001694-C        MUNIZ00001695-C
PX-1609 DOC - Mechums River Security Concepts Residential Security Agreement for April Muniz MUNIZ00001712-C                   MUNIZ00001716-C
PX-1610 EMAIL - Email from April Muniz to Julie C. regarding "Short term disability claim"              MUNIZ00001722-C        MUNIZ00001722-C
        EMAIL - Email from Julie C. to April Muniz regarding "Form for our Appointment                  MUNIZ00001758-C        MUNIZ00001758-C
PX-1611 tomorrow"
        MEDICAL - Julie Convisser, LCSW Treatment Agreement and Informed Consent form                   MUNIZ00001759-C        MUNIZ00001762-C
PX-1612 (blank)
PX-1613 EMAIL - Email from April Muniz to Julie C. regarding "letter for Airline"                       MUNIZ00001790-C        MUNIZ00001791-C
PX-1614 DOC - Letter from Stephanie R. to Paylocity re Mistake in April Muniz paycheck                  MUNIZ00001821-C        MUNIZ00001822-C
PX-1615 MEDICAL - Receipt for April Muniz from Passages Physical Therapy, PLC                           MUNIZ00001828-C        MUNIZ00001828-C
PX-1616 EMAIL - Email from Julie C. to April Muniz regarding "Time Off Options"                         MUNIZ00001830-C        MUNIZ00001833-C
PX-1617 EMAIL - Email from RingCentral to April Muniz regarding "New Fax Message"                       MUNIZ00001846-C        MUNIZ00001846-C
PX-1618 MEDICAL - Billing record for April Muniz from Julie C., LCSW                                    MUNIZ00001847-C        MUNIZ00001848-C



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 26 of 53 Pageid#:
                                      17868

 Ex. No.                                       Description                                              Beginning Bates           End Bates
PX-1619 MEDICAL - Short Term Disability Claim April Muniz from Guardian Life Insurance            MUNIZ00001862-C         MUNIZ00001863-C
PX-1620 EMAIL - Email from Tom C. to April Muniz regarding "April update 8/23"                    MUNIZ00001902-C         MUNIZ00001903-C
PX-1621 EMAIL - Email from April Muniz to Shay B. regarding "Hi"                                  MUNIZ00001913-C         MUNIZ00001914-C
         MEDICAL - National Compassion Fund Charlottesville - Mental Health Provider Verification MUNIZ00001968-C         MUNIZ00001968-C
PX-1622 Form for April Muniz
PX-1623 EMAIL - Email from Julie C. to April Muniz regarding "Request for appointment with Tom" MUNIZ00001977-C           MUNIZ00001977-C
PX-1624 MEDICAL - Julie C., LCSW handwritten notes and forms regarding April Muniz                MUNIZ00001988-C         MUNIZ00001994-C
PX-1625 EMAIL - Email from April Muniz to Aaron K. regarding "Farewell my friend"                 MUNIZ00002031-C         MUNIZ00002031-C
PX-1626 MEDICAL - Virginia Victims Fund Mental Health Treatment Report for April Muniz            MUNIZ00002105-C         MUNIZ00002108-C
PX-1627 EMAIL - Email from April Muniz to American Airlines Refunds regarding "Confidential"      MUNIZ00002119-C         MUNIZ00002119-C
         EMAIL - Email from April Muniz to Stephanie R. and Shay B. regarding "April's proposed MUNIZ00002120-C           MUNIZ00002121-C
PX-1628 Work Hours through the end of the yea"r
PX-1629 EMAIL - Email from Shay Brill to April Muniz regarding "ARG Changes"                      MUNIZ00002134-C         MUNIZ00002135-C
PX-1630 MEDICAL - Receipt for April Muniz from Cranio Sacral Therapy                              MUNIZ00002183-C         MUNIZ00002183-C
PX-1631 MEDICAL - Billing record for April Muniz from Julie C., LCSW                              MUNIZ00002187-C         MUNIZ00002188-C
PX-1632 MEDICAL - Check by April Muniz to Marla P.                                                MUNIZ00002189-C         MUNIZ00002189-C
PX-1633 MEDICAL - Check by April Muniz to Marla P.                                                MUNIZ00002190-C         MUNIZ00002190-C
PX-1634 MEDICAL - Check by April Muniz to Marla P.                                                MUNIZ00002191-C         MUNIZ00002191-C
PX-1635 MEDICAL - Check by April Muniz to Marla P.                                                MUNIZ00002192-C         MUNIZ00002192-C
PX-1636 MEDICAL - Check by April Muniz to Marla P.                                                MUNIZ00002193-C         MUNIZ00002193-C
PX-1637 MEDICAL - Billing record for April Muniz from Julie C., LCSW                              MUNIZ00002194-C         MUNIZ00002194-C
PX-1638 MEDICAL - April Muniz Invoice from Julie C., LCSW                                         MUNIZ00002198-C         MUNIZ00002198-C
PX-1639 MEDICAL - Billing record for April Muniz from Julie C., LCSW                              MUNIZ00002199-C         MUNIZ00002199-C
PX-1640 MEDICAL - Billing record for April Muniz from Marla Palermo                               MUNIZ00002202-C         MUNIZ00002202-C
         MEDICAL - National Compassion Fund Charlottesville - Mental Health Provider Verification MUNIZ00002203-C         MUNIZ00002203-C
PX-1641 Form for April Muniz
         MEDICAL - National Compassion Fund Charlottesville - Mental Health Provider Verification MUNIZ00002204-C         MUNIZ00002204-C
PX-1642 Form for April Muniz

PX-1643     EMAIL - Email from April Muniz to Stephanie Reese regarding "Victims Assistance Inquiry" MUNIZ00002205-C      MUNIZ00002206-C
PX-1644     MEDICAL - Receipt for April Muniz from Passages Physical Therapy, PLC                    MUNIZ00002207-C      MUNIZ00002207-C
PX-1645     DOC – Document written by April Muniz entitled “Re: Claim No. 18-0779”                   MUNIZ00002243        MUNIZ00002245
PX-1646     DOC – Document written by April Muniz entitled “Re: Claim No. 18-0779”                   MUNIZ00002243        MUNIZ00002245
PX-1647     DOC - Calendar invitation from April Muniz                                               MUNIZ00002284-C      MUNIZ00002285-C
PX-1648     SMS - Text Messages between Shay B. and Tom                                              MUNIZ00002286-C      MUNIZ00002303-C
PX-1649     EMAIL - Email from April Muniz to Shay B. regarding "Quick Update from April"            MUNIZ00002322-C      MUNIZ00002322-C
PX-1650     DOC - Document entited, "Response to Lyle"                                               MUNIZ00002326-C      MUNIZ00002327-C
PX-1651     EMAIL - Email from April Muniz to April Muniz regarding "Hi"                             MUNIZ00002328-C      MUNIZ00002329-C
PX-1652     EMAIL - Email from April Muniz to Whitney M. regarding "Options"                         MUNIZ00002342-C      MUNIZ00002344-C
            EMAIL - Email from April Muniz to Julie C. regarding "Student in CRA 6211 - Confidential MUNIZ00002348-C      MUNIZ00002350-C
PX-1653     Info to speak about"
            EMAIL - Email from April Muniz to Ann Marie C. regarding "Student in CRA 6211 -          MUNIZ00002351-C      MUNIZ00002352-C
PX-1654     Confidential Info to speak about"
            EMAIL - Email from Julie C. to April Muniz regarding "Student in CRA 6211 - Confidential MUNIZ00002353-C      MUNIZ00002355-C
PX-1655     Info to speak about"
            EMAIL - Email from April Muniz to Margreta S. regarding "Our Financial Review and the MUNIZ00002371-C         MUNIZ00002373-C
PX-1656     bigger picture"
PX-1657     EMAIL - Email from April Muniz to Aaron K. regarding "Farewell my friend"                MUNIZ00002378-C      MUNIZ00002379-C
            EMAIL - Email from April Muniz to Pat H. regarding "CONFIDENTIAL: Return customer?" MUNIZ00002428-C           MUNIZ00002428-C
PX-1658
PX-1659 EMAIL - Email from Rebecca Malone to April Muniz regarding "RE: Hi"                      MUNIZ00002446-C          MUNIZ00002446-C
        EMAIL - Email from April Muniz to Meredith P, copying Krista T. and Zachary M. regarding MUNIZ00002480-C          MUNIZ00002482-C
PX-1660 "#UnityCville Funds for Families of 8/12"
PX-1661 EMAIL - Email from Garrett Trent to April Muniz regarding "Re: Board composition"        MUNIZ00002506-C          MUNIZ00002508-C
PX-1662 EMAIL - Email from April Muniz to Dave T. regarding "Recipe + absence = lack of recipe" MUNIZ00002517-C           MUNIZ00002517-C
PX-1663 EMAIL - Email from April Muniz to Shay B. regarding "Re: Gina is coming to Cville"       MUNIZ00002519-C          MUNIZ00002520-C
        EMAIL - Email from April Muniz to Katie P., copying Mary M., James W., Elizabeth O. et MUNIZ00002561-C            MUNIZ00002561-C
PX-1664 al. regarding "Thinking of you All"
        EMAIL - Email from April Muniz to Julie C. regarding "Form for our Appointment           MUNIZ00002608-C          MUNIZ00002609-C
PX-1665 tomorrow"
PX-1666 EMAIL - Email from Julie C. to April Muniz regarding "letter for Airline"                MUNIZ00002641-C          MUNIZ00002643-C
        EMAIL - Email from April Muniz to Julie C. regarding "Video taken by someone standing MUNIZ00002647-C             MUNIZ00002647-C
PX-1667 near me"
PX-1668 MEDICAL - Billing record for April Muniz from Mechums River Security Concepts            MUNIZ00002890-C          MUNIZ00002890-C
PX-1669 DOC - Receipt for April Muniz from Mechums River Security Concepts                       MUNIZ00002911-C          MUNIZ00002911-C
PX-1670 DOC - Receipt for April Muniz from Mechums River Security Concepts                       MUNIZ00002912-C          MUNIZ00002912-C
PX-1671 MEDICAL - Billing record for April Muniz from Julie C., LCSW                             MUNIZ00002914-C          MUNIZ00002916-C
PX-1672 MEDICAL - Billing record for April Muniz from Julie C., LCSW                             MUNIZ00002914-C          MUNIZ00002914-C
PX-1673 MEDICAL - Billing record for April Muniz from Julie C., LCSW                             MUNIZ00002915-C          MUNIZ00002915-C
PX-1674 MEDICAL - Billing record for April Muniz from Julie C., LCSW                             MUNIZ00002916-C          MUNIZ00002916-C
PX-1675 DOC - Document entitled, "Notes from meeting with Shay Brill 2017 1002.docx"             MUNIZ00002924-C          MUNIZ00002924-C
PX-1676 MEDICAL - Health record for April Muniz from Passages Physical Therapy                   MUNIZ00002949-C          MUNIZ00003005-C
PX-1677 FINANCIAL - Direct deposit voucher for April Muniz from Atlantic Research Group          MUNIZ00003100-C          MUNIZ00003100-C
PX-1678 PHOTO - Photo of protestors marching along the road                                      MUNIZ00003145            MUNIZ00003145
PX-1679 FINANCIAL - Direct deposit voucher for April Muniz from Atlantic Research Group          MUNIZ00003152-C          MUNIZ00003153-C
PX-1680 FINANCIAL - Direct deposit voucher for April Muniz from Atlantic Research Group          MUNIZ00003152-C          MUNIZ00003152-C
PX-1681 FINANCIAL - Direct deposit voucher for April Muniz from Atlantic Research Group          MUNIZ00003153-C          MUNIZ00003153-C
PX-1682 DOC - Document written by Lyle Camblos entitled "april_muniz_offer_letter.pdf"           MUNIZ00003154-C          MUNIZ00003155-C
PX-1683 FINANCIAL - Direct deposit voucher for April Muniz from Atlantic Research Group          MUNIZ00003158-C          MUNIZ00003158-C
PX-1684 FINANCIAL - Paystub For April Muniz from Atlantic Research Group                         MUNIZ00003159-C          MUNIZ00003159-C
PX-1685 FINANCIAL - Paystubs For April Muniz from Atlantic Research Group                        MUNIZ00003159-C          MUNIZ00003164-C



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 27 of 53 Pageid#:
                                      17869

 Ex. No.                                             Description                                              Beginning Bates           End Bates
PX-1686     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003160-C         MUNIZ00003160-C
PX-1687     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003161-C         MUNIZ00003161-C
PX-1688     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003162-C         MUNIZ00003162-C
PX-1689     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003163-C         MUNIZ00003163-C
PX-1690     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003164-C         MUNIZ00003164-C
            MEDICAL - Letter from Julie C., LCSW to Whom it may concern re April Muniz travel           MUNIZ00003241-C         MUNIZ00003241-C
PX-1691     restriction
PX-1692     PHOTO - Photo of James Fields' driving into the crowd                                       MUNIZ00003247           MUNIZ00003247
PX-1693     PHOTO - Photo of James Fields' car after car attack                                         MUNIZ00003251           MUNIZ00003251
PX-1694     PHOTO - Photo of crowd before car attack                                                    MUNIZ00003252           MUNIZ00003252
            EMAIL - Email from April Muniz to Steve M., copying jteiii12, Stu R., Chris P., gtrent,     MUNIZ00003255-C         MUNIZ00003255-C
PX-1695     David L., sjwisp, LaTisha J., marilu regarding "Board composition"
PX-1696     MEDICAL - Health record for April Muniz from University of Virginia Health System           MUNIZ00003279-C         MUNIZ00003298-C
            FINANCIAL - TurboTax electronic filing instructions for 2018 Federal Tax Return for April   MUNIZ00003299-C         MUNIZ00003311-C
PX-1697     Muniz
            FINANCIAL - Form W-2, Wage and Tax Statement for 2018 for Chelsea Alvarado from             MUNIZ00003316-C         MUNIZ00003317-C
PX-1698     A1000 Rector/Board of Visitors
PX-1699     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003318-C         MUNIZ00003319-C
PX-1700     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003320-C         MUNIZ00003321-C
PX-1701     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003322-C         MUNIZ00003323-C
PX-1702     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003324-C         MUNIZ00003325-C
PX-1703     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003326-C         MUNIZ00003328-C
PX-1704     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003329-C         MUNIZ00003330-C
PX-1705     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003331-C         MUNIZ00003332-C
PX-1706     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003333-C         MUNIZ00003335-C
PX-1707     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003336-C         MUNIZ00003337-C
PX-1708     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003338-C         MUNIZ00003340-C
PX-1709     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003341-C         MUNIZ00003343-C
PX-1710     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003344-C         MUNIZ00003346-C
PX-1711     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003347-C         MUNIZ00003349-C
PX-1712     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003350-C         MUNIZ00003351-C
PX-1713     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003352-C         MUNIZ00003354-C
PX-1714     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003355-C         MUNIZ00003357-C
PX-1715     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003364-C         MUNIZ00003366-C
PX-1716     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003367-C         MUNIZ00003369-C
PX-1717     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003370-C         MUNIZ00003372-C
PX-1718     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003373-C         MUNIZ00003375-C
PX-1719     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003379-C         MUNIZ00003381-C
PX-1720     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003385-C         MUNIZ00003387-C
PX-1721     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003388-C         MUNIZ00003390-C
PX-1722     FINANCIAL - Paystub For April Muniz from Atlantic Research Group                            MUNIZ00003397-C         MUNIZ00003399-C
PX-1723     FINANCIAL - Paystub for April Muniz from UVA                                                MUNIZ00003424-C         MUNIZ00003425-C
PX-1724     FINANCIAL - Paystub for April Muniz from UVA                                                MUNIZ00003434-C         MUNIZ00003435-C
PX-1725     FINANCIAL - Paystub for April Muniz from UVA                                                MUNIZ00003436-C         MUNIZ00003437-C
PX-1726     FINANCIAL - Severance Agreement for April Muniz from Atlantic Research Group                MUNIZ00003438-C         MUNIZ00003441-C
PX-1727     DOC - Document entitled, "Muniz_April_-_Offer Letter.docx.pdf"                              MUNIZ00003442-C         MUNIZ00003443-C
PX-1728     FINANCIAL - Paystub for April Muniz from UVA                                                MUNIZ00003446-C         MUNIZ00003446-C
PX-1729     FINANCIAL - Paystub for April Muniz from UVA                                                MUNIZ00003447-C         MUNIZ00003447-C
            FINANCIAL - Form W-2, Wage and Tax Statement for [date] for April Muniz from Hahn           MUNIZ00003448-C         MUNIZ00003448-C
PX-1730     Gustafson Catering
            FINANCIAL - Form W-2, Wage and Tax Statement for 2010 for April Muniz from Cha Chas         MUNIZ00003449-C         MUNIZ00003449-C
PX-1731
        FINANCIAL - Form W-2, Wage and Tax Statement for 2010 for April Muniz from La Taza              MUNIZ00003450-C         MUNIZ00003450-C
PX-1732 Coffee House
        FINANCIAL - Form W-2, Wage and Tax Statement for [date] for April Muniz from Thomas             MUNIZ00003451-C         MUNIZ00003451-C
PX-1733 Jefferson Area Coalition for the Homeless
        FINANCIAL - Form W-2, Wage and Tax Statement for 2011 for April Muniz from Peace                MUNIZ00003452-C         MUNIZ00003452-C
PX-1734 Corps
        FINANCIAL - Form W-2, Wage and Tax Statement for 2010 for April Muniz from Peace                MUNIZ00003453-C         MUNIZ00003453-C
PX-1735 Corps
        FINANCIAL - Form W-2, Wage and Tax Statement for 2012 for April Muniz from Peace                MUNIZ00003454-C         MUNIZ00003454-C
PX-1736 Corps
PX-1737 MEDICAL - Insurance record for April Muniz from Anthem                                          MUNIZ00003455-C         MUNIZ00003470-C
        FINANCIAL - Form W-2, Wage and Tax Statement for 2013 for April Muniz from Hahn                 MUNIZ00003471-C         MUNIZ00003471-C
PX-1738 Gustafson Catering
        FINANCIAL - Form W-2, Wage and Tax Statement for 2012 for April Muniz from Hahn                 MUNIZ00003472-C         MUNIZ00003472-C
PX-1739 Gustafson Catering
        FINANCIAL - Form W-2, Wage and Tax Statement for [date] for April Muniz from Hahn               MUNIZ00003473-C         MUNIZ00003473-C
PX-1740 Gustafson Catering
        FINANCIAL - Form W-2, Wage and Tax Statement for [date] for April Muniz from Hahn               MUNIZ00003474-C         MUNIZ00003474-C
PX-1741 Gustafson Catering
PX-1742 MEDICAL - Billing record for April Muniz from Julie C., LCSW                                    MUNIZ00003475-C         MUNIZ00003480-C
        MEDICAL - Statement of Certification and Letter Requesting Medical Records for April
PX-1743 Muniz from Univeristy of Virgina Health System                                                  MUNIZ00003631-C         MUNIZ00003634-C
PX-1744 MEDICAL - Health record for April Muniz from Jefferson Obstetrics and Gynecology Ltd            MUNIZ00003635-C         MUNIZ00003700-C
PX-1745 MEDICAL - Health record for April Muniz from Julie C.                                           MUNIZ00003701 -C        MUNIZ00003763-C
PX-1746 FINANCIAL - Paystub for April Muniz from Atlantic Research Group                                MUNIZ00003767-C         MUNIZ00003767-C
PX-1747 FINANCIAL - Paystub for April Muniz from Atlantic Research Group                                MUNIZ00003768-C         MUNIZ00003768-C
PX-1748 FINANCIAL - Paystub for April Muniz from Atlantic Research Group                                MUNIZ00003770-C         MUNIZ00003770-C
PX-1749 FINANCIAL - Paystub for April Muniz from Atlantic Research Group                                MUNIZ00003771-C         MUNIZ00003771-C




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 28 of 53 Pageid#:
                                      17870

 Ex. No.                                             Description                                            Beginning Bates           End Bates
            FINANCIAL - Federal Income Tax Return for 2017 for April Muniz from Atlantic Research MUNIZ00003772-C             MUNIZ00003773-C
PX-1750     Group
            FINANCIAL - TurboTax electronic filing instructions for 2016 Federal Tax Return for April MUNIZ00003774-C         MUNIZ00003847-C
PX-1751     Muniz
PX-1752     DOC - Document entitled, "Testimonial in Support of SB 285"                               MUNIZ00003848-C         MUNIZ00003852-C
PX-1753     PHOTO – Photo of crowd before car attack                                                  MUNIZ00003854           MUNIZ00003854
PX-1754     PHOTO – Photo of crowd before car attack                                                  MUNIZ00003854           MUNIZ00003854
PX-1755     PHOTO - Photo of James Fields' driving into the crowd                                     MUNIZ00003860           MUNIZ00003860
PX-1756     MEDICAL - Health record for April Muniz from Passages Physical Therapy                    MUNIZ00003864-C         MUNIZ00003908-C
PX-1757     MEDICAL - Health record for April Muniz from Marla P.                                     MUNIZ00003909-C         MUNIZ00003910-C
PX-1758     MEDICAL - Health record for April Muniz from Pantops Family Medicine                      MUNIZ00003911-C         MUNIZ00003982-C
PX-1759     MEDICAL - Insurance record for for April Muniz from Anthem                                MUNIZ00003983-C         MUNIZ00003998-C
PX-1760     MEDICAL - Insurance record for April Muniz from Anthem HealthKeepers                      MUNIZ00003999-C         MUNIZ00004006-C
PX-1761     MEDICAL - Insurance record for April Muniz from Anthem HealthKeepers                      MUNIZ00004007-C         MUNIZ00004014-C
PX-1762     MEDICAL - Insurance record for April Muniz from Anthem                                    MUNIZ00004015-C         MUNIZ00004140-C
PX-1763     MEDICAL - Insurance record for April Muniz from Aetna Life Insurance Company              MUNIZ00004141-C         MUNIZ00004145-C
PX-1764     MEDICAL - Insurance record for April Miniz from Aetna Life Insurance Company              MUNIZ00004147-C         MUNIZ00004150-C
            MEDICAL - April Muniz list of charges from Costco, Laboratory Corporation, Julie          MUNIZ00004153-C         MUNIZ00004153-C
            Convisser, Pantops Family Medicine, Live Health Online and Southern Coos Hospital for
PX-1765     $385.00
PX-1766     MEDICAL - Insurance record for April Muniz from Anthem                                    MUNIZ00004154-C         MUNIZ00004196-C
PX-1767     MEDICAL - Insurance record for April Muniz from Anthem                                    MUNIZ00004197-C         MUNIZ00004239-C
PX-1768     MEDICAL - Insurance record for April Muniz from Anthem                                    MUNIZ00004241-C         MUNIZ00004279-C
PX-1769     MEDICAL - Insurance record for April Muniz from Anthem                                    MUNIZ00004280-C         MUNIZ00004318-C
PX-1770     MEDICAL - Insurance record for April Muniz from Anthem                                    MUNIZ00004319-C         MUNIZ00004357-C
PX-1771     MEDICAL - Insurance record for April Muniz from Anthem                                    MUNIZ00004358-C         MUNIZ00004364-C
PX-1772     EMAIL - Email from April Muniz to Julie C. regarding "Short term disability claim"        MUNIZ00004365-C         MUNIZ00004365-C
            FINANCIAL - Statement of Certification April Muniz from Patricia Checks, PMHCNS-BC, MUNIZ00004366-C               MUNIZ00004380-C
PX-1773     R.N.
PX-1774     MEDICAL - Health record for April Muniz from Pantops Family Medicine                      MUNIZ00004381-C         MUNIZ00004453-C
PX-1775     FILING - USA v. Fields, Victim Impact Statement - April Muniz                             MUNIZ00004454           MUNIZ00004455
PX-1776     EMAIL - Email from April Muniz to Julie C. regarding "Request for appointment with Tom" MUNIZ00004456-C           MUNIZ00004456-C
PX-1777     EMAIL - Email from April Muniz to Julie C. regarding "Request for appointment with Tom" MUNIZ00004457-C           MUNIZ00004457-C
PX-1778     PHOTO - Photo of counter-protestors                                                       MUNIZ00005349           MUNIZ00005349
PX-1779     FB - Facebook post by April Muniz                                                         MUNIZ00005810-C         MUNIZ00005812-C
            FB - April Muniz to Anne C.: "Hi Anne, I'm thankful that Diddy was able to connect us so  MUNIZ00005814-C         MUNIZ00005813-C
PX-1780     that I can thank you personally for being there on Saturday 8/12 to help me…"
            FINANCIAL - Corrected Form W-2, Wage and Tax Statement for 2017 for April Muniz from
PX-1781     Atlantic Research Group                                                                   MUNIZ00006442           MUNIZ00006444
PX-1782     PHOTO - Photo of crowd before car attack                                                  MUNIZ00006445           MUNIZ00006445
PX-1783     MEDICAL - Statement of Certiication for April Muniz from Passages Physical Therapy        MUNIZ00006448           MUNIZ00006448
            FINANCIAL - Form W-2, Wage and Tax Statement for 2018 for April Muniz from Atlantic
PX-1784     Research Group                                                                            MUNIZ00006449           MUNIZ00006450
PX-1785     MEDICAL - Billing record for April Muniz from Julie Convisser                             MUNIZ00006451           MUNIZ000056451
PX-1786     DOC - Document written by William Vernon entitled, "AMM_External_Offer_letter.dco"        MUNIZ00006452           MUNIZ00006453
PX-1787     FINANCIAL - Amended Form 1040 X for 2017 for April Muniz                                  MUNIZ00006456           MUNIZ00006466
            FINANCIAL - Form W-2, Wage and Tax Statement for 2020 for April Muniz from the            MUNIZ00006468
PX-1788     Rector and Visitor of the University of Virginia                                                                  MUNIZ00006468
PX-1789     FINANCIAL - Form 1040 for 2019 for April Muniz                                            MUNIZ00006469           MUNIZ00006494
PX-1790     FINANCIAL - Form 1040 for 2020 for April Muniz                                            MUNIZ00006495           MUNIZ00006521
PX-1791     FINANCIAL - Paystub for April Muniz from Allscripts                                       MUNIZ00006522           MUNIZ00006522
PX-1792     FINANCIAL - Form 1040 for 2017 for April Muniz                                            MUNIZ00006569           MUNIZ00006591
            FINANCIAL - Form W-2, Wage and Tax Statement for 2019 for April Muniz from the            MUNIZ00006592
PX-1793     Rector and Visitor of the University of Virginia                                                                  MUNIZ00006592
PX-1794     MEDICAL - Health record for April Muniz from Julie Convisser                              MUNIZ00006593           MUNIZ00006593
            EMAIL - Email from Julie Convisser to April Muniz regarding "Billing, Re: Can I come
PX-1795     back?"                                                                                    MUNIZ00006594           MUNIZ00006596
PX-1796     MEDICAL - Health record for April Muniz from Julie Convisser                              MUNIZ00006597           MUNIZ00006597
            EMAIL - Email from Pat Huston to Makiko Hiromi and Jessica Phillips regarding "Certifying
PX-1797     Records"                                                                                  MUNIZ00006598           MUNIZ00006598
PX-1798     MEDICAL - Health records for April Muniz from Passages Physical Therapy                   MUNIZ00006599           MUNIZ00006644
PX-1799     MEDICAL - Health and billing records for April Muniz from Passages Physical Therapy       MUNIZ00006645           MUNIZ000066701
PX-1800     MEDICAL - Statement of Certification for April Muniz from Passages Physical Therapy       MUNIZ00006702           MUNIZ00006702

PX-1801 EMAIL - Email from James K. to Matthew Heimbach regarding "Please tend to immediately" MWH00006169                    MWH00006169
        EMAIL - Email from KJ to Burt, Resistance, matthew.w.heimbach@gmail.com, Jeff Schoep,
PX-1802 Harry Hughes regarding, "NSM PRESS RELEASE mainsite and media team"                      MWH00006493                  MWH00006494
        DOC - National Socialist Movement's press release on the addition of Matthew Heimbach as
PX-1803 the Director of Community Outreach                                                       MWH00006495                  MWH00006495
        EMAIL - Email from Christopher Cantwell to Matthew Heimbach regarding "CCContact:        MWH00006844                  MWH00006844
PX-1804 Touchingbase"
PX-1805 EMAIL - Email from NickThomas to Matthew Heimbach regarding "Re: Touching Base"          MWH00011431                  MWH00011431
        EMAIL - Email from James Wolfe to Matthew Heimbach regarding "Test email for Mania       MWH00014118                  MWH00014118
PX-1806 invite"
        EMAIL - Email from ChOpsLS to Commander Shoep, Butch Urban, Matthew Heimbach             MWH00014635                  MWH00014635
PX-1807 regarding "League Statement Re: Shelbyvill, TN, 10/28"
        EMAIL - Email from G.Reese to M.Heimbach regarding Re: White Juche: Draft - Invitation MWH00014912                    MWH00014912
PX-1808 to view
        EMAIL - Email from Facebook Ads Team to Matthew Heimbach regarding "Matthew-John, MWH00015132                         MWH00015132
PX-1809 you have a high-performing post."




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 29 of 53 Pageid#:
                                      17871

 Ex. No.                                              Description                                      Beginning Bates              End Bates
            EMAIL - Email from Jeff Schoep to Matthew Heimbach regarding "Nationalist Front New   MWH00015137                MWH00015138
PX-1810     group to Add to website"
            EMAIL - Email from Facebook Ads Team to Matthew Heimbach regarding "Matthew-John, MWH00015168                    MWH00015168
PX-1811     you have a high performing post"
            EMAIL - Email from TraditionalistWorker1488 to Matthew Heimbach regarding "Last E-    MWH00015207                MWH00015208
PX-1812     mail from me about C-ville"
            EMAIL - Email from Cesar A. to Matthew Heimbach copying Matthew Parrott regarding     MWH00015341                MWH00015341
PX-1813     "Attendace for C-Vill - Invitation to edit"
            EMAIL - Email from Commander Scheop to Steve Resistance and Matthew Heimbach          MWH00015492                MWH00015492
PX-1814     regarding "New Group to add to the Nationalist Front listing"
            EMAIL - Email from Discord to Matthew Heimbach regarding "keksmix sent you a message" MWH00016158                MWH00016161
PX-1815
        EMAIL - Email from Brian Culpeper to Jeff Schoep, copying Matthew Heimbach regarding MWH00016495                     MWH00016495
PX-1816 "Steve Mainsite request for Nationalist Front new group to add"
PX-1817 DOC - Document written by Matthew Heimbach entitled, "Join Us in Pikeville"                            MWH00018901   MWH00018914
        EMAIL - Email from Commander Schoep to Matthew Heimbach and Butch Urban regarding MWH00020048                        MWH00020048
PX-1818 "News Releases"
PX-1819 DOC - Document entitled, "White Nationalists to Rally in Pikeville"                                    MWH00020050   MWH00020051
PX-1820 EMAIL - Email from Vegas Tenold to Matthew Heimbach regarding "quotes"                                 MWH00020293   MWH00020295
        DOC - Traditionalist Worker Party - "Unite the Right! Tradworker to Join Historic Unity
PX-1821 March"                                                                                                 MWH00035173   MWH00035173
PX-1822 DOC - Document written by Matthew Heimbach                                                             MWH00035252   MWH00035254
        DOC - Document entitled, "The Next Step of the Revolution - April Rally in Pikeville                   MWH00035261   MWH00035264
PX-1823 Kentucky."
PX-1824 DOC - Document entitled, "White Juche - The National Socialist Vision for Our Future"                  MWH00035265   MWH00035398
PX-1825 EMAIL - Email from Matthew Heimbach to Michael Bloch regarding "Touching Base"                         MWH00035583   MWH00035584
PX-1826 EMAIL - Email from Matthew Heimbach to Richard Spencer regarding "Inauguration Day" MWH00036714                      MWH00036714
PX-1827 DOC - Document regarding Unite the Right rally                                                         MWH00040549   MWH00040551
PX-1828 DOC - Document regarding interracial violence                                                          MWH00040996   MWH00040999
PX-1829 DOC - Letter from Matthew Heimbach to Alex Ramos                                                       MWH00041051   MWH00041052
PX-1830 DOC - Letter from Matthew Heimbach to Dan Borden                                                       MWH00041127   MWH00041129
PX-1831 DOC - Letter from Matthew Heimbach to Dylann Roof                                                      MWH00041130   MWH00041131
PX-1832 DOC - Letter from Matthew Heimbach to Jacob Goodwin                                                    MWH00041133   MWH0041134
PX-1833 DOC - Letter from Matthew Heimbach to James Fields                                                     MWH00041135   MWH00041137
PX-1834 DOC - Document regarding The Nationalist Front                                                         MWH00041357   MWH00041357
PX-1835 DOC - Document regarding The Nationalist Front                                                         MWH00041398   MWH00041398
PX-1836 DOC - Document listing international allies of the The Nationalist Front                               MWH00041399   MWH00041399
PX-1837 DOC - Letter from Matthew Heimbach to Traditionalist Worker Party                                      MWH00041531   MWH00041532
PX-1838 DOC - Letter from Matthew Heimbach to Kashiya Nwanguma                                                 MWH00041648   MWH00041649
PX-1839 DOC - Document listing region names                                                                    MWH00041650   MWH00041650
PX-1840 DOC - Document entitled, "The Men Behind the Wire"                                                     MWH00041954   MWH00041956
PX-1841 DOC - Document entitled, "Traditionalist Worker Party Membership Guide"                                MWH00042026   MWH00042026
PX-1842 DOC - Document entitled, "TWP rank structure"                                                          MWH00042175   MWH00042175
PX-1843 DOC - Matthew Heimbach letter denouncing white nationalism                                             MWH00042261   MWH00042277
        SMS - Damigo - "Looking to declare bankruptcy and be dropped from that lawsuit so I can
        just move
        on with things. Wasn't able to find a lawyer though. No one wants to take the case. I'm going
PX-1844 to look into filing on my own when I get back."                                                        ND00001346    ND00001346
PX-1845 SMS - Damigo - "Looks like 3.0 went off without a hitch. . . we kinda asked for it with 2.0" ND00003130              ND00003133
        Damigo text to Kessler asking “Can you put me in touch with your head of security for Unite
PX-1846 the Right?”                                                                                            ND00005694    ND00005694
PX-1847 SMS - Nathan Damigo and Elliott Kline: "Hey, do you think Duke should talk?"                           ND00005791    ND00005796
PX-1848 Damigo text to Spencer, “I’ll see you at Charlottesville.”                                             ND00005858    ND00005858
        SMS - Nathan Damigo (15868798517 to 14083863508): "We all have a lot to say about what ND00006087                    ND00006087
        transpired in Charlottesville and are justifiably angry over the trap that Mayor Signer and
        other city officials set for us. But before I say anything about it at all, it must first be said that
PX-1849 Eli Mosley deserves the highest praise from the entire organization."
        SMS - Nathan Damigo (15868798517 to 14083863508): "From the epic torch-lit parade and ND00006089                     ND00006089
        rally on Friday night to the riots on Saturday where the police and National Guard pushed us
        into the violent antifa horde, Eli proved his strength and leadership ability to the entire
PX-1850 movement."
        SMS - Patrick Casey and Nathan Damigo: "Should we shut down the intel server? - Should I ND00006999                  ND00007002
PX-1851 issue an announcement reminding our members to not talk to police?"
        SMS - Nathan Damigo and Elliott Kline: "Not to mention that, yes, IE helped with a lot of he ND00008970              ND00008970
PX-1852 organizing."
PX-1853 SMS - Text message conversation between +1408386508 and +16104062229                                   ND00009886    ND00009887
        SMS - Elliott Kline to Nathan Damigo: "I was just informed that I was dropped from the legal ND00010165              ND00010166
        case for reasons unknown to me. The last contact I had with the lawyer he asked me to get
        something notarized and I did. Then he asked me what type of cell phone I used for the rally
        and I answered him. Then he tried to get a hold of me but I only found out through cantwell
        telling me this because the lawyer wasn't answering me. Can you or someone let me know
PX-1854 what is going on. This is breaking the contract of the contract we signed."
        SMS - Damigo - "I'm all right. I got arrested yesterday though after they told us to leave the
PX-1855 park. I refused because we had the court injunction from the federal district"                         ND00010552    ND00010552
        SMS - Nathan Damigo and Picciolini (14083863508 to 12022561922): "We can fold                          ND00010834    ND00010835
PX-1856 everything up and rebrand if we lose the lawsuit. Would take maybe 6-8 months"
        DOC - Articles of Incorporation - Nonprofit Corporation application for Foundation for                 ND00016678    ND00016684
PX-1857 Identitiy Evropa
PX-1858 DOC - Document entitled, "Identity Evropa - Coordinator Overview"                                      ND00017739    ND00017739
        EMAIL - Email from Jason Cook to Nathan Damigo regarding Identity Evropa legal defense
PX-1859 fund payment                                                                                           ND00021323    ND00021323



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 30 of 53 Pageid#:
                                      17872

 Ex. No.                                              Description                                             Beginning Bates            End Bates
            EMAIL - Email from YouTube to Nathan Damigo regarding "redrobin842 sent you a
PX-1860     message"                                                                                    ND00021323               ND00021323
            EMAIL - Email from Identity Evropa to nathan.damigo.nyf@gmail.com regarding "We             ND00021393               ND00021394
PX-1861     urgently need your help!"
            EMAIL - Email from Identity Evropa to Nathan Damigo Fwd: Contact Us Form: Upcoming
PX-1862     Charlottesville Rallies                                                                     ND00024066               ND00024068
            EMAIL - Email from YouTube to Damigo regarding "New activity on your video:
PX-1863     ARGUING: INDIANS"                                                                           ND00025127               ND00025127
            EMAIL - Email from solr@reagan.com to nathan.damigo.nyf@gmail.com regarding                 ND00025312               ND00025312
PX-1864     "University of Minnesota IE Stickers Placed 4-15-17"
            TWITTER - Fashy Haircut - "If the event at @UCBerkeley has showed us anything, it is that
PX-1865     we have little to be afraid of. People wanted to hear what we had to say."                  ND00035059               ND00035059
PX-1866     DOC - Document entitled, "Identity Evropa Accounts and Passwords"                           ND00036353               ND00036355
            EMAIL - Email from Robert Ray to Nathan Damigo regarding "Azzmador @The_Azzmador            ND00039368               ND00036753
PX-1867     is now following you on Twitter!"
            EMAIL - Email from Nathan Damigo to daxter.reid@nationalyouthfront.com regarding "list"     ND00044698               ND00044700
PX-1868
            SMS - Nathan Gajardo and Nathan Damigo: "In a few years I'll be making plenty of money. ND00375622                   ND00375622
            The only thing this is going to do is kill my credit score, but I'm privileged enough to where
PX-1869     that's not a big deal."
PX-1870     DOC - Mutual Nondisclosure Agreement between Elliott Kline and Nathan Damigo                   ND00380865            ND00380872
            DOC - Secretary of State Nonprofit Certificate of Dissolution Application (California          ND00398173            ND00398175
PX-1871     Nonprofit Corporation Only) for Identity Evropa, Inc.
            DOC - Letter from Nathan Damigo to California Attorney General's Office entitled, "Notice ND00398177                 ND00398178
PX-1872     of Disposition of Assets Upon Dissolution Identity Evropa, Inc."
PX-1873     DOC - Stock Transfer agreement between Nathan Damigo and Patrick Casey                         ND00398180            ND00398181
PX-1874     DOC - Document entitled, "Timeline of Events"                                                  ND00398202            ND00398203
PX-1875     TWITTER - Tweet by Matthew Parrott                                                             NOCUSTODIAN00000168   NOCUSTODIAN00000168
PX-1876     POST - Post by Matt Parrott                                                                    NOCUSTODIAN00000248   NOCUSTODIAN00000248
            ARTICLE - Article by Denise Lavoie entitled, "Man who drove into crowd convicted of first-
PX-1877     degree murder"                                                                                 NOCUSTODIAN00000279   NOCUSTODIAN00000283
PX-1878     VK - VK post by Jeff Schoep                                                                    NOCUSTODIAN00000417   NOCUSTODIAN00000417
PX-1879     TWITTER - Tweet by Matthew Heimbach                                                            NOCUSTODIAN00000508   NOCUSTODIAN00000508
PX-1880     VK - VK post by Matthew Heimbach                                                               NOCUSTODIAN00000683   NOCUSTODIAN00000683
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "The Coming
PX-1881     Alt Tech Boom"                                                                                 NOCUSTODIAN00000817   NOCUSTODIAN00000833
            ARTICLE - TradWorker article by David Matthew Parrott entitled, "Lessons Learned From
                                                                                                           NOCUSTODIAN00000869   NOCUSTODIAN00000878
PX-1882     Trump"
            ARTICLE - The Right Stuff article by Matthew Heimbach and Tony Hovater entitled,
PX-1883     "Action! Episode 8_ The Clappening"                                                            NOCUSTODIAN00000951   NOCUSTODIAN00000958
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "The Optics
PX-1884     Debate"                                                                                        NOCUSTODIAN00001118   NOCUSTODIAN00001129
            ARTICLE - Article by David Matthew Parrott entitled, "Catcher in the Reich: My Account of NOCUSTODIAN00001367        NOCUSTODIAN00001376
PX-1885     my Experience in Charlottesville"
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "Radical
                                                                                                           NOCUSTODIAN00001842   NOCUSTODIAN00001844
PX-1886     Agenda S04E010 - Taxing Truth"
            ARTICLE - Daily Stormer article by Andrew Anglin entitled, "Official Daily Stormer             NOCUSTODIAN00001932   NOCUSTODIAN00001939
PX-1887     Position: Don't Go to 'Unite the Right 2' – We Disavow"
PX-1888     VID - Video recording of violence at Lee Park                                                  NOCUSTODIAN00002012   NOCUSTODIAN00002012
            VID - Video recording of Richard Spencer, It’s Going South, Periscope (May 13, 2017), at
                                                                                                           NOCUSTODIAN00002014   NOCUSTODIAN00002014
PX-1889     15:14
PX-1890     GAB - Comment by Parrott re UTR AltLite, human shields                                         NOCUSTODIAN00002146   NOCUSTODIAN00002146
PX-1891     TWITTER - Tweet by @MatthewParrott                                                             NOCUSTODIAN00002267   NOCUSTODIAN00002267
PX-1892     TWITTER - Tweet by @MatthewParrott                                                             NOCUSTODIAN00002420   NOCUSTODIAN00002420
            ARTICLE - Occidental Dissent article by Matthew Parrott entitled "The Foundry #3: William
                                                                                                           NOCUSTODIAN00002612   NOCUSTODIAN00002614
PX-1893     Planer Did Nothing Wrong"
            ARTICLE - Counter-Currents Publishing article by Matthew Parrott entitled, "Never Leave a
                                                                                                           NOCUSTODIAN00002617   NOCUSTODIAN00002617
PX-1894     Fallen Comrade"
PX-1895     TWITTER - Post by Eli Mosley                                                                   NOCUSTODIAN00003351   NOCUSTODIAN00003351
PX-1896     VK - VK post by Jeff Schoep                                                                    NOCUSTODIAN00003411   NOCUSTODIAN00003411
PX-1897     POST - Post by Matt Heimbach                                                                   NOCUSTODIAN00003577   NOCUSTODIAN00003713
PX-1898     DOC - National Socialist Movement - National Officers & Departments                            NOCUSTODIAN00003700   NOCUSTODIAN00003701
            ARTICLE - League of the South article by Michael Hill entitled, "The League on Unite the NOCUSTODIAN00003779         NOCUSTODIAN00003780
PX-1899     Right"
PX-1900     PHOTO - Photo of Profile update by Michael Tubbs                                               NOCUSTODIAN00003861   NOCUSTODIAN00003861
PX-1901     TWITTER – Tweets by Kessler (@TheMadDimension)                                                 NOCUSTODIAN00003863   NOCUSTODIAN00003863
            TWITTER - Tweet by J. Michael Hill "This is why this vermin must be driven into the sea…" NOCUSTODIAN00004000        NOCUSTODIAN00004000
PX-1902
        ARTICLE - The New York Times Article by Emma Cott entitled, "How Our Reporter
PX-1903 Uncovered a Lie That Propelled an Alt-Right Extremist's Rise"                                   NOCUSTODIAN00004061      NOCUSTODIAN00004065
PX-1904 TWITTER – Tweets by @19CelticMan51                                                              NOCUSTODIAN00004260      NOCUSTODIAN00004260
        ARTICLE - Christopher Cantwell website article by Christopher Cantwell entitled, "Goodbye
PX-1905 Cuck Talk Live"                                                                                 NOCUSTODIAN00004917      NOCUSTODIAN00004921
        ARTICLE - Christopher Cantwell website article by Christopher Cantwell entitled, "Dead
PX-1906 Men Don't Start Revolutions"                                                                    NOCUSTODIAN00004922      NOCUSTODIAN00004926
PX-1907 GAB - Post by Chris Cantwell                                                                    NOCUSTODIAN00004927      NOCUSTODIAN00004927
PX-1908 VID - Video recording of church service in Charlottesville with S. Wispelwey                    NOCUSTODIAN00004928      NOCUSTODIAN00004928
PX-1909 VID - Video recording of car attack                                                             NOCUSTODIAN00004929      NOCUSTODIAN00004929
PX-1910 VID - Video recording of Ford Fischer video of car attack by News2Share                         NOCUSTODIAN00004929      NOCUSTODIAN00004929
PX-1911 GAB – Posts by Hunter Wallce                                                                    NOCUSTODIAN00004930      NOCUSTODIAN00004930
PX-1912 VID - Video recording of YouTube video - "Charge #unitetheright #Charlottesville"               NOCUSTODIAN00004931      NOCUSTODIAN00004931



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 31 of 53 Pageid#:
                                      17873

 Ex. No.                                               Description                                           Beginning Bates          End Bates
            ARTICLE - League of The South article by Michael Hill entitled, "Ls Statement on           NOCUSTODIAN00004932     NOCUSTODIAN00004933
PX-1913     Southern/White Nationalism"
PX-1914     TWITTER - Retweet by Michael Tubbs: "Aficans are not capable of Western Civilizaton"       NOCUSTODIAN00004934     NOCUSTODIAN00004934
            GAB – Post by Hunter Wallace: “34/ We have a different approach. Instead of neaking up on NOCUSTODIAN00004935      NOCUSTODIAN00004935
PX-1915     the liberals, we're going to smash their taboos with blunt force.”
PX-1916     GAB – Posts by Hunter Wallace                                                              NOCUSTODIAN00004936     NOCUSTODIAN00004936
PX-1917     TWITTER - Tweet by Baron Strucker: "Racism Scale: Where do you fall?"                      NOCUSTODIAN00004937     NOCUSTODIAN00004937
            ARTICLE - League of The South article by Michael Hill entitled, "Working with nationalist NOCUSTODIAN00004938      NOCUSTODIAN00004939
PX-1918     allies"
            ARTICLE - cville article by Samantha Baars entitled, "Last man in August 12 parking garage NOCUSTODIAN00004940     NOCUSTODIAN00004941
PX-1919     beating pleads guilty"
PX-1920     PHOTO - Photo of League of the South and TWP members assaulting Deandre Harris             NOCUSTODIAN00004942     NOCUSTODIAN00004942
            VID - Video recording of YouTube video - "RWW News: League of the South President          NOCUSTODIAN00004943     NOCUSTODIAN00004943
PX-1921     Burns Talmud, Israeli Flag"
            VID - Video recording of YouTube video - "USA: Explosive violence breaks out at Alt-right NOCUSTODIAN00004944      NOCUSTODIAN00004944
PX-1922     rally in Charlottesville"
PX-1923     VID - Video recording of The Florida League of the South 2018 State Conference             NOCUSTODIAN00004945     NOCUSTODIAN00004945
PX-1924     EMAIL - M. Heimbach to M.Bloch re Re: Sines v. Kessler, Case No. 17-cv-00072               NOCUSTODIAN00004949     NOCUSTODIAN00004952
            FILING - Guilty Plea of Benjamin Drake Daley, United States of America v. Benjamin Drake
PX-1925     Daley, No. 3:18-cr-00025                                                                   NOCUSTODIAN00004999     NOCUSTODIAN00004999
            ARTICLE - The New York Times article entitled, "2 Soldiers and 2 Civilians Arrested in     NOCUSTODIAN00005000     NOCUSTODIAN00005002
PX-1926     Theft of Huge Weapons Cache"
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00025, ECF 67-1,
PX-1927     Photo of Daley in Kiev                                                                     NOCUSTODIAN00005004     NOCUSTODIAN00005004
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00025, ECF 156-
PX-1928     1, Tweet by R.A.M.                                                                         NOCUSTODIAN00005005     NOCUSTODIAN00005005
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00035, ECF 107,
PX-1929     Criminal Minutes - Guilty Plea Hearing                                                     NOCUSTODIAN00005006     NOCUSTODIAN00005006
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00025, ECF 67-1,
PX-1930     Photo of Daley in Kiev                                                                     NOCUSTODIAN00005007     NOCUSTODIAN00005007
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00025, ECF 67-1,
PX-1931     Photo of Daley in a bar in California                                                      NOCUSTODIAN00005008     NOCUSTODIAN00005008
PX-1932     DOC - Receipt from Benjamin Drake Daley                                                    NOCUSTODIAN00005009     NOCUSTODIAN00005009
            FILING - Arrest Warrant of Benjamin Drake Daley, United States of America v. Benjamin
PX-1933     Drake Daley, No. 3:18-cr-00025                                                             NOCUSTODIAN00005010     NOCUSTODIAN00005010
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00035, ECF 53,
PX-1934     Motion in Support of Release from Detention                                                NOCUSTODIAN00005012     NOCUSTODIAN00005021
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00025, ECF 156-
PX-1935     1, Photo of Daley in Berkeley Defend America Banner                                        NOCUSTODIAN00005022     NOCUSTODIAN00005022
PX-1936     FB - Facebook post by Benjamin Drake Daley                                                 NOCUSTODIAN00005023     NOCUSTODIAN00005023
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00025, ECF 67-1,
PX-1937     Photo of Notebook with R.A.M. Goals                                                        NOCUSTODIAN00005024     NOCUSTODIAN00005024
PX-1938     DOC - Receipt from Benjamin Drake Daley                                                    NOCUSTODIAN00005027     NOCUSTODIAN00005027
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00025, ECF 156-
PX-1939     1, Photo of Huntington Beach Book Burning                                                  NOCUSTODIAN00005028     NOCUSTODIAN00005028
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00025, ECF 67-1,
PX-1940     Photo of Daley in Berkeley                                                                 NOCUSTODIAN00005028     NOCUSTODIAN00005028
PX-1941     PHOTO - Photo of Benjamin Drake Daley in Berkeley                                          NOCUSTODIAN00005036     NOCUSTODIAN00005036
PX-1942     PHOTO - Photo of Benjamin Drake Daley in Berkeley                                          NOCUSTODIAN00005037     NOCUSTODIAN00005037
PX-1943     PHOTO - Photo of Benjamin Drake Daley holding "Da Goyim Kno" sign                          NOCUSTODIAN00005039     NOCUSTODIAN00005039
PX-1944     PHOTO - Photo of Benjamin Drake Daley on August 12, 2017                                   NOCUSTODIAN00005042     NOCUSTODIAN00005042
PX-1945     PHOTO - Photo of Nathan Damigo punching a person in Berkeley                               NOCUSTODIAN00005043     NOCUSTODIAN00005043
PX-1946     PHOTO - Photo of Benjamin Drake Daley on August 12, 2017, with Elliot Kline                NOCUSTODIAN00005048     NOCUSTODIAN00005048
PX-1947     PHOTO - Photos of Thomas Gillen in white robes                                             NOCUSTODIAN00005049     NOCUSTODIAN00005049
PX-1948     PHOTO - Photos of Michael Miselis on August 12, 2017                                       NOCUSTODIAN00005050     NOCUSTODIAN00005050
            FILING - Statement of Offense, United States of America v. Benjamin Drake Daley, No. 3:18
PX-1949     cr-00025                                                                                   NOCUSTODIAN00005051     NOCUSTODIAN00005055
PX-1950     PHOTO - Photo of Hammerskin Nation Logo                                                    NOCUSTODIAN00005056     NOCUSTODIAN00005056
            FILING - "Detention Hearing Transcript in the United States of America v. Benjamin Drake
PX-1951     Daley, No. 3:18-cr-00025, ECF 90"                                                          NOCUSTODIAN00005057     NOCUSTODIAN00005107
PX-1952     PHOTO - Photo of protestors in front of police on horseback                                NOCUSTODIAN00005108     NOCUSTODIAN00005108
PX-1953     PHOTO - Photo of woman bleeding with text "THOT STATUS PATROLLED" overlayed                NOCUSTODIAN00005109     NOCUSTODIAN00005109
            PHOTO - Photo of Benjamin Drake Daley in car with individuals making white power
PX-1954     symbol with hands                                                                          NOCUSTODIAN00005110     NOCUSTODIAN00005110
PX-1955     PHOTO - Photo of woman bleeding from head                                                  NOCUSTODIAN00005111     NOCUSTODIAN00005111
            DOC - Transcript of LT from United States of America v. Benjamin Drake Daley, 18-cr-25,
PX-1956     ECF No 156-2                                                                               NOCUSTODIAN00005112     NOCUSTODIAN00005121
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00025, ECF 156-
PX-1957     1, Bank Statement of Daley                                                                 NOCUSTODIAN00005122     NOCUSTODIAN00005128
PX-1958     PHOTO - Photo of Benjamin Drake Daley in Berkeley                                          NOCUSTODIAN00005129     NOCUSTODIAN00005129
            PHOTO - Photo of Benjamin Drake Daley on August 12, 2017, with Cole White, Michael
PX-1959     Miselis, and Thomas Gillen                                                                 NOCUSTODIAN00005132     NOCUSTODIAN00005132
PX-1960     FB - Facebook post by Johnny Benitez, picture of Benjamin Daley and Juan Cadavid           NOCUSTODIAN00005134     NOCUSTODIAN00005134
PX-1961     PHOTO - Photo of Benjamin Drake Daley marching on August 12, 2017                          NOCUSTODIAN00005135     NOCUSTODIAN00005135
PX-1962     PHOTO - Photo of Benjamin Drake Daley at torch march on August 11, 2017                    NOCUSTODIAN00005136     NOCUSTODIAN00005136
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00035, ECF 140,
PX-1963     Defendant's Sentencing Memorandum                                                          NOCUSTODIAN00005137     NOCUSTODIAN00005165
PX-1964     PHOTO - Photo of Nathan Damigo punching a person in Berkeley                               NOCUSTODIAN00005166     NOCUSTODIAN00005166
PX-1965     PHOTO - Photo of Benjamin Drake Daley at Berkeley                                          NOCUSTODIAN00005167     NOCUSTODIAN00005167
PX-1966     PHOTO - Photo of James Fields and Thomas Gillen on August 11, 2017                         NOCUSTODIAN00005168     NOCUSTODIAN00005168




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 32 of 53 Pageid#:
                                      17874

 Ex. No.                                             Description                                                 Beginning Bates          End Bates
            FILING - Affadvit, United States of America v. Benjamin Drake Daley, No. 3:18-cr-00025
PX-1967     ECF 3-1                                                                                        NOCUSTODIAN00005169     NOCUSTODIAN00005191
PX-1968     TWITTER - Tweets by @PatrickCaseyUSA                                                           NOCUSTODIAN00005205     NOCUSTODIAN00005205
PX-1969     PHOTO - Photo of Nathan Damigo punching woman Battle of Berkeley                               NOCUSTODIAN00005255     NOCUSTODIAN00005255
PX-1970     PHOTO - Photo of Ken Parker, League of the South and others.                                   NOCUSTODIAN00005256     NOCUSTODIAN00005256
PX-1971     PHOTO - Photo of woman punched by Nathan Damigo during Battle of Berkeley                      NOCUSTODIAN00005257     NOCUSTODIAN00005257
PX-1972     PHOTO - Photo of Hitler Salute                                                                 NOCUSTODIAN00005258     NOCUSTODIAN00005258
PX-1973     DISCOVERY - Nathan Damigo's usernames and devices                                              NOCUSTODIAN00005259     NOCUSTODIAN00005260
            PHOTO - Photo of Nathan Damigo, Robert Rundo, Robert Boman, and Eason during Battle            NOCUSTODIAN00005261     NOCUSTODIAN00005261
PX-1974     of Berkeley
PX-1975     PHOTO - Photo of Nathan Damigo and others during Battle of Berkeley                            NOCUSTODIAN00005262     NOCUSTODIAN00005262
PX-1976     PHOTO - Photo of Elliot Kline and others, displaying the "White Power" sign                    NOCUSTODIAN00005264     NOCUSTODIAN00005264
PX-1977     TWITTER - Dodge Challenger running over a counter-protester picture                            NOCUSTODIAN00005265     NOCUSTODIAN00005265
PX-1978     DISCOVERY - Jeff Schoep's usernames and devices                                                NOCUSTODIAN00005267     NOCUSTODIAN00005268
PX-1979     PHOTO - Photo of NSM Members                                                                   NOCUSTODIAN00005270     NOCUSTODIAN00005270
PX-1980     VK - VK Post by Burt Colucci                                                                   NOCUSTODIAN00005271     NOCUSTODIAN00005271
PX-1981     PHOTO - Photo of Chris Cantwell and Matthew Heimbach                                           NOCUSTODIAN00005272     NOCUSTODIAN00005272
PX-1982     PHOTO - Photo of NSM Members                                                                   NOCUSTODIAN00005273     NOCUSTODIAN00005273
PX-1983     DISCOVERY - Matt Parrott's supplemental ESI Declaration                                        NOCUSTODIAN00005275     NOCUSTODIAN00005275
            AUD - Audio recording of conversation between Chris Cantwell and Charlottesville Police
PX-1984     Department (Detective Wright)                                                                  NOCUSTODIAN00005276     NOCUSTODIAN00005276
PX-1985     VID - Video recording of Vanguard America and Elliot Kline marching                            NOCUSTODIAN00005278     NOCUSTODIAN00005278
PX-1986     VID - Video recording of events on August 12, 2017                                             NOCUSTODIAN00005280     NOCUSTODIAN00005280
PX-1987     VID - Video recording of Daley and Miselis Charlottesville assaults                            NOCUSTODIAN00005281     NOCUSTODIAN00005281
            VID - Video recording of Elliot Kline marching in front of Vanguard America during Unite
PX-1988     The Right Rally                                                                                NOCUSTODIAN00005282     NOCUSTODIAN00005282
PX-1989     VID - Video recording of Thomas Massey setting "off all the violence of the weekend"           NOCUSTODIAN00005283     NOCUSTODIAN00005283
PX-1990     AUD - Audio recording of Salting the Earth podcast with Elliott Kline                          NOCUSTODIAN00005284     NOCUSTODIAN00005284
PX-1991     VID - Video recording of events on August 12, 2017                                             NOCUSTODIAN00005285     NOCUSTODIAN00005285
PX-1992     AUD - Audio recording of Salting the Earth podcast with Jason Kessler                          NOCUSTODIAN00005286     NOCUSTODIAN00005286
PX-1993     VID - Video recording of Cantwell speech at DC Free Speech Rally                               NOCUSTODIAN00005287     NOCUSTODIAN00005287
PX-1994     AUD - Radical Agenda S03E021 - With Anglin                                                     NOCUSTODIAN00005288     NOCUSTODIAN00005288
PX-1995     VID - Video recording of A11 and A12 by The New York Times                                     NOCUSTODIAN00005290     NOCUSTODIAN00005290
PX-1996     VID - Video recording of events                                                                NOCUSTODIAN00005291     NOCUSTODIAN00005291
            VID - Video recording of Nathan Gate, Unite the Right All-Day Livestream, TheBigKK
PX-1997     (Aug. 12, 2017) at 1:50:00                                                                     NOCUSTODIAN00005293     NOCUSTODIAN00005293
PX-1998     VID - Video recording of Battle of Berkeley                                                    NOCUSTODIAN00005294     NOCUSTODIAN00005294
PX-1999     DOC - Document entitled, "High Value Target List"                                              NOCUSTODIAN00005296     NOCUSTODIAN00005302
PX-2000     AUD - Audio recording of planning meeting for A11 and A12                                      NOCUSTODIAN00005336     NOCUSTODIAN00005336
PX-2001     VID - Video recording of Michael Tubbs on August 12, 2017                                      NOCUSTODIAN00005729     NOCUSTODIAN00005729
PX-2002     TWITTER - Tweet by @MatthewParrott                                                             NOCUSTODIAN0000618      NOCUSTODIAN0000618
PX-2003     VK - VK post by Burt Colucci                                                                   NOCUSTODIAN00007398     NOCUSTODIAN00007398
PX-2004     TWITTER – Tweets by Kessler (@TheMadDimension)                                                 NOCUSTODIAN00008636     NOCUSTODIAN00008637
PX-2005     TRANSCRIPT - Transcript of Jason Kessler's speech at Pen Park.                                 NOCUSTODIAN00008644     NOCUSTODIAN00008644
PX-2006     TWITTER - Tweets by @bakedalaska                                                               NOCUSTODIAN00008653     NOCUSTODIAN00008653
PX-2007     DOC – Document entitled “Communications with Jack Pierce”                                      NOCUSTODIAN00008673     NOCUSTODIAN00008675
            DISC - Unicorn Riot Discord Leaks - List of chats with hashtag #confirmed_participants in      NOCUSTODIAN00008724     NOCUSTODIAN00008729
PX-2008     Charlottesville 2.0 server on Discord
            ARTICLE - Daily Progress article by Bob Gibson entitled, "Opinion/Commentary: Even             NOCUSTODIAN00008730     NOCUSTODIAN00008734
PX-2009     before the torch march, white supremacy took the stage"
            ARTICLE - Daily Stormer article entitled, "Charlottesville Ground Report: Nazi Occultists      NOCUSTODIAN00008740     NOCUSTODIAN00008745
PX-2010     Resurrect Spirit of Confederacy"
PX-2011     ARTICLE - Southern Poverty Law Center article entitled, "Jason Kessler"                        NOCUSTODIAN00008749     NOCUSTODIAN00008753
PX-2012     ARTICLE - Daily Progress article entitled, "Torch-wielding Protesters Gather at Lee Park"      NOCUSTODIAN00008781     NOCUSTODIAN00008790
            ARTICLE - Daily Caller article by Jason Kessler entitled, "Richard Spencer Leads White         NOCUSTODIAN00008800     NOCUSTODIAN00008807
PX-2013     Nationalist Demonstration in Front of Virginia Robert E. Lee Monument"
            DISC - Unicorn Riot Discord Leaks - Chats with hashtag #announcements in Charlottesville       NOCUSTODIAN00008823     NOCUSTODIAN00008837
            2.0 server on Discord (Page 1 of 1), beginning June 6, 2017, at 02:05:13 AM, to August 12,
PX-2014     2017, at 02:49:20 AM
PX-2015     SMS - Heimbach and Thomas Ryan Rousseau                                                        NOCUSTODIAN00008838     NOCUSTODIAN00008845
PX-2016     TWITTER - Twitter Feed of Kessler (@TheMadDimension)                                           NOCUSTODIAN00008875     NOCUSTODIAN00008911
PX-2017     FILING - Verified Complaint, Kessler v. City of Charlottesville (W.D. Va.)                     NOCUSTODIAN00008927     NOCUSTODIAN00008967
PX-2018     ARTICLE - Vanguard America, Bloodandsoil.org webpages                                          NOCUSTODIAN00008968     NOCUSTODIAN00008983
            DISC - Unicorn Riot Discord Leaks - Chats with hashtag #general_1 in Charlottesville 2.0       NOCUSTODIAN00008984     NOCUSTODIAN00009052
            server on Discord, beginning on July 25, 2017, at 02:26:31 AM, to July 26, 2017, at 02:12:47
PX-2019     PM
            DISC - Unicorn Riot Discord Leaks - Chats with hashtag #general_1 in Charlottesville 2.0       NOCUSTODIAN00009917     NOCUSTODIAN00010203
            server on Discord (Page 1 of 12), beginning on June 5, 2017, at 09:38:58 PM, to June 14,
PX-2020     2017 at 02:18:14 AM.
            DISC - Unicorn Riot Discord Leaks - Chats with hashtag #general_1 in Charlottesville 2.0       NOCUSTODIAN00010204     NOCUSTODIAN00010491
            server on Discord (Page 4 of 12), beginning on July 6, 2017, at 06:50:57AM to July 16,
PX-2021     2017, 01:59:20AM
            DISC – Unicorn Riot Discord Leaks – Chats with hastag #general_1 in Charlottesville 2.0
                                                                                                           NOCUSTODIAN00010204     NOCUSTODIAN00010491
PX-2022     server on Discord (Page 4/12), beginning on July 6, 2017 at 6:50:57 am
            DISC - Unicorn Riot Discord Leaks - Chats with hashtag #general_1 in Charlottesville 2.0       NOCUSTODIAN00010492     NOCUSTODIAN00010782
            server on Discord (Page 8 of 12), beginning on August 2, 2017, at 12:57:38 AM, to August 7,
PX-2023     2017, at 08:21:50 PM
PX-2024     DISC - Unicorn Riot Leaks on Charlottesville 2.0, general_1                                    NOCUSTODIAN00010492     NOCUSTODIAN00010782
            DISC - Unicorn Riot Discord Leaks - Chats with hashtag #general_1 in Charlottesville 2.0       NOCUSTODIAN00010783     NOCUSTODIAN00011073
            server on Discord (Page 3 of 12), beginning on June 28, 2017, at 07:59:29 PM to July 6,
PX-2025     2017, at 04:43:13AM



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 33 of 53 Pageid#:
                                      17875

 Ex. No.                                              Description                                             Beginning Bates          End Bates
            DISC - Unicorn Riot Discord Leaks - Chats with hashtag #general_1 in Charlottesville 2.0    NOCUSTODIAN00011074     NOCUSTODIAN00011368
            server on Discord (Page 2 of 12), beginning on June 14, 2017, at 02:18:22 AM, to June 28,
PX-2026     2017, at 07:59:05 PM
            SMS - Jason Kessler and David Duke: "Hi Jason its dr. Duke. Send me your home address NOCUSTODIAN00011369           NOCUSTODIAN00011369
            and I'll send you an inscribed copy of my Awakeing. We have a fine conversation last night.
PX-2027     You have a lot of knowledge for your short time in the movement...."
            SMS - Eli Mosely, Jason Kessler, and Erica: "DO NOT open the discord to the public guys. NOCUSTODIAN00011373        NOCUSTODIAN00011378
PX-2028     Come on. Please don’t do anything else unitl I have some control of the situation…."
            SMS - Eli Mosely and Jason Kessler: " I asked Corey Stewart's campaign manager about a      NOCUSTODIAN00011379     NOCUSTODIAN00011452
PX-2029     Lee statue rally on the 28th in Cville and he didn't know anything about it...."
PX-2030     TWITTER – Tweets by Hill (@MichaelHill51)                                                   NOCUSTODIAN00011479     NOCUSTODIAN00011479
            ARTICLE - Article by Susan Svrluga entitled "'We will keep coming back:' Richard Spencer
PX-2031     leads another torchlight march in Charlottesville"                                          NOCUSTODIAN00011500     NOCUSTODIAN00011502
            EMAIL - Email from Karen D. to Gabrielle T., Eli M., and Matthew Heimbach regarding
PX-2032     "Sines v. Kessler 3:17cv72"                                                                 NOCUSTODIAN00011562     NOCUSTODIAN00011562
PX-2033     DOC - Daily Stormer, “Style Guide”                                                          NOCUSTODIAN00011563     NOCUSTODIAN00011579
PX-2034     TWITTER – Tweets by Eli Mosley (@ThatEliMosley                                              NOCUSTODIAN00011586     NOCUSTODIAN00011586
PX-2035     GAB - Heimbach on Cantwell                                                                  NOCUSTODIAN00011593     NOCUSTODIAN00011593
PX-2036     DISC - Post by Matthew Heimbach                                                             NOCUSTODIAN00011603     NOCUSTODIAN00011603
            EMAIL - Email from James Kolenich to Karen Dotson regarding "Re: Follow up CC re:
PX-2037     motion to withdraw"                                                                         NOCUSTODIAN00011619     NOCUSTODIAN00011619
PX-2038     DOC - Document entitled, "Membership Information"                                           NOCUSTODIAN00011649     NOCUSTODIAN00011649
PX-2039     DISC - Posts by Matthew Heimbach                                                            NOCUSTODIAN00011652     NOCUSTODIAN00011652
PX-2040     DISC - Posts by Matthew Heimbach on TRS and uploading                                       NOCUSTODIAN00011690     NOCUSTODIAN00011690
PX-2041     DISC - Posts by Matthew Heimbach                                                            NOCUSTODIAN00011691     NOCUSTODIAN00011691
PX-2042     DISC - Posts by Matthew Heimbach                                                            NOCUSTODIAN00011699     NOCUSTODIAN00011699
PX-2043     DISC - Posts by Matthew Heimbach                                                            NOCUSTODIAN00011704     NOCUSTODIAN00011704
PX-2044     DISC - Posts by Matthew Heimbach                                                            NOCUSTODIAN00011711     NOCUSTODIAN00011711
PX-2045     DISC - Posts by Matthew Heimbach                                                            NOCUSTODIAN00011718     NOCUSTODIAN00011718
PX-2046     TWITTER - Tweets by Heimbach (@MatthewWHeimbach)                                            NOCUSTODIAN00011724     NOCUSTODIAN00011724
PX-2047     DISC - Conversation between Matthew Heimbach, HueTheHand, Beastcoast, Kombat-Unit NOCUSTODIAN00011728               NOCUSTODIAN00011728
PX-2048     DISC - Posts by Matthew Heimbach                                                            NOCUSTODIAN00011744     NOCUSTODIAN00011744
            DISC - Posts by Matthew Heimbach "Purpose of the meeting is to plan for the upcoming
PX-2049     Charlottesville event"                                                                      NOCUSTODIAN00011745     NOCUSTODIAN00011745
PX-2050     POST - Post by Vasilios Pistolis and Matthew Heimbach                                       NOCUSTODIAN00011757     NOCUSTODIAN00011757
PX-2051     VK - TWP Page                                                                               NOCUSTODIAN00011774     NOCUSTODIAN00011774
PX-2052     DISC - Posts by Matthew Heimbach                                                            NOCUSTODIAN00011783     NOCUSTODIAN00011783
PX-2053     TWITTER - Tweets by Matthew Heimbach                                                        NOCUSTODIAN00011808     NOCUSTODIAN00011808
PX-2054     VK - TWP Page                                                                               NOCUSTODIAN00011867     NOCUSTODIAN00011867
PX-2055     VK - TWP Post                                                                               NOCUSTODIAN00011920     NOCUSTODIAN00011920
            ARTICLE - The Atlantic article by Edna Friedberg entitled, "Why They Parade by
                                                                                                        NOCUSTODIAN00012043     NOCUSTODIAN00012046
PX-2056     Torchlight"
PX-2057     DISC - Posts by Matthew Heimbach                                                            NOCUSTODIAN00012058     NOCUSTODIAN00012058
PX-2058     DISC - Posts by Matthew Heimbach                                                            NOCUSTODIAN00012084     NOCUSTODIAN00012084
PX-2059     WEB - Daily Stormer Home Page                                                               NOCUSTODIAN00012222     NOCUSTODIAN00012222
PX-2060     ARTICLE - Southern Poverty Law Center entitled, "Michael 'Enoch' Peinovich"                 NOCUSTODIAN00012233     NOCUSTODIAN00012233
PX-2061     DISC - Posts by Matthew Heimbach                                                            NOCUSTODIAN00012252     NOCUSTODIAN00012253
PX-2062     TWITTER – Tweets by Kessler (@TheMadDimension)                                              NOCUSTODIAN00012667     NOCUSTODIAN00012667
PX-2063     TWITTER – Tweets by Hill (@MichaelHill51)                                                   NOCUSTODIAN00012704     NOCUSTODIAN00012704
PX-2064     TWITTER - Tweets by @EvanMclaren                                                            NOCUSTODIAN00013172     NOCUSTODIAN00013172
            ARTICLE - Southern Proverty Law Center article entitled, "Meet the League: State Chairmen NOCUSTODIAN00013425       NOCUSTODIAN00013433
PX-2065     and Organizers of the League of the South"
            TWITTER - Tweet by Jeff Schoep: "Self defense is beautiful, I knocked out an antifa
PX-2066     scumbag who attacked us in Charlottesville. Laid him out in the street. ;) #JeffSchoep"     NOCUSTODIAN00013566     NOCUSTODIAN00013566
PX-2067     TWITTER – Tweets by Chris Suarez (@Suarez_CM)                                               NOCUSTODIAN00013643     NOCUSTODIAN00013643
            TWITTER – Tweets by Schoep (@nsm88)                                                         NOCUSTODIAN00013644     NOCUSTODIAN00013644
PX-2068
        ARTICLE - Daily Stormer article by Andrew Anglin entitled, "Summer of Hate: Black Sun to
                                                                                                  NOCUSTODIAN00014249           NOCUSTODIAN00014253
PX-2069 Cross America This August"
        ARTICLE - Altright.com article by Richard Spencer entitled, "What it Means To Be Alt-
                                                                                                  NOCUSTODIAN00014590           NOCUSTODIAN00014601
PX-2070 Right"
PX-2071 VID - Video recording of Azzmador Charlottesville speech                                  NOCUSTODIAN00015226           NOCUSTODIAN00015226
PX-2072 GAB- Chirstopher Cantwell post                                                            NOCUSTODIAN00015364           NOCUSTODIAN00015364
        FILING - Commonwealth of Virginia v. Christopher Cantwell, Plea of Guilty to
PX-2073 Misdemeanors, 17-cr-784, 845                                                              NOCUSTODIAN00015477           NOCUSTODIAN00015480
PX-2074 DOC - Document entitled, "Motor Carriers: Whitewater Delivery LLC"                        NOCUSTODIAN00015513           NOCUSTODIAN00015513
PX-2075 WEB - Webpage entitled, Business Entity Detail for "Whitewater Delivery LLC"              NOCUSTODIAN00016110           NOCUSTODIAN00016110
PX-2076 VK - Post by Matt Parrott                                                                 NOCUSTODIAN00016410           NOCUSTODIAN00016410
PX-2077 POST - Post by Chris Cantwell                                                             NOCUSTODIAN00016484           NOCUSTODIAN00016484
PX-2078 TWITTER – Tweet by @mde_never_dies                                                        NOCUSTODIAN00016591           NOCUSTODIAN00016591
PX-2079 TWITTER – Tweet by @mde_never_dies                                                        NOCUSTODIAN00016591           NOCUSTODIAN00016591
        ARTICLE - The Times News article by Natalie Allison Janicello entitled, "Corps condemns NOCUSTODIAN00016949             NOCUSTODIAN00016949
PX-2080 Marines' behavior"
PX-2081 TWITTER - Chesny Twitter Profile                                                          NOCUSTODIAN00017053           NOCUSTODIAN00017053
PX-2082 TWITTER – Tweets by Kessler (@TheMadDimension)                                            NOCUSTODIAN00017309           NOCUSTODIAN00017309
PX-2083 PHOTO - Photo of Michael Chesny at rally in Pikeville                                     NOCUSTODIAN00017413           NOCUSTODIAN00017413
PX-2084 PHOTO - Photo of Michael Chesny at rally in Pikeville                                     NOCUSTODIAN00017658           NOCUSTODIAN00017658
PX-2085 PHOTO - Family with faces whited out with words "reversing White Genocide 2 at a time" NOCUSTODIAN00017700              NOCUSTODIAN00017700
        ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "Gassing Kikes
                                                                                                  NOCUSTODIAN00017753           NOCUSTODIAN00017755
PX-2086 and Trannies (Song)"
PX-2087 PHOTO - Photo of Michael Chesny getting arrested                                          NOCUSTODIAN00017804           NOCUSTODIAN00017804



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 34 of 53 Pageid#:
                                      17876

 Ex. No.                                         Description                                                Beginning Bates          End Bates
PX-2088 PHOTO - Photos of Michael Chesny in Charlottesville on August 12, 2017                        NOCUSTODIAN00017807     NOCUSTODIAN00017807
         ARTICLE - TWP Article by Matthew Parrott entitled, "Proud Boys Are Cordially Invited to
PX-2089 Unite The Right"                                                                              NOCUSTODIAN00017945     NOCUSTODIAN00017961
         ARTICLE - Alt Right.com article by Vincent Law entitled, "The 'Unite The Right' Rally Is
PX-2090 Going To Be A Turning Point For White Identity In America"                                    NOCUSTODIAN00017977     NOCUSTODIAN00017987
PX-2091 DISC - Posts by Matthew Heimbach                                                              NOCUSTODIAN00018237     NOCUSTODIAN00018237
         ARTICLE - TradWorker article by Matt Parrott entitled, "Chris Cantwell Did Nothing
PX-2092 Wrong"                                                                                        NOCUSTODIAN00018446     NOCUSTODIAN00018448
PX-2093 FB - Facebook post by Matthew Parrott                                                         NOCUSTODIAN00018950     NOCUSTODIAN00018950
         DOC - Document entitled, "Operation Unite the Right Charlottesville 2.0" - Report Version:   NOCUSTODIAN00019386     NOCUSTODIAN00019396
PX-2094 8/8/2017 Security Orders
         ARTICLE - Daily Stormer article by Benjamin Garland entitled, "Charlottesville 2.0: Be
                                                                                                      NOCUSTODIAN00020010     NOCUSTODIAN00020027
PX-2095 There or Be Square"
         WEB - Milo Yiannopoulos's Soundcloud page, entitled "Leaked Audio: Richard Spencer
                                                                                                      NOCUSTODIAN00020684     NOCUSTODIAN00020685
PX-2096 reacts to the death of Heather Heyer (EXPLICIT)"
PX-2097 DOC - Arrest Record for Michael Chesny                                                        NOCUSTODIAN00021136     NOCUSTODIAN00021156
PX-2098 TWITTER - Twitter Feed of Kessler (@TheMadDimension)                                          NOCUSTODIAN00022111     NOCUSTODIAN00022414
         VID - Video recording of Matthew Heimbach Interview with ABC News,
                                                                                                      NOCUSTODIAN00022889     NOCUSTODIAN00022889
PX-2099
PX-2100 VID - Video recording of “Baked Alaska Unite the right pre game torch march”                  NOCUSTODIAN00023810     NOCUSTODIAN00023810
PX-2101 TWITTER – Tweets by Hill (@MichaelHill51)                                                     NOCUSTODIAN00026595     NOCUSTODIAN00027224
         VID - Man talking straight to camera about being named defendant with Elliott Kline and
PX-2102 Identity Evropa in lawsuit                                                                    NOCUSTODIAN00028701     NOCUSTODIAN00028701
PX-2103 VID - Video recording of VICE News, Charlottesville Race and Terror                           NOCUSTODIAN00028711     NOCUSTODIAN00028711
         VID - Video recording of Katie Couric, See the Sparks That Set Off Violence in
                                                                                                      NOCUSTODIAN00028717     NOCUSTODIAN00028717
PX-2104 Charlottesville, National Geographic (Aug 19, 2017) at 4:30
PX-2105 VID - Katie Couric National Geographic, America Inside Out, S1E1, Re-Righting History         NOCUSTODIAN00028726     NOCUSTODIAN00028726
         VID - Aaron Sankin & Scott Pham, In chat rooms, Unite the Right organizers planned to
                                                                                                      NOCUSTODIAN00028728     NOCUSTODIAN00028728
PX-2106 obscure their racism, REVEAL NEWS
         VID - Video recording of Michael Tubbs running down the stairs into crowd of counter-        NOCUSTODIAN00032993     NOCUSTODIAN00032993
PX-2107 protestors.
PX-2108 VID - Video recording of protestor vs. counter-protestor violence                             NOCUSTODIAN00033076     NOCUSTODIAN00033076
PX-2109 VID – News2Share – Jason Kessler on August 11                                                 NOCUSTODIAN00033112     NOCUSTODIAN00033112
PX-2110 AUD - Audio recording of individuals honoring James Fields and Dylan Roof                     NOCUSTODIAN00033114     NOCUSTODIAN00033114
PX-2111 VID - Video recording of Video recording of Will Planer stick attack at Sacramento riot       NOCUSTODIAN00033124     NOCUSTODIAN00033124
PX-2112 VID - Video recording of Robert Azzmador Ray "I literally gassed a half a dozen kikes"        NOCUSTODIAN00033136     NOCUSTODIAN00033136
PX-2113 VID - Video recording of Matt Heimbach running into a fight                                   NOCUSTODIAN00033140     NOCUSTODIAN00033140
PX-2114 VID - Video recording of Berkeley Trump Rally                                                 NOCUSTODIAN00033231     NOCUSTODIAN00033231
PX-2115 VID - Video recording of ABC News coverage of Unite The Right events                          NOCUSTODIAN00033232     NOCUSTODIAN00033232
PX-2116 VID - Video recording of Unite The Right Events (Torch Procession)                            NOCUSTODIAN00033236     NOCUSTODIAN00033236
PX-2117 VID - Video recording of Unite The Right Events (Torch Procession)                            NOCUSTODIAN00033246     NOCUSTODIAN00033246
PX-2118 VID - Video recording of Berkeley Trump Rally                                                 NOCUSTODIAN00033250     NOCUSTODIAN00033250
PX-2119 VID - Video recording of Unite The Right Events (Torch Procession)                            NOCUSTODIAN00033254     NOCUSTODIAN00033254
PX-2120 AUD - Audio recording of Action! Podcast, Episode 3                                           NOCUSTODIAN00033313     NOCUSTODIAN00033313
PX-2121 VID - Video recording of Charlottesville 2.0                                                  NOCUSTODIAN00033335     NOCUSTODIAN00033335
PX-2122 AUD - Audio recording of GoyTalk Live! podcast with Matt Parrott                              NOCUSTODIAN00033348     NOCUSTODIAN00033348
PX-2123 VID - Video recording of Unite The Right Events (Torch Procession)                            NOCUSTODIAN00033357     NOCUSTODIAN00033357
PX-2124 VID - Video recording of Daniel Shular, Unite the Right and Counter Protests August 11-13     NOCUSTODIAN00033360     NOCUSTODIAN00033360
PX-2125 VID - Video recording of Invictus on August 11, 2017                                          NOCUSTODIAN00033364     NOCUSTODIAN00033364
         AUD - Audio recording of Nordic Frontier #31: Matthew Heimbach and the Charlottesville
                                                                                                      NOCUSTODIAN00033365     NOCUSTODIAN00033365
PX-2126 Aftermath
         VID - Video recording of Ford Fischer, Thomas Ryan Rousseau; Elliot Kline instructions:      NOCUSTODIAN00033366     NOCUSTODIAN00033366
PX-2127 "big guys, no females"
PX-2128 AUD - Audio recording of The Southern AF Podcast with Chris Cantwell                          NOCUSTODIAN00033373     NOCUSTODIAN00033373
PX-2129 VID - Video recording of GoyTalk Live! podcast With Matt Parrott                              NOCUSTODIAN00033374     NOCUSTODIAN00033374
PX-2130 PHOTO - Nationalist Front Logo                                                                NOCUSTODIAN00033514     NOCUSTODIAN00033514
PX-2131 PHOTO - TWP Logo                                                                              NOCUSTODIAN00033545     NOCUSTODIAN00033545
         PHOTO - Photo of Question: "Any updates on the guys being held by the feds in California?"   NOCUSTODIAN00033708     NOCUSTODIAN00033708
PX-2132
PX-2133 POST - Post by Matt Parrott                                                                   NOCUSTODIAN00034767     NOCUSTODIAN00034767
PX-2134 TWITTER – Tweets by Kessler (@TheMadDimension)                                                NOCUSTODIAN00034811     NOCUSTODIAN00034811
PX-2135 TWITTER - Tweets by Cantwell                                                                  NOCUSTODIAN00035034     NOCUSTODIAN00035034
PX-2136 TWITTER - Tweets by Cantwell                                                                  NOCUSTODIAN00035082     NOCUSTODIAN00035082
PX-2137 TWITTER - Tweets by Cantwell                                                                  NOCUSTODIAN00035287     NOCUSTODIAN00035287
PX-2138 PHOTO - Photo of Chris Cantwell macing an individual on August 11, 2017                       NOCUSTODIAN00035297     NOCUSTODIAN00035297
PX-2139 TWITTER - Tweets by Cantwell                                                                  NOCUSTODIAN00035353     NOCUSTODIAN00035353
PX-2140 TWITTER - Tweets by @backstreetgoy                                                            NOCUSTODIAN00035490     NOCUSTODIAN00035490
         PHOTO - Photo of The Daily Stormer webpage: "The world's most visited alt-right web site -
PX-2141 Publisher Andrew Anglin - 14/88 - preparing for the race war since 2013"                      NOCUSTODIAN00035555     NOCUSTODIAN00035555
PX-2142 PHOTO - Photo of torch march on August 11, 2017                                               NOCUSTODIAN00035618     NOCUSTODIAN00035618
PX-2143 PHOTO - Photo of Robert Azzmador Ray holding torch at torch march on August 11, 2017          NOCUSTODIAN00035637     NOCUSTODIAN00035637
PX-2144 TWITTER - Tweets by Cantwell                                                                  NOCUSTODIAN00035677     NOCUSTODIAN00035677
PX-2145 PHOTO - Photo of Weev with a swastika tattoo on his chest                                     NOCUSTODIAN00035796     NOCUSTODIAN00035796
PX-2146 POST - Post by Matthew Heimbach                                                               NOCUSTODIAN00035797     NOCUSTODIAN00035797
PX-2147 VK - VK post by Jeff Schoep                                                                   NOCUSTODIAN00035799     NOCUSTODIAN00035799
         WEB - Webpage entitled, "The Next Step of the Revoluation of the Revolution: April Rally     NOCUSTODIAN00035806     NOCUSTODIAN00035806
PX-2148 in Pikeville, Kentucky"
         DOC - Document entitled, "Jody Underwood Threatens to Remove Chris Cantwell from FSP         NOCUSTODIAN00035811     NOCUSTODIAN00035817
PX-2149 Participants"
PX-2150 DISC- Message Board Post by FashyGoy1488, Der Jager and MatthewHeimbach                       NOCUSTODIAN00035822     NOCUSTODIAN00035822
PX-2151 PHOTO - Photo of Chris Cantwell at torch march on August 11, 2017                             NOCUSTODIAN00035838     NOCUSTODIAN00035838



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 35 of 53 Pageid#:
                                      17877

 Ex. No.                                              Description                                                Beginning Bates          End Bates
PX-2152     POST - Post by Weev (Stereotypical Badger)                                                     NOCUSTODIAN00035934     NOCUSTODIAN00035934
PX-2153     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00035969     NOCUSTODIAN00035969
PX-2154     DOC - Document showing bitcoin payment from Nazi Tracker to Andrew Anglin                      NOCUSTODIAN00036088     NOCUSTODIAN00036088
PX-2155     PHOTO - Photo of Elliott Kline, Mike Miselis and Ben Daley on August 12, 2017                  NOCUSTODIAN00036089     NOCUSTODIAN00036089
PX-2156     PHOTO - Photo of Chris Cantwell at torch march on August 11, 2017                              NOCUSTODIAN00036265     NOCUSTODIAN00036265
            PHOTO - Photo of Daily Stormer Flyer, stating "Daily Stormer flyer reads, "White man are NOCUSTODIAN00036282           NOCUSTODIAN00036282
            you sick and tired of the Jews destroying your country through mass immigration and
PX-2157     degeneracy? Join us in the struggle for global white supremacy at the Daily Stormer"
            PHOTO - R.A.M promo for videos, stating "Eight men are facing ten years in federal prison
PX-2158     for defending themselves and others against Antifa."                                           NOCUSTODIAN00036287     NOCUSTODIAN00036287
PX-2159     POST - Post by Chris Cantwell                                                                  NOCUSTODIAN00036310     NOCUSTODIAN00036310
PX-2160     POST - Post by Matthew Heimbach                                                                NOCUSTODIAN00036315     NOCUSTODIAN00036315
PX-2161     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00036334     NOCUSTODIAN00036334
PX-2162     PHOTO - Unite the Right Flyer with a list of speakers                                          NOCUSTODIAN00036345     NOCUSTODIAN00036345
PX-2163     DOC - Document by samiz.dat entitled, "Why am I Getting a Bowlcut"                             NOCUSTODIAN00036356     NOCUSTODIAN00036356
PX-2164     PHOTO - Photo of End White Genocide                                                            NOCUSTODIAN00036408     NOCUSTODIAN00036408
PX-2165     PHOTO - Photo of Elliott Kline and Jason Kessler on August 12, 2017                            NOCUSTODIAN00036412     NOCUSTODIAN00036412
PX-2166     POST - Post by Billy Ray Jenkins, Matthew Heimbach and Robertley                               NOCUSTODIAN00036416     NOCUSTODIAN00036416
PX-2167     POST - Post by Burt Colucci                                                                    NOCUSTODIAN00036429     NOCUSTODIAN00036429
PX-2168     POST - Post by Matt Heimbach                                                                   NOCUSTODIAN00036434     NOCUSTODIAN00036434
PX-2169     TWITTER – Tweets by Hill (@MichaelHill51)                                                      NOCUSTODIAN00036446     NOCUSTODIAN00036446
            VK - Post by Jeff Schoep about how strong NSM is in 2018 and how Sines v. Kessler is a         NOCUSTODIAN00036458     NOCUSTODIAN00036458
PX-2170     ridiculous lawsuit
PX-2171     PHOTO - Photo of rotunda and Thomas Jefferson statue                                           NOCUSTODIAN00036462     NOCUSTODIAN00036462
PX-2172     DISC - Message Board Post by Colton of Yore, John Mosby and VasilstheGreek                     NOCUSTODIAN00036463     NOCUSTODIAN00036463
PX-2173     POST - Post by Matt Heimbach                                                                   NOCUSTODIAN00036464     NOCUSTODIAN00036464
PX-2174     PHOTO - Photo of violence at the torch march on August 11, 2017                                NOCUSTODIAN00036476     NOCUSTODIAN00036476
PX-2175     PHOTO - Photo of Elliott Kline and James Fields                                                NOCUSTODIAN00036482     NOCUSTODIAN00036482
PX-2176     TWITTER – Tweets by Parrott (@MatthewParrott)                                                  NOCUSTODIAN00036502     NOCUSTODIAN00036502
PX-2177     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00036507     NOCUSTODIAN00036507
PX-2178     DOC - Document entitled, "Fighting for Everyone's Right to Say What They Want"                 NOCUSTODIAN00036551     NOCUSTODIAN00036551
PX-2179     PHOTO - Photo stating "a picture of me in good company"                                        NOCUSTODIAN00036558     NOCUSTODIAN00036558
            PHOTO - Photo stating "And ye shall know racial IQ and crime statistics, And racism shall set
PX-2180     you free."                                                                                     NOCUSTODIAN00036559     NOCUSTODIAN00036559
PX-2181     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00036599     NOCUSTODIAN00036599
PX-2182     POST - Post by Jeff Schoep                                                                     NOCUSTODIAN00036644     NOCUSTODIAN00036644
PX-2183     PHOTO - Photo of graffiti - "Kill a commie save a life"                                        NOCUSTODIAN00036783     NOCUSTODIAN00036783
PX-2184     POST - Post by Chris Cantwell                                                                  NOCUSTODIAN00036787     NOCUSTODIAN00036787
PX-2185     FB - Matthew-John Heimbach cover page                                                          NOCUSTODIAN00036797     NOCUSTODIAN00036797
PX-2186     GAB- Andrew Auernheimer (@weev) post                                                           NOCUSTODIAN00036854     NOCUSTODIAN00036854
PX-2187     VK - Post by Colucci regarding playing deposition on podcasts and communication methods NOCUSTODIAN00036857            NOCUSTODIAN00036857
            SMS - Chris Cantwell: "You're a fucking liar. You came here with your loser fucking pals       NOCUSTODIAN00036874     NOCUSTODIAN00036874
            because you have the attention span of a nigger and the morals of a kike, and because of that
PX-2188     fact, you are going to lose everything you have…."
PX-2189     SMS - Chris Cantwell: "...If I can get the reds to kill them and harm their families, I will." NOCUSTODIAN00036910     NOCUSTODIAN00036910
PX-2190     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00036911     NOCUSTODIAN00036911
PX-2191     POST - Post by Chris Cantwell                                                                  NOCUSTODIAN00036918     NOCUSTODIAN00036918
PX-2192     TWITTER - Tweets by Parrott (@MatthewParrott)                                                  NOCUSTODIAN00036959     NOCUSTODIAN00036959
PX-2193     POST - Post by Chris Cantwell                                                                  NOCUSTODIAN00036971     NOCUSTODIAN00036971
PX-2194     PHOTO - Photo of Matt Parrott on August 12, 2017                                               NOCUSTODIAN00036980     NOCUSTODIAN00036980
PX-2195     POST - Post by Dillon Hopper                                                                   NOCUSTODIAN00037028     NOCUSTODIAN00037028
PX-2196     PHOTO - Photo of torch march on August 11, 2017                                                NOCUSTODIAN00037166     NOCUSTODIAN00037166
PX-2197     TWITTER – Tweets by Ernest (@scottkernest)                                                     NOCUSTODIAN00037209     NOCUSTODIAN00037209
PX-2198     PHOTO - Photo of 14.88 bitcoin donated to Andrew Anglin                                        NOCUSTODIAN00037220     NOCUSTODIAN00037220
PX-2199     TWITTER – Tweets by Ernest (@scottkernest)                                                     NOCUSTODIAN00037252     NOCUSTODIAN00037252
PX-2200     POST - National Socialist Movement group page                                                  NOCUSTODIAN00037255     NOCUSTODIAN00037255
PX-2201     PHOTO - Fighting for everyone's righ tto say what they want                                    NOCUSTODIAN00037265     NOCUSTODIAN00037265
PX-2202     TWITTER – Tweets by Schoep                                                                     NOCUSTODIAN00037384     NOCUSTODIAN00037384
PX-2203     POST - Post by Jeff Schoep                                                                     NOCUSTODIAN00037409     NOCUSTODIAN00037409
PX-2204     POST - Post by Chris Cantwell                                                                  NOCUSTODIAN00037459     NOCUSTODIAN00037459
PX-2205     POST - Post by Robert Smith                                                                    NOCUSTODIAN00037472     NOCUSTODIAN00037472
PX-2206     TWITTER – Tweets by Morton (@JesseMorton)                                                      NOCUSTODIAN00037496     NOCUSTODIAN00037496
PX-2207     PHOTO - Photo of Chris Cantwell at torch march on August 11, 2017                              NOCUSTODIAN00037545     NOCUSTODIAN00037545
PX-2208     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00037546     NOCUSTODIAN00037546
PX-2209     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00037548     NOCUSTODIAN00037548
PX-2210     PHOTO - Photo of Nathan Damigo at Battle of Berkeley                                           NOCUSTODIAN00037647     NOCUSTODIAN00037647
PX-2211     GAB- Matthew Heimbach profile page                                                             NOCUSTODIAN00037674     NOCUSTODIAN00037674
PX-2212     PHOTO - Photo of torch march on August 11, 2017                                                NOCUSTODIAN00037689     NOCUSTODIAN00037689
PX-2213     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00037820     NOCUSTODIAN00037820
PX-2214     PHOTO - Unite the Right Flyer - "Join or Die."                                                 NOCUSTODIAN00037821     NOCUSTODIAN00037821
PX-2215     POST - Post by Matt Heimbach                                                                   NOCUSTODIAN00038015     NOCUSTODIAN00038015
PX-2216     POST - Post by Chris Cantwell                                                                  NOCUSTODIAN00038048     NOCUSTODIAN00038048
PX-2217     PHOTO - Photo of TWP members on August 12, 2017                                                NOCUSTODIAN00038062     NOCUSTODIAN00038062
PX-2218     GAB- Traditionalist Worker Party (@tradworker) post                                            NOCUSTODIAN00038082     NOCUSTODIAN00038082
PX-2219     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00038092     NOCUSTODIAN00038092
PX-2220     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00038104     NOCUSTODIAN00038104
PX-2221     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00038105     NOCUSTODIAN00038105
PX-2222     GAB- TradWorker post                                                                           NOCUSTODIAN00038107     NOCUSTODIAN00038107
PX-2223     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00038115     NOCUSTODIAN00038115
PX-2224     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00038120     NOCUSTODIAN00038120
PX-2225     GAB- Matthew Heimbach post                                                                     NOCUSTODIAN00038139     NOCUSTODIAN00038139



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 36 of 53 Pageid#:
                                      17878

 Ex. No.                                           Description                                               Beginning Bates          End Bates
PX-2226     PHOTO - United the Right Flyer - "They will not replace us"                                NOCUSTODIAN00038226     NOCUSTODIAN00038226
PX-2227     POST - Post by Matt Heimbach                                                               NOCUSTODIAN00038285     NOCUSTODIAN00038293
PX-2228     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00038348     NOCUSTODIAN00038348
PX-2229     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00038416     NOCUSTODIAN00038416
PX-2230     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00038427     NOCUSTODIAN00038427
PX-2231     TWITTER- tweet by Christopher Cantwell to Molly Conger                                     NOCUSTODIAN00038496     NOCUSTODIAN00038496
PX-2232     VK - Post by Matt Heimbach                                                                 NOCUSTODIAN00038556     NOCUSTODIAN00038556
PX-2233     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00038625     NOCUSTODIAN00038625
PX-2234     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00038628     NOCUSTODIAN00038628
PX-2235     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00038632     NOCUSTODIAN00038632
PX-2236     VK - Post by Matt Heimbach                                                                 NOCUSTODIAN00038633     NOCUSTODIAN00038633
PX-2237     DISQUS - Cantwell Discord profile and discussion                                           NOCUSTODIAN00038635     NOCUSTODIAN00038642
PX-2238     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00038708     NOCUSTODIAN00038708
PX-2239     PHOTO - Photo of counter-protestors on August 11, 2017                                     NOCUSTODIAN00038712     NOCUSTODIAN00038712
PX-2240     GAB - Matthew Heimbach post                                                                NOCUSTODIAN00038724     NOCUSTODIAN00038724
PX-2241     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00038726     NOCUSTODIAN00038726
PX-2242     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00038727     NOCUSTODIAN00038727
PX-2243     POST - Post by Chris Cantwell                                                              NOCUSTODIAN00038733     NOCUSTODIAN00038733
PX-2244     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00038734     NOCUSTODIAN00038734
PX-2245     TWITTER - Twitter Feed of @RadAgenda                                                       NOCUSTODIAN00038807     NOCUSTODIAN00038813
PX-2246     VK - Post by Matt Heimbach                                                                 NOCUSTODIAN00038814     NOCUSTODIAN00038814
PX-2247     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00038844     NOCUSTODIAN00038844
            GAB - Heimbach - "Guess what, Jews? We're back." Photo of Heimbach in the Holocaust
PX-2248     museum.                                                                                    NOCUSTODIAN00038845     NOCUSTODIAN00038845
PX-2249     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00038921     NOCUSTODIAN00038921
PX-2250     FB - Post by Christopher Cantwell                                                          NOCUSTODIAN00038946     NOCUSTODIAN00038946
PX-2251     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00038950     NOCUSTODIAN00038950
PX-2252     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00039049     NOCUSTODIAN00039049
PX-2253     TWITTER - Twitter Feed of @voteforcantwell                                                 NOCUSTODIAN00039058     NOCUSTODIAN00039061
PX-2254     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00039065     NOCUSTODIAN00039065
PX-2255     GAB- Matthew Heimbach post                                                                 NOCUSTODIAN00039146     NOCUSTODIAN00039146
PX-2256     PHOTO - Photo of Nathan Damigo, fighting at Berkeley over flag                             NOCUSTODIAN00039147     NOCUSTODIAN00039147
PX-2257     FB - Facebook post by Steve Mayers                                                         NOCUSTODIAN00039157     NOCUSTODIAN00039157
PX-2258     TWITTER – Tweets by Schoep                                                                 NOCUSTODIAN00039225     NOCUSTODIAN00039225
PX-2259     POST - Post by Chris Cantwell                                                              NOCUSTODIAN00039261     NOCUSTODIAN00039314
PX-2260     TWITTER - Tweet by Commander Davis                                                         NOCUSTODIAN00039319     NOCUSTODIAN00039319
PX-2261     TWITTER - Tweets by C.Cantwell                                                             NOCUSTODIAN00039333     NOCUSTODIAN00039333
PX-2262     TWITTER – Tweets by Heimbach (@MatthewWHeimbach)                                           NOCUSTODIAN00039335     NOCUSTODIAN00039335
PX-2263     PHOTO - Photo of Matthew Heimbach - "We have passed and we shall pass again"               NOCUSTODIAN00039344     NOCUSTODIAN00039344
PX-2264     TWITTER – Tweets by Schoep                                                                 NOCUSTODIAN00039348     NOCUSTODIAN00039348
            PHOTO - Photo of Logo for Southern Nationalist Radio - Official Podcast of the League of
PX-2265     the South                                                                                  NOCUSTODIAN00039351     NOCUSTODIAN00039351
PX-2266     POST - Message board post by Based Goy, Fishd, Christopher Cantwell and Cody Collins       NOCUSTODIAN00039355     NOCUSTODIAN00039355
PX-2267     VK - VK post by Jeff Schoep                                                                NOCUSTODIAN00039357     NOCUSTODIAN00039357
PX-2268     TWITTER – Tweets by Heimbach (@MatthewHeimbach)                                            NOCUSTODIAN00039377     NOCUSTODIAN00039377
PX-2269     POST - Post by Jeff Schoep                                                                 NOCUSTODIAN00039378     NOCUSTODIAN00039378
PX-2270     PHOTO - Photo from Discord of Colton of Yore with caption "See a fag, dump the mag         NOCUSTODIAN00039398     NOCUSTODIAN00039398
            PHOTO - Unite the Right Flyer - "Join Azzmador and the Daily Stomer to end Jewish          NOCUSTODIAN00039400     NOCUSTODIAN00039405
PX-2271     influence in America"
PX-2272     PHOTO - Photo of Jeff Sschoep                                                              NOCUSTODIAN00039413     NOCUSTODIAN00039413
PX-2273     TWITTER – Tweets by Heimbach (@MatthewWHeimbach)                                           NOCUSTODIAN00039417     NOCUSTODIAN00039417
PX-2274     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00039429     NOCUSTODIAN00039429
PX-2275     PHOTO - Photo of TWP members on August 12, 2017                                            NOCUSTODIAN00039430     NOCUSTODIAN00039430
PX-2276     IG - Chris Cantwell instagram page                                                         NOCUSTODIAN00039431     NOCUSTODIAN00039432
PX-2277     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00039436     NOCUSTODIAN00039436
PX-2278     PHOTO - Photo of TWP members on August 12, 2017                                            NOCUSTODIAN00039457     NOCUSTODIAN00039457
PX-2279     PHOTO - Photo of protestors on August 12, 2017                                             NOCUSTODIAN00039460     NOCUSTODIAN00039460
PX-2280     PHOTO - Photo of Michael Hill on August 12, 2017                                           NOCUSTODIAN00039788     NOCUSTODIAN00039788
PX-2281     POST - Post by Matt Heimbach                                                               NOCUSTODIAN00039789     NOCUSTODIAN00039789
PX-2282     PHOTO - Photo of counterprotestors on August 11, 2017                                      NOCUSTODIAN00039790     NOCUSTODIAN00039790
            PHOTO - Photo of car attack photo of Marcus Martin and Thomas Baker with balloons,
PX-2283     stating "Thanks for the Memories."                                                         NOCUSTODIAN00039794     NOCUSTODIAN00039794
PX-2284     PHOTO - Photo of Elliott Kline on August 12, 2017                                          NOCUSTODIAN00039795     NOCUSTODIAN00039795
PX-2285     POST - Post by Matt Parrott                                                                NOCUSTODIAN00039797     NOCUSTODIAN00039836
PX-2286     PHOTO - Photo of protestors on August 12, 2017                                             NOCUSTODIAN00039837     NOCUSTODIAN00039837
PX-2287     PHOTO - Photo of riot police on August 12, 2017                                            NOCUSTODIAN00039873     NOCUSTODIAN00039873
PX-2288     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00039875     NOCUSTODIAN00039875
PX-2289     PHOTO - Photo of Elliott Kline on August 12, 2017                                          NOCUSTODIAN00039886     NOCUSTODIAN00039886
PX-2290     PHOTO - Photo of Elliott Kline on August 12, 2017                                          NOCUSTODIAN00039887     NOCUSTODIAN00039887
PX-2291     PHOTO - Photo of protestors on August 12, 2017                                             NOCUSTODIAN00039894     NOCUSTODIAN00039894
PX-2292     PHOTO - Photo of protestors on August 12, 2017                                             NOCUSTODIAN00039895     NOCUSTODIAN00039895
PX-2293     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00039896     NOCUSTODIAN00039896
PX-2294     PHOTO - Photo of August 12, 2017                                                           NOCUSTODIAN00039897     NOCUSTODIAN00039897
PX-2295     PHOTO - Photo of TWP and Vanguard America members on August 12, 2017                       NOCUSTODIAN00039900     NOCUSTODIAN00039900
PX-2296     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00043002     NOCUSTODIAN00043002
PX-2297     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00043004     NOCUSTODIAN00043004
PX-2298     PHOTO - Photo of protestors on August 12, 2017                                             NOCUSTODIAN00043010     NOCUSTODIAN00043010
PX-2299     PHOTO - Photo of August 12, 2017                                                           NOCUSTODIAN00043013     NOCUSTODIAN00043013
PX-2300     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00043016     NOCUSTODIAN00043016
PX-2301     PHOTO - Photo of protestors on August 12, 2017                                             NOCUSTODIAN00043022     NOCUSTODIAN00043022
PX-2302     TWITTER - Twitter Account for Chris Cantwell                                               NOCUSTODIAN00043025     NOCUSTODIAN00043121



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 37 of 53 Pageid#:
                                      17879

 Ex. No.                                           Description                                                 Beginning Bates          End Bates
PX-2303     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043131     NOCUSTODIAN00043131
PX-2304     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043560     NOCUSTODIAN00043560
PX-2305     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043578     NOCUSTODIAN00043578
PX-2306     PHOTO - Photo of Elliott Kline on August 12, 2017                                            NOCUSTODIAN00043589     NOCUSTODIAN00043589
PX-2307     PHOTO - Photo of TWP and Vanguard America members on August 12, 2017                         NOCUSTODIAN00043604     NOCUSTODIAN00043604
PX-2308     PHOTO - Photo of counter-protestors on August 12, 2017                                       NOCUSTODIAN00043621     NOCUSTODIAN00043621
PX-2309     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00043631     NOCUSTODIAN00043631
PX-2310     PHOTO - Photo of TWP and Vanguard America members on August 12, 2017                         NOCUSTODIAN00043652     NOCUSTODIAN00043652
PX-2311     PHOTO - Photo of counter-protestors with Cornell West on August 12, 2017                     NOCUSTODIAN00043749     NOCUSTODIAN00043749
PX-2312     PHOTO - Photo of TWP and Vanguard America members on August 12, 2017                         NOCUSTODIAN00043760     NOCUSTODIAN00043760
PX-2313     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00043830     NOCUSTODIAN00043830
PX-2314     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00043834     NOCUSTODIAN00043834
PX-2315     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043844     NOCUSTODIAN00043844
PX-2316     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043845     NOCUSTODIAN00043845
PX-2317     PHOTO - Photo of protestors on August 12, 2017                                               NOCUSTODIAN00043846     NOCUSTODIAN00043846
PX-2318     PHOTO - Photo of protestors on August 12, 2017                                               NOCUSTODIAN00043852     NOCUSTODIAN00043852
PX-2319     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043854     NOCUSTODIAN00043854
PX-2320     PHOTO - Photo of counter-protestors on August 12, 2017                                       NOCUSTODIAN00043860     NOCUSTODIAN00043860
PX-2321     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043870     NOCUSTODIAN00043870
PX-2322     PHOTO - Photo of counter-protestors on August 12, 2017                                       NOCUSTODIAN00043872     NOCUSTODIAN00043872
PX-2323     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00043888     NOCUSTODIAN00043888
PX-2324     PHOTO - Photo of Elliott Kline on August 12, 2017                                            NOCUSTODIAN00043897     NOCUSTODIAN00043897
PX-2325     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00043900     NOCUSTODIAN00043900
PX-2326     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043902     NOCUSTODIAN00043902
PX-2327     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043911     NOCUSTODIAN00043911
PX-2328     PHOTO - Photo of Rotunda at the Unviersity of Virginia                                       NOCUSTODIAN00043917     NOCUSTODIAN00043917
PX-2329     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043919     NOCUSTODIAN00043919
PX-2330     PHOTO - Photo of Elliott Kline on August 12, 2017                                            NOCUSTODIAN00043931     NOCUSTODIAN00043931
PX-2331     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043938     NOCUSTODIAN00043938
PX-2332     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043945     NOCUSTODIAN00043945
PX-2333     PHOTO - Photo of riot police on August 12, 2017                                              NOCUSTODIAN00043968     NOCUSTODIAN00043968
PX-2334     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00043977     NOCUSTODIAN00043977
PX-2335     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043978     NOCUSTODIAN00043978
PX-2336     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043979     NOCUSTODIAN00043979
PX-2337     PHOTO - Photo of counter-protestors on August 12, 2017                                       NOCUSTODIAN00043981     NOCUSTODIAN00043981
PX-2338     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00043982     NOCUSTODIAN00043982
PX-2339     PHOTO - Photo of riot police on August 12, 2017                                              NOCUSTODIAN00044001     NOCUSTODIAN00044001
PX-2340     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044010     NOCUSTODIAN00044010
PX-2341     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044016     NOCUSTODIAN00044016
PX-2342     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044022     NOCUSTODIAN00044022
PX-2343     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044030     NOCUSTODIAN00044030
PX-2344     PHOTO - Photo of torches at Thomas Jefferson statute                                         NOCUSTODIAN00044032     NOCUSTODIAN00044032
PX-2345     PHOTO - Photo of Jason Kessler at torch march on August 11, 2017                             NOCUSTODIAN00044043     NOCUSTODIAN00044043
PX-2346     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044044     NOCUSTODIAN00044044
PX-2347     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044070     NOCUSTODIAN00044070
PX-2348     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044075     NOCUSTODIAN00044075
PX-2349     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00044077     NOCUSTODIAN00044077
PX-2350     PHOTO - Photo of "VA Students Act Against White Supremacy"                                   NOCUSTODIAN00044091     NOCUSTODIAN00044091
PX-2351     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044114     NOCUSTODIAN00044114
PX-2352     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044123     NOCUSTODIAN00044123
PX-2353     PHOTO - Photo of torches at Thomas Jefferson statute                                         NOCUSTODIAN00044154     NOCUSTODIAN00044154
PX-2354     PHOTO - Photo of police at Thomas Jefferson statute                                          NOCUSTODIAN00044157     NOCUSTODIAN00044157
PX-2355     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044180     NOCUSTODIAN00044180
PX-2356     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044182     NOCUSTODIAN00044182
PX-2357     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044185     NOCUSTODIAN00044185
PX-2358     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044189     NOCUSTODIAN00044189
PX-2359     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044194     NOCUSTODIAN00044194
PX-2360     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044197     NOCUSTODIAN00044197
PX-2361     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00044199     NOCUSTODIAN00044199
PX-2362     PHOTO - Photo of torches at Thomas Jefferson statute                                         NOCUSTODIAN00044200     NOCUSTODIAN00044200
PX-2363     VID - Kline Red Ice Interview                                                                NOCUSTODIAN00044657     NOCUSTODIAN00044657
PX-2364     PHOTO - Photo of Nathan Damigo and RAM at Battle of Berkeley                                 NOCUSTODIAN00044661     NOCUSTODIAN00044661
PX-2365     PHOTO - Photo of Nathan Damigo fighting over a flag at Battle of Berkeley                    NOCUSTODIAN00044663     NOCUSTODIAN00044663
PX-2366     PHOTO - Photo of Nathan Damigo at Battle of Berkeley                                         NOCUSTODIAN00044665     NOCUSTODIAN00044665
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "I Need a         NOCUSTODIAN00044666     NOCUSTODIAN00044675
PX-2367     Break, and Your Help"
PX-2368     VID - Video recording of League of the South members beating Deandre Harris                  NOCUSTODIAN00044677     NOCUSTODIAN00044677
PX-2369     POST - Post by Matt Parrott                                                                  NOCUSTODIAN00044680     NOCUSTODIAN00044680
PX-2370     POST - Post by Matt Parrott                                                                  NOCUSTODIAN00044681     NOCUSTODIAN00044681
PX-2371     POST - Post by Matt Parrott                                                                  NOCUSTODIAN00044682     NOCUSTODIAN00044682
PX-2372     TWITTER - Tweet by @TradWorker                                                               NOCUSTODIAN00044683     NOCUSTODIAN00044683
PX-2373     PHOTO - Photo of Matt Parrott on August 12, 2017                                             NOCUSTODIAN00044686     NOCUSTODIAN00044686
PX-2374     POST - Post by Matt Parrott                                                                  NOCUSTODIAN00044687     NOCUSTODIAN00044687
PX-2375     VK - Post by Matt Parrott                                                                    NOCUSTODIAN00044688     NOCUSTODIAN00044688
PX-2376     POST - Post by Matt Parrott                                                                  NOCUSTODIAN00044689     NOCUSTODIAN00044689
            ARTICLE - KPCC article by Olga R. Rodriguez entitled "White nationalists, protesters clash
                                                                                                         NOCUSTODIAN00044691     NOCUSTODIAN00044691
PX-2377     in Sacramento; 10 hurt"
PX-2378     VK - Post by Matt Parrott                                                                    NOCUSTODIAN00044694     NOCUSTODIAN00044694
            ARTICLE - TradeWorker article by Matt Parrott entitled, "Power Dynamics, Strategery, and
PX-2379     Charlottesville"                                                                             NOCUSTODIAN00044697     NOCUSTODIAN00044703




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 38 of 53 Pageid#:
                                      17880

 Ex. No.                                          Description                                                 Beginning Bates          End Bates
            ARTICLE - Traditionalist Youth Network article by Matthew Parrott entitled, "RE: Kevin D.
                                                                                                        NOCUSTODIAN00044705     NOCUSTODIAN00044707
PX-2380     Williamson's Angry White Boys"
PX-2381     AUD - Audio recording of The Foundry Podcast, Episode 5                                     NOCUSTODIAN00044728     NOCUSTODIAN00044728
PX-2382     AUD - Audio recording of Mysterium Fasces podcast, Episode 35 - Charlottesville             NOCUSTODIAN00044729     NOCUSTODIAN00044729
PX-2383     AUD - Audio recording of The Foundry Podcast, Episode 10                                    NOCUSTODIAN00044731     NOCUSTODIAN00044731
PX-2384     VID - Video recording of GoyTalk Live! podcast with Matt Parrott                            NOCUSTODIAN00044733     NOCUSTODIAN00044733
        ARTICLE - Vanguard America, Bloodandsoil.org article entitled, "America is Under Attack"        NOCUSTODIAN00044734     NOCUSTODIAN00044734
PX-2385
PX-2386 SIGNAL – Signal posts by white_powerstroke                                                      NOCUSTODIAN00044738     NOCUSTODIAN00044738
        ARTICLE - Vanguard America, Bloodandsoil.org article entitled, “On Charlottesville – why        NOCUSTODIAN00044741     NOCUSTODIAN00044745
PX-2387 we fight”
        ARTICLE - Vanguard America, Bloodandsoil.org article entitled “Vanguard Manifesto –             NOCUSTODIAN00044753     NOCUSTODIAN00044755
PX-2388 Points of the Vanguard”
        PHOTO - Photo of James Fields with Thomas Rousseau and Vanguard members on August               NOCUSTODIAN00044763     NOCUSTODIAN00044763
PX-2389 12, 2017
PX-2390 PHOTO - Photo of James Fields with Vanguard members on August 12, 2017                          NOCUSTODIAN00044781     NOCUSTODIAN00044781
PX-2391 VID - Video recording of Fields backing up 4th Street                                           NOCUSTODIAN00044810     NOCUSTODIAN00044810
PX-2392 VID - Video recording of Long video from August 11. Car attack at 1:05                          NOCUSTODIAN00044815     NOCUSTODIAN00044815
        DOC - State of North Carolina Limited Liability Company Annual Report form for
PX-2393 Traditionalist Worker Party National Committee, LLC                                             NOCUSTODIAN00044954     NOCUSTODIAN00044954
PX-2394 TWITTER – Tweets by Parrott (@Parrott)                                                          NOCUSTODIAN00044955     NOCUSTODIAN00044955
                                                                                                        NOCUSTODIAN00044956     NOCUSTODIAN00044956
PX-2395 DOC - Excel spreadsheet containing list of 2016 contributions to Traditionalist Worker Party
PX-2396 GAB- Tony Hovater post                                                                          NOCUSTODIAN00044957     NOCUSTODIAN00044957
PX-2397 TWITTER - Retweets by @Tradworker                                                               NOCUSTODIAN00044958     NOCUSTODIAN00044958
        DOC - State of North Carolina Certificate of Administrative Dissolution of Traditionalist
PX-2398 Worker Party National Committee, LLC                                                            NOCUSTODIAN00044960     NOCUSTODIAN00044960
PX-2399 TWITTER - Tweets by Spencer (@RichardBSpencer)                                                  NOCUSTODIAN00044962     NOCUSTODIAN00044962
PX-2400 PHOTO - Photo of Richard Spencer holding tiki torch                                             NOCUSTODIAN00044963     NOCUSTODIAN00044963
PX-2401 TWITTER - Tweets by Spencer (@RichardBSpencer)                                                  NOCUSTODIAN00044964     NOCUSTODIAN00044964
PX-2402 GAB- Conversation between Tony Hovater and Azzmador                                             NOCUSTODIAN00044965     NOCUSTODIAN00044965
PX-2403 TWITTER - Tweets by Spencer (@RichardBSpencer)                                                  NOCUSTODIAN00044966     NOCUSTODIAN00044966
PX-2404 PHOTO - Photo of Richard Spencer making white power symbol with his hand                        NOCUSTODIAN00044967     NOCUSTODIAN00044967
PX-2405 TWITTER – Tweets by Spencer (@RichardBSpencer)                                                  NOCUSTODIAN00044968     NOCUSTODIAN00044968
PX-2406 TWITTER – Tweets by Lewkcor (@GeorgeLewkcor)                                                    NOCUSTODIAN00044969     NOCUSTODIAN00044969
PX-2407 TWITTER - Comments by Parrott (@Parrott)                                                        NOCUSTODIAN00044970     NOCUSTODIAN00044970
PX-2408 TWITTER - Tweets by Spencer (@RichardBSpencer)                                                  NOCUSTODIAN00044971     NOCUSTODIAN00044971
PX-2409 TWITTER - Tweets by Spencer (@RichardBSpencer)                                                  NOCUSTODIAN00044972     NOCUSTODIAN00044972
PX-2410 TWITTER - Comments by Parrott (@MatthewParrott)                                                 NOCUSTODIAN00044973     NOCUSTODIAN00044973
PX-2411 DOC - Document containing list of Traditionalist Worker Party contributors from 2016            NOCUSTODIAN00044974     NOCUSTODIAN00044974
PX-2412 TWITTER- tweet by Richard Spencer                                                               NOCUSTODIAN00044977     NOCUSTODIAN00044977
        DOC - State of North Carolina Limited Liability Company Articles of Organization form for
PX-2413 Traditionalist Worker Party National Committee, LLC                                             NOCUSTODIAN00044978     NOCUSTODIAN00044978
PX-2414 PHOTO - Photo of Richard Spencer doing the Nazi salute                                          NOCUSTODIAN00044981     NOCUSTODIAN00044981
PX-2415 TWITTER – Tweets by Hovater (@TonyHovater)                                                      NOCUSTODIAN00044982     NOCUSTODIAN00044982
PX-2416 DISC - Post by Matthew Heimbach                                                                 NOCUSTODIAN00044983     NOCUSTODIAN00044983
PX-2417 PHOTO - Photo of Richard Spencer and Matt Heimbach on August 12, 2017                           NOCUSTODIAN00044985     NOCUSTODIAN00044985
PX-2418 GAB- Tony Hovater post                                                                          NOCUSTODIAN00044986     NOCUSTODIAN00044986
PX-2419 PHOTO - Photo of individuals doing the Nazi salute                                              NOCUSTODIAN00044987     NOCUSTODIAN00044987
        TWITTER – Tweets by Spencer (@RichardBSpencer)
PX-2420                                                                                                 NOCUSTODIAN00044988     NOCUSTODIAN00044988
PX-2421 TWITTER - Retweets by @Tradworker                                                               NOCUSTODIAN00044989     NOCUSTODIAN00044989
PX-2422 FB - Comments to post by Derrick Davis                                                          NOCUSTODIAN00044990     NOCUSTODIAN00044990
PX-2423 PHOTO - Photo of torch march on August 11, 2017                                                 NOCUSTODIAN00044992     NOCUSTODIAN00044992
PX-2424 TWITTER – Tweets by Heimbach (@MatthewHeimbach)                                                 NOCUSTODIAN00044994     NOCUSTODIAN00044994
PX-2425 PHOTO - Photo of Richard Spencer and Elliott Kline at DC Rally                                  NOCUSTODIAN00044995     NOCUSTODIAN00044995
        GAB- Conversation between Michael, Fevs, brig, Matthew Heimbach, Klutch, Tony Hovater,
PX-2426 Kombat-Unit, and Hadrian                                                                        NOCUSTODIAN00044996     NOCUSTODIAN00044996
PX-2427 TWITTER – Tweets by Parrott (@Parrott)                                                          NOCUSTODIAN00044998     NOCUSTODIAN00044998
PX-2428 TWITTER – Tweets by Spencer (@RichardBSpencer)                                                  NOCUSTODIAN00045000     NOCUSTODIAN00045000
PX-2429 FILING - C.D. Cal Detention Hearing Minutes, 4:18-mj-71386-MAG, ECF No 13                       NOCUSTODIAN00045005     NOCUSTODIAN00045005
PX-2430 PHOTO - Photo of Thomas Gillen at Battle of Berkeley                                            NOCUSTODIAN00045007     NOCUSTODIAN00045007
PX-2431 PHOTO - Photos of Mike Miselis on August 12, 2017                                               NOCUSTODIAN00045010     NOCUSTODIAN00045010
PX-2432 TWITTER – Tweets by @AltCelt                                                                    NOCUSTODIAN00045016     NOCUSTODIAN00045016
PX-2433 DISC - Posts by Matthew Parrott                                                                 NOCUSTODIAN00045019     NOCUSTODIAN00045019
PX-2434 TWITTER - Tweets by @EvanMcLaren                                                                NOCUSTODIAN00045020     NOCUSTODIAN00045020
PX-2435 PHOTO - Photo of Matthew Heimbach marching with League of South                                 NOCUSTODIAN00045025     NOCUSTODIAN00045025
PX-2436 DISC - Posts by Matthew Parrott                                                                 NOCUSTODIAN00045026     NOCUSTODIAN00045026
PX-2437 POST - Post by Matthew Heimbach                                                                 NOCUSTODIAN00045027     NOCUSTODIAN00045027
        PHOTO - Photo of Elliott Kline, Richard Spencer, and Nathan Damigo at Charlottesville 1.0
PX-2438 with "You Will Not Replace Us" banner                                                           NOCUSTODIAN00045028     NOCUSTODIAN00045028
PX-2439 VID - Video recording of August 12 march at Lee Park                                            NOCUSTODIAN00045034     NOCUSTODIAN00045034
        DOC - FEC Form 1 - Statement of Organization - Traditionalist Worker Party National
PX-2440 Committee                                                                                       NOCUSTODIAN00045035     NOCUSTODIAN00045035
        ARTICLE - Southern Poverty Law Center article by Ryan Lenz entitled, "Hatewatch
PX-2441 Exclusive: Heimbach says white nationalist ranks plagued by 'cowardice'"                        NOCUSTODIAN00045042     NOCUSTODIAN00045045
PX-2442 TWITTER - Tweet by RAM                                                                          NOCUSTODIAN00045046     NOCUSTODIAN00045046
PX-2443 TWITTER- tweet by Richard Spencer                                                               NOCUSTODIAN00045048     NOCUSTODIAN00045048
        DOC - FEC Form 1 - Statement of Organization - Traditionalist Worker Party National
PX-2444 Committee                                                                                       NOCUSTODIAN00045049     NOCUSTODIAN00045049




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 39 of 53 Pageid#:
                                      17881

 Ex. No.                                               Description                                             Beginning Bates          End Bates
            DOC - FEC Form 1 - Statement of Organization - Traditionalist Worker Party National
PX-2445     Committee                                                                                    NOCUSTODIAN00045056     NOCUSTODIAN00045056
PX-2446     TWITTER – Tweets by Hovater (@GeorgeLewkcor)                                                 NOCUSTODIAN00045062     NOCUSTODIAN00045062
PX-2447     FILING - USA v. Cole White - Statement of Offense, 18-cr-25                                  NOCUSTODIAN00045063     NOCUSTODIAN00045066
PX-2448     GAB- parrott post                                                                            NOCUSTODIAN00045067     NOCUSTODIAN00045067
PX-2449     TWITTER – Tweets by Heimbach (@MatthewWHeimbach)                                             NOCUSTODIAN00045071     NOCUSTODIAN00045071
PX-2450     SMS - Richard Spencer to Wife - "Fuck you. Please kill yourself."                            NOCUSTODIAN00045072     NOCUSTODIAN00045072
PX-2451     TWITTER – Tweets by Heimbach (@MatthewWHeimbach)                                             NOCUSTODIAN00045073     NOCUSTODIAN00045073
PX-2452     AUD - Audio recording of conversation between Sergeant Tony Newberry and Jack Pierce NOCUSTODIAN00045076             NOCUSTODIAN00045076
PX-2453     GAB- Tony Hovater post                                                                       NOCUSTODIAN00045077     NOCUSTODIAN00045077
PX-2454     PHOTO - Photo of Matthew Heimbach at Michigan rally                                          NOCUSTODIAN00045093     NOCUSTODIAN00045093
PX-2455     DOC - Document entitled, "Rise Above Movement: Who we are"                                   NOCUSTODIAN00045095     NOCUSTODIAN00045095
PX-2456     FB - Facebook post by Matt Parrott                                                           NOCUSTODIAN00045096     NOCUSTODIAN00045096
PX-2457     SMS - Richard Spencer to Wife - "So again, suicide seems to be your best option."            NOCUSTODIAN00045100     NOCUSTODIAN00045100
PX-2458     ARTICLE - Altright.com article entitled, "Masthead: Richard Spencer"                         NOCUSTODIAN00045102     NOCUSTODIAN00045105
PX-2459     PHOTO - Photo of Matthew Heimbach at Michigan rally                                          NOCUSTODIAN00045109     NOCUSTODIAN00045109
PX-2460     DOC - Document by The Nationalist Front entitled, "Membership"                               NOCUSTODIAN00045110     NOCUSTODIAN00045110
PX-2461     PHOTO - Screenshot of The Foundary Episode 9 ft Will Planer                                  NOCUSTODIAN00045111     NOCUSTODIAN00045111
            DOC - FEC Form 3X - Report of Receipts and Disbursements for Traditionalist Worker Party
PX-2462     National Committee                                                                           NOCUSTODIAN00045114     NOCUSTODIAN00045114
PX-2463     TWITTER – Tweets by @Tradworker                                                              NOCUSTODIAN00045121     NOCUSTODIAN00045121
PX-2464     PHOTO - Photo of TWP at rally in Pikeville                                                   NOCUSTODIAN00045122     NOCUSTODIAN00045122
            SMS - Richard Spencer to Wife - "I hope you kill yourself. I would actually respect          NOCUSTODIAN00045123     NOCUSTODIAN00045123
PX-2465     you…You are a disgusting cunt."
            FILING - USA v. Benjamin Daley, Mike Miselis, Thomas Gillen, and Cole White -
PX-2466     Indictment, 18-cr-25                                                                         NOCUSTODIAN00045124     NOCUSTODIAN00045130
            ARTICLE - Courier Journal article by Matthew Glowicki entitled, "White nationalist has 'no
PX-2467     regrets,' pleads not guilty to harassment charge at Donald Trump rally"                      NOCUSTODIAN00045131     NOCUSTODIAN00045133
PX-2468     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00045134     NOCUSTODIAN00045134
PX-2469     PHOTO - Screenshot of video of Richard Spencer doing the Nazi salute                         NOCUSTODIAN00045137     NOCUSTODIAN00045137
PX-2470     DOC - YouTube Page archive of "TWP Mid-Atlantic Chapter Meeting - Paddy Tarleton"            NOCUSTODIAN00045139     NOCUSTODIAN00045139
PX-2471     FILING - Kessler v. City of Charlottesville, Complaint with Jury Demand                      NOCUSTODIAN00045141     NOCUSTODIAN00045141
PX-2472     DOC - Document entitled, "Fighting for Faith, Family, and Folk"                              NOCUSTODIAN00045160     NOCUSTODIAN00045160
            PHOTO - Screenshot of TWP video "Unite The Right! August 12 - Charlottesville, VA at Lee
                                                                                                         NOCUSTODIAN00045161     NOCUSTODIAN00045161
PX-2473     Park"
PX-2474     GAB - Parrott post                                                                           NOCUSTODIAN00045162     NOCUSTODIAN00045162
PX-2475     PHOTO - Photo of Matthew Heimbach holding wooden cross                                       NOCUSTODIAN00045163     NOCUSTODIAN00045163
PX-2476     GAB - Parrott profile as of 3/19/2018                                                        NOCUSTODIAN00045164     NOCUSTODIAN00045164
PX-2477     PHOTO – Photo of August 12                                                                   NOCUSTODIAN00045165     NOCUSTODIAN00045165
PX-2478     PHOTO - Photo of Cole White on August 12, 2017                                               NOCUSTODIAN00045166     NOCUSTODIAN00045166
PX-2479     PHOTO - Photo of Joseph Jordan (Erik Striker) on August 12, 2017                             NOCUSTODIAN00045167     NOCUSTODIAN00045167
            ARTICLE - Herald Times Online article by Lauren Bavis entitled, "White nationalist group
PX-2480     seeks to form separate community in Paoli"                                                   NOCUSTODIAN00045170     NOCUSTODIAN00045170
PX-2481     TWITTER – Tweets by Schular (@xshularx)                                                      NOCUSTODIAN00045177     NOCUSTODIAN00045177
PX-2482     FB - Facebook post by Traditionalist Youth Network                                           NOCUSTODIAN00045178     NOCUSTODIAN00045178
PX-2483     PHOTO - Photo of Ben Daley and Nathan Damigo at Battle of Berkeley                           NOCUSTODIAN00045181     NOCUSTODIAN00045181
PX-2484     VK - From TradWorker - the main VK page for Tradworker                                       NOCUSTODIAN00045182     NOCUSTODIAN00045182
PX-2485     TWITTER – Tweets by @Tradworker                                                              NOCUSTODIAN00045183     NOCUSTODIAN00045183
            FILING - Nwanguma et al. v. Trump et al., Attachment to Answer of Matthew Warren
PX-2486     Heimbach                                                                                     NOCUSTODIAN00045184     NOCUSTODIAN00045210
            ARTICLE - Altright.com article by Richard Spencer entitled, "What It Means To Be Alt-
PX-2487     Right"                                                                                       NOCUSTODIAN00045211     NOCUSTODIAN00045211
PX-2488     PHOTO - Photo of men standing in "military formation"                                        NOCUSTODIAN00045229     NOCUSTODIAN00045229
PX-2489     AUD - Audio recording of Richard Spencer rant after A12                                      NOCUSTODIAN00045233     NOCUSTODIAN00045233
PX-2490     POST - Post by RAM (RiseAboveMovement)                                                       NOCUSTODIAN00045234     NOCUSTODIAN00045234
PX-2491     DOC - Virginia Uniform Summons for David Parrott                                             NOCUSTODIAN00045235     NOCUSTODIAN00045235
PX-2492     PHOTO - Photo of Vasili Pistolis beating protester with flagpole                             NOCUSTODIAN00045236     NOCUSTODIAN00045236
            ARTICLE - Traditionalist Youth Network article by Thomas Buhls entitled, "TradYouth on a
PX-2493     Mission: Fighting for Faith, Folk, and Family"                                               NOCUSTODIAN00045238     NOCUSTODIAN00045246
            ARTICLE - National Policy Institute article by Richard Spencer entitled, "A Statement on Eli
PX-2494     Mosley" by Spencer and Evan McLaren                                                          NOCUSTODIAN00045249     NOCUSTODIAN00045251
PX-2495     TWITTER – Tweets by Heimbach (@MatthewHeimbach)                                              NOCUSTODIAN00045253     NOCUSTODIAN00045253
            ARTICLE - Altright.com article by Vincent Law entitled, "The 'Unite The Right' Rally Is
PX-2496     Going To Be A Turning Point For White Identity In America"                                   NOCUSTODIAN00045264     NOCUSTODIAN00045278
            ARTICLE - National Policy Institute article by Roger Devlin and Richard Spencer entitled,
PX-2497     "Race 101"                                                                                   NOCUSTODIAN00045289     NOCUSTODIAN00045315
            ARTICLE - AltRight.com article by Vincent Law entitled, "The Alt-Right Is Finished
PX-2498     Debating"                                                                                    NOCUSTODIAN00045307     NOCUSTODIAN00045316
            GAB- Conversation between Commander Davis (TWP), Hadrian, VasilistheGreek, Matthew
PX-2499     Heimbach, Der Jager, and boilerplate.                                                        NOCUSTODIAN00045317     NOCUSTODIAN00045317
PX-2500     TWITTER - Tweets by Spencer (@RichardBSpencer)                                               NOCUSTODIAN00045318     NOCUSTODIAN00045318
PX-2501     POST - Post by Vasilios Pistolis                                                             NOCUSTODIAN00045326     NOCUSTODIAN00045326
PX-2502     PHOTO - Photos of Cole White at Battle of Berkeley                                           NOCUSTODIAN00045327     NOCUSTODIAN00045327
PX-2503     VID - Video recording of Mystery Garage Man??? - ask JK                                      NOCUSTODIAN00045343     NOCUSTODIAN00045343
PX-2504     PHOTO - Photo of Vasili Pistolis in military uniform                                         NOCUSTODIAN00045344     NOCUSTODIAN00045344
PX-2505     TWITTER - Tweets by @Suarez_CM                                                               NOCUSTODIAN00045345     NOCUSTODIAN00045345
PX-2506     VID - Video recording of DC glitterbomb and antifa chased by Kline                           NOCUSTODIAN00045347     NOCUSTODIAN00045347
            ARTICLE - Light Upon Light article by Matt Heimbach entitled, "In From the Cold: Why I
PX-2507     Left White Nationalism"                                                                      NOCUSTODIAN00045378     NOCUSTODIAN00045386
PX-2508     PHOTO - Photo of NSM members holding banner                                                  NOCUSTODIAN00045399     NOCUSTODIAN00045399
PX-2509     VID - Video recording of Richard Spencer's Periscope                                         NOCUSTODIAN00045400     NOCUSTODIAN00045400



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 40 of 53 Pageid#:
                                      17882

 Ex. No.                                        Description                                              Beginning Bates           End Bates
PX-2510 TWITTER – Tweets by Heimbach (@MatthewHeimbach)                                            NOCUSTODIAN00045401      NOCUSTODIAN00045401
         VID - Video recording of Video recording of White supremacists at Michigan State
PX-2511 University                                                                                 NOCUSTODIAN00045402      NOCUSTODIAN00045402
PX-2512 VID - Video recording of Tradworker torch march                                            NOCUSTODIAN00045447      NOCUSTODIAN00045447
PX-2513 WEB - Radio Albion - The Daily Traditionalist: Jewish Drug Peddlers in Modern Medicine     NOCUSTODIAN00045448      NOCUSTODIAN00045450
PX-2514 VID - Video recording of Milo Yiannopoulos, Richard Spencer in Charlottesville             NOCUSTODIAN00045451      NOCUSTODIAN00045451
PX-2515 VID - Video recording of Richard Spencer - Periscope Broadcast                             NOCUSTODIAN00045452      NOCUSTODIAN00045452
PX-2516 VID - Video recording of August 11 March Antifa Blocks Entrance to Unite the Right         NOCUSTODIAN00045453      NOCUSTODIAN00045453
PX-2517 AUD - Audio recording of RWW News with Richard Spencer                                     NOCUSTODIAN00045456      NOCUSTODIAN00045456
PX-2518 WEB - Radio Albion - The Daily Traditionalist: Capitalism is the New Colonialism           NOCUSTODIAN00045458      NOCUSTODIAN00045458
PX-2519 PHOTO - Screenshot of video of Sean Patrick Nielsen                                        NOCUSTODIAN00045527      NOCUSTODIAN00045527
PX-2520 PHOTO - Screenshot of video portraying "Tyrone" at Pikesville rally                        NOCUSTODIAN00045528      NOCUSTODIAN00045528
PX-2521 VID - Video recording of Richard Spencer's Periscope                                       NOCUSTODIAN00045529      NOCUSTODIAN00045529

PX-2522 VID - Video recording of Richard Spencer interview (includes leaked audio of rant after A12) NOCUSTODIAN00045542    NOCUSTODIAN00045542
        VID - Video recording of Torch March, showing Heimbach running into counterprotestors
PX-2523 with shield                                                                                   NOCUSTODIAN00045543   NOCUSTODIAN00045543
        ARTICLE - The New York Times article entitled, "Far-Right Groups Surge Into National
PX-2524 View in Charlottesville" by Richard Fausset and Alan Feuer                                    NOCUSTODIAN00045544   NOCUSTODIAN00045548
        ARTICLE - AltRight.com article by Richard Spencer entitled, "A Note On The Charlottesville
PX-2525 Statement"                                                                                    NOCUSTODIAN00045549   NOCUSTODIAN00045556
        VID - Video recording of Richard Spencer posting on Discord following rally (from
PX-2526 Periscope)                                                                                    NOCUSTODIAN00045557   NOCUSTODIAN00045557
        VID - Video recording of Periscope "A message for Charlottesville" calls Wes Bellamy a
PX-2527 "House you know what"                                                                         NOCUSTODIAN00045625   NOCUSTODIAN00045625
PX-2528 AUD - Audio recording of Reveal podcast with Richard Spencer                                  NOCUSTODIAN00045626   NOCUSTODIAN00045626
        VID - Video recording of Video recording of young Black woman pushed by attendees at
PX-2529 Trump rally                                                                                   NOCUSTODIAN00045627   NOCUSTODIAN00045627
PX-2530 VID - Video recording of Unicorn Riot video, rapid questions with Matthew Heimbach            NOCUSTODIAN00045628   NOCUSTODIAN00045628
        VID - Video recording of Local 12 (Cincinnati) report on "White separatist from Cincinnati
PX-2531 calls for more protests after Charlottesville terror"                                         NOCUSTODIAN00045629   NOCUSTODIAN00045629
PX-2532 VID - Video recording of Richard Spencer                                                      NOCUSTODIAN00045630   NOCUSTODIAN00045630
PX-2533 VID - Video recording of August 12 march at Lee Park TWP promotion                            NOCUSTODIAN00045631   NOCUSTODIAN00045631
PX-2534 VID - Video recording of USAToday recap of march and interview with Heimbach                  NOCUSTODIAN00045632   NOCUSTODIAN00045632
PX-2535 AUD - Audio recording of Alt-Right Politics podcast with Richard Spencer                      NOCUSTODIAN00045633   NOCUSTODIAN00045633
        AUD - Audio recording of The Daily Traditionalist podcast with Matthew Heimbach and
PX-2536 Tony Hovater                                                                                  NOCUSTODIAN00045634   NOCUSTODIAN00045634
PX-2537 FILING - Commonwealth vs. Heimbach - Compilation of filings in criminal case                  NOCUSTODIAN00045635   NOCUSTODIAN00045744
PX-2538 VID - Video recording o f August 11 March prior to clearing of Emancipation Park              NOCUSTODIAN00045745   NOCUSTODIAN00045745
PX-2539 AUD - Audio recording on AltRight.com: "What Berkeley Means"                                  NOCUSTODIAN00045746   NOCUSTODIAN00045746
PX-2540 VID - Video recording by Washington Post                                                      NOCUSTODIAN00045747   NOCUSTODIAN00045747
PX-2541 VID - Video recording of ABC News coverage of Texas A&M protesting White Nationalists NOCUSTODIAN00045748           NOCUSTODIAN00045748
PX-2542 VID - Video recording of NowThis - "Who is Richard Spencer"                                   NOCUSTODIAN00045749   NOCUSTODIAN00045749
PX-2543 VID - Video recording of Light Upon Life Shapeshifters - Matthew Heimbach                     NOCUSTODIAN00045750   NOCUSTODIAN00045750
PX-2544 VID - Video recording of Video recording of Richard Spencer                                   NOCUSTODIAN00045751   NOCUSTODIAN00045751
PX-2545 VID - Video recording of Heimbach and Spencer describing beliefs to 20/20                     NOCUSTODIAN00045752   NOCUSTODIAN00045752
PX-2546 AUD - Audio recording of The War Room podcast, Episode 49                                     NOCUSTODIAN00045753   NOCUSTODIAN00045753
PX-2547 AUD - Audio recording of Action! Podcast, Episode 4                                           NOCUSTODIAN00045754   NOCUSTODIAN00045754
PX-2548 AUD - Audio recording of Action! Podcast, Episode 7                                           NOCUSTODIAN00045755   NOCUSTODIAN00045755
PX-2549 AUD - Audio recording of Action! Podcast, Episode 5                                           NOCUSTODIAN00045757   NOCUSTODIAN00045757
PX-2550 VID - Video recording of Augustus Invictus August 11 FB video                                 NOCUSTODIAN00045758   NOCUSTODIAN00045758
PX-2551 VID - Video recording of Spencer "Night before Charlottesville" recap video after torch rally NOCUSTODIAN00045759   NOCUSTODIAN00045759
PX-2552 AUD - Audio recording of Action! Podcast, Episode 2                                           NOCUSTODIAN00045760   NOCUSTODIAN00045760
PX-2553 AUD - Audio recording of The Spencer's Clubhouse                                              NOCUSTODIAN00045761   NOCUSTODIAN00045761
        VID - Video recording of ABC 20/20 Fractured America: Extremism In the Streets (Full
PX-2554 Documentary)                                                                                  NOCUSTODIAN00045762   NOCUSTODIAN00045762
PX-2555 AUD - Audio recording of Action! Podcast, Episode 8                                           NOCUSTODIAN00045763   NOCUSTODIAN00045763
PX-2556 AUD - Audio recording of Between Two Lampshades                                               NOCUSTODIAN00045764   NOCUSTODIAN00045764
PX-2557 AUD - Audio recording of The Right Voice podcast                                              NOCUSTODIAN00045765   NOCUSTODIAN00045765
PX-2558 AUD - Audio recording of Action! Podcast, Episode 6                                           NOCUSTODIAN00045766   NOCUSTODIAN00045766
PX-2559 VID - Video recording "We are going to occupy space"                                          NOCUSTODIAN00045767   NOCUSTODIAN00045767
        VID - Video recording ofABC Nightly News coverage of "Young and Racist White Separatist
PX-2560 Movement's Rising Star"                                                                       NOCUSTODIAN00045768   NOCUSTODIAN00045768
PX-2561 VID - Video recording of ABC News "Who are white nationalists and antifa?"                    NOCUSTODIAN00045771   NOCUSTODIAN00045771
PX-2562 VID - Video recording of Damigo rally speech, pumping fist to "moldylocks"                    NOCUSTODIAN00045772   NOCUSTODIAN00045772
PX-2563 VID - Video recording of Video recording of Richard Spencer                                   NOCUSTODIAN00045773   NOCUSTODIAN00045773
PX-2564 VID - Video recording of The Foundry Episode 9 featuring Will Planer                          NOCUSTODIAN00045776   NOCUSTODIAN00045776

PX-2565 VID - Video recording of "Black Hawk Down" Richard Spencer debriefing "anti-war protest"   NOCUSTODIAN00045777      NOCUSTODIAN00045777
        AUD - Audio recording of Nordic Frontier #31: Matthew Heimbach and the Charlottesville
PX-2566 Aftermath                                                                                  NOCUSTODIAN00045778      NOCUSTODIAN00045778
PX-2567 VID - Video recording of main speech under tent, Charlottesville 1.0                       NOCUSTODIAN00045781      NOCUSTODIAN00045781
PX-2568 VID - Video recording of Richard Spencer walking with guards at UTR                        NOCUSTODIAN00045782      NOCUSTODIAN00045782
PX-2569 VID - Video recording of Goy Talk LIVE Ft Augustus Sol Invictus and Richard Spencer        NOCUSTODIAN00045783      NOCUSTODIAN00045783
PX-2570 VID - Video recording of Alldayeveryday Film "Age of Rage"                                 NOCUSTODIAN00045784      NOCUSTODIAN00045784
PX-2571 POST - Post by Chris Cantwell                                                              NOCUSTODIAN00045786      NOCUSTODIAN00045786
PX-2572 TWITTER – Tweets by (@VasilistheGreek)                                                     NOCUSTODIAN00045787      NOCUSTODIAN00045787
PX-2573 TWITTER – Tweets by @Gopnik_Gestapo                                                        NOCUSTODIAN00045788      NOCUSTODIAN00045788
PX-2574 POST - Post by Chris Cantwell                                                              NOCUSTODIAN00045790      NOCUSTODIAN00045790
PX-2575 GAB- Christopher Cantwell post                                                             NOCUSTODIAN00045791      NOCUSTODIAN00045791
PX-2576 POST - Post by Vasilios Pistolis                                                           NOCUSTODIAN00045793      NOCUSTODIAN00045793



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 41 of 53 Pageid#:
                                      17883

 Ex. No.                                              Description                                              Beginning Bates          End Bates
PX-2577     PHOTO - Photo of torch march on August 11, 2017                                              NOCUSTODIAN00045794     NOCUSTODIAN00045794
PX-2578     FB - Facebook post by Christopher Cantwell                                                   NOCUSTODIAN00045795     NOCUSTODIAN00045795
PX-2579     PHOTO - Photo of Benjamin Drake Daley in Berkeley, fighting over banner                      NOCUSTODIAN00045796     NOCUSTODIAN00045796
PX-2580     PHOTO - Photo of Vasilis Pistolis at torch march on August 11, 2017                          NOCUSTODIAN00045797     NOCUSTODIAN00045797
PX-2581     GAB- Chirstopher Cantwell post                                                               NOCUSTODIAN00045800     NOCUSTODIAN00045800
PX-2582     GAB- Christopher Cantwell post                                                               NOCUSTODIAN00045802     NOCUSTODIAN00045802
PX-2583     PHOTO - Photo of Benjamin Drake Daley on August 12, 2017                                     NOCUSTODIAN00045803     NOCUSTODIAN00045803
PX-2584     GAB- Christopher Cantwell post                                                               NOCUSTODIAN00045806     NOCUSTODIAN00045806
PX-2585     GAB- Christopher Cantwell post                                                               NOCUSTODIAN00045807     NOCUSTODIAN00045807
PX-2586     ARTICLE - Anti-Defamation League article entitled, "88"                                      NOCUSTODIAN00045808     NOCUSTODIAN00045809
PX-2587     POST - Post by Vasilios Pistolis                                                             NOCUSTODIAN00045810     NOCUSTODIAN00045810
PX-2588     GAB - Post by Rise Above Movement (RAM)                                                      NOCUSTODIAN00045812     NOCUSTODIAN00045812
PX-2589     DISC - Post by Matthew Heimbach                                                              NOCUSTODIAN00045813     NOCUSTODIAN00045813
PX-2590     GAB- Christopher Cantwell post                                                               NOCUSTODIAN00045816     NOCUSTODIAN00045816
PX-2591     GAB- Christopher Cantwell post                                                               NOCUSTODIAN00045817     NOCUSTODIAN00045817
PX-2592     PHOTO - Photo of James Fields with Vanguard members on August 12, 2017                       NOCUSTODIAN00045821     NOCUSTODIAN00045821
PX-2593     PHOTO - Photo of James Fields with Vanguard members on August 12, 2017                       NOCUSTODIAN00045823     NOCUSTODIAN00045823
PX-2594     PHOTO - Photo of Chris Cantwell macing an individual on August 11, 2017                      NOCUSTODIAN00045824     NOCUSTODIAN00045824
PX-2595     POST - Post by Chris Cantwell                                                                NOCUSTODIAN00045825     NOCUSTODIAN00045825
PX-2596     POST - Post by Vasilios Pistolis                                                             NOCUSTODIAN00045827     NOCUSTODIAN00045827
PX-2597     PHOTO - Photo of Nigel Krofta on August 12, 2017                                             NOCUSTODIAN00045828     NOCUSTODIAN00045828
PX-2598     ARTICLE - Anti-Defamation League article entitled, "Atomwaffen Division"                     NOCUSTODIAN00045829     NOCUSTODIAN00045830
PX-2599     TWITTER- tweet by National Skeleton (@Gopnik_Gestapo)                                        NOCUSTODIAN00045831     NOCUSTODIAN00045831
PX-2600     PHOTO - Photo of Benjamin Drake Daley in Berkeley, fighting over banner                      NOCUSTODIAN00045832     NOCUSTODIAN00045832
PX-2601     DOC - Document entitled, "Our Fight Clothing Co.: American & European Brands"                NOCUSTODIAN00045833     NOCUSTODIAN00045838
PX-2602     PHOTO - Photo of Benjamin Daley at Battle of Berkeley                                        NOCUSTODIAN00045839     NOCUSTODIAN00045839
            DISC - Post by Vasilios Pistolis (Vasilis the Greek) "You guys are awesome and I am
PX-2603     honored to have been by your side"                                                           NOCUSTODIAN00045840     NOCUSTODIAN00045840
PX-2604     DISC - Posts by Matthew Parrott                                                              NOCUSTODIAN00045841     NOCUSTODIAN00045841
PX-2605     DISC - Post by Vasilios Pistolis (Vasilis the Greek)                                         NOCUSTODIAN00045844     NOCUSTODIAN00045844
PX-2606     GAB- Christopher Cantwell post                                                               NOCUSTODIAN00045845     NOCUSTODIAN00045845
PX-2607     PHOTO - Photo of Vasilis Pistolis stricking counter protester on August 12, 2017             NOCUSTODIAN00045846     NOCUSTODIAN00045846
PX-2608     DISQUS - Vasillios Profile - "Neo-Nazis Attack Greek AntiFascist Center, Injure 5"           NOCUSTODIAN00045847     NOCUSTODIAN00045847
PX-2609     PHOTO - Screenshot of VICE video of Chris Cantwell holding a gun                             NOCUSTODIAN00045848     NOCUSTODIAN00045848
PX-2610     PHOTO - Screenshot of Radical Agenda Pocast, Episdoe 318 - Political Violence                NOCUSTODIAN00045849     NOCUSTODIAN00045849
PX-2611     GAB- Christopher Cantwell post                                                               NOCUSTODIAN00045858     NOCUSTODIAN00045858
PX-2612     POST - Post by Chris Cantwell                                                                NOCUSTODIAN00045859     NOCUSTODIAN00045859
PX-2613     TWITTER – Tweets by @Gopnik_Gestapo                                                          NOCUSTODIAN00045860     NOCUSTODIAN00045860
PX-2614     PHOTO - Mugshot for Michael Joseph Chesny                                                    NOCUSTODIAN00045862     NOCUSTODIAN00045862
PX-2615     POST - Post by Chris Cantwell                                                                NOCUSTODIAN00045863     NOCUSTODIAN00045863
PX-2616     PHOTO - Photo of Benjamin Daley at Battle of Berkeley                                        NOCUSTODIAN00045864     NOCUSTODIAN00045864
PX-2617     PHOTO - Photo of Benjamin Daley                                                              NOCUSTODIAN00045865     NOCUSTODIAN00045865
PX-2618     PHOTO - Photo of Benjamin Daley at Battle of Berkeley                                        NOCUSTODIAN00045866     NOCUSTODIAN00045866
PX-2619     GAB- Christopher Cantwell post                                                               NOCUSTODIAN00045892     NOCUSTODIAN00045892
PX-2620     PHOTO - Photo of Benjamin Daley                                                              NOCUSTODIAN00045895     NOCUSTODIAN00045895
PX-2621     TWITTER – Tweets by @Gopnik_Gestapo                                                          NOCUSTODIAN00045896     NOCUSTODIAN00045896
PX-2622     GAB- VasilistheSkeleton post (@VasilistheGreek)                                              NOCUSTODIAN00045910     NOCUSTODIAN00045910
PX-2623     FB - Facebook post by Vasili Pistolis                                                        NOCUSTODIAN00045912     NOCUSTODIAN00045912
            FILING - Judgement, United States of America v. Benjamin Drake Daley, 3:18-cr-25, ECF
PX-2624     No 157                                                                                       NOCUSTODIAN00045913     NOCUSTODIAN00045919
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "Radical
PX-2625     Agenda S05E030 - A Violent Clash Ensued"                                                     NOCUSTODIAN00045920     NOCUSTODIAN00045925
PX-2626     PHOTO - Photo of Benjamin Daley, Elliott Kline, and Mike Miselis on August 12, 2017          NOCUSTODIAN00045933     NOCUSTODIAN00045933
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "Letters from a
PX-2627     Virginia Prison - Alex Michael Ramos 20181210"                                               NOCUSTODIAN00045934     NOCUSTODIAN00045935
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "Radical
PX-2628     Agenda S05E024 - Libertarian White Supremacy"                                                NOCUSTODIAN00045936     NOCUSTODIAN00045946
PX-2629     PHOTO - Photo of August 12, 2017                                                             NOCUSTODIAN00045947     NOCUSTODIAN00045947
PX-2630     GAB- Christopher Cantwell post                                                               NOCUSTODIAN00045957     NOCUSTODIAN00045957
PX-2631     TWITTER- tweet by National Skeleton (@Gopnik_Gestapo)                                        NOCUSTODIAN00045958     NOCUSTODIAN00045958
PX-2632     POST - Post by Chris Cantwell (@followchris)                                                 NOCUSTODIAN00045959     NOCUSTODIAN00045959
PX-2633     NEWS - Southern Poverty Law Center article entitled, "Christopher Cantwell"                  NOCUSTODIAN00045965     NOCUSTODIAN00045973
PX-2634     FB - Post by Christopher Cantwell                                                            NOCUSTODIAN00045974     NOCUSTODIAN00045974
PX-2635     TWITTER – Tweets by @Gopnik_Gestapo                                                          NOCUSTODIAN00045975     NOCUSTODIAN00045975
PX-2636     PHOTO - Photo of Benjamin Daley, Elliott Kline, and Mike Miselis on August 12, 2017          NOCUSTODIAN00045976     NOCUSTODIAN00045976
PX-2637     PHOTO - Photo of Michael Chesny in Court                                                     NOCUSTODIAN00045977     NOCUSTODIAN00045977
PX-2638     TWITTER- tweet by National Skeleton (@Gopnik_Gestapo)                                        NOCUSTODIAN00045978     NOCUSTODIAN00045978
PX-2639     TWITTER- tweet by National Skeleton (@Gopnik_Gestapo)                                        NOCUSTODIAN00045979     NOCUSTODIAN00045979
PX-2640     FB - Facebook post to Nigel Krofta                                                           NOCUSTODIAN00045980     NOCUSTODIAN00045980
            ARTICLE - PBS article by A.C. Thompson entitled, "An Alarming Tip About a Neo-Nazi
PX-2641     Marine, Then an Uncertain Response"                                                          NOCUSTODIAN00045984     NOCUSTODIAN00045988
PX-2642     PHOTO - Photo of Benjamin Drake Daley in Huntington Beach                                    NOCUSTODIAN00045990     NOCUSTODIAN00045990
            ARTICLE - Daily Stormer article by Robert Azzmador Ray entitled, "The Krypto Report -
PX-2643     Episode XXII: The Charlottesville Putsch [UPDATE: RE-UPLOADED]"                              NOCUSTODIAN00045991     NOCUSTODIAN00045997
PX-2644     POST - Post by Chris Cantwell                                                                NOCUSTODIAN00045999     NOCUSTODIAN00045999
PX-2645     TWITTER – Tweets by @Gopnik_Gestapo                                                          NOCUSTODIAN00046000     NOCUSTODIAN00046000
PX-2646     POST - Post by Chris Cantwell                                                                NOCUSTODIAN00046001     NOCUSTODIAN00046001
PX-2647     TWITTER – Tweets by @Gopnik_Gestapo                                                          NOCUSTODIAN00046002     NOCUSTODIAN00046002
PX-2648     TWITTER – Tweets by @Gopnik_Gestapo                                                          NOCUSTODIAN00046003     NOCUSTODIAN00046003
PX-2649     TWITTER – Tweets by @Gopnik_Gestapo                                                          NOCUSTODIAN00046005     NOCUSTODIAN00046005




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 42 of 53 Pageid#:
                                      17884

 Ex. No.                                              Description                                            Beginning Bates          End Bates
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "Radical
PX-2650     Agenda EP315 - Tara McCarthy & Azzmador"                                                   NOCUSTODIAN00046006     NOCUSTODIAN00046014
PX-2651     PHOTO - Screenshot of video game                                                           NOCUSTODIAN00046015     NOCUSTODIAN00046015
PX-2652     FB - Facebook profile of Vasili Pistolis                                                   NOCUSTODIAN00046016     NOCUSTODIAN00046016
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "Radical
PX-2653     Agenda S04E010 - Taxing Truth"                                                             NOCUSTODIAN00046017     NOCUSTODIAN00046019
PX-2654     TWITTER – Tweets by @Gopnik_Gestapo                                                        NOCUSTODIAN00046020     NOCUSTODIAN00046020
            FILING - Plea Agreement, United States of America v. Benjamin Drake Daley, 3:18-cr-25,
PX-2655     ECF No 113                                                                                 NOCUSTODIAN00046022     NOCUSTODIAN00046033
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "Agreeing With
PX-2656     Liberals Blitzkrieg"                                                                       NOCUSTODIAN00046034     NOCUSTODIAN00046038
PX-2657     ARTICLE - Anti-Defamation League article entitled, "Daily Stormer Book Clubs (SBC)"        NOCUSTODIAN00046041     NOCUSTODIAN00046054
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "Radical
PX-2658     Agenda S05E031 - Cowards"                                                                  NOCUSTODIAN00046055     NOCUSTODIAN00046066
PX-2659     TWEET - Tweet from Rise Above Movement (RAM)                                               NOCUSTODIAN00046067     NOCUSTODIAN00046067
PX-2660     FB - Facebook post by Vasili Pistolis                                                      NOCUSTODIAN00046084     NOCUSTODIAN00046084
PX-2661     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00046085     NOCUSTODIAN00046085
PX-2662     TWITTER - Account Header for Pistolis                                                      NOCUSTODIAN00046086     NOCUSTODIAN00046086
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "Outlaw
PX-2663     Conservative S01E000 Introduction"                                                         NOCUSTODIAN00046115     NOCUSTODIAN00046124
            ARTICLE - Radical Agenda website article by Christopher Cantwell entitled, "This is Not
PX-2664     About Optics"                                                                              NOCUSTODIAN00046125     NOCUSTODIAN00046128
            ARTICLE - Daily Stormer article by Andrew Anglin entitled, "Regarding Tennessee White
PX-2665     Lives Matter March Tomorrow (And the Drama Surrounding It)"                                NOCUSTODIAN00046152     NOCUSTODIAN00046179
PX-2666     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00046180     NOCUSTODIAN00046180
            ARTICLE - Radical Agenda article by Christopher Cantwell entitled, "The Contents of My
PX-2667     Body Camera From Charlottesville"                                                          NOCUSTODIAN00046182     NOCUSTODIAN00046186
            ARTICLE - Daily Stormer article by Robert Azzmador Ray (with Andrew Anglin) entitled,
PX-2668     "Charlottesville: Why You Must Attend and What to Bring and Not to Bring!"                 NOCUSTODIAN00046190     NOCUSTODIAN00046208
PX-2669     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00046209     NOCUSTODIAN00046209
PX-2670     DISC - Post by Vasilios Pistolis (Vasilis the Greek)                                       NOCUSTODIAN00046211     NOCUSTODIAN00046211
            ARTICLE - Daily Stormer article by Robert Azzmador Ray entitled, "The Road to
PX-2671     Charlottesville and the Shuttening"                                                        NOCUSTODIAN00046212     NOCUSTODIAN00046223
PX-2672     PHOTO - Photo of Matthew Heimbach                                                          NOCUSTODIAN00046224     NOCUSTODIAN00046224
PX-2673     DOC - Exhibit List of the United States, United States of America v. Benjamin Drake Daley, NOCUSTODIAN00046225     NOCUSTODIAN00046244
PX-2674     PHOTO - Photo of Benjamin Drake Daley at San Bernadino                                     NOCUSTODIAN00046244     NOCUSTODIAN00046244
PX-2675     PHOTO - Photo of Benjamin Drake Daley choking a woman on August 12, 2017                   NOCUSTODIAN00046245     NOCUSTODIAN00046245
PX-2676     PHOTO – Photo of August 11                                                                 NOCUSTODIAN00046247     NOCUSTODIAN00046247
PX-2677     PHOTO - Photo of Vasilis Pistolis holding flag pole on August 12, 2017                     NOCUSTODIAN00046249     NOCUSTODIAN00046249
PX-2678     PHOTO - Photo of August 12, 2017                                                           NOCUSTODIAN00046253     NOCUSTODIAN00046253
PX-2679     PHOTO - Screenshot of video of Chris Cantwell                                              NOCUSTODIAN00046254     NOCUSTODIAN00046254
PX-2680     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00046255     NOCUSTODIAN00046255
PX-2681     PHOTO - Photo of Benjamin Daley at torch march on August 11, 2017                          NOCUSTODIAN00046256     NOCUSTODIAN00046256
PX-2682     PHOTO - Photo of torch march on August 11, 2017                                            NOCUSTODIAN00046258     NOCUSTODIAN00046258
PX-2683     PHOTO - Photo of Vasilis Pistolis holding flag pole on August 12, 2017                     NOCUSTODIAN00046259     NOCUSTODIAN00046259
PX-2684     PHOTO - Photo of Ben Daley in Berkeley                                                     NOCUSTODIAN00046260     NOCUSTODIAN00046260
PX-2685     PHOTO - Photo of Vasilis Pistolis at torch march on August 11, 2017                        NOCUSTODIAN00046273     NOCUSTODIAN00046273
PX-2686     PHOTO - Photo of Vasilis Pistolis holding flag pole on August 12, 2017                     NOCUSTODIAN00046274     NOCUSTODIAN00046274
PX-2687     PHOTO - Photo of Vasilis Pistolis at torch march on August 11, 2017                        NOCUSTODIAN00046275     NOCUSTODIAN00046275
PX-2688     PHOTO - Photo of Vasilis Pistolis holding flag pole on August 12, 2017                     NOCUSTODIAN00046277     NOCUSTODIAN00046277
PX-2689     PHOTO - Screenshot of VICE video of torch march at Thomas Jefferson statute                NOCUSTODIAN00046278     NOCUSTODIAN00046278
            ARTICLE - Daily Stormer article by Andrew Anglin entitled, "Daily Stormer's Top 20 Stories
PX-2690     of 2017"                                                                                   NOCUSTODIAN00046279     NOCUSTODIAN00046312
            FILING - Photos contained in Sentencing Memorandum of the United States, United States of
PX-2691     America v. Benjamin Daley, 18-cr-25, ECF No.142, at 13                                     NOCUSTODIAN00046314     NOCUSTODIAN00046345
PX-2692     PHOTO - Photo of August 12, 2017                                                           NOCUSTODIAN00046354     NOCUSTODIAN00046354
PX-2693     PHOTO - Photo of August 12, 2017                                                           NOCUSTODIAN00046355     NOCUSTODIAN00046355
PX-2694     PHOTO - Photo of August 12, 2017                                                           NOCUSTODIAN00046356     NOCUSTODIAN00046356

PX-2695 PHOTO - Photo of counter-protestors on August 11, 2017                                  NOCUSTODIAN00046357            NOCUSTODIAN00046357
PX-2696 PHOTO - Photo of Vasilis Pistolis holding flag pole on August 12, 2017                  NOCUSTODIAN00046358            NOCUSTODIAN00046358
        ARTICLE - PBS article by A.C. Thompson entitled, "Ranks of Notorious Hate Group Include
PX-2697 Active-Duty Military"                                                                   NOCUSTODIAN00046364            NOCUSTODIAN00046372
PX-2698 VID - Video recording of Chris Cantwell                                                 NOCUSTODIAN00046374            NOCUSTODIAN00046374
        FILING - Exhibit List of the United States, United States of America v. Benjamin Drake
PX-2699 Daley, 3:18-cr-25, ECF No 156                                                           NOCUSTODIAN00046595            NOCUSTODIAN00046712
PX-2700 PHOTO - Screenshot of VICE video of Chris Cantwell                                      NOCUSTODIAN00046713            NOCUSTODIAN00046713
PX-2701 VID - Video recording of Fields at UTR with VA                                          NOCUSTODIAN00046714            NOCUSTODIAN00046714
PX-2702 VID - Video recording of Pistolis using flag to strike next to Tubbs                    NOCUSTODIAN00046716            NOCUSTODIAN00046716
PX-2703 VID - Video recording of Pistolis retreating from fight                                 NOCUSTODIAN00046718            NOCUSTODIAN00046718
PX-2704 VID – Video recording of Pistolis fighting and using the flag as a weapon               NOCUSTODIAN00046719            NOCUSTODIAN00046719
PX-2705 AUD - Audio recording of Radical Agenda, Episode entitled, "Christmas Eve"              NOCUSTODIAN00046720            NOCUSTODIAN00046720
PX-2706 AUD - Audio recording of Radical Agenda, Episode 254 - "Pre-Game"                       NOCUSTODIAN00046721            NOCUSTODIAN00046721
PX-2707 AUD - Audio recording of Radical Agenda, Episode 248 - "Catch Up"                       NOCUSTODIAN00046722            NOCUSTODIAN00046722
PX-2708 AUD - Audio recording of Outlaw Conservative - S013007                                  NOCUSTODIAN00046723            NOCUSTODIAN00046723
PX-2709 AUD - Audio recording of Radical Agenda, Episode 244 - "The Goldstein Globes"           NOCUSTODIAN00046724            NOCUSTODIAN00046724
PX-2710 AUD - Audio recording of Radical Agenda, Episode 242 - "Shut Up, Meg"                   NOCUSTODIAN00046725            NOCUSTODIAN00046725
        AUD - The Krypto Report - Episode XXII: The Charlottesville Putsch [UPDATE: RE-
PX-2711 UPLOADED] Ray"                                                                          NOCUSTODIAN00046726            NOCUSTODIAN00046726
PX-2712 AUD - Audio recording of Radical Agenda, Episode 243 - "Tucked"                         NOCUSTODIAN00046727            NOCUSTODIAN00046727
PX-2713 AUD - Audio recording of Radical Agenda, Episode 318 - "Political Violence"             NOCUSTODIAN00046728            NOCUSTODIAN00046728



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 43 of 53 Pageid#:
                                      17885

 Ex. No.                                                Description                                              Beginning Bates          End Bates
PX-2714     AUD - Audio recording of Radical Agenda, Episode 301 - "Vanguard America"                      NOCUSTODIAN00046729     NOCUSTODIAN00046729
PX-2715     AUD - Audio recording of Radical Agenda, Episode 253 - "Ending the Argument"                   NOCUSTODIAN00046730     NOCUSTODIAN00046730
PX-2716     AUD - Audio recording of Radical Agenda, Episode 340                                           NOCUSTODIAN00046731     NOCUSTODIAN00046731
PX-2717     AUD - Audio recording of Radical Agenda, S03E014                                               NOCUSTODIAN00046732     NOCUSTODIAN00046732
PX-2718     VID - Video recording of Pistolis walking in park at 18:07, 18:40                              NOCUSTODIAN00046733     NOCUSTODIAN00046733
PX-2719     AUD - Audio recording of Radical Agenda, Episode 329 - "News Phones"                           NOCUSTODIAN00046734     NOCUSTODIAN00046734
PX-2720     AUD - Audio recording of Radical Agenda, Episode 339 - "Cosmopolitan Bias"                     NOCUSTODIAN00046735     NOCUSTODIAN00046735
PX-2721     AUD - Audio recording of VICE - Charlottesville: Race and Terror                               NOCUSTODIAN00046736     NOCUSTODIAN00046736
PX-2722     VID - Video recording of Raw Footage of Violence at Lee Park by News2Share                     NOCUSTODIAN00046738     NOCUSTODIAN00046738
PX-2723     VID - Video recording of Pistolis striking flag with Krofta                                    NOCUSTODIAN00046740     NOCUSTODIAN00046740
PX-2724     VID - Video recording of Pistolis at 6:10, 6:53, 7:05, 7:33                                    NOCUSTODIAN00046741     NOCUSTODIAN00046741
PX-2725     VID - Video recording of Cantwell, Pistolis running into the crowd                             NOCUSTODIAN00046742     NOCUSTODIAN00046742
            VID - Video recording of August 11 March includes "full of faggots, rev up them ovens,
PX-2726     boys"                                                                                          NOCUSTODIAN00046744     NOCUSTODIAN00046744
PX-2727     AUD - Audio recording of Radical Agenda, S05E069                                               NOCUSTODIAN00046745     NOCUSTODIAN00046745
PX-2728     DOC - Document entitled, "25 Point Plan"                                                       NOCUSTODIAN00046746     NOCUSTODIAN00046758
PX-2729     DISCOVERY - iDiscovery Solutions tracking chart on Matthew Parrott's device/accounts           NOCUSTODIAN00046789     NOCUSTODIAN00046789
PX-2730     FILING - William Burke v. James Fields et al., Declaration of Matt Parrott                     NOCUSTODIAN00046803     NOCUSTODIAN00046803
PX-2731     FILING - New York State Criminal Disposition Information for Christopher Cantwell              NOCUSTODIAN00047205     NOCUSTODIAN00047208
PX-2732     TWITTER – Tweets by Schoep (@nsm88)                                                            NOCUSTODIAN00047445     NOCUSTODIAN00047445
PX-2733     TWITTER – Tweets by Schoep (@nsm88)                                                            NOCUSTODIAN00047447     NOCUSTODIAN00047447
PX-2734     PHOTO - Photo of NSM member carrying a NSM shield at the UTR rally                             NOCUSTODIAN00047448     NOCUSTODIAN00047448
            TWITTER - Tweets by Jeff Schoep: "Charlottesville is Where It's Happening on August 12. .
            . 6 More days until United the Right. NSM that are attending get in touch with us now. See
            you there! . . . Citing potential for violence. Sullivan urges UVa staff and students to avoid
PX-2735     Unite the Right rally. . . ."                                                                  NOCUSTODIAN00047450     NOCUSTODIAN00047450
            TWITTER - Tweets by Jeff Schoep: "NSM Promo video. . .White nationalists: Charlottesville
PX-2736     just a beginning."                                                                             NOCUSTODIAN00047451     NOCUSTODIAN00047451
PX-2737     DOC - Document entitled, "Fourteen Points"                                                     NOCUSTODIAN00047452     NOCUSTODIAN00047454
PX-2738     PHOTO - Photo of marchers with tikis, Ray with Daily Stormer shirt                             NOCUSTODIAN00047460     NOCUSTODIAN00047460
            ARTICLE - Anti-Defamation League article entitled, "White Supremacists Demonstrate in
PX-2739     Front of the Menorah at Chicago's Daley Plaza"                                                 NOCUSTODIAN00047463     NOCUSTODIAN00047464
PX-2740     VK - VK post by Jeff Schoep                                                                    NOCUSTODIAN00047465     NOCUSTODIAN00047465
            PHOTO - Photo of Handwritten page in notebook titled "R.A.M. Goals" with checkboxes to
PX-2741     complete                                                                                       NOCUSTODIAN00047466     NOCUSTODIAN00047466
PX-2742     ARTICLE - The Krypto Report article entitled, "Episode - XXII The Charlottesville Putsch" NOCUSTODIAN00047467          NOCUSTODIAN00047469
PX-2743     ARTICLE - Wikipedia article entitled, "Black Sun (symbol)"                                     NOCUSTODIAN00047471     NOCUSTODIAN00047474
PX-2744     VK - VK Post by Burt Colucci                                                                   NOCUSTODIAN00047476     NOCUSTODIAN00047476
PX-2745     DOC - National Socialist Movement document entitled, "America's National Socialist Party" NOCUSTODIAN00047491          NOCUSTODIAN00047492
PX-2746     ARTICLE - The Krypto Report Vault YouTube feed                                                 NOCUSTODIAN00047493     NOCUSTODIAN00047494
            ARTICLE - The Washington Post article by Ian Shapira entitled, "White supremacist is guilty
PX-2747     in Charlottesville parking garage beating of black man"                                        NOCUSTODIAN00047495     NOCUSTODIAN00047505
PX-2748     ARTICLE - Nationalist Front Webpage article entitled, "Unity Statement"                        NOCUSTODIAN00047528     NOCUSTODIAN00047543
PX-2749     ARTICLE - The Krypto Report SoundCloud                                                         NOCUSTODIAN00047544     NOCUSTODIAN00047544
            TWITTER - Tweet by Jeff Schoep: "It was an Honor to stand with U all in C'Ville this
PX-2750     weeknd. NSM, NF, TWP, LOS, VA, ECK, CHS, and the rest, true warriors!"                         NOCUSTODIAN00047547     NOCUSTODIAN00047547
PX-2751     ARTICLE - Wikipedia article entitled, "Runic insignia of the Schutzstaffel"                    NOCUSTODIAN00047548     NOCUSTODIAN00047552
            DOC - Document containing that names and headshots of "Alt Right Facists Seen in
PX-2752     Downtown Oakland @ The Courthouse"                                                             NOCUSTODIAN00047553     NOCUSTODIAN00047553
PX-2753     PHOTO - Photo of Male Speaker speaking in front of National Socialist Movement poster          NOCUSTODIAN00047554     NOCUSTODIAN00047554
PX-2754     ARTICLE - Anti-Defamation League article entitled, "Day of the Rope"                           NOCUSTODIAN00047557     NOCUSTODIAN00047558
PX-2755     DOC - Albemarle County Circuit Criminal Division Case Details                                  NOCUSTODIAN00047559     NOCUSTODIAN00047560
PX-2756     PHOTO - Photo of Nathan Damigo with Ben Daley and others at Battle of Berkeley                 NOCUSTODIAN00047561     NOCUSTODIAN00047561
            DOC - Document entitled, "State of California Statement of Information (Domestic
PX-2757     Nonprofit, Credit Union and General Cooperative Corporations)"                                 NOCUSTODIAN00047563     NOCUSTODIAN00047564
PX-2758     PHOTO - Damigo running away after punching someone                                             NOCUSTODIAN00047590     NOCUSTODIAN00047590
PX-2759     DOC - Document entitled, "Why Support the NSM?"                                                NOCUSTODIAN00047593     NOCUSTODIAN00047595
            TWITTER - Tweet by Jeff Schoep: "Yet another reason to be in VA. For Unite the Right,
PX-2760     Mobilize, no excueses, be there! Excellent post by Jasson Kessler check it out:"               NOCUSTODIAN00047596     NOCUSTODIAN00047596
PX-2761     PHOTO - Photo of Robert Azzamador Ray on August 11, 2017                                       NOCUSTODIAN00047601     NOCUSTODIAN00047601
PX-2762     VK - VK post by Burt Colucci                                                                   NOCUSTODIAN00047602     NOCUSTODIAN00047602
PX-2763     ARTICLE - Anti-Defamation League article entitled, "14 Words"                                  NOCUSTODIAN00047607     NOCUSTODIAN00047608
PX-2764     VK - VK post by Burt Colucci                                                                   NOCUSTODIAN00047610     NOCUSTODIAN00047610
PX-2765     ARTICLE - BeeLyrics article entitled, "White Man Marches On Lyrics"                            NOCUSTODIAN00047611     NOCUSTODIAN00047612
PX-2766     PHOTO - Photo of Nathan Damigo at Berkeley                                                     NOCUSTODIAN00047614     NOCUSTODIAN00047614
PX-2767     ARTICLE - Anti-Defamation League article entitled, "American Identity Movement (AIM) NOCUSTODIAN00047619               NOCUSTODIAN00047620
PX-2768     TWITTER – Tweets by Schoep (@nsm88)                                                            NOCUSTODIAN00047631     NOCUSTODIAN00047632
            PHOTO - Photo of Robert Azzmador Ray with banner saying "End JEWISH Control Over
PX-2769     America NOW www.dailystormer.com"                                                              NOCUSTODIAN00047639     NOCUSTODIAN00047639
            DOC - National Socialist Movement document entitled, "New Director of Community
PX-2770     Outreach - Announcement"                                                                       NOCUSTODIAN00047643     NOCUSTODIAN00047644
PX-2771     VK - VK Post by Burt Colucci and Jeff Schoep                                                   NOCUSTODIAN00047646     NOCUSTODIAN00047648
PX-2772     ARTICLE - Southern Poverty Law Center article entitled, "National Socialist Movement"          NOCUSTODIAN00047651     NOCUSTODIAN00047653
PX-2773     DOC - Corporation Registration information for The National Socialist Movement                 NOCUSTODIAN00047655     NOCUSTODIAN00047656
            DOC - National Socialist Movement document entitled, "NSM Little Rock Rally After Action
PX-2774     Report"                                                                                        NOCUSTODIAN00047662     NOCUSTODIAN00047663
            DOC - National Socialist Movement document entitled, "National Socialist Movement Rally
PX-2775     in Harrisburg, PA - After Action Report"                                                       NOCUSTODIAN00047664     NOCUSTODIAN00047666
            DOC - National Socialist Movement document entitled, "NSM Border Ops: After Action
PX-2776     report from Arizona"                                                                           NOCUSTODIAN00047669     NOCUSTODIAN00047671




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 44 of 53 Pageid#:
                                      17886

 Ex. No.                                     Description                                               Beginning Bates            End Bates
        ARTICLE - Daily Stormer article by weev entitled, "Operational Security for Right Wing
PX-2777 Rallies"                                                                                 NOCUSTODIAN00047679       NOCUSTODIAN00047687

PX-2778 ARTICLE - Article entitled, "White nationalist Patrick Casey keeps evading his Twitter ban" NOCUSTODIAN00047697    NOCUSTODIAN00047698
        ARTICLE - Article by Bert Johnson entitled, "Californian who Led Charlottesville White       NOCUSTODIAN00047704   NOCUSTODIAN00047709
PX-2779 Supremacist Rally used Berkeley as a Test Run"
PX-2780 ARTICLE - Wikipedia article entitled, "Blood and Soil"                                       NOCUSTODIAN00047710   NOCUSTODIAN00047718
PX-2781 DOC - Nationalist Front document entitled, "For Our Children. For Our Future."               NOCUSTODIAN00047719   NOCUSTODIAN00047720
        ARTICLE - Daily Stormer article by Robert Azzmador Ray entitled, "Roving Band of Bull-
PX-2782 Fruits Gang-Rape Mentally Disabled Man in Public Park"                                       NOCUSTODIAN00047727   NOCUSTODIAN00047733
PX-2783 DOC - National Front document entitled, "Leadership"                                         NOCUSTODIAN00047746   NOCUSTODIAN00047749
PX-2784 ARTICLE - Wikipedia article entitled, "Fourteen Words"                                       NOCUSTODIAN00047752   NOCUSTODIAN00047763
        ARTICLE - Daily Stormer article by Robert Azzmador Ray entitled, "Sheboon Ice Cream
PX-2785 Lovers Go Full Ape at Mickey D's"                                                            NOCUSTODIAN00047786   NOCUSTODIAN00047794
        ARTICLE - The Krypto Report article by Robert Azzmador Ray entitled, "Episode XXII: The
                                                                                                     NOCUSTODIAN00047814
PX-2786 Charlottesville Putsch [UPDATE: RE-UPLOADED]"                                                                      NOCUSTODIAN00047816
        ARTICLE - Anti-Defamation League article entitled, "National Socialist
PX-2787 Movement/Nationalist Front"                                                                  NOCUSTODIAN00047817   NOCUSTODIAN00047824
        ARTICLE - Daily Stormer, Philly Marh Ground Report: Cops and Trumpenkriegers Work
PX-2788 Together to Defeat Kikes and Antifa Faggots                                                  NOCUSTODIAN00047826   NOCUSTODIAN00047831
PX-2789 ARTICLE - The Krypto Report: Member Uploads Page                                             NOCUSTODIAN00047832   NOCUSTODIAN00047839
        ARTICLE - Unicorn Riot article by Chris Schiano and Freddy Martinez entitled, "‘Identity NOCUSTODIAN00047841       NOCUSTODIAN00047845
PX-2790 Evropa’ Leader Fails To Sneakily Rebrand Neo-Nazi Group"
PX-2791 DOC - Document entitled, "25 Point Plan"                                                     NOCUSTODIAN00047852   NOCUSTODIAN00047865
PX-2792 TWITTER - Tweets by Jeff Schoep                                                              NOCUSTODIAN00047873   NOCUSTODIAN00047877
        ARTICLE - Daily Stormer article by weev entitled, "D.C. March Group Report: Alt-Right
PX-2793 Protesters Clash with Kike Shock Troops in First Battle of Lafayette Square"                 NOCUSTODIAN00047879   NOCUSTODIAN00047883
        ARTICLE - Pacific Standard article by Gabriel Thompson entitled, "My Brother, The White
PX-2794 Nationalist"                                                                                 NOCUSTODIAN00047888   NOCUSTODIAN00047900
PX-2795 ARTICLE - The Krypto Report: Podcasts Archive                                                NOCUSTODIAN00047909   NOCUSTODIAN00047913
PX-2796 ARTICLE - Wikipedia article entitled,"Sturmabteilung"                                        NOCUSTODIAN00047927   NOCUSTODIAN00047939
        ARTICLE - Daily Stormer article by Robert Azzmador Ray entitled, "Happy Birthday, My
PX-2797 Leader"                                                                                      NOCUSTODIAN00047948   NOCUSTODIAN00047955
        ARTICLE - Daily Mail article by Ian Birrell entitled, "Born in the USSA: Neo-Nazi leader of NOCUSTODIAN00047969    NOCUSTODIAN00047979
PX-2798 Charlottesville - Reader Mode"
PX-2799 ARTICLE - Mourning the Ancient article entitled, "Bio of Commander Jeff Schoep"              NOCUSTODIAN00047980   NOCUSTODIAN00047987
        ARTICLE - NBC news article by Ben Collins, Brandy Zadrozny, and Emmanuelle Saliba            NOCUSTODIAN00048005   NOCUSTODIAN00048011
        entitled, "After George Floyd White Nationalist Group Posing as Antifa Called for Violence
PX-2800 on Twitter"
        ARTICLE - The California Report article by John Sepulvado & Bert Johnson entitled,
PX-2801 "Californian Who Helped Lead Charlottesville Protests Used Berkeley as a Test Run"           NOCUSTODIAN00048023   NOCUSTODIAN00048036
        ARTICLE - Daily Stormer article by Robert Azzmador Ray entitled, "Texas is Ours Event
PX-2802 Report!"                                                                                     NOCUSTODIAN00048037   NOCUSTODIAN00048042
        ARTICLE - Northern California Anti-Racist Action article entitled, "East Bay Identity Evropa
PX-2803 Organizer Brodin Sutherland Exposed; Brother in Law Enforcement"                             NOCUSTODIAN00048044   NOCUSTODIAN00048054
        ARTICLE - Daily Stormer article by Robert Azzmador Ray entitled, "Donating to the Daily
PX-2804 Stormer Legal Defense Fund is Your Duty as a White Man"                                      NOCUSTODIAN00048056   NOCUSTODIAN00048067
        PHOTO - Photo of Robert Azzamador Ray macing and Chris Cantwell fighting on August 11, NOCUSTODIAN00048068         NOCUSTODIAN00048068
PX-2805 2017
PX-2806 VID - Video of Patrick Casey in Charlottesville, VA                                          NOCUSTODIAN00048070   NOCUSTODIAN00048070
        DOC - Arizona Corporation Commission Corporations Division - Foundation for American NOCUSTODIAN00048073           NOCUSTODIAN00048078
PX-2807 Society
PX-2808 TWITTER - Spencer (@RIchardBSpencer) - "@ViceMayorWesB"                                      NOCUSTODIAN00048079   NOCUSTODIAN00048082
        TWITTER - Tweet by Richard Spencer: ".@ViceMayorWesB Meme of a white uniformed
PX-2809 man touching a Black man and stating it's afraid"                                            NOCUSTODIAN00048079   NOCUSTODIAN00048079
        PHOTO - Photo of Robert Azzamador Ray macing and Chris Cantwell fighting on August 11, NOCUSTODIAN00048118         NOCUSTODIAN00048118
PX-2810 2017
        ARTICLE - Daily Stormer article by Robert Azzmador Ray entitled, "Join Azzmador and
PX-2811 Vanguard Texas at the Daily Stormer Houston Blitzkrieg This Saturday!"                       NOCUSTODIAN00048171   NOCUSTODIAN00048175
        ARTICLE - Expressen article by Anne-Sofie Naslund entitled, "Naziledaren Schoeps mal:
PX-2812 "Tatillbaka USA till de vita""                                                               NOCUSTODIAN00048184   NOCUSTODIAN00048193
        ARTICLE - Daily Stormer article by Robert Ray (with Andrew Anglin) entitled,
PX-2813 "Charlottesville: Why You Must Attend and What to Bring and Not to Bring!"                   NOCUSTODIAN00048194   NOCUSTODIAN00048201
PX-2814 ARTICLE - Southern Poverty Law Center article entitled, “The Brawler”                        NOCUSTODIAN00048222   NOCUSTODIAN00048231
PX-2815 ARTICLE - The Daily Stormer Tag Archives: Salting the Earth                                  NOCUSTODIAN00048232   NOCUSTODIAN00048239
PX-2816 ARTICLE - Wikipedia article entitled, "Schutzstaffel"                                        NOCUSTODIAN00048255   NOCUSTODIAN00048296

        DOC - Document entitled, "Michigan Department of Labor & Economic Growth Bureau of
PX-2817 Commercial Services - Articles of Incorporation for Use by Domestic Nonprofit Corporation" NOCUSTODIAN00048297     NOCUSTODIAN00048300
        ARTICLE - Anti-Defamation League article entitled, "Hate on Display: Hate Symbols
PX-2818 Database"                                                                                  NOCUSTODIAN00048301     NOCUSTODIAN00048360
        ARTICLE - Daily Stormer article by Andrew Anglin entitled, "Heather Heyer: Woman Killed                            NOCUSTODIAN00048367
PX-2819 in Road Rage Incident was a Fat, Childness 32-year-old Slut"                               NOCUSTODIAN00048361
        VID - Video of interview with man in Daily Stormer t-shirt at protest against taking down
PX-2820 Confederate statue                                                                         NOCUSTODIAN00048368     NOCUSTODIAN00048368
        VID - Video recording of Ray on A11 - "Our country has been usurped by a foreign tribe
PX-2821 called the Jews."                                                                          NOCUSTODIAN00048368     NOCUSTODIAN00048368
        ARTICLE - Daily Stormer article by Robert Azzmador Ray entitled, "The Battle of
                                                                                                   NOCUSTODIAN00048369
PX-2822 Charlottesville Full Video!"                                                                                       NOCUSTODIAN00048400
        ARTICLE - Southern Poverty Law Center article by Hannah Gais entitled, "YouTube Takes
PX-2823 Down Red Ice's Main Channel"                                                               NOCUSTODIAN00048422     NOCUSTODIAN00048425



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 45 of 53 Pageid#:
                                      17887

 Ex. No.                                                Description                                                   Beginning Bates          End Bates
            ARTICLE - Daily Stormer article by Andrew Anglin entitled "Register Now for the IRL Troll
PX-2824     Army AKA The Stormer Book Club"                                                                     NOCUSTODIAN00048427     NOCUSTODIAN00048435
PX-2825     VID - Joe Rogan Interview introducing Proud Boys                                                    NOCUSTODIAN00048437     NOCUSTODIAN00048437
PX-2826     ARTICLE - Champion Helmets products page for helmets and gloves                                     NOCUSTODIAN00048443     NOCUSTODIAN00048459
            ARTICLE - Mother Jones article by Shane Bauer entitled, "A Punch in the Face Was Just the
PX-2827     Start of the Alt-Right's Attack on a Berkeley Protester"                                            NOCUSTODIAN00048460     NOCUSTODIAN00048462
            ARTICLE - The Modesto Bee article entitled, "Polo-wearing intellectual, or racist bigot? A
PX-2828     look at Nathan Damigo of Oakdale"                                                                   NOCUSTODIAN00048463     NOCUSTODIAN00048470
            ARTICLE - Northern California Anti-Racist Action (NoCARA) article entitled, "DIY
            Division: The Violent neo-Nazi Group Central to the California Alt-Right and Alt-Light
PX-2829     Protest Movements"                                                                                  NOCUSTODIAN00048471     NOCUSTODIAN00048505
PX-2830     ARTICLE - Southern Poverty Law Center Profie of Nathan Damigo                                       NOCUSTODIAN00048535     NOCUSTODIAN00048540
PX-2831     ARTICLE - Daily Stormer article entitled, "#UniteTheRight Charlottesville Live Updates"             NOCUSTODIAN00048541     NOCUSTODIAN00048576
            ARTICLE - Mother Jones article by Shane Bauer entitled, "I Met the White Natioanlist Who
PX-2832     "Flacon Punched" a 95-Pound Female Protester"                                                       NOCUSTODIAN00048664     NOCUSTODIAN00048666
PX-2833     ARTICLE - The Daily Stormer Archives: articles by Robert Azzmador Ray                               NOCUSTODIAN00048672     NOCUSTODIAN00048700
            ARTICLE - Expressn Article entitled, "Nazi Leader Schoep's Goal: 'Take Back the United              NOCUSTODIAN00048702     NOCUSTODIAN00048713
PX-2834     States to the Whites'"
PX-2835     VID - Video of Nathan Damigo                                                                        NOCUSTODIAN00048723     NOCUSTODIAN00048723
            VIDEO - Damigo talking about UTR saying: “I’m going to tell you this right now. This was a
PX-2836     huge victory for us. We are going to get national attention.”                                       NOCUSTODIAN00048723     NOCUSTODIAN00048723
            VID - Damigo and others linking arms and walking up to the police line and pushing/shouting
PX-2837     at them.                                                                                            NOCUSTODIAN00048727     NOCUSTODIAN00048727
            VIDEO - Damigo and others linking arms and walking up to the police line and
PX-2838     pushing/shouting at them.                                                                           NOCUSTODIAN00048727     NOCUSTODIAN00048727
PX-2839     VID - Footage of UTR rally before march in parking lot, Damigo present                              NOCUSTODIAN00048728     NOCUSTODIAN00048728
PX-2840     VID - Livestream video of Patrick Casey speaking about alt-right developments                       NOCUSTODIAN00048813     NOCUSTODIAN00048813
            Fash the Nation Interview - Damigo stating “Today was something that will definitely be in
            the history books. I didn’t think we could get any bigger than Berkeley, but we’ve managed
            to do it today. It’s just been crazy. . . We've spent the last several months organizing this
PX-2841     event in protest of the removal of statutes in Charloteesville."”                                   NOCUSTODIAN00048874     NOCUSTODIAN00048874
            Fash the Nation Interview - Damigo stating “We’re not done here. Our work is not done here.
            We’re not going to tuck tail and run away. I’m going to get together with the other organizers
            and . . . we’re coming back. This is not going to just slide and we’re just going to disappear.
            No. We are going to come back here again and again and again until our message has been
            sent.” (Ex. 27 at 1:06:53-1:07:24). Damigo said on record to a Fash the Nation reporter that “I
            do think that the torch rally, which was a major success, probably really got under the skin of
PX-2842     some of the local officials.” (Ex. 27 at 1:01:19-35)                                                NOCUSTODIAN00048874     NOCUSTODIAN00048874
PX-2843     VID - Video of Nathan Damigo                                                                        NOCUSTODIAN00048874     NOCUSTODIAN00048874
PX-2844     VID - Video of Nathan Damigo                                                                        NOCUSTODIAN00048876     NOCUSTODIAN00048876
            VIDEO - Damigo speaking at Freedom of Speech Rally, Washington DC starting
                                                                                                                NOCUSTODIAN00048876
PX-2845     "moldylocks" chant.                                                                                                         NOCUSTODIAN00048876
            VIDEO - Damigo speaking at Freedom of Speech Rally, Washington DC stating American
            was founded by white people, for white people, and not founded to be a multiracial,
PX-2846     multicultural society.                                                                              NOCUSTODIAN00048876     NOCUSTODIAN00048876
PX-2847     VID - Video of Nathan Damigo                                                                        NOCUSTODIAN00048877     NOCUSTODIAN00048877
            VIDEO - Damigo conversing with unidentified individual about biological differences in
            African Americans. Unidentified individual:“You’re saying there are biological differences
            between races.” Damigo: “There are. There are genetic differences. . . . it affects our
            outcomes. . . . the outcomes that we see in society, that people have, the standard of living.. . .
            ” Unidentified individual: “What’s different about [black people]?” Damigo: “Genetics is
            different. They’re different in intelligence. There are differences in distributions of genes that
PX-2848     affect factors such as brain processing speed and power.”                                           NOCUSTODIAN00048877     NOCUSTODIAN00048877
PX-2849     VID - Video of male speaker giving a speech at a "Free Speech" Rally                                NOCUSTODIAN00048878     NOCUSTODIAN00048878
PX-2850     VID - Video of Nathan Damigo                                                                        NOCUSTODIAN00048881     NOCUSTODIAN00048881

        VIDEO - Damigo stating: “Does your boss know dude? Does he know, oh man. You better
PX-2851 not let him find out that you’re watching a racist on his clock. That's right. Don’t get caught.” NOCUSTODIAN00048881           NOCUSTODIAN00048881
        VIDEO - Damigo stating:“[Black people] have higher rates of crimes across the board. That’s
        completely out of proportion to their socioeconomic status, so you can’t simply point to
        poverty or anything like that to blame for this. It's simply a matter of genetics and genetic
PX-2852 distributions.”                                                                                   NOCUSTODIAN00048881           NOCUSTODIAN00048881
PX-2853 AUD - Audio recording of Robert Azzmador Ray                                                      NOCUSTODIAN00048884           NOCUSTODIAN00048884
PX-2854 VID - Frontline documentary video of ProPublica reporter on Charlottesville                       NOCUSTODIAN00048890           NOCUSTODIAN00048890
PX-2855 VID - Damigo speaking at Cville 1.0                                                               NOCUSTODIAN00048891           NOCUSTODIAN00048891
PX-2856 AUD - Audio recording of The War Room podcast, Episode 29                                         NOCUSTODIAN00048910           NOCUSTODIAN00048910
PX-2857 PHOTO - Photo of Brad Griffin in LOS attire at torch march on August 11, 2017                     NOCUSTODIAN00048915           NOCUSTODIAN00048915
        ARTICLE - League of the South article by Michael Hill entitled, "League will be at Unite the
PX-2858 Right rally, 12 August, Charlottesville, VA                                                       NOCUSTODIAN00048916           NOCUSTODIAN00048917
PX-2859 TWITTER – Tweets by Tubbs (@Michael82379998)                                                      NOCUSTODIAN00048918           NOCUSTODIAN00048918
PX-2860 ARTICLE - League of the South article entitled, "Southern Defense Force formed"                   NOCUSTODIAN00048919           NOCUSTODIAN00048922
PX-2861 PHOTO - Photo of James Fields with Vanguard members on August 12, 2017                            NOCUSTODIAN00048923           NOCUSTODIAN00048923
PX-2862 PHOTO - Photo of James Fields with Vanguard members on August 12, 2017                            NOCUSTODIAN00048924           NOCUSTODIAN00048924
PX-2863 VID - Video recording of burning an Israeli flag, Talmud and Communist Manifesto                  NOCUSTODIAN00048924           NOCUSTODIAN00048924
PX-2864 PHOTO - Photo of Elliott Kline and James Fields                                                   NOCUSTODIAN00048925           NOCUSTODIAN00048925
PX-2865 TWITTER – Tweets by Tubbs (@Michael82379998)                                                      NOCUSTODIAN00048925           NOCUSTODIAN00048925
PX-2866 ARTICLE - Southern Poverty Law Center article entitled, "C-4 and the Confederacy"                 NOCUSTODIAN00048932           NOCUSTODIAN00048934
PX-2867 TWITTER – Tweets by Tubbs (@Michael82379998)                                                      NOCUSTODIAN00048933           NOCUSTODIAN00048936
        PHOTO - Vanguard poster depicting Adolf Hitler saluting and stating “HITLER WAS
PX-2868 RIGHT”                                                                                            NOCUSTODIAN00048935           NOCUSTODIAN00048935
PX-2869 VID - Video recording of Skyclad                                                                  NOCUSTODIAN00048939           NOCUSTODIAN00048939



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 46 of 53 Pageid#:
                                      17888

 Ex. No.                                             Description                                               Beginning Bates          End Bates
PX-2870     VID - Video recording of Justice & Witness Ministries from August 11                         NOCUSTODIAN00048951     NOCUSTODIAN00048951
PX-2871     PHOTO - Photo of Heimbach in Charlottesville, TWP Uniform                                    NOCUSTODIAN00048969     NOCUSTODIAN00048969
PX-2872     PHOTO - Photo of Spencer being arrested                                                      NOCUSTODIAN00048970     NOCUSTODIAN00048970
PX-2873     PHOTO - Photo of Tradworker Party Shields in Charlottesville                                 NOCUSTODIAN00048971     NOCUSTODIAN00048971
PX-2874     PHOTO - Photo of Hitler salute in front of crowd                                             NOCUSTODIAN00048976     NOCUSTODIAN00048976
PX-2875     PHOTO - Photo of Deandre Harris on ground                                                    NOCUSTODIAN00048977     NOCUSTODIAN00048977
PX-2876     VID - Video of Counter Protests in Charlottesville by DanielShular.com                       NOCUSTODIAN00048978     NOCUSTODIAN00048978
PX-2877     VID - Unite the Right Linking Arms by DanielShular.com                                       NOCUSTODIAN00048979     NOCUSTODIAN00048979
PX-2878     DOC - Youtube page for "Ludacris - Move Bitch Get Out Da Way (HQ)"                           NOCUSTODIAN00048980     NOCUSTODIAN00048980
PX-2879     DOC - Link from Discord Charlottesville 2.0 flags_banners_signs posted by Tyrone             NOCUSTODIAN00048981     NOCUSTODIAN00048991
PX-2880     VID - Unite the Right and Counter Protests in Charlottesville, VA August 11 -13 by DanielShuNOCUSTODIAN00048992      NOCUSTODIAN00048992
PX-2881     PHOTO - Reaction Info to Photo posted in Charlottesville 2.0, #shuttle_service_information NOCUSTODIAN00048993       NOCUSTODIAN00048993
PX-2882     PHOTO - Chesny's commanding officer shaking hands with woman, "U.S. Marine Corps, Lt. CNOCUSTODIAN00048994           NOCUSTODIAN00048994
PX-2883     TWITTER – Tweets by Davis                                                                    NOCUSTODIAN0004900      NOCUSTODIAN0004900
PX-2884     VID - Video of Torchlight March by DanielShular.com                                          NOCUSTODIAN00049020     NOCUSTODIAN00049020
PX-2885     VID - Video of Charlottesville, Protestors Charging                                          NOCUSTODIAN00049021     NOCUSTODIAN00049021
PX-2886      Daley Guilty Plea (ECF 112)                                                                 NOCUSTODIAN00049026     NOCUSTODIAN00049026
PX-2887     SMS - Text message conversation between Ben Daley to Michael Miselis - "Jews trying to ma NOCUSTODIAN00049034        NOCUSTODIAN00049034
PX-2888     SMS - Text message conversation from Ben Daley to Michael Miselis - "You gonna go to the NOCUSTODIAN00049048         NOCUSTODIAN00049048
PX-2889     SMS - Text message conversation from Ben Daley to Michael Miselis - "Was great meeting yoNOCUSTODIAN00049049         NOCUSTODIAN00049049
PX-2890      Rundo - Huntington Beach                                                                    NOCUSTODIAN00049053     NOCUSTODIAN00049053
PX-2891     PHOTO - Photo of Benjamin Drake Daley at Huntington Beach Book Burning                       NOCUSTODIAN00049054     NOCUSTODIAN00049054
PX-2892     SMS - Text message conversation between Ben Daley to Michael Miselis - "Hey I remember uNOCUSTODIAN00049055          NOCUSTODIAN00049055
PX-2893                                                                                                  NOCUSTODIAN00049055     NOCUSTODIAN00049055
PX-2894     SMS - Text message conversation from Eric Big to Ben Daley - "We crashed a (((white privileNOCUSTODIAN00049056       NOCUSTODIAN00049056
PX-2895     SMS - Text message conversation between Ben Daley to Michael Miselis                         NOCUSTODIAN00049058     NOCUSTODIAN00049058
PX-2896                                                                                                  NOCUSTODIAN00049061     NOCUSTODIAN00049061
PX-2897     SMS - Text message conversation between Ben Daley to Michael Miselis - "Great work shouldNOCUSTODIAN00049064         NOCUSTODIAN00049064
PX-2898     POST - Cantwell - "James Fields did more to help Heather Heyer than her mother ever could hNOCUSTODIAN00049068       NOCUSTODIAN00049068
PX-2899     DOC - Reptile Fund - "Sgt. Michael Joseph Chesny: Arrested Nazi Initially Allowed to Stay inNOCUSTODIAN00049069      NOCUSTODIAN00049069
PX-2900     PHOTO - Photo of TWP member who assaulted Deandre Harris                                     NOCUSTODIAN0004913      NOCUSTODIAN0004913
PX-2901     PHOTO - Photo of League of the South and TWP members assaulting Deandre Harris               NOCUSTODIAN0004914      NOCUSTODIAN0004914
PX-2902     PHOTO - Photo of TWP member who assaulted Deandre Harris                                     NOCUSTODIAN0004915      NOCUSTODIAN0004915
PX-2903     PHOTO - Photo of Benjamin Drake Daley at Torch March                                         NOCUSTODIAN00049153     NOCUSTODIAN00049153
PX-2904     PHOTO - Nathan Damigo with R.A.M.                                                            NOCUSTODIAN00049156     NOCUSTODIAN00049156
PX-2905     PHOTO - Photo of Benjamin Drake Daley on August 12, 2017                                     NOCUSTODIAN00049218     NOCUSTODIAN00049218
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00025, ECF 156-
                                                                                                         NOCUSTODIAN00049231
PX-2906     1, Tweet by R.A.M.                                                                                                   NOCUSTODIAN00049231
PX-2907     PHOTO - Photo of Cole White at torch march on August 11, 2017                                NOCUSTODIAN00049233     NOCUSTODIAN00049233
PX-2908     PHOTO - Photos of Benjamin Drake Daley and Cole White on August 12, 2017                     NOCUSTODIAN00049234     NOCUSTODIAN00049234
            FILING - United States of America v. Benjamin Drake Daley, No. 3:18-cr-00025, ECF 156-
                                                                                                         NOCUSTODIAN00049236     NOCUSTODIAN00049236
PX-2909     1, Photo of Daley with Da Goyim Know Poster
PX-2910     VID - Video recording of defending white nationalism, even after Charlottesville             NOCUSTODIAN00049237     NOCUSTODIAN00049237
PX-2911     PHOTO - Cantwell at Pikeville with Heimbach                                                  NOCUSTODIAN00049238     NOCUSTODIAN00049238
PX-2912     PHOTO - Cantwell on stage at D.C. speech rally                                               NOCUSTODIAN00049239     NOCUSTODIAN00049239
PX-2913     FILING - Court Proceedings, Commonwealth of Virginia v. Christopher Cantwell                 NOCUSTODIAN00049240     NOCUSTODIAN00049273
PX-2914     VID - Video recording of Charlottesville 1.0 Periscope Spencer speech "It's going south!"    NOCUSTODIAN00049312     NOCUSTODIAN00049312
PX-2915     VID - Video recording of The Foundry Podcast with Matt Parrott                               NOCUSTODIAN00049315     NOCUSTODIAN00049315
PX-2916     VID - Video of Charlottesville rally turned violent with teargas and physical confrontations NOCUSTODIAN00049317     NOCUSTODIAN00049317
            VID - Video recording of Video produced by NSM media of Jeff Schoep speaking at a public
PX-2917     event                                                                                        NOCUSTODIAN00049356     NOCUSTODIAN00049356
            VID - Video recording of Video produced by NSM media of Jeff Schoep speaking at a NSM
PX-2918     event in Pikeville, KY                                                                       NOCUSTODIAN00049357     NOCUSTODIAN00049357
            VID - Video recording of Video produced by NSM Media of the Charlottesville rally and the
PX-2919     violent confrontation between police and rally participants                                  NOCUSTODIAN00049358     NOCUSTODIAN00049358
            VID - Video recording of Red Ice livestream "Lawsuits against Organizers & Participants in
PX-2920     the Wake of Charlottesville"                                                                 NOCUSTODIAN00049360     NOCUSTODIAN00049360
PX-2921     DISC - Discord post - "I didn't see any protestor"                                           NOCUSTODIAN00049363     NOCUSTODIAN00049363
PX-2922     DISC - Messages between MadDimension#8652 and Tyrone#4532.                                   NOCUSTODIAN00049393     NOCUSTODIAN00049395
PX-2923     VID - Video recording of Schoep Pikeville Pre-Rally Speech                                   NSM00000112             NSM00000112
PX-2924     VID - Video recording of Schoep Pikeville Pre-Rally Speech                                   NSM00000126             NSM00000126
PX-2925     SMS - Text message from Natalie Romero to Kimberly                                           ROMERO00000011          ROMERO00000011
PX-2926     SMS - Text message from Natalie Romero to Jhonathan                                          ROMERO00000018          ROMERO00000018
PX-2927     SMS - Text message from Natalie Romero                                                       ROMERO00000021          ROMERO00000021
PX-2928     SMS - Text message from Natalie Romero to Andrea                                             ROMERO00000025          ROMERO00000025
PX-2929     SMS - Text message from Natalie Romero to Zaaklr                                             ROMERO00000165          ROMERO00000165
PX-2930     SMS - Text message from Natalie Romero to Ms. Lauren                                         ROMERO00000184          ROMERO00000184
PX-2931     EMAIL - Email from Natalie Romero to Cady                                                    ROMERO00000221          ROMERO00000221
PX-2932     SMS - Text message from Natalie Romero to Clara                                              ROMERO00000252          ROMERO00000252
PX-2933     SMS - Text message from Natalie Romero to Jose                                               ROMERO00000262          ROMERO00000262
PX-2934     SMS - Text message from Natalie Romero to Dean and Mrs. Andrea                               ROMERO00000285          ROMERO00000285
PX-2935     SMS - Text message from Natalie Romero to Sarra                                              ROMERO00000300          ROMERO00000300
PX-2936     SMS - Text message from Natalie Romero                                                       ROMERO00000314          ROMERO00000314
PX-2937     SMS - Text message from Natalie Romero to Brian                                              ROMERO00000320          ROMERO00000320
PX-2938     SMS - Text message from Natalie Romero to Grammy Bear                                        ROMERO00000324          ROMERO00000324
PX-2939     SMS - Text message from Natalie Romero to Papa Bear and Mama                                 ROMERO00000334          ROMERO00000334
PX-2940     SMS - Text message from Natalie Romero to Wifeyy                                             ROMERO00000338          ROMERO00000338
PX-2941     SMS - Text message from Natalie Romero to Jonathan                                           ROMERO00000341          ROMERO00000341
PX-2942     SMS - Natalie Romero to Dean Basset                                                          ROMERO00000611-C        ROMERO00000611-C
PX-2943     DOC - UVA Student Disability Access Center Accomodations                                     ROMERO00000617-C        ROMERO00000618-C
PX-2944     EMAIL - Email from Kendall K to Natalie Romero regarding "expenses"                          ROMERO00000640-C        ROMERO00000640-C



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 47 of 53 Pageid#:
                                      17889

 Ex. No.                                           Description                                                 Beginning Bates          End Bates
PX-2945     MEDICAL - Receipt for Natalie Romero from UVA Health                                          ROMERO00000641-C       ROMERO00000641-C
PX-2946     MEDICAL - Receipt for Natalie Romero from Mudhouse Bella IR LLC                               ROMERO00000642-C       ROMERO00000642-C
PX-2947     MEDICAL - Receipt for Natalie Romero from UVA Health                                          ROMERO00000643-C       ROMERO00000643-C
PX-2948     MEDICAL - Receipt for Natalie Romero from Walgreens                                           ROMERO00000645-C       ROMERO00000645-C
PX-2949     MEDICAL - Receipt for Natalie Romero from Walgreens                                           ROMERO00000646-C       ROMERO00000646-C
PX-2950     MEDICAL - Billing record for Natalie Romero from UVA Health                                   ROMERO00000684-C       ROMERO00000695-C
PX-2951     MEDICAL - Billing record for Natalie Romero from UVA Health                                   ROMERO00000696-C       ROMERO00000698-C
PX-2952     MEDICAL - Health record for Natalie Romero from UVA Health                                    ROMERO00000702-C       ROMERO00000702-C
PX-2953     SMS - Text message from Natalie Romero to Wifeyy                                              ROMERO00000703         ROMERO00000703
PX-2954     SMS - Text message from Natalie Romero to Mrs. Andrea                                         ROMERO00000708         ROMERO00000708
PX-2955     SMS - Text message from Natalie Romero to Alvin                                               ROMERO00000709         ROMERO00000709
PX-2956     DOC - Document written by Natalie Romero, entitled "Part 1: What do you fight for?"           ROMERO00000725         ROMERO00000725
PX-2957     MEDICAL - Billing record for Natalie Romero from UVA Health                                   ROMERO00000731-C       ROMERO00000734-C
PX-2958     MEDICAL - Insurance record for Natialie Romero from Aetna                                     ROMERO00000737-C       ROMERO00000742-C
PX-2959     MEDICAL - Billing record for Natalie Romero from UVA Health                                   ROMERO00000743-C       ROMERO00000752-C
PX-2960     MEDICAL - Health record for Natalie Romero from Jeffrey Young/UVA Health System               ROMERO00000763         ROMERO00000770
PX-2961     MEDICAL - Health record for Natalie Romero from Jeffrey Young/UVA Health System               ROMERO00000807         ROMERO00000820
PX-2962     MEDICAL - Billing record for Natalie Romero from UVA Health                                   ROMERO00000821-C       ROMERO00000838-C
PX-2963     MEDICAL - Health record for Natalie Romero from Lindsey Chirico/UVA Health System             ROMERO00000839         ROMERO00000877
PX-2964     SMS - Text message from Natalie Romero to Mrs. Andrea                                         ROMERO00000890         ROMERO00000890
PX-2965     SMS - Text message from Natalie Romero to Alvin                                               ROMERO00000893         ROMERO00000893
PX-2966     SMS - Text message from Natalie Romero to Alvin                                               ROMERO00000896         ROMERO00000896
PX-2967     SMS - Text message from Alvin to Natalie Romero                                               ROMERO00000898         ROMERO00000898
PX-2968     SMS - Text message from Natalie Romero to Alvin                                               ROMERO00000905         ROMERO00000905
PX-2969     SMS - Text message from Natalie Romero to Jaimeee                                             ROMERO00000906         ROMERO00000906
PX-2970     SMS - Text message from Natalie Romero to Papa Bear                                           ROMERO00000907         ROMERO00000907
PX-2971     SMS - Text message from Natalie Romero to Sierra                                              ROMERO00000910         ROMERO00000910
PX-2972     SMS - Text message from Natalie Romero to Frank                                               ROMERO00000911         ROMERO00000911
PX-2973     SMS - Text message from Natalie Romero to Jose                                                ROMERO00000917         ROMERO00000917
PX-2974     SMS - Text message from Natalie Romero to Chelsea Alvarado                                    ROMERO00000942         ROMERO00000942
PX-2975     SMS - Text message from Natalie Romero                                                        ROMERO00000943         ROMERO00000943
PX-2976     SMS - Text message from Natalie Romero to Dr. G                                               ROMERO00000946         ROMERO00000946
PX-2977     SMS - Text message from Natalie Romero to Dr. G                                               ROMERO00000947         ROMERO00000947
PX-2978     SMS - Text message from Natalie Romero to Dr. G                                               ROMERO00000950         ROMERO00000950
PX-2979     SMS - Text message from Natalie Romero to Dr. G                                               ROMERO00000951         ROMERO00000951
PX-2980     SMS - Text message from Natalie Romero to Dr. G                                               ROMERO00000952         ROMERO00000952
PX-2981     SMS - Text message from Natalie Romero to Mama                                                ROMERO00000953         ROMERO00000953
PX-2982     SMS - Text message from Natalie Romero to James                                               ROMERO00000956         ROMERO00000956
PX-2983     SMS - Text message from Natalie Romero to James                                               ROMERO00000957         ROMERO00000957
PX-2984     SMS - Text message from Natalie Romero to James                                               ROMERO00000958         ROMERO00000958
PX-2985     SMS - Text message from Natalie Romero to James                                               ROMERO00000959         ROMERO00000959
PX-2986     DOC - Week 1 - Week 4 Journals by Natalie Romero                                              ROMERO00000961         ROMERO00000962
PX-2987     SMS - Text message from Natalie Romero                                                        ROMERO00001018         ROMERO00001018
PX-2988     SMS - Text message from Natalie Romero to James                                               ROMERO00001031         ROMERO00001031
PX-2989     SMS - Text message from Natalie Romero to James                                               ROMERO00001032         ROMERO00001032
PX-2990     EMAIL - Email from Lisa K. to Natalie Romero regarding 'Service pet"                          ROMERO00001069-C       ROMERO00001070-C
PX-2991     SMS - Text message from Natalie Romero to Wifeyy                                              ROMERO00001162         ROMERO00001162
PX-2992     SMS - Text message from Natalie Romero to Wifeyy                                              ROMERO00001166         ROMERO00001166
PX-2993     SMS - Text message from Natalie Romero to Wifeyy                                              ROMERO00001167         ROMERO00001167
PX-2994     SMS - Text message from Natalie Romero to FBI-Donna                                           ROMERO00001169         ROMERO00001169
PX-2995     MEDICAL - Health record for Natalie Romero from UVA Health                                    ROMERO00001170-C       ROMERO00001250-C
PX-2996     MEDICAL - Insurance record for Natalie Romero from Aetna                                      ROMERO00001269-C       ROMERO00001284-C
PX-2997     PHOTO - Photo of Group of protesters with "Reclaim Our Grown" sign                            ROMERO00001290         ROMERO00001290
PX-2998     PHOTO - Photo of Night photo at UVA with participant holding candle                           ROMERO00001296         ROMERO00001296
PX-2999     PHOTO - Photo of KKK members in robes burning cross                                           ROMERO00001317         ROMERO00001317
PX-3000     PHOTO - Riot police line between protestors                                                   ROMERO00001320         ROMERO00001320
PX-3001     PHOTO - Photo of Night photo of people with flames                                            ROMERO00001321         ROMERO00001321
            PHOTO - Photo of 3 counterprotesters on the UVa Thomas Jefferson statue holding signs
PX-3002     with the slogans, "End Hate Now" and "TJ is a Racist"                                         ROMERO00001332         ROMERO00001332
PX-3003     PHOTO - Photo of counterprotesters confronting the Unite the Right rally participants         ROMERO00001347         ROMERO00001347
PX-3004     FB - Facebook conversation between Natalie Romero ("Nata Lynn") and Ericka Chaves             ROMERO00001512         ROMERO00001512
PX-3005     PHOTO - Photo of counterprotesters in front of UVa's Thomas Jefferson statue                  ROMERO00001576         ROMERO00001576
            PHOTO - Photo of Unite the Right rally participants in front of the Robert E. Lee statue with
PX-3006     lit torches                                                                                   ROMERO00001593         ROMERO00001593
            PHOTO - Photo of the Unite the Right rally surrounding the Robert E. Lee statue at night with
PX-3007     torches                                                                                       ROMERO00001599         ROMERO00001599
            PHOTO - Photo of Unite the Right rally participants marching down a street with
PX-3008     counterprotesters on the side                                                                 ROMERO00001629         ROMERO00001629
PX-3009     PHOTO - Photo of Unite the Right rally participants pushing people on the side                ROMERO00001633         ROMERO00001633
            PHOTO - Photo of Unite the Right rally participants cheering and carrying lit tiki torches at
PX-3010     night                                                                                         ROMERO00001663         ROMERO00001663
            PHOTO - Photo of Unite the Right rally participants at night surrounding the Robert E. Lee
PX-3011     Statue with lit torches                                                                       ROMERO00001664         ROMERO00001664
PX-3012     PHOTO - Photo of James Fields' car crashed into 2 other vehicles                              ROMERO00001665         ROMERO00001665
            PHOTO - Photo of Unite the Right rally participants congregating at the intersection between
PX-3013     2nd St NE, E Market St., and Preston Coiner St.                                               ROMERO00001669         ROMERO00001669
PX-3014     PHOTO - Photo of an armed Unite the Right rally participant holding a gun                     ROMERO00001670         ROMERO00001670
            PHOTO - Photo of Unite the Right rally participants behind a fence and a policeman stands in
PX-3015     front                                                                                         ROMERO00001671         ROMERO00001671
            PHOTO - Photo of policemen standing in front of a fence which separates them from the
PX-3016     Unite the Right rally participants                                                            ROMERO00001676         ROMERO00001676



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 48 of 53 Pageid#:
                                      17890

 Ex. No.                                             Description                                              Beginning Bates           End Bates
            PHOTO - Photo of a row of policemen and fences, behind which there are Unite the Right
PX-3017     participants                                                                                ROMERO00001687          ROMERO00001687
            PHOTO - Photo of a row of policemen and fences, behind which there are Unite the Right
PX-3018     participants dressed in white polos and carrying black and white flags and shields          ROMERO00001721          ROMERO00001721
            PHOTO - Photo of press interviewing a man dressed in camouflage with counterprotesters in
PX-3019     the background                                                                              ROMERO00001726          ROMERO00001726
PX-3020     VID - Video recording of August 12, 2017                                                    ROMERO00001745          ROMERO00001745
PX-3021     VID - Video recording of counterprotesters on August 12, 2017                               ROMERO00001747          ROMERO00001747
PX-3022     VID - Video recording o counterprotesters on August 12, 2018                                ROMERO00001753          ROMERO00001753
PX-3023     VID - Video recording of Video of counterprotesters on August 12, 2019                      ROMERO00001760          ROMERO00001760
PX-3024     VID - Video recording of counterprotesters on August 12, 2020                               ROMERO00001763          ROMERO00001763
PX-3025     EMAIL - Email from Dr. Jessica S. to Natalie Romero regarding "NR ESA Letter"               ROMERO00001776-C        ROMERO00001776-C
PX-3026     PHOTO - Photo of Natalie Romero's medicine                                                  ROMERO00001793          ROMERO00001793
PX-3027     MEDICAL - Health record for Natalie Romero from UVA Health                                  ROMERO00001795-C        ROMERO00001795-C
PX-3028     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001805          ROMERO00001805
PX-3029     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001807          ROMERO00001807
PX-3030     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001811          ROMERO00001811
PX-3031     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001812          ROMERO00001812
PX-3032     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001813          ROMERO00001813
PX-3033     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001816          ROMERO00001816
PX-3034     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001817          ROMERO00001817
PX-3035     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001819          ROMERO00001819
PX-3036     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001828          ROMERO00001828
PX-3037     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001834          ROMERO00001834
PX-3038     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001854          ROMERO00001854
PX-3039     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001881          ROMERO00001881
PX-3040     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001885          ROMERO00001885
PX-3041     VID - Video recording of Natalie Romero reading her poem written to James Fields            ROMERO00001896          ROMERO00001896
PX-3042     FB - Facebook conversation between Natalie Romero ("Nata Lynn") and Brian                   ROMERO00001899          ROMERO00001899
PX-3043     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001921          ROMERO00001921
PX-3044     PHOTO - Photo of Natalie Romero's injuries                                                  ROMERO00001962          ROMERO00001962
            PHOTO - Photo of several men wielding sticks physically assaulting a man lying on the
PX-3045     ground                                                                                      ROMERO00001977          ROMERO00001977
PX-3046     MEDICAL - Billing record for Natalie Romero from UVA Physicians Group                       ROMERO00002003-C        ROMERO00002003-C

PX-3047     MEDICAL - Health record for Natalie Romero from the University of Virginia Health System ROMERO00002004             ROMERO00002151
PX-3048     MEDICAL - Receipt for Natalie Romero from Mattress Firm                                  ROMERO00002152             ROMERO00002152
PX-3049     DOC - Natalie Romero's diary entry                                                       ROMERO00002153             ROMERO00002153
PX-3050     DOC - Natalie Romero's diary entry                                                       ROMERO00002154             ROMERO00002154
PX-3051     DOC - Natalie Romero's diary entry                                                       ROMERO00002155             ROMERO00002155
PX-3052     DOC - Natalie Romero's diary entry                                                       ROMERO00002156             ROMERO00002156
PX-3053     DOC - Natalie Romero's diary entry                                                       ROMERO00002157             ROMERO00002157
PX-3054     DOC - Natalie Romero's diary entry                                                       ROMERO00002158             ROMERO00002158

PX-3055 MEDICAL - Health record for Natalie Romero from the University of Virginia Health System ROMERO00002159                 ROMERO00002382

PX-3056 MEDICAL - Health record for Natalie Romero from the University of Virginia Health System ROMERO00002383                 ROMERO00002430

PX-3057 MEDICAL - Health record for Natalie Romero from the University of Virginia Health System ROMERO00002431                 ROMERO00002635
        MEDICAL - Billing records for Natalie Romero from the University of Virginia Health
PX-3058 System                                                                                       ROMERO00002636             ROMERO00002671
PX-3059 SMS - Carter Hall to Ray Ray: "Also as a side note, the torch rally has been compromised"    RR00000001                 RR00000001
PX-3060 ARTICLE - Daily Stormer Vol. 19                                                              RR00190091                 RR00190190
PX-3061 EMAIL - Email from Christopher Cantwell to Robert Azzmador Ray regarding "You okay?" RR00193887                         RR00193887
PX-3062 EMAIL - Email from Col Brumm to Robert Azzmador Ray regarding "Its Obergr Smith"             RR00197884                 RR00197885
        EMAIL - Email from Christopher Cantwell to Robert Azzmador Ray regarding "Daily              RR00197925                 RR00197927
PX-3063 Stormer & your Friday event."
        DOC - Document entitled, "Operation Unite the Right Charlottesville 2.0" - Report Version: RR00197936                   RR00197949
PX-3064 8/10/2017 Security Orders
PX-3065 EMAIL - Email from Syd Crab to Azzmador regarding "Hope your doing well."                    RR00198011                 RR00198015
PX-3066 EMAIL - Email from Discord Support to azzmador@gmail.com regarding "Verify Email"            RR00199823                 RR00199824
PX-3067 EMAIL - Email from Roberty Azzmador Ray to Alfred Aifer regarding "show"                     RR00200689                 RR00200692
PX-3068 EMAIL - Email from Roberty Azzmador Ray to Syd Crab regarding "This is Texas event." RR00200949                         RR00200953
PX-3069 EMAIL - Email from Roberty Azzmador Ray to Vanguard Texas regarding "Info"                   RR00201027                 RR00201027
PX-3070 SMS - Ray Ray to D'Marcus Liebowitz: "We just had a battle. Heading back"                    RR00201133                 RR00201133
        SMS - Evan McLaren to Richard Spencer: "Someone disclosed to me last night that a            RS00007905                 RS00007907
PX-3071 journalist named Gleanna Gordon has an audio recording..."
PX-3072 SMS - Richard Spencer to Jack Tunstall: "I don't regret Cville"                              RS00012454                 RS00012454
PX-3073 SMS - Alegra Kirkland to Richard Spencer                                                     RS00012873                 RS00012879
        SMS - Daniel Friberg and Richard Spencer: "Hi! Me, Chris and D'Marcus recently arrived at RS00013419                    RS00013421
        the inn where Evan stays. Congrats on a successful tochlit march, and too bad we didn't make
PX-3074 it here in time to attend it. Is there any meetup this evening?"
PX-3075 SMS - Richard Spencer to Rebecca Coates: "After party"                                       RS00013772                 RS00013772
        SMS - Laura Sennett to Richard Spencer: "I wanted to cover your tiki torch parade but        RS00014751                 RS00014755
PX-3076 husband wouldn't let me"
        SMS - Colton Merwin to Richard Spencer: "Myself and Jamie Troutman have been talking it RS00016085                      RS00016086
PX-3077 over and we think a black-white…"
        SMS - Richard Spencer to Mike Miller: "...I will be holding a private, invitation-only press RS00016526                 RS00016527
PX-3078 conference today (August 14) at 3 PM ET in a private location…"
        SMS - Richard Spencer to Samantha Froelich: "No. When you're the world's most famous         RS00028694                 RS00028694
PX-3079 Nazi, you're beyond Alpha Male."



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 49 of 53 Pageid#:
                                      17891

 Ex. No.                                                Description                                               Beginning Bates            End Bates
            SMS - Evan McLaren to Richard Spencer: "Big lawsuit against you and us. All organizers         RS00030215               RS00030218
PX-3080     included."
PX-3081     SMS - Richard Spencer to Nathan Damigo: "We MUST do Berekley."                                 RS00031786               RS00031786
PX-3082     SMS - Texts between Spencer and Damigo, 4/25/2017                                              RS00031821               RS00031828
PX-3083     SMS - Text between Damigo and Spencer, 4/25/2017                                               RS00031934               RS00031939
            SMS - Nathan Damigo to Richard Spencer: "Is the Fash Loft going to be parked next              RS00031955               RS00031958
PX-3084     weekend? I'm trying to look at my options as far as loging."
PX-3085     SMS - Richard Spencer to Eli Mosley: "We need to have *one* forum with all leaders."           RS00032999               RS00033002
PX-3086     SMS - Eli Mosley to Richard Spencer: "Then punch a women in the face"                          RS00033175               RS00033179
            SMS - Eli Mosley to Richard Spencer: "Anglin, Weev, Enoch, And Sven are the only ones I RS00033397                      RS00033397
            was able to briefly talk to but yea they all agree. Enoch was mildly worried about the
PX-3087     attendees of the cville 2 thing but that's not really an issue if we leave them alone."
            SMS - Eli Mosley to Richard Spencer: "David Duke just asked me if he can come to Cville. RS00033535                     RS00033535
PX-3088     What do you think? I haven't asked anyone else yet."
            SMS - Eli Mosley to Richard Spencer: "Can you me and Nathan jump on a call today with          RS00033558               RS00033558
            whoever else to talk about cville just a bit. After seeing the KKK thing we are changing stuff
PX-3089     up."
            SMS - Eli Mosley to Richard Spencer: "Just got off the phone with Kessler and the              RS00033926               RS00033926
PX-3090     ACLU…."
PX-3091     SMS - Richard Spencer to Eli Mosley: "I concur with your strategy."                            RS00033927               RS00033927
            SMS - Eli Mosley to Richard Spencer: "Basically when you get here grab a drink say a couple RS00033969                  RS00033969
            of words while everyone cheers and then we are gonna head up stairs with the people…"
PX-3092
        SMS - Eli Mosley to Richard Spencer: "The draft Kessler put together is self centered and     RS00033971                    RS00033971
PX-3093 gay. Everyone else is on the same page on counter signaling it."
        SMS - Richard Spencer to Eli Mosley "Also, if he thinks that my - and yours and everyone's -
PX-3094 strategy in Cville was wrong, them talk to me about it"                                       RS00034279                    RS00034279
        SMS - Reinhard Wolff to Richard Spencer: "In the off chance you weren't already aware,        RS00036847                    RS00036851
PX-3095 Charlottesville has moved the rally to a golf course."
PX-3096 SMS - Richard Spencer to Jason Kessler: "Can I call you later?"                               RS00039520                    RS00039520
PX-3097 SMS - Jason Kessler to Richard Spencer: "Sure. I'll be up for another 2-3 hours"              RS00039521                    RS00039521
        SMS - Jason Kessler to Richard Spencer: "We're going to start the promotional material from RS00039522                      RS00039522
PX-3098 Charlottesville 2; United the Right; Battle of Charlottesville."
PX-3099 SMS - Text from Jason Kessler to Richard Spencer                                              RS00039532                    RS00039532
PX-3100 SMS - Richard Kessler to Jason Spencer: "I'm 100% in."                                        RS00039541                    RS00039543
        SMS - Jason Kessler to Richard Spencer: "We should speal on Sunday (later today) about        RS00039566                    RS00039569
PX-3101 how to prepare for Aug. 12th...."
        SMS - Richard Spencer to Jason Kessler: "Jason, the people from 'Anticom' asked if they       RS00039574                    RS00039575
PX-3102 could take part."
        SMS - Richard Spencer to Jason Kessler: "Could you talk to either Eli or GregRitter? They RS00039577                        RS00039577
PX-3103 make all decisions for me."
        SMS - Richard Spencer to Jason Kessler: "Could we add Daniel Friberg to the speakers          RS00039585                    RS00039585
PX-3104 lineup? And to the speakers list? Arktos is a terribly important organization."
        SMS - Jason Kessler to Richard Spencer: "The insurance policy got canceled. They're trying RS00039596                       RS00039600
PX-3105 to shut down the event."
        SMS - Jason Kessler to Richard Spencer: "I'm sure you already know but leadership meeting RS00039624                        RS00039624
PX-3106 tonight 7 PM in Mcintyre Park"
PX-3107 SMS - Jason Kessler to Richard Spencer: "Come out front"                                      RS00039625                    RS00039625
PX-3108 SMS - Text from Richard Spencer to Tim Tredstone                                              RS00076971                    RS00076971
        SMS - Text from Laura Sennett to Richard Spencer re The discords revealed some of the IE
PX-3109 members in possible talk of making bombs in other discords.                                   RS00090021                    RS00090021
        SMS - Text from Laura Sennett to Richard Spencer re They shared PDFs from the anticom
PX-3110 discords on bomb making                                                                       RS00090029                    RS00090029
        SMS - Richard Spencer to Laura Sennett: "One thing I warned them about was the fucking        RS00090059                    RS00090059
PX-3111 Discord server."
PX-3112 SMS - Text message from Nathan Damigo to Richard Spencer: "Indeed"                            RS00093525                    RS00093525
        SMS - Eli Mosley to Richard Spencer: "I'm driving down to South Carolina now. 7 hours out. RS00094963                       RS00094963
        When you get a chance, no rush, lets chat about the discord so I have some general orders how
        you want that thing ran. Also feel free to let me know anything you want me working on this
        week and if oh can send me a calendar that'd be great. First thing tomorrow morning I'm
        gonna be getting Charlottesville part two started up as well as looking into the Saturday
PX-3113 antisharia stuff."
PX-3114 SMS - Richard Spencer to Eli Mosley: "This is going to be a violent summer"                   RS00095071                    RS00095071
        SMS - Eli Mosley to Richard Spencer: "Nvm. I'll just text you. We are canceling the after     RS00095766                    RS00095766
PX-3115 party to the general public but still having one for leadership and VIP"
        SMS - Eli Mosley to Richard Spencer - "I've removed Kessler from all operational calls        RS00095771                    RS00095771
        starting today. All the security and leadership are getting orders from me. Oh and the Jews
PX-3116 canceled my airbnb this mornjng but I should be able to find a place."
PX-3117 SMS - Ryan West to Richard Spencer: "Semi open to the idea of holocaust 2.0"                  RS00100974                    RS00100974
        SMS - Jason Kessler to Richard Spencer: "We're raising an army my liege. For free speech, RS00101427                        RS00101427
PX-3118 but the cracking of skulls if it comes to it"
        SMS - Jason Kessler to Richard Spencer: "Let's take it right to the enemy. Let's do the press RS00101529                    RS00101539
PX-3119 conference today in front of the Charlottesville Police Department"
        EMAIL - Email from Richard Spencer to Richard Spencer regarding "Help Us Unite The            RS00308437                    RS00308437
PX-3120 Right At Charlottesville - And Beyond!"
        EMAIL - Email from Richard Spencer to Richard Spencer regarding "The Alt Right is             RS00308847                    RS00308848
PX-3121 winning in Charlottesville!"
        EMAIL - Email from Sam Dickson to at[yrenger@aol.com], copying Evan McLaren, Gregory RS00317854                             RS00317856
PX-3122 Ritter, Richard Spencer regarding "regnery/two considerations"




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 50 of 53 Pageid#:
                                      17892

 Ex. No.                                            Description                                                 Beginning Bates            End Bates
            EMAIL - Email from Evan McLaren to Richard Spencer, mpeinovich@gmail.com, Nathan             RS00546309               RS00546309
            Damigo, deplorabletruth@gmail.com, Sam Dickson regarding "Invitation: Charlottesville
PX-3123     Lawsuit Conference Call @ Fri 27 Oct 217 12:---13:30 (Richard Spencer)"
            EMAIL - Email from Jason Kessler to Sam Dickson, Kyle Bristow, Richard Spencer               RS00549263               RS00549263
PX-3124     regarding "Unite The Right Press Relase"
            EMAIL - Email from Jason Kessler to Kyle Bristow, Sam Dickson regarding "Here's the          RS00549325               RS00549325
PX-3125     complaint"
            EMAIL - Email from Richard Spencer to Augustus Sol Invictus regarding "Charlottesvile        RS00549331               RS00549332
PX-3126     Statement"
            EMAIL - Email from Google Calendar to Richard Spencer regarding "Notification: Activism      RS00549348               RS00549348
PX-3127     Meeting @ Wed 9 Aug 2017 20:00 - 21:00 (Richard Spencer)"
            EMAIL - Email from Cory Roswell to Evan McLaren copying Richard Spencer, Cameron             RS00549906               RS00549906
PX-3128     Padgett, Eli Mosley, Gregory Ritter regarding "Activism Meeting"
            EMAIL - Email from Gregory Ritter to Richard Spencer regarding "Email list of invitees to    RS00550307               RS00550307
PX-3129     Phalanx dinner August 4 at 730"
PX-3130     EMAIL - Email from Jason Kessler to richard@npiamerica.org regading "Speaking at UVA"        RS00551293               RS00551293
PX-3131     EMAIL - Email from Ryan West to Richard regarding "Gun Faggotry"                             RS00552993               RS00552993
PX-3132     EMAIL - Email from Trezbond to Richard Spencer regarding "Christmas Greetings!"              RS00554524               RS00554531
PX-3133     DOC - Document entitled, "Charlottesville Itinerary"                                         RS00676233               RS00676241
PX-3134     EMAIL - Email from Jason Kessler regarding "Charlottesville"                                 RS00678521               RS00678521
PX-3135     DOC - Excel spreadsheet entitled, "Indy Attendee list - Transported"                         RS00689740               RS00689740
PX-3136     TWITTER – Tweets by Spencer (@RichardBSpencer)                                               RS00747467               RS00747467
            SMS - Richard Spencer to Matthew Heimbach: "Don't say anything. Establish legal defense      RS01007399               RS01007399
PX-3137     fund."
            SMS - Richard Spencer to Chris Cantwell: "Let's not made any public comment' the lawsuit."  RS01007796                RS01007797
PX-3138
PX-3139 SMS - Scott Heybuts to Rrichard Spencer: "It seemed like a trap when we bought Jason in." RS01007816                      RS01007817
        SMS - Richard Spencer to Scott Heybuts: "Police broke up peaceful rally. Forced us into         RS01007817                RS01007818
PX-3140 dangerous space with antifa."
PX-3141 SMS - Richard Spencer to Greg Conte, Evan McLaren: "We didn’t invite NSM."                      RS01007833                RS01007833
        SMS - Richard Spencer to Greg Conte and Evan McLaren: "Maybe a strategy is to separate RS01007834                         RS01007834
PX-3142 ourselves from Kessler?"
        SMS - Jason Kessler to Richard Spencer: "We're still meeting at the after party location at 5 RS01007851                  RS01007851
        PM. Capacity is only 150 so leaders and essential people only. We need to talk about how we
        move forward. Potentially having a press conference in the near future to get our side of the
PX-3143 story out"
        SMS - Richard Spencer to Glenna Gordon: "My security team says it's too dangerous for me RS01007855                       RS01007855
PX-3144 to speak today. Please let me know of any side…"
        SMS - Greg Conte to Richard Spencer: "Torch rally is on. You're giving a speech. We just got RS01007858                   RS01007858
PX-3145 the injunction in our favor"
        SMS - Augustus Invictus to Nathan Damigo, Chris Cantwell, 19519991875, Michael Hill, and RS01007861                       RS01007864
PX-3146 Jason Kessler: "Negative"
PX-3147 SMS - Richard Spencer to David Duke: "Let's meet at 5 PM at The Boar's Head."                   RS01007867                RS01007867
        SMS - Chris Cantwell to Richard Spencer: "Friday afternoon I'm looking to schedule a            RS01007877                RS01007875
        meetup with radcial agenda listeners, some portion of which I'll invite media to. Are you
PX-3148 interested in attending?"
        SMS - Chris Cantwell to Richard Spencer: "You're sure its worth risk of violence and            RS01007895                RS01007907
PX-3149 imprisonment,…"
PX-3150 SMS - Text with Greg Conte and Richard Spencer                                                  RS01007913                RS01007913
PX-3151 SMS - Texts between Cantwell and Spencer 8/06/2017                                              RS01007916                RS01007935
        SMS - Greg Conte to Richared Spencer: "Aww this is gay… looks like there's about a 60-day RS01007995                      RS01007995
        wait time to get a conceal-carry permit approved… so I guess I'll miss out on any firefights at
PX-3152 Charlottesville :(@"
        SMS - Ricahrd Spencer to Mike Enoch: "I've asked Eli top create an Alt-Right leaders forum RS01008244                     RS01008244
PX-3153 on Discord."
PX-3154 SMS - Matthew Heimbach to Richard Spencer: "Sounds great!"                                      RS01008258                RS01008260
PX-3155 SMS - Texts between Spencer and Damgio 03/01/2017                                               RS01008652                RS01008654
        SMS - Dagna Gallinger to Richard Spencer: "Hi Richard thanks again for your time in D.C. RS01009487                       RS01009487
PX-3156 we're beginning work on the edit and we noticed altright.com…"
PX-3157 SMS - Text from Chris Cantwell to +15715276027                                                  RS01012398                RS01012398

PX-3158 DOC - Document containing Elizabeth Sines's statement of events of the August 11-12, 2017 SINES00000001                   SINES000000003
PX-3159 SMS - Patt Duffy to Elizabeth Sines: "...Be smart about this and don't get hurt"              SINES00000132-C             SINES00000132-C
PX-3160 SMS - Elizabeth Sines to Tyler: "How did I nogt get hurt"                                     SINES00000148-C             SINES00000148-C
        EMAIL - Email from Elizabeth Sines to Kimma regarding "Charlottesvill Persona Reflections SINES00000170-C                 SINES00000173-C
PX-3161
        SMS - Elizabeth Sines to Patt Duffy: "….We have to bear witness to this. There is strangth in SINES00000823-C             SINES00000823-C
PX-3162 numbers, pat!..."
PX-3163 DOC - Elizabeth Sines's police statement                                                      SINES00000824               SINES00000824
        SMS - Elizabeth Sines to Will Thatcher: “...I was marching with a crowd when a terrorist      SINES00000827-C             SINES00000827-C
PX-3164 drove a car through the crowd and almost killed me but he injured 20 and killed one”
PX-3165 SMS - Elizabeth Sines to Will Thatcher: ”Type in car attack charlottesville”                  SINES00000828-C             SINES00000828-C
PX-3166 SMS - Elizabeth Sines to Liz Magno: "Yeah we almost died"                                     SINES00000831-C             SINES00000831-C
PX-3167 SMS - Elizabeth Sines to Patt Duffy: "A car plowed into the crowd..."                         SINES00000833-C             SINES00000833-C
        SMS - Elizabeth Sines to J.Collins: "...Someone fucking died because of nazis in 2017. I      SINES00000835-C             SINES00000835-C
PX-3168 almost died...."
PX-3169 SMS - Elizabeth Sines to Tyler: "Zoom in on this fucking picture"                             SINES00000836-C             SINES00000836-C
PX-3170 SMS - Tyler to Elizabeth Sines: "Jesus Christ"                                                SINES00000837-C             SINES00000837-C
PX-3171 SMS - Elizabeth Sines to Tyler: "It was so jarring to see that"                               SINES00000838-C             SINES00000838-C
PX-3172 SMS - Tyler to Elizabeth Sines "I don't know you got lucky"                                   SINES00000839-C             SINES00000839-C
PX-3173 SMS - Elizabeth Sines to Tyler: "Do you think someone will try to kill us at the vigil"       SINES00000843-C             SINES00000843-C



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 51 of 53 Pageid#:
                                      17893

 Ex. No.                                               Description                                                     Beginning Bates            End Bates
            SMS Elizabeth Sines to Tyler: "My new OCD thing is being scared you will die and crying             SINES00000873-C          SINES00000873-C
PX-3174     every night..."
PX-3175     SMS - Elizabeth Sines to Tyler: "I don't know, anxious I guess"                                     SINES00000875-C          SINES00000875-C
            SMS - Elizabeth Sines to Tyler: "DID YOU KNOW ptsd had no symptoms until 7-12 months                SINES00000882-C          SINES00000882-C
PX-3176     after the trauma experiment"
PX-3177     SMS - Elizabeth Sines to Tyler: "I literally cannot sleep"                                          SINES00000883-C          SINES00000883-C
PX-3178     SMS - Elizabeth Sines to Tyler: "I have to go to the doctor for sleep medicine"                     SINES00000884-C          SINES00000884-C
            EMAIL - Email from studenthealth@virgina.edu to Elizabeth Sines regarding "Appointment              SINES00000885-C          SINES00000885-C
PX-3179     Reminder"
PX-3180     EMAIL - Email from Elizabeth Sines to Jackie W. regarding "Resources"                               SINES00000888-C          SINES0000890-C
PX-3181     SMS - Elizabeth Sines to Pat Duffy: "...I will die at the hands of a nazi..."                       SINES00000891-C          SINES00000891-C
            SMS - Elizabeth Sines to Pat Duffy: "...I fucking talked to Richard Spencer"; "There were so        SINES00000902-C          SINES00000902-C
            few of us, they beat the shit out of most of the counter protesters"; "We're going to get killed"
PX-3182
        DOC - Document written by Elizabeth Sines, stating "I can't sleep after a mass shooting. I
PX-3183 can't sleep after a KKK rally. I can't sleep after a terrorist attack. I hardly sleep anymore."         SINES00000910            SINES00000910
        DOC - Document written by entitled, "A Guide to Living in Nazi-Infested Charlottesville:                SINES00000911            SINES00000915
PX-3184 Being Scared, but Doing it Anyway"
PX-3185 VID - Video recording of August 12, 2017                                                                SINES00000917            SINES00000917
PX-3186 MEDICAL - Health record for Elizabeth Sines from UVA Health                                             SINES00001015-C          SINES00001015-C
PX-3187 SMS - Elizabeth Sines to Will Thatcher: "https://youtu.be/D7FPmojhEeE"                                  SINES00001069-C          SINES00001069-C
PX-3188 SMS - Elizabeth Sines to Will T.: Photo of Fields car                                                   SINES00001070-C          SINES00001070-C
PX-3189 MEDICAL - Health record for Elizabeth Sines from UVA Health                                             SINES00001138-C          SINES00001138-C
PX-3190 VID - Video recording of Elizabeth Sines of August 12                                                   SINES00001175            SINES00001175
PX-3191 SMS - Elizabeth Sines to Tyler and others: "Also look at this picture"                                  SINES00001248-C          SINES00001248-C
PX-3192 PHOTO - Photo taken at McGuffrey                                                                        SINES00001325            SINES00001325
PX-3193 PHOTO - Photo taken at McGuffrey                                                                        SINES00001332            SINES00001332
PX-3194 PHOTO - Photo of counter-protestors before the car attakc                                               SINES00001334            SINES00001334
PX-3195 PHOTO - Photo of crowd of counterprotesters with signs at KKK rally in Charlottesville                  SINES00001342-C          SINES00001342-C
PX-3196 PHOTO - Photo of crowd of counterprotesters with signs at KKK rally in Charlottesville                  SINES00001343-C          SINES00001343-C
PX-3197 PHOTO - Photo of crowd of counterprotesters with signs at KKK rally in Charlottesville                  SINES00001346-C          SINES00001346-C
PX-3198 PHOTO - Photo of crowd of counterprotesters with signs at KKK rally in Charlottesville                  SINES00001347-C          SINES00001347-C
PX-3199 PHOTO - Photo of anti-semetic sign at KKK rally in Charlottesville                                      SINES00001353-C          SINES00001353-C
PX-3200 FB - Facebook post by Elizabeth Sines                                                                   SINES00001955            SINES00001956
PX-3201 FB - Facebook message from Brian Codd to Elizabeth Sines                                                SINES00002018            SINES00002018
PX-3202 FB - Facebook post by Elizabeth Sines                                                                   SINES00002057            SINES00002058
PX-3203 FB - Facebook post by Elizabeth Sines                                                                   SINES00002160            SINES00002160
PX-3204 VID - Video recording of Richard Spencer                                                                SINES00002700            SINES00002700
PX-3205 FB - Facebook post by Elizabeth Sines                                                                   SINES00004546            SINES00004546
        IG - picture from July rally "The Ku Klux Klan showed up in Charlottesville today to protest
        the removal of a Robert E. Lee statute in what is now known as Justice Park. We showed up
PX-3206 in Charlottesville today to protest the Klan. #blacklivesmatter"                                        SINES00004593            SINES00004593
PX-3207 VID - Video recording of Liz Sines footage of car attack. Attack happens at 6.00.                       SINES00004640            SINES00004640
PX-3208 FB - Facebook message from Elizabeth Ann to Kimma Barry                                                 SINES00004672            SINES00004672
PX-3209 VID - Video recording of Leanne's footage of car attack. Attack happens at 3.00.                        SINES00004686            SINES00004686
        PR - SPRINT - Phone Records for Jeff Scheop (313-671-2583) (CDMA Cell Sites, Call                       SPRINT_00000001          SPRINT_00000010
PX-3210 Detail Report)
        PR - SPRINT - Phone Records for James Fields (859-414-9660) (Agreement to Respect                       SPRINT_00000026          SPRINT_00000041
        Confidential Information, Payment Update Notice, Text Message Detail Report, Location
PX-3211 Information, Response Cover Sheet, and Key to Understanding CDMA Call Detail Reports)
PX-3212 DOC - Airline Ticket from Benjamin Drake Daley                                                          TBD                      TBD
PX-3213 DOC - Airline Ticket from Michael Miselis                                                               TBD                      TBD
PX-3214 DOC - Airline Ticket from Thomas Gillen                                                                 TBD                      TBD
PX-3215 DOC - Certificate of Authenticity from Discord                                                          TBD                      TBD
PX-3216 DOC - Identity Evropa Project Siege flyer                                                               TBD                      TBD
PX-3217 DOC - Police Crash Report                                                                               TBD                      TBD
PX-3218 DOC - Police Crash Report                                                                               TBD                      TBD
PX-3219 DOC - Trooper Thomas Crash Team Report                                                                  TBD                      TBD
PX-3220 DOC - Trooper Thomas Crash Team Report                                                                  TBD                      TBD
PX-3221 DOC - Trooper Thomas Crash Team Report                                                                  TBD                      TBD
PX-3222 DOC - Virginia State Police Crash Team Report Division III                                              TBD                      TBD
PX-3223 DOC - Virginia State Police Crash Team Report Supplement Division III                                   TBD                      TBD
        FILING - United States of America v. Benjamin Drake Daley, Plea Agreement, No. 3:18-cr-
PX-3224 00035, ECF No. 113                                                                                      TBD                      TBD
PX-3225 MEDICAL - Health Record for Thomas Baker from UVA Health                                                TBD                      TBD
PX-3226 PHOTO - Photo of Books around fire                                                                      TBD                      TBD
PX-3227 PHOTO - Photo of Juan C. and Benjamin Drake Daley                                                       TBD                      TBD
PX-3228 PHOTO - Photo of Michael Tubbs on August 12, 2017                                                       TBD                      TBD
PX-3229 PHOTO - Photo of Nathan Damigo running away after punching someone                                      TBD                      TBD
PX-3230 PHOTO - Photo of Nathan Damigo with R.A.M.                                                              TBD                      TBD
PX-3231 PHOTO - Photo of NSM Shield on August 12, 2017                                                          TBD                      TBD
PX-3232 PHOTO - Screenshot from GoogleMaps - Street view of Thomas Jefferson Statute                            TBD                      TBD
PX-3233 PR - Extraction report for Jason Kessler's iPhone                                                       TBD                      TBD
PX-3234 VID - Video Daily Stormer stream of rally against taking down Confederate statue                        TBD                      TBD
PX-3235 VID - Video produced by NSM Media of participants chanting "Blood and Soil"                             TBD                      TBD
PX-3236 VID - Video produced by NSM Media of the Charlottesville rally                                          TBD                      TBD
        VID - Video produced by NSM Media of the Charlottesville rally and hosted by YouTuber
PX-3237 BraveryJerk                                                                                             TBD                      TBD
PX-3238 VID - Video recording Charlottesville rally turned violent                                              TBD                      TBD
PX-3239 VID - Video recording of "Live Satellite News"                                                          TBD                      TBD




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 52 of 53 Pageid#:
                                      17894

 Ex. No.                                              Description                                                 Beginning Bates           End Bates
            VID - Video recording of Amateur documentary on Jeff Schoep and his involvement with
PX-3240     NSM                                                                                            TBD                      TBD
PX-3241     VID - Video recording of Bodycam footage, McIntyre Park meeting                                TBD                      TBD
PX-3242     VID - Video recording of Bodycam footage, Walmart parking lot                                  TBD                      TBD
PX-3243     VID - Video recording of Cantwell spraying, torch swinging, punching                           TBD                      TBD
            VID - Video recording of interview with man in Daily Stormer t-shirt at protestregarding
PX-3244     Confederate statue                                                                             TBD                      TBD
PX-3245     VID - Video recording of Kline Red Ice Interview                                               TBD                      TBD
            VID - Video recording of Man talking about being named defendant with Kline and Identity
PX-3246     Evropa                                                                                         TBD                      TBD
PX-3247     VID - Video recording of march out of the park by Daily Stormer following Azzmador             TBD                      TBD
PX-3248     VID - Video recording of National Geographic interview with Jason Kessler                      TBD                      TBD
PX-3249     VID - Video recording of Patrick Casey in Charlottesville                                      TBD                      TBD
PX-3250     VID - Video recording of Patrick Casey Livestream on alt-right developments                    TBD                      TBD
            VID - Video recording of Video produced by Arc Media of a series of speakers for an alt-
PX-3251     right event                                                                                    TBD                      TBD
PX-3252     VID - Video recording of Video recording of Elliott Kline and Thomas Rousseau                  TBD                      TBD
PX-3253     VID - Video recording off Confederate statue rally by Daily Stormer                            TBD                      TBD
            VID clip of Vanguard members and other UTR participants in shield wall formation with
PX-3254     confederate and other battle flags while chanting                                              TBD                      TBD
PX-3255     VIDEO – Damigo entering Lee Park with TWP.                                                     TBD                      TBD
            PR - TMOBILE - Phone Records for Michael Tubbs (904-483-0634) (Call Detail Report,             TMOBILE_00000001         TMOBILE_00000007
PX-3256     Subscriber Information, Certification, Subpoena to T-Mobile, Usage Details)
            PR - VERIZON - Phone Records for Matthew Heimbach (301-525-1474) (Talk Activity,               VERIZON_00000001         VERIZON_00000003
PX-3257     Subpoena to Verizon, Response Cover Letter)
            PR - VERIZON - Phone Records for Jason Kessler (631-291-0829, 434-996-5567) (Message           VERIZON_00000004         VERIZON_00000018
            Detail, Subscriber Information, Historical SMS, Historical Call Detail with Cell Sites, Call
PX-3258     Detail, Subpoena to Verizon, Volte Cell Site Information)
            PR - VERIZON - Phone Records for Christopher Cantwell (434-906-3856, 603-803-1213)             VERIZON_00000019         VERIZON_00000044
            (Inovice for Subpoena, Location Information, Message Detail, Volte Cell Site Information,
            Historical SMS Detail Report, Subscriber Information, Cell Site Information, Message Detail,
PX-3259     Call Detail and Cell Site Information Report)
            EMAIL - Email from Walt H. to Megan B., Brenda L., Nathan M., Devin Willis, Zoe K.             WILLIS_00000351-C        WILLIS_00000352-C
PX-3260     regarding "Daily updates"
            DOC - Document Titled, "Media Advisory for Immediate Release" regarding August 12,             WILLIS_00000356          WILLIS_00000356
PX-3261     2017 counter protesters
PX-3262     PHOTO - Photo of Devin Willis on August 12, 2017                                               WILLIS_00001424          WILLIS_00001424

PX-3263     VID - Video recording of counterprotestors on August 12, 2017                                  WILLIS_00001430          WILLIS_00001430
PX-3264     VID - Video recording of counterprotestors on August 12, 2017                                  WILLIS_00001441          WILLIS_00001441
PX-3265     VID - Video recording of counterprotestors on August 12, 2017                                  WILLIS_00001443          WILLIS_00001443
PX-3266     VID - Video recording of counterprotestors on August 12, 2017                                  WILLIS_00001445          WILLIS_00001445

PX-3267     VID - Video recording of counterprotestors on August 12, 2017                             WILLIS_00001449               WILLIS_00001449
PX-3268     PHOTO - Photo of Devin Willis on August 12, 2017                                          WILLIS_00001459               WILLIS_00001459
PX-3269     PHOTO - Seth wispelwey holding young child                                                WISPELWEY00001099             WISPELWEY00001099
PX-3270     PHOTO - Photo of Seth Wispelwey on August 12, 2017                                        WISPELWEY00002971             WISPELWEY00002971
PX-3271     PHOTO - Photo of Seth Wispelwey on August 12, 2017                                        WISPELWEY00004601             WISPELWEY00004601
PX-3272     PHOTO - Photo of Seth Wispelwey on August 12, 2017                                        WISPELWEY00004604             WISPELWEY00004604
PX-3273     PHOTO - Photo of Seth Wispelwey on August 12, 2017                                        WISPELWEY00009624             WISPELWEY00009624
PX-3274     MEDICAL - Health record for Seth Wispelwey from UVA Health                                WISPELWEY00009964-C           WISPELWEY00009974-C
PX-3275     MEDICAL RECORDS - Carol Sims letter 6/12/2018                                             WISPELWEY00009975             WISPELWEY00009976
PX-3276     PHOTO - Photo of Seth Wispelwey on August 12, 2017                                        WISPELWEY00010044             WISPELWEY00010044
PX-3277     MEDICAL - Health record for Seth Wispelwey from River Bend Counseling                     WISPELWEY00010135-C           WISPELWEY00010136-C
PX-3278     MEDICAL - Health record for Seth Wispelwey from UVA Health                                WISPELWEY00010137-C           WISPELWEY00010140-C
PX-3279     MEDICAL RECORDS - Carol Sims letter 1/28/2019                                             WISPELWEY00010147-C           WISPELWEY00010147-C
PX-3280     INSURANCE RECORDS - 2017-2019                                                             WISPELWEY00010148-C           WISPELWEY00010470-C
PX-3281     PHOTO - Photo of counter-protestors on August 12, 2017                                    WISPELWEY00011653             WISPELWEY00011653
PX-3282     PHOTO - Photo of counter-protestors on August 12, 2017                                    WISPELWEY00011675             WISPELWEY00011675
PX-3283     PHOTO - Photo of people in church on August 12, 2017                                      WISPELWEY00011683             WISPELWEY00011683
PX-3284     PHOTO - Photo taken by Seth Wispelwey                                                     WISPELWEY00015317             WISPELWEY00015317
PX-3285     MEDICAL - Health record for Seth Wispelwey for Banner Health Care, University of AZ       WISPELWEY00015323             WISPELWEY00015343
PX-3286     MEDICAL RECORDS - Carol Sims letter 8/5/2021                                              WISPELWEY00015344             WISPELWEY00015345
PX-3287     INSURANCE RECORDS - Highmark Insurance Records (Certified)                                WISPELWEY00015346             WISPELWEY00015616
PX-3288     INSURANCE RECORDS - Highmark Insurance Business Certification for 2017 - 2019 RecorWISPELWEY00015617                    WISPELWEY00015617
            ARTICLE - TradWorker by Matt Parrott entitled, "Fighting it Only Makes it Worse: A
PX-3289     Defense of 'White Dinduism'"
PX-3290     AUD - Audio recording of Christopher Cantwell phone call
PX-3291     AUD - Audio recording of Christopher Cantwell phone call
PX-3292     AUD - Audio recording of Christopher Cantwell phone call
PX-3293     AUD - Audio recording of Christopher Cantwell phone call
PX-3294     AUD - Audio recording of Christopher Cantwell phone call
PX-3295     AUD - Audio recording of Christopher Cantwell phone call
PX-3296     AUD - Audio recording of Christopher Cantwell phone call
PX-3297     AUD - Audio recording of Christopher Cantwell phone call
PX-3298     AUD - Audio recording of Christopher Cantwell phone call
PX-3299     AUD - Recording of White Rabbit Radio of Jason Kessler
            DISCOVERY - Defendants' Exhibit A to Stipulation and Order for the Imaging, Preservation,
PX-3300     and Production of Documents
PX-3301     DISCOVERY - Defendants' Federal Rule of Civil Procedure 26(a) Initial Disclosures
PX-3302     DISCOVERY - Defendants' Responses to Plaintiffs' First Requests for Admission



Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
  Case 3:17-cv-00072-NKM-JCH Document 1071-1 Filed 09/14/21 Page 53 of 53 Pageid#:
                                      17895

 Ex. No.                                            Description                                          Beginning Bates   End Bates
            DISCOVERY - Defendants' Responses to Plaintiffs' First Set of Interrgatories and Requests
PX-3303     for Production of Documents to All Defendants
PX-3304     DISCOVERY - Defendants' Responses to Plaintiffs' Second Second of Interrgatories
PX-3305     DISCOVERY - James Fields' Responses to Plaintiffs' Third Second of Interrgatories
            DISCOVERY - Plaintiffs' Corrected First Set of Requests for Production of Documents to All
PX-3306     Defendants
PX-3307     DISCOVERY - Plaintiffs' First Requests for Admission to Defendants
PX-3308     DISCOVERY - Plaintiffs' First Set of Interrogatories to All Defendants
            DISCOVERY - Plaintiffs' Second Set of Interrogatories to All Individual Defendants,
PX-3309     including Michael Peinovich and Richard Spencer
            DISCOVERY - Plaintiffs' Second Set of Interrogatories to All Non-Defaulted Entity
PX-3310     Defendants
            DISCOVERY - Plaintiffs' Second Set of Requests for Production of Documents to Jason
PX-3311     Kessler
PX-3312     DISCOVERY - Plaintiffs' Third Set of Interrogatories to James Fields
PX-3313     DISCOVERY - Robert Azzmador Ray's usernames and devices
            DOC - Document entitled, "Operation Unite the Right Charlottesville 2.0" - Report Version:
PX-3314     6/11/2017 Initial OPORD, Next Version release 6/18/2017
            DOC - Document entitled, "Operation Unite the Right Charlottesville 2.0" - Report Version:
PX-3315     8/1/2017 OPORD
            FILING - Defendant's Motion for Review and Revocation of Detention Order, USA v.
PX-3316     Cantwell
PX-3317     SMS - Cantwell produced text messages with various codefendants and third parties
PX-3318     SMS - Messages produced by Cantwell in answers
PX-3319     SMS/EMAILS - Collection of Text Messages from Matthew Parrott
PX-3320     Summary exhibit pursuant to Federal Rule of Evidence 1006 for April Muniz
PX-3321     Summary exhibit pursuant to Federal Rule of Evidence 1006 for Chelsea Alvarado
PX-3322     Summary exhibit pursuant to Federal Rule of Evidence 1006 for Devin Willis
PX-3323     Summary exhibit pursuant to Federal Rule of Evidence 1006 for Elizabeth Sines
PX-3324     Summary exhibit pursuant to Federal Rule of Evidence 1006 for Marcus Martin
PX-3325     Summary exhibit pursuant to Federal Rule of Evidence 1006 for Marissa Blair
PX-3326     Summary exhibit pursuant to Federal Rule of Evidence 1006 for Natalie Romero
PX-3327     Summary exhibit pursuant to Federal Rule of Evidence 1006 for Seth Wispelwey
PX-3328     Summary exhibit pursuant to Federal Rule of Evidence 1006 for Thomas Baker




Matter Documents\4820-1794-0724.v11-8/4/21
Matter Documents\4824-5735-3972.v3-8/9/21
